UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-58431 Name of Registrant: Vanguard Valley Forge Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end:December 31 Date of reporting period: March 31, 2013 Item 1: Schedule of Investments Vanguard Balanced Index Fund Schedule of Investments As of March 31, 2013 Market Value Shares ($000) Common Stocks (59.9%) 1 Consumer Discretionary (7.3%) Home Depot Inc. 974,702 68,015 McDonald's Corp. 653,738 65,171 * Amazon.com Inc. 237,052 63,172 Comcast Corp. Class A 1,490,990 62,637 Walt Disney Co. 1,059,265 60,166 News Corp. Class A 1,249,858 38,146 Time Warner Inc. 578,839 33,353 Ford Motor Co. 2,510,680 33,015 Target Corp. 422,687 28,933 NIKE Inc. Class B 468,470 27,644 Lowe's Cos. Inc. 723,561 27,437 Starbucks Corp. 464,048 26,432 * priceline.com Inc. 32,492 22,352 Yum! Brands Inc. 293,711 21,130 TJX Cos. Inc. 451,528 21,109 * DIRECTV 354,836 20,087 Time Warner Cable Inc. 192,629 18,504 Viacom Inc. Class B 299,592 18,446 CBS Corp. Class B 381,650 17,819 Johnson Controls Inc. 444,381 15,584 Las Vegas Sands Corp. 240,878 13,573 * General Motors Co. 445,279 12,388 Macy's Inc. 257,094 10,757 Carnival Corp. 308,926 10,596 * Dollar General Corp. 202,464 10,241 Omnicom Group Inc. 171,716 10,114 Mattel Inc. 224,490 9,830 VF Corp. 57,270 9,607 Coach Inc. 184,509 9,224 Delphi Automotive plc 205,600 9,129 * Bed Bath & Beyond Inc. 141,406 9,109 Comcast Corp. 228,274 9,044 * AutoZone Inc. 22,500 8,927 Virgin Media Inc. 175,468 8,593 Ross Stores Inc. 137,200 8,317 Starwood Hotels & Resorts Worldwide Inc. 127,362 8,117 Harley-Davidson Inc. 147,302 7,851 Gap Inc. 218,098 7,721 Genuine Parts Co. 95,768 7,470 * Discovery Communications Inc. Class A 94,194 7,417 * O'Reilly Automotive Inc. 70,878 7,269 * Liberty Interactive Corp. Class A 334,674 7,155 Limited Brands Inc. 159,302 7,114 * Dollar Tree Inc. 140,284 6,794 Sirius XM Radio Inc. 2,199,054 6,773 Ralph Lauren Corp. Class A 39,500 6,688 * Chipotle Mexican Grill Inc. Class A 20,479 6,674 * Netflix Inc. 34,666 6,566 Wynn Resorts Ltd. 52,312 6,547 * Liberty Media Corp. 57,998 6,474 Kohl's Corp. 134,544 6,207 * CarMax Inc. 148,717 6,202 * Liberty Global Inc. Class A 84,435 6,198 Whirlpool Corp. 51,193 6,064 Staples Inc. 438,072 5,883 * BorgWarner Inc. 76,037 5,881 Wyndham Worldwide Corp. 91,167 5,878 PVH Corp. 52,503 5,608 Marriott International Inc. Class A 132,422 5,592 Nordstrom Inc. 97,661 5,394 H&R Block Inc. 176,918 5,205 Tiffany & Co. 74,309 5,167 DISH Network Corp. Class A 131,828 4,996 Newell Rubbermaid Inc. 187,147 4,885 DR Horton Inc. 191,919 4,664 * Liberty Global Inc. 67,167 4,610 * PulteGroup Inc. 226,523 4,585 PetSmart Inc. 69,870 4,339 Darden Restaurants Inc. 83,749 4,328 Expedia Inc. 71,661 4,300 Tractor Supply Co. 41,258 4,296 * Charter Communications Inc. Class A 39,487 4,114 * Mohawk Industries Inc. 36,180 4,093 * Lululemon Athletica Inc. 65,401 4,078 * Discovery Communications Inc. 57,785 4,018 * LKQ Corp. 184,292 4,010 Advance Auto Parts Inc. 48,082 3,974 Polaris Industries Inc. 42,635 3,943 Best Buy Co. Inc. 176,291 3,905 * TRW Automotive Holdings Corp. 69,995 3,850 * TripAdvisor Inc. 72,161 3,790 Family Dollar Stores Inc. 63,909 3,774 Interpublic Group of Cos. Inc. 280,459 3,654 Signet Jewelers Ltd. 52,845 3,541 Lear Corp. 62,932 3,453 * Sally Beauty Holdings Inc. 116,632 3,427 Scripps Networks Interactive Inc. Class A 52,889 3,403 * Toll Brothers Inc. 98,877 3,386 Hasbro Inc. 76,882 3,378 Foot Locker Inc. 98,284 3,365 Gannett Co. Inc. 149,878 3,278 Lennar Corp. Class A 78,173 3,243 * Ulta Salon Cosmetics & Fragrance Inc. 39,568 3,212 * Fossil Inc. 33,170 3,204 * NVR Inc. 2,937 3,172 * MGM Resorts International 239,369 3,148 Leggett & Platt Inc. 91,866 3,103 * Jarden Corp. 72,330 3,099 * Panera Bread Co. Class A 18,486 3,055 * Hanesbrands Inc. 64,022 2,917 International Game Technology 173,637 2,865 Royal Caribbean Cruises Ltd. 85,669 2,846 * Urban Outfitters Inc. 71,565 2,772 Dick's Sporting Goods Inc. 57,531 2,721 Williams-Sonoma Inc. 51,365 2,646 * Under Armour Inc. Class A 51,546 2,639 Tupperware Brands Corp. 31,641 2,586 Garmin Ltd. 76,519 2,528 * Lamar Advertising Co. Class A 51,507 2,504 * AutoNation Inc. 55,794 2,441 Abercrombie & Fitch Co. 52,025 2,404 * AMC Networks Inc. Class A 37,264 2,354 GNC Holdings Inc. Class A 58,465 2,297 * Madison Square Garden Co. Class A 38,558 2,221 Service Corp. International 132,211 2,212 GameStop Corp. Class A 78,704 2,201 Dunkin' Brands Group Inc. 58,679 2,164 American Eagle Outfitters Inc. 110,157 2,060 * Penn National Gaming Inc. 37,646 2,049 * Goodyear Tire & Rubber Co. 160,602 2,025 Cinemark Holdings Inc. 68,607 2,020 Brunswick Corp. 58,389 1,998 * Visteon Corp. 34,559 1,994 * Carter's Inc. 34,721 1,988 Harman International Industries Inc. 44,522 1,987 Cablevision Systems Corp. Class A 129,796 1,942 Domino's Pizza Inc. 37,190 1,913 * Cabela's Inc. 30,388 1,847 Chico's FAS Inc. 109,468 1,839 Brinker International Inc. 48,830 1,838 * Tempur-Pedic International Inc. 36,763 1,825 Washington Post Co. Class B 4,079 1,823 Gentex Corp. 88,781 1,777 Six Flags Entertainment Corp. 24,422 1,770 Dana Holding Corp. 98,970 1,765 * Liberty Ventures Class A 22,911 1,732 Sotheby's 44,275 1,656 *,^ Tesla Motors Inc. 41,666 1,579 * Tenneco Inc. 39,431 1,550 Weight Watchers International Inc. 36,396 1,533 * Ascena Retail Group Inc. 81,830 1,518 Vail Resorts Inc. 24,151 1,505 * Fifth & Pacific Cos. Inc. 78,077 1,474 Dillard's Inc. Class A 18,513 1,454 * Starz - Liberty Capital 65,398 1,449 DSW Inc. Class A 22,166 1,414 JC Penney Co. Inc. 93,303 1,410 Pool Corp. 29,307 1,407 * Sears Holdings Corp. 27,783 1,388 Wolverine World Wide Inc. 30,716 1,363 Aaron's Inc. 47,133 1,352 Rent-A-Center Inc. 36,553 1,350 * Bally Technologies Inc. 25,750 1,338 * Big Lots Inc. 37,854 1,335 * Hyatt Hotels Corp. Class A 30,386 1,314 Cheesecake Factory Inc. 33,988 1,312 HSN Inc. 23,413 1,284 * Lions Gate Entertainment Corp. 52,965 1,259 Cracker Barrel Old Country Store Inc. 15,453 1,249 * Deckers Outdoor Corp. 21,752 1,211 * Lumber Liquidators Holdings Inc. 17,125 1,203 * Groupon Inc. 194,600 1,191 KB Home 54,628 1,189 * Steven Madden Ltd. 27,483 1,186 Ryland Group Inc. 28,451 1,184 * Pandora Media Inc. 83,200 1,178 John Wiley & Sons Inc. Class A 30,142 1,174 *,^ Coinstar Inc. 19,888 1,162 * Iconix Brand Group Inc. 44,909 1,162 Pier 1 Imports Inc. 48,702 1,120 Thor Industries Inc. 29,792 1,096 * Life Time Fitness Inc. 25,620 1,096 Burger King Worldwide Inc. 57,300 1,094 * Apollo Group Inc. Class A 62,230 1,082 * Buffalo Wild Wings Inc. 12,321 1,078 * Live Nation Entertainment Inc. 86,759 1,073 Men's Wearhouse Inc. 32,049 1,071 DeVry Inc. 33,235 1,055 Guess? Inc. 42,249 1,049 Cooper Tire & Rubber Co. 39,568 1,015 Wendy's Co. 177,987 1,009 * Meritage Homes Corp. 21,256 996 * Shutterfly Inc. 22,413 990 * Hibbett Sports Inc. 17,437 981 Hillenbrand Inc. 38,670 978 News Corp. Class B 31,585 972 * Jack in the Box Inc. 28,040 970 Morningstar Inc. 13,845 968 * Express Inc. 53,747 957 * Vitamin Shoppe Inc. 19,000 928 MDC Holdings Inc. 25,285 927 Meredith Corp. 23,948 916 * Genesco Inc. 15,223 915 * ANN Inc. 31,218 906 Buckle Inc. 19,283 900 * HomeAway Inc. 27,308 888 * DreamWorks Animation SKG Inc. Class A 46,808 888 Penske Automotive Group Inc. 26,541 885 Lennar Corp. Class B 27,434 885 Regal Entertainment Group Class A 52,576 876 * New York Times Co. Class A 89,106 873 Group 1 Automotive Inc. 14,436 867 * WMS Industries Inc. 34,342 866 Valassis Communications Inc. 28,613 855 * Crocs Inc. 57,309 849 Texas Roadhouse Inc. Class A 42,024 848 * Papa John's International Inc. 13,252 819 * Saks Inc. 70,438 808 Arbitron Inc. 17,172 805 Bob Evans Farms Inc. 18,445 786 * Francesca's Holdings Corp. 27,200 780 * Marriott Vacations Worldwide Corp. 18,111 777 Monro Muffler Brake Inc. 19,360 769 Sinclair Broadcast Group Inc. Class A 36,679 742 * Jos A Bank Clothiers Inc. 18,564 741 * Aeropostale Inc. 53,934 734 * Office Depot Inc. 184,659 726 * Children's Place Retail Stores Inc. 16,097 721 * Select Comfort Corp. 36,376 719 Sturm Ruger & Co. Inc. 13,987 710 * Standard Pacific Corp. 80,666 697 Jones Group Inc. 54,711 696 DineEquity Inc. 10,071 693 Regis Corp. 38,039 692 Choice Hotels International Inc. 16,313 690 La-Z-Boy Inc. 36,391 687 Matthews International Corp. Class A 19,545 682 Finish Line Inc. Class A 33,991 666 * SHFL Entertainment Inc. 39,861 661 National CineMedia Inc. 41,801 660 Ethan Allen Interiors Inc. 19,828 653 * Orient-Express Hotels Ltd. Class A 64,903 640 * Helen of Troy Ltd. 16,653 639 Lithia Motors Inc. Class A 13,304 632 Dorman Products Inc. 16,312 607 * Asbury Automotive Group Inc. 16,489 605 Interval Leisure Group Inc. 27,598 600 * Krispy Kreme Doughnuts Inc. 41,334 597 * Grand Canyon Education Inc. 23,110 587 Stage Stores Inc. 22,528 583 * Quiksilver Inc. 95,371 579 International Speedway Corp. Class A 17,499 572 * Skechers U.S.A. Inc. Class A 27,037 572 OfficeMax Inc. 49,074 570 * Pinnacle Entertainment Inc. 38,258 559 * Sonic Corp. 43,150 556 Stewart Enterprises Inc. Class A 59,415 552 * BJ's Restaurants Inc. 16,575 552 Belo Corp. Class A 55,552 546 * Conn's Inc. 14,913 535 * American Axle & Manufacturing Holdings Inc. 37,520 512 * Ascent Capital Group Inc. Class A 6,741 502 Sonic Automotive Inc. Class A 22,533 499 Churchill Downs Inc. 7,056 494 * Tumi Holdings Inc. 23,600 494 * Five Below Inc. 12,800 485 Hot Topic Inc. 34,683 481 Standard Motor Products Inc. 17,253 478 * iRobot Corp. 18,622 478 * G-III Apparel Group Ltd. 11,791 473 Ameristar Casinos Inc. 17,759 466 True Religion Apparel Inc. 17,793 465 Allison Transmission Holdings Inc. 19,087 458 CEC Entertainment Inc. 13,816 452 Drew Industries Inc. 12,122 440 * AFC Enterprises Inc. 11,937 434 CBS Corp. Class A 9,200 426 Oxford Industries Inc. 7,925 421 ^ Columbia Sportswear Co. 7,176 415 Scholastic Corp. 15,566 415 * K12 Inc. 16,759 404 Movado Group Inc. 11,879 398 Brown Shoe Co. Inc. 24,445 391 American Greetings Corp. Class A 24,246 390 * Scientific Games Corp. Class A 44,524 390 * American Public Education Inc. 11,102 387 Superior Industries International Inc. 20,696 387 * Barnes & Noble Inc. 22,947 378 * Red Robin Gourmet Burgers Inc. 8,221 375 Strayer Education Inc. 7,743 375 * Arctic Cat Inc. 8,517 372 * M/I Homes Inc. 15,193 371 Cato Corp. Class A 15,285 369 * Pep Boys-Manny Moe & Jack 31,098 367 * Hovnanian Enterprises Inc. Class A 61,785 357 Fred's Inc. Class A 25,247 345 * Steiner Leisure Ltd. 7,084 343 * Winnebago Industries Inc. 16,278 336 * Smith & Wesson Holding Corp. 36,893 332 * Biglari Holdings Inc. 884 330 * Fiesta Restaurant Group Inc. 11,626 309 * Gentherm Inc. 18,646 305 * Blue Nile Inc. 8,836 304 * Ruby Tuesday Inc. 41,070 303 * America's Car-Mart Inc. 6,119 286 Carriage Services Inc. Class A 13,362 284 * Zumiez Inc. 12,329 282 * Capella Education Co. 8,854 276 * LeapFrog Enterprises Inc. 31,292 268 * Denny's Corp. 45,438 262 Core-Mark Holding Co. Inc. 5,106 262 Callaway Golf Co. 39,574 262 * rue21 inc 8,780 258 * Universal Electronics Inc. 10,955 255 * Modine Manufacturing Co. 27,843 253 *,^ Boyd Gaming Corp. 30,530 253 *,^ Caesars Entertainment Corp. 15,700 249 Destination Maternity Corp. 10,343 242 * Cumulus Media Inc. Class A 71,291 240 Saga Communications Inc. Class A 5,181 240 * Multimedia Games Holding Co. Inc. 11,466 239 * Vera Bradley Inc. 9,876 233 * Wet Seal Inc. Class A 77,208 233 * Maidenform Brands Inc. 13,116 230 * Libbey Inc. 11,586 224 * Unifi Inc. 11,691 223 Big 5 Sporting Goods Corp. 14,278 223 Haverty Furniture Cos. Inc. 10,595 218 ^ RadioShack Corp. 63,619 214 Harte-Hanks Inc. 26,021 203 * Rentrak Corp. 9,150 201 * ITT Educational Services Inc. 14,241 196 Marcus Corp. 15,559 194 * Cavco Industries Inc. 3,962 188 Universal Technical Institute Inc. 14,744 186 * Christopher & Banks Corp. 28,609 184 * Mattress Firm Holding Corp. 5,300 183 * EW Scripps Co. Class A 15,158 182 Nexstar Broadcasting Group Inc. Class A 9,980 180 Weyco Group Inc. 7,270 178 Stein Mart Inc. 21,111 177 * West Marine Inc. 15,389 176 Nutrisystem Inc. 20,447 173 PetMed Express Inc. 12,901 173 * McClatchy Co. Class A 57,809 168 * Beazer Homes USA Inc. 10,579 168 Shoe Carnival Inc. 7,711 158 * Journal Communications Inc. Class A 23,342 157 * Overstock.com Inc. 12,588 155 * Bravo Brio Restaurant Group Inc. 9,503 150 JAKKS Pacific Inc. 14,262 150 * hhgregg Inc. 13,377 148 * Fuel Systems Solutions Inc. 8,871 146 Perry Ellis International Inc. 8,020 146 Speedway Motorsports Inc. 8,106 146 * Steinway Musical Instruments Inc. 6,002 144 * Federal-Mogul Corp. 23,743 143 * Exide Technologies 52,997 143 * Destination XL Group Inc. 27,724 141 * Entercom Communications Corp. Class A 18,832 140 * Kirkland's Inc. 12,132 139 * Bluegreen Corp. 13,766 135 Bassett Furniture Industries Inc. 8,483 135 Fisher Communications Inc. 3,430 135 * Tuesday Morning Corp. 17,194 133 World Wrestling Entertainment Inc. Class A 14,953 132 * Orbitz Worldwide Inc. 22,726 130 NACCO Industries Inc. Class A 2,423 129 * Clear Channel Outdoor Holdings Inc. Class A 17,098 128 * 1-800-Flowers.com Inc. Class A 25,383 126 * Stoneridge Inc. 16,264 124 * LIN TV Corp. Class A 11,065 122 ^ Blyth Inc. 6,908 120 Systemax Inc. 11,829 117 * Daily Journal Corp. 1,028 114 * Chuy's Holdings Inc. 3,500 114 * MarineMax Inc. 8,361 114 Cherokee Inc. 8,203 112 * Pacific Sunwear of California Inc. 53,748 112 * Citi Trends Inc. 10,813 111 * Sears Hometown and Outlet Stores Inc. 2,700 109 * Johnson Outdoors Inc. Class A 4,525 108 * Career Education Corp. 45,017 107 Hooker Furniture Corp. 6,619 106 * Bridgepoint Education Inc. 10,281 105 Town Sports International Holdings Inc. 11,065 105 * Zagg Inc. 14,113 103 * Bloomin' Brands Inc. 5,500 98 * Digital Generation Inc. 15,261 98 Spartan Motors Inc. 18,288 97 * Nautilus Inc. 13,242 97 * Corinthian Colleges Inc. 45,219 95 * Isle of Capri Casinos Inc. 15,073 95 * VOXX International Corp. Class A 8,832 95 * K-Swiss Inc. Class A 19,429 92 Mac-Gray Corp. 7,085 91 * Gray Television Inc. 19,179 90 * Ruth's Hospitality Group Inc. 9,350 89 Collectors Universe 7,436 88 * Luby's Inc. 11,142 83 * Geeknet Inc. 5,413 80 CSS Industries Inc. 3,040 79 Entravision Communications Corp. Class A 24,110 77 * American Apparel Inc. 34,772 75 * Zale Corp. 19,148 75 Culp Inc. 4,439 71 * TravelCenters of America LLC 7,329 70 * Vitacost.com Inc. 9,690 70 * Famous Dave's Of America Inc. 6,450 70 Lifetime Brands Inc. 6,025 69 * Morgans Hotel Group Co. 11,572 69 * Valuevision Media Inc. Class A 19,694 68 * Carmike Cinemas Inc. 3,741 68 Lincoln Educational Services Corp. 11,331 66 * Reading International Inc. Class A 11,662 65 * Premier Exhibitions Inc. 24,380 65 Flexsteel Industries Inc. 2,531 63 * Gaiam Inc. Class A 14,492 61 * Carrols Restaurant Group Inc. 11,626 60 * Monarch Casino & Resort Inc. 5,883 57 Ambassadors Group Inc. 13,225 57 AH Belo Corp. Class A 9,735 57 Marine Products Corp. 7,638 56 Shiloh Industries Inc. 5,144 55 bebe stores inc 13,194 55 * New York & Co. Inc. 12,466 51 * Gordmans Stores Inc. 4,329 51 * MTR Gaming Group Inc. 15,037 50 * Harris Interactive Inc. 29,374 49 Strattec Security Corp. 1,725 49 * Stanley Furniture Co. Inc. 10,564 47 * LifeLock Inc. 4,600 44 * Tile Shop Holdings Inc. 2,100 44 * Media General Inc. Class A 7,422 44 * Rocky Brands Inc. 3,080 42 * Tower International Inc. 2,935 41 * Black Diamond Inc. 4,414 40 * Delta Apparel Inc. 2,400 40 Bon-Ton Stores Inc. 2,944 38 * Coldwater Creek Inc. 11,703 37 * Furniture Brands International Inc. 36,291 36 * Body Central Corp. 3,839 36 * Navarre Corp. 15,747 36 * Lee Enterprises Inc. 28,123 36 * Jamba Inc. 12,383 35 Salem Communications Corp. Class A 3,960 31 Outdoor Channel Holdings Inc. 3,494 31 * Radio One Inc. 18,020 30 * Build-A-Bear Workshop Inc. 5,246 28 * Cosi Inc. 40,254 28 Trans World Entertainment Corp. 7,150 28 Escalade Inc. 4,289 26 * Bright Horizons Family Solutions Inc. 773 26 * Learning Tree International Inc. 6,906 26 * Cambium Learning Group Inc. 24,731 25 * Radio One Inc. Class A 15,550 25 * dELiA*s Inc. 25,321 25 * Century Casinos Inc. 8,747 25 * ReachLocal Inc. 1,656 25 * Books-A-Million Inc. 8,698 25 * Skyline Corp. 4,088 24 * Lakes Entertainment Inc. 8,285 24 * SuperMedia Inc. 5,531 21 Koss Corp. 4,241 21 National American University Holdings Inc. 5,355 21 * Martha Stewart Living Omnimedia Class A 7,853 21 * Skullcandy Inc. 3,500 19 * Cache Inc. 4,206 18 * Empire Resorts Inc. 9,291 18 * Motorcar Parts of America Inc. 2,786 17 * Emerson Radio Corp. 10,262 17 * Kid Brands Inc. 10,612 16 Frisch's Restaurants Inc. 877 16 * Red Lion Hotels Corp. 2,033 14 Dover Downs Gaming & Entertainment Inc. 6,783 14 * Rick's Cabaret International Inc. 1,511 13 Dover Motorsports Inc. 6,600 13 * Perfumania Holdings Inc. 2,123 12 * Dex One Corp. 6,700 11 * UQM Technologies Inc. 14,188 11 Winmark Corp. 163 10 * Hollywood Media Corp. 7,234 9 * Joe's Jeans Inc. 4,000 7 * ALCO Stores Inc. 785 6 * Dixie Group Inc. 1,011 6 Einstein Noah Restaurant Group Inc. 348 5 *,^ Orchard Supply Hardware Stores Corp. Class A 1,263 5 * US Auto Parts Network Inc. 3,160 4 * Quantum Fuel Systems Technologies Worldwide Inc. 3,834 2 * Sport Chalet Inc. Class A 1,442 2 Canterbury Park Holding Corp. 100 1 * SPAR Group Inc. 300 1 Consumer Staples (5.7%) Procter & Gamble Co. 1,780,773 137,226 Coca-Cola Co. 2,614,646 105,736 Philip Morris International Inc. 1,020,380 94,599 Wal-Mart Stores Inc. 1,090,410 81,595 PepsiCo Inc. 1,004,467 79,463 Altria Group Inc. 1,315,001 45,223 CVS Caremark Corp. 802,492 44,129 Colgate-Palmolive Co. 304,862 35,983 Mondelez International Inc. Class A 1,159,258 35,485 Costco Wholesale Corp. 283,986 30,134 Walgreen Co. 554,076 26,418 Kimberly-Clark Corp. 254,103 24,897 General Mills Inc. 421,575 20,788 Kraft Foods Group Inc. 385,119 19,845 HJ Heinz Co. 208,359 15,058 Archer-Daniels-Midland Co. 428,015 14,437 Sysco Corp. 382,273 13,445 Kellogg Co. 188,733 12,160 Kroger Co. 321,088 10,641 Whole Foods Market Inc. 120,862 10,485 Mead Johnson Nutrition Co. 131,908 10,216 Lorillard Inc. 252,160 10,175 Estee Lauder Cos. Inc. Class A 154,486 9,892 Reynolds American Inc. 218,222 9,709 ConAgra Foods Inc. 269,345 9,645 Hershey Co. 95,848 8,390 Clorox Co. 84,794 7,507 Bunge Ltd. 90,177 6,658 JM Smucker Co. 66,964 6,640 Beam Inc. 104,482 6,639 Coca-Cola Enterprises Inc. 177,178 6,541 Dr Pepper Snapple Group Inc. 135,309 6,353 Campbell Soup Co. 133,020 6,034 Church & Dwight Co. Inc. 90,837 5,871 Avon Products Inc. 281,037 5,826 McCormick & Co. Inc. 78,177 5,750 Brown-Forman Corp. Class B 67,372 4,810 * Constellation Brands Inc. Class A 98,118 4,674 Tyson Foods Inc. Class A 187,703 4,659 * Monster Beverage Corp. 95,050 4,538 Molson Coors Brewing Co. Class B 91,875 4,495 * Green Mountain Coffee Roasters Inc. 77,672 4,409 Safeway Inc. 157,219 4,143 Energizer Holdings Inc. 40,518 4,041 Ingredion Inc. 50,001 3,616 Hormel Foods Corp. 85,991 3,553 Hillshire Brands Co. 79,992 2,812 Flowers Foods Inc. 76,820 2,530 Herbalife Ltd. 63,817 2,390 * Smithfield Foods Inc. 81,667 2,163 * Dean Foods Co. 115,138 2,087 * Hain Celestial Group Inc. 25,574 1,562 Nu Skin Enterprises Inc. Class A 34,247 1,514 * United Natural Foods Inc. 30,671 1,509 Casey's General Stores Inc. 25,651 1,495 * TreeHouse Foods Inc. 22,656 1,476 * Darling International Inc. 78,507 1,410 Harris Teeter Supermarkets Inc. 29,283 1,251 * Fresh Market Inc. 25,640 1,097 Lancaster Colony Corp. 13,552 1,043 B&G Foods Inc. 32,959 1,005 * Rite Aid Corp. 514,844 978 PriceSmart Inc. 11,848 922 * Boston Beer Co. Inc. Class A 5,769 921 * Post Holdings Inc. 20,576 883 * Prestige Brands Holdings Inc. 34,367 883 Spectrum Brands Holdings Inc. 15,561 881 Snyders-Lance Inc. 34,235 865 Universal Corp. 14,843 832 J&J Snack Foods Corp. 10,156 781 SUPERVALU Inc. 148,403 748 Fresh Del Monte Produce Inc. 27,562 744 Sanderson Farms Inc. 13,156 719 * Elizabeth Arden Inc. 17,771 715 Seaboard Corp. 241 675 Andersons Inc. 11,689 626 Vector Group Ltd. 32,910 530 WD-40 Co. 8,317 456 * Susser Holdings Corp. 8,335 426 Cal-Maine Foods Inc. 9,672 412 Tootsie Roll Industries Inc. 12,772 382 * Boulder Brands Inc. 37,697 338 * Revlon Inc. Class A 14,580 326 * Pilgrim's Pride Corp. 29,835 274 * USANA Health Sciences Inc. 5,649 273 * Diamond Foods Inc. 16,078 271 * Dole Food Co. Inc. 24,449 266 * Medifast Inc. 11,181 256 * Annie's Inc. 6,400 245 * Central Garden and Pet Co. Class A 29,263 241 * Chiquita Brands International Inc. 30,776 239 Weis Markets Inc. 5,826 237 * Alliance One International Inc. 60,677 236 Spartan Stores Inc. 12,789 224 Inter Parfums Inc. 8,244 201 Nash Finch Co. 9,752 191 Ingles Markets Inc. Class A 8,509 183 Nutraceutical International Corp. 10,199 177 Calavo Growers Inc. 6,112 176 Alico Inc. 3,661 169 * Chefs' Warehouse Inc. 9,109 168 * Pantry Inc. 11,708 146 *,^ WhiteWave Foods Co. 8,500 145 Coca-Cola Bottling Co. Consolidated 2,239 135 Female Health Co. 18,607 135 * Central Garden and Pet Co. 15,138 130 National Beverage Corp. 9,274 130 * Omega Protein Corp. 11,680 126 Village Super Market Inc. Class A 3,510 118 John B Sanfilippo & Son Inc. 5,657 113 Lifeway Foods Inc. 8,078 112 * Star Scientific Inc. 65,416 109 Oil-Dri Corp. of America 3,637 99 Griffin Land & Nurseries Inc. 2,716 82 Limoneira Co. 3,951 76 * Seneca Foods Corp. Class A 1,893 62 MGP Ingredients Inc. 13,280 58 * Farmer Bros Co. 3,475 51 Orchids Paper Products Co. 1,953 46 Nature's Sunshine Products Inc. 2,788 42 * Lifevantage Corp. 17,000 40 * Craft Brew Alliance Inc. 2,154 16 *,^ Central European Distribution Corp. 46,377 16 * Inventure Foods Inc. 1,121 9 * Primo Water Corp. 6,736 7 * Overhill Farms Inc. 1,767 7 * Mannatech Inc. 665 4 * Crystal Rock Holdings Inc. 800 1 Energy (6.0%) Exxon Mobil Corp. 2,920,652 263,180 Chevron Corp. 1,266,316 150,464 Schlumberger Ltd. 867,721 64,984 ConocoPhillips 796,018 47,841 Occidental Petroleum Corp. 526,072 41,228 Anadarko Petroleum Corp. 326,321 28,537 Phillips 66 406,609 28,450 Halliburton Co. 577,002 23,317 EOG Resources Inc. 177,188 22,692 Apache Corp. 255,262 19,696 National Oilwell Varco Inc. 277,445 19,629 Marathon Petroleum Corp. 215,988 19,353 Kinder Morgan Inc. 433,059 16,751 Williams Cos. Inc. 444,284 16,643 Valero Energy Corp. 359,896 16,372 Marathon Oil Corp. 460,993 15,545 Devon Energy Corp. 251,280 14,177 Hess Corp. 189,187 13,548 Noble Energy Inc. 116,387 13,461 Spectra Energy Corp. 435,616 13,395 Baker Hughes Inc. 287,740 13,354 Pioneer Natural Resources Co. 86,039 10,690 * Cameron International Corp. 161,465 10,528 Cabot Oil & Gas Corp. 136,612 9,236 Ensco plc Class A 151,070 9,064 * Southwestern Energy Co. 227,769 8,487 * FMC Technologies Inc. 154,498 8,403 Range Resources Corp. 100,385 8,135 Chesapeake Energy Corp. 391,429 7,989 Murphy Oil Corp. 119,963 7,645 HollyFrontier Corp. 131,937 6,788 * Concho Resources Inc. 64,577 6,292 Noble Corp. 164,245 6,266 * Weatherford International Ltd. 495,730 6,018 EQT Corp. 88,226 5,977 * Kinder Morgan Management LLC 63,803 5,605 Tesoro Corp. 91,769 5,373 CONSOL Energy Inc. 148,225 4,988 * Denbury Resources Inc. 251,626 4,693 Oceaneering International Inc. 70,254 4,666 Core Laboratories NV 30,323 4,182 * Cobalt International Energy Inc. 147,138 4,149 Cimarex Energy Co. 53,803 4,059 Helmerich & Payne Inc. 65,473 3,974 * Cheniere Energy Inc. 141,707 3,968 * Whiting Petroleum Corp. 76,613 3,895 * Plains Exploration & Production Co. 80,192 3,807 Peabody Energy Corp. 174,794 3,697 QEP Resources Inc. 115,662 3,683 Diamond Offshore Drilling Inc. 45,420 3,159 * Dresser-Rand Group Inc. 49,600 3,058 Nabors Industries Ltd. 180,492 2,928 * Oil States International Inc. 35,791 2,919 * Rowan Cos. plc Class A 81,494 2,882 * Superior Energy Services Inc. 102,544 2,663 * Continental Resources Inc. 30,284 2,633 SM Energy Co. 43,360 2,568 Energen Corp. 47,169 2,453 Patterson-UTI Energy Inc. 97,566 2,326 * Gulfport Energy Corp. 50,442 2,312 * WPX Energy Inc. 130,061 2,084 * Dril-Quip Inc. 23,782 2,073 * Newfield Exploration Co. 88,410 1,982 * Oasis Petroleum Inc. 51,921 1,977 * Atwood Oceanics Inc. 36,400 1,912 * Ultra Petroleum Corp. 95,073 1,911 World Fuel Services Corp. 44,814 1,780 * McDermott International Inc. 156,582 1,721 Tidewater Inc. 32,875 1,660 * Rosetta Resources Inc. 34,438 1,639 * Kodiak Oil & Gas Corp. 174,960 1,590 Bristow Group Inc. 24,016 1,584 *,^ SandRidge Energy Inc. 288,881 1,522 Targa Resources Corp. 22,161 1,506 * Helix Energy Solutions Group Inc. 65,481 1,498 Berry Petroleum Co. Class A 31,661 1,466 * Unit Corp. 31,740 1,446 * SemGroup Corp. Class A 27,440 1,419 Lufkin Industries Inc. 21,117 1,402 Western Refining Inc. 37,809 1,339 Energy XXI Bermuda Ltd. 49,149 1,338 * Alpha Natural Resources Inc. 147,212 1,209 CARBO Ceramics Inc. 13,016 1,185 * McMoRan Exploration Co. 69,939 1,143 * PDC Energy Inc. 20,090 996 * Hornbeck Offshore Services Inc. 21,146 982 * Halcon Resources Corp. 120,272 937 Delek US Holdings Inc. 23,369 922 * Exterran Holdings Inc. 34,015 918 SEACOR Holdings Inc. 12,377 912 * Geospace Technologies Corp. 8,064 870 * Key Energy Services Inc. 97,921 791 * Cloud Peak Energy Inc. 40,878 768 Arch Coal Inc. 140,551 763 * Hercules Offshore Inc. 99,247 736 RPC Inc. 45,313 687 * Stone Energy Corp. 30,914 672 * Bill Barrett Corp. 31,786 644 * EPL Oil & Gas Inc. 23,813 638 Gulfmark Offshore Inc. 16,340 637 * ION Geophysical Corp. 92,205 628 * Carrizo Oil & Gas Inc. 24,142 622 EXCO Resources Inc. 86,924 620 * Forum Energy Technologies Inc. 21,500 618 * Rex Energy Corp. 36,038 594 * Clean Energy Fuels Corp. 44,754 582 * C&J Energy Services Inc. 25,300 579 * Northern Oil and Gas Inc. 40,126 577 * Newpark Resources Inc. 60,292 559 CVR Energy Inc. 10,729 554 Crosstex Energy Inc. 28,588 551 * Bonanza Creek Energy Inc. 13,400 518 * Magnum Hunter Resources Corp. 126,170 506 * TETRA Technologies Inc. 48,754 500 * Approach Resources Inc. 19,150 471 PBF Energy Inc. 12,500 465 * Swift Energy Co. 31,213 462 * Comstock Resources Inc. 26,812 436 Rentech Inc. 175,857 413 * Forest Oil Corp. 73,794 388 * Goodrich Petroleum Corp. 23,962 375 * Laredo Petroleum Holdings Inc. 20,228 370 * Pioneer Energy Services Corp. 44,319 366 * Parker Drilling Co. 82,335 352 *,^ Heckmann Corp. 76,947 330 Contango Oil & Gas Co. 7,923 318 W&T Offshore Inc. 21,220 301 * Triangle Petroleum Corp. 42,341 279 * PHI Inc. 8,164 279 * Willbros Group Inc. 28,013 275 * Sanchez Energy Corp. 13,400 267 * Resolute Energy Corp. 22,824 263 * Vaalco Energy Inc. 34,478 262 * Era Group Inc. 12,077 254 * Matrix Service Co. 16,360 244 * Basic Energy Services Inc. 17,335 237 * Tesco Corp. 16,637 223 * BPZ Resources Inc. 89,596 203 Gulf Island Fabrication Inc. 9,619 203 * Midstates Petroleum Co. Inc. 22,800 195 * Clayton Williams Energy Inc. 3,911 171 * Natural Gas Services Group Inc. 8,711 168 * Abraxas Petroleum Corp. 72,211 167 * Matador Resources Co. 18,018 160 * Quicksilver Resources Inc. 70,238 158 * Warren Resources Inc. 48,391 155 * Solazyme Inc. 17,640 138 * FX Energy Inc. 40,981 138 *,^ Uranerz Energy Corp. 108,001 137 * PetroQuest Energy Inc. 30,553 136 * Cal Dive International Inc. 71,540 129 * Vantage Drilling Co. 72,850 127 *,^ Amyris Inc. 38,345 118 * REX American Resources Corp. 5,161 114 Alon USA Energy Inc. 5,937 113 Penn Virginia Corp. 27,470 111 * Endeavour International Corp. 36,019 106 * Harvest Natural Resources Inc. 28,113 99 Panhandle Oil and Gas Inc. Class A 3,293 94 * Dawson Geophysical Co. 3,085 93 * Diamondback Energy Inc. 3,300 89 * Green Plains Renewable Energy Inc. 6,676 76 Bolt Technology Corp. 4,114 72 * Callon Petroleum Co. 18,549 69 * Hyperdynamics Corp. 105,880 64 * RigNet Inc. 2,560 64 * Mitcham Industries Inc. 3,689 62 * Saratoga Resources Inc. 22,182 59 TGC Industries Inc. 5,312 53 * James River Coal Co. 25,858 45 * Isramco Inc. 447 44 * CAMAC Energy Inc. 66,121 41 * Uranium Resources Inc. 15,592 40 * Double Eagle Petroleum Co. 7,447 40 * Synergy Resources Corp. 5,500 38 Adams Resources & Energy Inc. 682 35 * US Energy Corp. Wyoming 20,313 34 * Gastar Exploration Ltd. 19,065 34 * Syntroleum Corp. 80,510 32 * Miller Energy Resources Inc. 8,243 31 * Crimson Exploration Inc. 10,486 30 * ZaZa Energy Corp. 16,443 30 *,^ USEC Inc. 75,859 28 * KiOR Inc. 5,467 25 * Westmoreland Coal Co. 2,188 25 * Global Geophysical Services Inc. 9,113 22 * Gevo Inc. 7,500 17 * Renewable Energy Group Inc. 1,900 15 * Verenium Corp. 5,463 14 * Evolution Petroleum Corp. 1,328 13 * PrimeEnergy Corp. 141 4 * Gasco Energy Inc. 91,529 4 * Houston American Energy Corp. 16,230 4 * PostRock Energy Corp. 1,842 3 * Barnwell Industries Inc. 1,000 3 *,^ GMX Resources Inc. 1,415 3 * Petrocorp Inc. Escrow 8,822 — * Magnum Hunter Resources Corp. Warrants Exp. 10/14/2013 4,854 — Financials (10.4%) Wells Fargo & Co. 3,435,972 127,097 JPMorgan Chase & Co. 2,495,064 118,416 * Berkshire Hathaway Inc. Class B 1,005,468 104,770 Bank of America Corp. 7,053,488 85,911 Citigroup Inc. 1,881,766 83,249 American Express Co. 720,007 48,572 US Bancorp 1,220,961 41,427 Goldman Sachs Group Inc. 273,032 40,177 * American International Group Inc. 962,434 37,362 Simon Property Group Inc. 202,102 32,045 PNC Financial Services Group Inc. 344,200 22,889 MetLife Inc. 570,321 21,684 Bank of New York Mellon Corp. 758,798 21,239 Travelers Cos. Inc. 247,681 20,852 Capital One Financial Corp. 379,285 20,842 American Tower Corporation 256,769 19,751 Morgan Stanley 894,868 19,669 ACE Ltd. 220,939 19,657 BlackRock Inc. 72,008 18,497 Prudential Financial Inc. 301,880 17,808 State Street Corp. 297,814 17,598 Aflac Inc. 304,570 15,844 Allstate Corp. 313,102 15,364 Chubb Corp. 170,265 14,903 HCP Inc. 295,363 14,727 Discover Financial Services 328,218 14,717 Public Storage 95,171 14,496 BB&T Corp. 454,622 14,271 * Berkshire Hathaway Inc. Class A 90 14,065 Ventas Inc. 192,095 14,061 Marsh & McLennan Cos. Inc. 357,489 13,574 Franklin Resources Inc. 89,660 13,522 CME Group Inc. 205,690 12,627 Charles Schwab Corp. 707,568 12,517 Prologis Inc. 301,407 12,050 T. Rowe Price Group Inc. 159,726 11,959 Aon plc 192,905 11,864 Health Care REIT Inc. 168,995 11,476 Weyerhaeuser Co. 355,470 11,155 Equity Residential 201,560 11,098 SunTrust Banks Inc. 350,158 10,088 Boston Properties Inc. 98,775 9,982 Ameriprise Financial Inc. 133,901 9,862 Annaly Capital Management Inc. 617,480 9,812 McGraw-Hill Cos. Inc. 183,103 9,536 Fifth Third Bancorp 583,896 9,523 AvalonBay Communities Inc. 74,581 9,447 Vornado Realty Trust 109,514 9,160 Loews Corp. 204,752 9,023 Progressive Corp. 353,422 8,931 Invesco Ltd. 289,112 8,373 American Capital Agency Corp. 252,665 8,282 Host Hotels & Resorts Inc. 471,730 8,251 Northern Trust Corp. 147,960 8,073 M&T Bank Corp. 75,464 7,785 Moody's Corp. 144,858 7,724 * IntercontinentalExchange Inc. 47,282 7,710 Regions Financial Corp. 918,722 7,524 Hartford Financial Services Group Inc. 283,453 7,313 General Growth Properties Inc. 335,619 6,672 Principal Financial Group Inc. 190,828 6,494 SLM Corp. 300,575 6,156 NYSE Euronext 157,927 6,102 KeyCorp 607,252 6,048 XL Group plc Class A 195,412 5,921 Lincoln National Corp. 178,736 5,829 Realty Income Corp. 126,408 5,733 Macerich Co. 88,761 5,714 * CIT Group Inc. 130,565 5,677 Kimco Realty Corp. 251,965 5,644 Plum Creek Timber Co. Inc. 105,106 5,487 Leucadia National Corp. 199,872 5,482 Digital Realty Trust Inc. 81,567 5,458 * Affiliated Managers Group Inc. 34,283 5,265 * CBRE Group Inc. Class A 203,444 5,137 SL Green Realty Corp. 59,459 5,120 Unum Group 179,317 5,066 Rayonier Inc. 81,215 4,846 Cincinnati Financial Corp. 100,588 4,747 Federal Realty Investment Trust 42,063 4,544 * Arch Capital Group Ltd. 84,871 4,462 Comerica Inc. 124,034 4,459 Willis Group Holdings plc 112,555 4,445 * Alleghany Corp. 10,531 4,169 Huntington Bancshares Inc. 557,048 4,117 UDR Inc. 163,299 3,950 New York Community Bancorp Inc. 273,016 3,918 Camden Property Trust 55,057 3,781 Essex Property Trust Inc. 24,784 3,732 Torchmark Corp. 61,717 3,691 Duke Realty Corp. 209,547 3,558 Raymond James Financial Inc. 76,955 3,548 Fidelity National Financial Inc. Class A 140,106 3,535 Everest Re Group Ltd. 27,043 3,512 PartnerRe Ltd. 36,029 3,355 Arthur J Gallagher & Co. 81,035 3,348 Senior Housing Properties Trust 122,091 3,276 * Genworth Financial Inc. Class A 322,676 3,227 WR Berkley Corp. 71,050 3,152 Regency Centers Corp. 58,987 3,121 American Campus Communities Inc. 68,016 3,084 Liberty Property Trust 77,096 3,065 Taubman Centers Inc. 39,229 3,047 People's United Financial Inc. 226,039 3,038 * Markel Corp. 5,970 3,006 Zions Bancorporation 120,216 3,004 Eaton Vance Corp. 71,362 2,985 Axis Capital Holdings Ltd. 71,637 2,982 First Republic Bank 76,958 2,972 TD Ameritrade Holding Corp. 143,421 2,957 Alexandria Real Estate Equities Inc. 41,482 2,944 SEI Investments Co. 101,817 2,937 Apartment Investment & Management Co. Class A 94,909 2,910 Reinsurance Group of America Inc. Class A 48,221 2,877 Two Harbors Investment Corp. 227,189 2,865 Jones Lang LaSalle Inc. 28,744 2,857 * Ocwen Financial Corp. 75,182 2,851 DDR Corp. 161,503 2,813 Lazard Ltd. Class A 82,210 2,806 HCC Insurance Holdings Inc. 66,096 2,778 National Retail Properties Inc. 75,533 2,732 * MSCI Inc. Class A 79,775 2,707 Hudson City Bancorp Inc. 311,991 2,696 Extra Space Storage Inc. 67,983 2,670 BioMed Realty Trust Inc. 120,031 2,593 Legg Mason Inc. 79,808 2,566 Kilroy Realty Corp. 48,857 2,560 Corrections Corp. of America 65,329 2,552 RenaissanceRe Holdings Ltd. 27,338 2,515 Hospitality Properties Trust 89,652 2,460 BRE Properties Inc. 50,375 2,452 Starwood Property Trust Inc. 88,004 2,443 NASDAQ OMX Group Inc. 75,563 2,441 WP Carey Inc. 35,800 2,413 Brown & Brown Inc. 75,251 2,411 Cullen/Frost Bankers Inc. 38,131 2,384 American Financial Group Inc. 50,162 2,377 Validus Holdings Ltd. 63,132 2,359 CBL & Associates Properties Inc. 99,800 2,355 East West Bancorp Inc. 91,715 2,354 Assured Guaranty Ltd. 113,952 2,349 Waddell & Reed Financial Inc. Class A 53,156 2,327 Assurant Inc. 51,579 2,322 * Signature Bank 28,722 2,262 Weingarten Realty Investors 71,466 2,255 Tanger Factory Outlet Centers 61,382 2,221 Omega Healthcare Investors Inc. 73,112 2,220 MFA Financial Inc. 233,872 2,180 Douglas Emmett Inc. 87,145 2,173 Piedmont Office Realty Trust Inc. Class A 109,475 2,145 Chimera Investment Corp. 670,176 2,138 Home Properties Inc. 33,633 2,133 Allied World Assurance Co. Holdings AG 23,001 2,133 CBOE Holdings Inc. 57,074 2,108 Commerce Bancshares Inc. 51,311 2,095 Highwoods Properties Inc. 52,515 2,078 * SVB Financial Group 29,138 2,067 First Niagara Financial Group Inc. 231,485 2,051 Old Republic International Corp. 160,793 2,044 * E*TRADE Financial Corp. 186,662 1,999 Equity Lifestyle Properties Inc. 25,681 1,972 Mid-America Apartment Communities Inc. 27,709 1,914 Protective Life Corp. 52,768 1,889 Invesco Mortgage Capital Inc. 85,840 1,836 Newcastle Investment Corp. 163,448 1,826 ProAssurance Corp. 38,188 1,807 Hatteras Financial Corp. 65,572 1,799 * Forest City Enterprises Inc. Class A 99,726 1,772 City National Corp. 29,950 1,764 * Popular Inc. 63,641 1,757 First Horizon National Corp. 164,082 1,752 Geo Group Inc. 46,293 1,742 * Howard Hughes Corp. 20,650 1,731 First American Financial Corp. 67,352 1,722 Hancock Holding Co. 55,516 1,717 Aspen Insurance Holdings Ltd. 44,133 1,703 RLJ Lodging Trust 74,459 1,695 White Mountains Insurance Group Ltd. 2,960 1,679 Post Properties Inc. 35,592 1,676 Associated Banc-Corp 110,343 1,676 Prosperity Bancshares Inc. 35,357 1,676 CommonWealth REIT 74,622 1,675 Healthcare Realty Trust Inc. 57,475 1,632 * Realogy Holdings Corp. 33,200 1,621 EPR Properties 30,745 1,600 ARMOUR Residential REIT Inc. 244,947 1,599 LaSalle Hotel Properties 62,617 1,589 Alterra Capital Holdings Ltd. 50,221 1,582 CNO Financial Group Inc. 133,713 1,531 Fulton Financial Corp. 130,410 1,526 Susquehanna Bancshares Inc. 121,510 1,510 Bank of Hawaii Corp. 29,625 1,505 Medical Properties Trust Inc. 92,529 1,484 American Realty Capital Properties Inc. 100,400 1,474 Mack-Cali Realty Corp. 51,449 1,472 Hanover Insurance Group Inc. 29,297 1,455 Federated Investors Inc. Class B 61,251 1,450 Synovus Financial Corp. 517,651 1,434 TCF Financial Corp. 95,585 1,430 Corporate Office Properties Trust 53,477 1,427 Brandywine Realty Trust 95,813 1,423 * Portfolio Recovery Associates Inc. 11,042 1,401 * Stifel Financial Corp. 39,105 1,356 CYS Investments Inc. 114,814 1,348 Ryman Hospitality Properties 29,253 1,338 DCT Industrial Trust Inc. 177,412 1,313 Retail Properties of America Inc. 87,915 1,301 Valley National Bancorp 126,373 1,294 Sovran Self Storage Inc. 20,042 1,292 Webster Financial Corp. 52,933 1,284 Lexington Realty Trust 108,825 1,284 Erie Indemnity Co. Class A 16,942 1,280 * Sunstone Hotel Investors Inc. 103,905 1,279 Endurance Specialty Holdings Ltd. 26,715 1,277 StanCorp Financial Group Inc. 29,812 1,275 CapitalSource Inc. 130,593 1,256 Redwood Trust Inc. 53,703 1,245 Potlatch Corp. 26,793 1,229 CubeSmart 77,580 1,226 FirstMerit Corp. 74,076 1,224 Washington REIT 43,944 1,223 Washington Federal Inc. 69,752 1,221 NorthStar Realty Finance Corp. 127,766 1,211 DiamondRock Hospitality Co. 129,743 1,208 Radian Group Inc. 110,866 1,187 Colonial Properties Trust 52,482 1,187 Primerica Inc. 35,369 1,159 American National Insurance Co. 13,304 1,156 LPL Financial Holdings Inc. 35,780 1,154 Platinum Underwriters Holdings Ltd. 20,596 1,149 First Industrial Realty Trust Inc. 66,312 1,136 FNB Corp. 93,739 1,134 UMB Financial Corp. 22,855 1,121 Capitol Federal Financial Inc. 90,062 1,087 Janus Capital Group Inc. 115,601 1,087 * MGIC Investment Corp. 219,331 1,086 Glimcher Realty Trust 93,325 1,083 EastGroup Properties Inc. 18,584 1,082 Financial Engines Inc. 29,824 1,080 Sun Communities Inc. 21,764 1,074 * First Cash Financial Services Inc. 18,143 1,058 Pebblebrook Hotel Trust 40,123 1,035 Equity One Inc. 43,128 1,034 * Texas Capital Bancshares Inc. 25,510 1,032 BankUnited Inc. 40,189 1,030 DuPont Fabros Technology Inc. 42,384 1,029 Cash America International Inc. 19,522 1,024 * Alexander & Baldwin Inc. 28,442 1,017 Umpqua Holdings Corp. 75,752 1,004 * MBIA Inc. 96,621 992 PennyMac Mortgage Investment Trust 38,094 986 First Financial Bankshares Inc. 19,859 965 American Capital Mortgage Investment Corp. 37,200 962 PS Business Parks Inc. 12,068 952 Cathay General Bancorp 47,092 947 Old National Bancorp 68,305 939 Kemper Corp. 28,635 934 Iberiabank Corp. 18,664 934 Acadia Realty Trust 33,597 933 RLI Corp. 12,919 928 Glacier Bancorp Inc. 48,513 921 Government Properties Income Trust 35,647 917 * Virtus Investment Partners Inc. 4,850 903 * St. Joe Co. 42,231 897 National Health Investors Inc. 13,654 894 Bank of the Ozarks Inc. 20,110 892 * Strategic Hotels & Resorts Inc. 106,733 891 Colony Financial Inc. 40,106 890 Greenhill & Co. Inc. 16,650 889 Trustmark Corp. 35,520 888 United Bankshares Inc. 33,301 886 MarketAxess Holdings Inc. 23,490 876 BancorpSouth Inc. 53,359 870 Montpelier Re Holdings Ltd. 32,989 859 Selective Insurance Group Inc. 35,687 857 Wintrust Financial Corp. 23,017 853 MB Financial Inc. 34,930 844 Capstead Mortgage Corp. 65,600 841 PrivateBancorp Inc. 44,420 840 * Walter Investment Management Corp. 22,523 839 LTC Properties Inc. 20,597 839 Symetra Financial Corp. 62,337 836 National Penn Bancshares Inc. 77,772 831 BOK Financial Corp. 13,342 831 * PHH Corp. 37,682 827 Northwest Bancshares Inc. 65,093 826 Home Loan Servicing Solutions Ltd. 35,300 824 Argo Group International Holdings Ltd. 19,397 803 * Western Alliance Bancorp 57,339 794 EverBank Financial Corp. 51,300 790 American Assets Trust Inc. 24,533 785 Education Realty Trust Inc. 74,548 785 * Altisource Portfolio Solutions SA 10,894 760 Westamerica Bancorporation 16,759 760 BBCN Bancorp Inc. 57,016 745 International Bancshares Corp. 35,256 733 * Enstar Group Ltd. 5,858 728 Amtrust Financial Services Inc. 21,002 728 Community Bank System Inc. 24,529 727 First Midwest Bancorp Inc. 54,537 724 Franklin Street Properties Corp. 49,038 717 Nelnet Inc. Class A 20,847 705 * National Financial Partners Corp. 30,927 694 Mercury General Corp. 18,191 690 Cousins Properties Inc. 64,471 689 * WisdomTree Investments Inc. 66,264 689 Sabra Health Care REIT Inc. 23,115 671 CVB Financial Corp. 59,093 666 * World Acceptance Corp. 7,720 663 Healthcare Trust of America Inc. Class A 56,402 663 * iStar Financial Inc. 60,479 659 PacWest Bancorp 22,242 647 Astoria Financial Corp. 65,661 647 * Citizens Republic Bancorp Inc. 28,639 646 * Ezcorp Inc. Class A 29,824 635 Horace Mann Educators Corp. 30,210 630 First Financial Bancorp 39,216 629 Anworth Mortgage Asset Corp. 98,398 623 * Credit Acceptance Corp. 5,061 618 Provident Financial Services Inc. 40,366 616 * TFS Financial Corp. 56,252 609 Evercore Partners Inc. Class A 14,471 602 Inland Real Estate Corp. 58,947 595 Chesapeake Lodging Trust 25,467 584 Investors Bancorp Inc. 30,717 577 Employers Holdings Inc. 24,251 569 Hersha Hospitality Trust Class A 96,834 565 NBT Bancorp Inc. 25,522 565 Pennsylvania REIT 29,133 565 * FelCor Lodging Trust Inc. 94,852 564 Ramco-Gershenson Properties Trust 33,580 564 *,^ Zillow Inc. Class A 10,200 558 Tower Group International Ltd. 30,019 554 First Citizens BancShares Inc. Class A 3,017 551 Boston Private Financial Holdings Inc. 55,396 547 * Pinnacle Financial Partners Inc. 23,253 543 CreXus Investment Corp. 41,645 542 * Forestar Group Inc. 24,792 542 Oriental Financial Group Inc. 34,884 541 American Equity Investment Life Holding Co. 36,316 541 * DFC Global Corp. 31,947 532 * First BanCorp 85,320 532 * Navigators Group Inc. 9,026 530 Park National Corp. 7,528 525 Home BancShares Inc. 13,660 515 Sterling Financial Corp. 23,477 509 AMERISAFE Inc. 14,125 502 Oritani Financial Corp. 31,918 494 Ashford Hospitality Trust Inc. 39,825 492 WesBanco Inc. 20,476 490 Investors Real Estate Trust 49,642 490 Associated Estates Realty Corp. 25,872 482 Infinity Property & Casualty Corp. 8,531 479 Hudson Pacific Properties Inc. 21,932 477 First Commonwealth Financial Corp. 63,608 475 Columbia Banking System Inc. 21,353 469 Apollo Residential Mortgage Inc. 20,724 462 CNA Financial Corp. 14,052 459 * Piper Jaffray Cos. 13,216 453 * Encore Capital Group Inc. 14,903 449 City Holding Co. 11,253 448 * Nationstar Mortgage Holdings Inc. 12,100 446 HFF Inc. Class A 22,257 444 STAG Industrial Inc. 20,811 443 TrustCo Bank Corp. NY 78,116 436 Interactive Brokers Group Inc. 28,884 431 Campus Crest Communities Inc. 30,900 429 Universal Health Realty Income Trust 7,357 425 Alexander's Inc. 1,287 424 * Hanmi Financial Corp. 26,519 424 * Netspend Holdings Inc. 26,525 421 Rouse Properties Inc. 23,238 421 Resource Capital Corp. 63,259 418 Getty Realty Corp. 20,563 416 Spirit Realty Capital Inc. 21,800 414 Chemical Financial Corp. 15,552 410 Cardinal Financial Corp. 22,505 409 Saul Centers Inc. 9,308 407 Kennedy-Wilson Holdings Inc. 26,083 405 SCBT Financial Corp. 7,994 403 * ICG Group Inc. 32,060 400 * Hilltop Holdings Inc. 29,551 399 RAIT Financial Trust 49,970 398 Dynex Capital Inc. 36,717 392 * Greenlight Capital Re Ltd. Class A 16,027 392 Retail Opportunity Investments Corp. 27,543 386 Independent Bank Corp. 11,788 384 * Wilshire Bancorp Inc. 56,616 384 Brookline Bancorp Inc. 41,790 382 * Bancorp Inc. 27,569 382 First Potomac Realty Trust 25,556 379 * Knight Capital Group Inc. Class A 101,250 377 ViewPoint Financial Group Inc. 18,465 371 Cohen & Steers Inc. 10,278 371 FBL Financial Group Inc. Class A 9,529 370 Parkway Properties Inc. 19,857 368 * Virginia Commerce Bancorp Inc. 25,820 363 Winthrop Realty Trust 28,707 361 West Coast Bancorp 14,755 358 Coresite Realty Corp. 10,210 357 Renasant Corp. 15,869 355 * Central Pacific Financial Corp. 22,211 349 AG Mortgage Investment Trust Inc. 13,585 346 Excel Trust Inc. 24,769 338 United Fire Group Inc. 13,023 332 Safety Insurance Group Inc. 6,722 330 * Beneficial Mutual Bancorp Inc. 31,911 329 Flushing Financial Corp. 19,219 326 Dime Community Bancshares Inc. 22,555 324 Community Trust Bancorp Inc. 9,446 321 Summit Hotel Properties Inc. 29,836 312 Berkshire Hills Bancorp Inc. 12,121 310 * Investment Technology Group Inc. 27,896 308 Banner Corp. 9,365 298 Lakeland Financial Corp. 11,037 295 Rockville Financial Inc. 22,386 290 * Safeguard Scientifics Inc. 18,279 289 S&T Bancorp Inc. 15,525 288 Silver Bay Realty Trust Corp. 13,891 288 Urstadt Biddle Properties Inc. Class A 13,096 285 State Bank Financial Corp. 17,249 282 Apollo Commercial Real Estate Finance Inc. 16,001 281 * Ameris Bancorp 19,124 274 Medallion Financial Corp. 20,516 271 Southside Bancshares Inc. 12,757 268 * Citizens Inc. 31,923 268 * Walker & Dunlop Inc. 14,791 266 * United Community Banks Inc. 23,360 265 Duff & Phelps Corp. Class A 17,071 265 * Metro Bancorp Inc. 15,960 264 Northfield Bancorp Inc. 23,007 261 * Southwest Bancorp Inc. 20,729 260 Maiden Holdings Ltd. 24,537 260 Arlington Asset Investment Corp. Class A 9,927 256 First Busey Corp. 55,987 256 Sandy Spring Bancorp Inc. 12,580 253 First Merchants Corp. 16,338 253 Meadowbrook Insurance Group Inc. 35,761 252 * FBR & Co. 13,184 250 * NewStar Financial Inc. 18,695 247 First Financial Corp. 7,806 246 Republic Bancorp Inc. Class A 10,781 244 1st Source Corp. 10,242 243 StellarOne Corp. 14,787 239 Trico Bancshares 13,806 236 Univest Corp. of Pennsylvania 13,499 235 1st United Bancorp Inc. 36,085 233 Western Asset Mortgage Capital Corp. 10,000 232 * Tejon Ranch Co. 7,722 230 * Flagstar Bancorp Inc. 16,489 230 * PICO Holdings Inc. 10,276 228 Provident New York Bancorp 25,130 228 * Ladenburg Thalmann Financial Services Inc. 137,254 228 Gladstone Commercial Corp. 11,598 226 First Community Bancshares Inc. 14,246 226 * Eagle Bancorp Inc. 10,305 226 Simmons First National Corp. Class A 8,764 222 National Bankshares Inc. 6,344 222 GFI Group Inc. 66,296 221 TowneBank 14,752 221 Citizens & Northern Corp. 11,216 219 Tompkins Financial Corp. 5,120 216 Cedar Realty Trust Inc. 35,306 216 MainSource Financial Group Inc. 15,307 215 German American Bancorp Inc. 9,278 213 * Taylor Capital Group Inc. 13,274 212 Stewart Information Services Corp. 8,208 209 Westfield Financial Inc. 26,868 209 BGC Partners Inc. Class A 49,311 205 Bryn Mawr Bank Corp. 8,806 205 Lakeland Bancorp Inc. 20,698 204 Ames National Corp. 9,754 203 Bancfirst Corp. 4,860 203 * BofI Holding Inc. 5,565 200 Kite Realty Group Trust 29,490 199 Enterprise Financial Services Corp. 13,818 198 * Gramercy Capital Corp. 37,816 197 WSFS Financial Corp. 4,038 196 * Sun Bancorp Inc. 57,562 196 National Western Life Insurance Co. Class A 1,114 196 Consolidated-Tomoka Land Co. 4,991 196 Marlin Business Services Corp. 8,375 194 * Heritage Commerce Corp. 28,758 194 * Cowen Group Inc. Class A 67,701 191 Select Income REIT 7,200 190 * eHealth Inc. 10,600 190 * Green Dot Corp. Class A 11,252 188 Washington Trust Bancorp Inc. 6,773 185 * Suffolk Bancorp 13,005 185 * Seacoast Banking Corp. of Florida 88,489 185 CapLease Inc. 29,027 185 Peoples Bancorp Inc. 8,225 184 * Bridge Capital Holdings 11,811 180 Union First Market Bankshares Corp. 9,054 177 * Consumer Portfolio Services Inc. 14,900 174 First Bancorp 12,921 174 * OmniAmerican Bancorp Inc. 6,883 174 Bank Mutual Corp. 30,162 167 * Guaranty Bancorp 79,151 166 * Global Indemnity plc 7,132 165 Merchants Bancshares Inc. 5,163 156 Heartland Financial USA Inc. 6,154 156 Monmouth Real Estate Investment Corp. Class A 13,830 154 SY Bancorp Inc. 6,823 154 * MetroCorp Bancshares Inc. 15,000 151 Westwood Holdings Group Inc. 3,373 150 * Preferred Bank 9,491 150 Agree Realty Corp. 4,855 146 OneBeacon Insurance Group Ltd. Class A 10,739 145 First Financial Holdings Inc. 6,851 144 Financial Institutions Inc. 7,107 142 Tree.com Inc. 7,430 137 * Macatawa Bank Corp. 24,939 135 One Liberty Properties Inc. 6,187 134 * United Community Financial Corp. 34,582 134 * INTL. FCStone Inc. 7,701 134 First Bancorp Inc. 7,436 134 CoBiz Financial Inc. 16,515 133 CyrusOne Inc. 5,800 132 Arrow Financial Corp. 5,261 130 Calamos Asset Management Inc. Class A 10,993 129 * Waterstone Financial Inc. 15,579 129 BankFinancial Corp. 15,767 128 ESB Financial Corp. 9,290 127 Hudson Valley Holding Corp. 8,526 127 New York Mortgage Trust Inc. 16,600 125 ESSA Bancorp Inc. 11,543 125 Great Southern Bancorp Inc. 5,104 124 GAMCO Investors Inc. 2,323 123 Center Bancorp Inc. 9,838 122 * Hampton Roads Bankshares Inc. 90,562 119 * First Financial Northwest Inc. 15,135 118 * MPG Office Trust Inc. 42,509 117 * SWS Group Inc. 19,275 117 CFS Bancorp Inc. 14,578 116 Territorial Bancorp Inc. 4,784 114 Sterling Bancorp 11,105 113 State Auto Financial Corp. 6,441 112 Provident Financial Holdings Inc. 6,338 108 Oppenheimer Holdings Inc. Class A 5,519 107 Camden National Corp. 3,245 107 * CIFC Corp. 12,808 105 EMC Insurance Group Inc. 3,988 105 * Doral Financial Corp. 146,434 103 FXCM Inc. Class A 7,449 102 West Bancorporation Inc. 9,152 102 Centerstate Banks Inc. 11,805 101 OceanFirst Financial Corp. 6,912 100 Northrim BanCorp Inc. 4,388 99 Donegal Group Inc. Class A 6,422 98 Penns Woods Bancorp Inc. 2,387 98 Eastern Insurance Holdings Inc. 5,106 96 Washington Banking Co. 6,749 94 Fox Chase Bancorp Inc. 5,447 92 Pulaski Financial Corp. 8,623 91 First Interstate Bancsystem Inc. 4,825 91 United Financial Bancorp Inc. 5,953 90 Arbor Realty Trust Inc. 11,271 88 * HomeTrust Bancshares Inc. 5,500 87 * Phoenix Cos. Inc. 2,817 87 Federal Agricultural Mortgage Corp. Class A 3,500 86 Peapack Gladstone Financial Corp. 5,610 84 * FNB United Corp. 8,446 82 Heritage Financial Corp. 5,569 81 Chatham Lodging Trust 4,493 79 Crawford & Co. Class B 10,423 79 * Pacific Mercantile Bancorp 12,873 75 UMH Properties Inc. 7,300 75 * Asset Acceptance Capital Corp. 10,857 73 * Altisource Residential Corp. 3,631 73 Asta Funding Inc. 7,505 72 * American Safety Insurance Holdings Ltd. 2,883 72 Resource America Inc. Class A 7,178 71 Century Bancorp Inc. Class A 2,107 71 Baldwin & Lyons Inc. 2,995 71 * Intervest Bancshares Corp. Class A 12,083 71 * NewBridge Bancorp 11,952 70 American National Bankshares Inc. 3,239 70 First Connecticut Bancorp Inc. 4,669 69 HF Financial Corp. 5,010 69 * First Marblehead Corp. 67,951 69 Sierra Bancorp 5,207 68 JMP Group Inc. 9,836 68 Home Federal Bancorp Inc. 5,290 68 Cape Bancorp Inc. 7,322 67 Simplicity Bancorp Inc. 4,371 66 First Defiance Financial Corp. 2,812 66 Diamond Hill Investment Group Inc. 834 65 Terreno Realty Corp. 3,581 64 * HomeStreet Inc. 2,800 63 Pacific Continental Corp. 5,542 62 * Capital City Bank Group Inc. 4,949 61 Thomas Properties Group Inc. 11,860 61 CNB Financial Corp. 3,343 57 Investors Title Co. 812 56 Bank of Marin Bancorp 1,395 56 First M&F Corp. 3,952 56 Federal Agricultural Mortgage Corp. 1,811 56 First of Long Island Corp. 1,878 56 Franklin Financial Corp. 3,011 55 * Independent Bank Corp. 6,486 55 Whitestone REIT 3,600 54 * Park Sterling Corp. 9,477 53 MidSouth Bancorp Inc. 3,241 53 Mercantile Bank Corp. 3,113 52 * Home Bancorp Inc. 2,733 51 Kansas City Life Insurance Co. 1,298 51 US Global Investors Inc. Class A 12,153 45 Capital Trust Inc. Class A 16,219 44 Bridge Bancorp Inc. 2,002 43 Independence Holding Co. 4,185 43 * AV Homes Inc. 3,128 42 MutualFirst Financial Inc. 2,926 42 * BBX Capital Corp. 5,030 41 Artio Global Investors Inc. Class A 14,675 40 Life Partners Holdings Inc. 10,173 40 Codorus Valley Bancorp Inc. 2,411 40 HopFed Bancorp Inc. 3,515 38 * Unity Bancorp Inc. 5,863 38 National Interstate Corp. 1,253 38 PMC Commercial Trust 4,948 37 * Orrstown Financial Services Inc. 2,523 37 * Gleacher & Co. Inc. 54,657 33 TF Financial Corp. 1,219 31 Wayne Savings Bancshares Inc. 3,056 31 Cheviot Financial Corp. 2,571 29 * Republic First Bancorp Inc. 10,119 28 * Jefferson Bancshares Inc. 5,500 28 Pzena Investment Management Inc. Class A 4,277 28 * Fidelity Southern Corp. 2,365 27 QCR Holdings Inc. 1,647 27 * Farmers Capital Bank Corp. 1,430 27 SI Financial Group Inc. 2,146 26 Meta Financial Group Inc. 976 26 Bar Harbor Bankshares 695 25 * Eastern Virginia Bankshares Inc. 4,460 25 Evans Bancorp Inc. 1,390 25 * First Acceptance Corp. 18,537 25 Bank of Kentucky Financial Corp. 912 25 Homeowners Choice Inc. 900 25 Hawthorn Bancshares Inc. 2,123 24 Atlanticus Holdings Corp. 6,358 23 * North Valley Bancorp 1,309 23 National Bank Holdings Corp. Class A 1,200 22 * Shore Bancshares Inc. 3,101 21 Manning & Napier Inc. 1,260 21 * First California Financial Group Inc. 2,400 20 Premier Financial Bancorp Inc. 1,706 20 * Fortegra Financial Corp. 2,256 20 * Old Second Bancorp Inc. 6,115 19 Clifton Savings Bancorp Inc. 1,535 19 Gain Capital Holdings Inc. 4,219 19 First Pactrust Bancorp Inc. 1,647 19 Charter Financial Corp. 1,426 18 Ameriana Bancorp 2,003 18 Berkshire Bancorp Inc. 2,000 17 C&F Financial Corp. 395 16 * NASB Financial Inc. 739 16 MidWestOne Financial Group Inc. 642 15 Heritage Financial Group Inc. 955 14 Middleburg Financial Corp. 698 14 Peoples Bancorp of North Carolina Inc. 1,166 13 * American Independence Corp. 1,827 13 Hingham Institution for Savings 178 12 * Premierwest Bancorp 4,710 9 * Yadkin Valley Financial Corp. 2,300 9 * Riverview Bancorp Inc. 3,447 9 Crawford & Co. Class A 1,640 9 * Capital Bank Financial Corp. 500 9 * Hallmark Financial Services 830 7 Institutional Financial Markets Inc. 2,883 7 QC Holdings Inc. 2,008 6 * Royal Bancshares of Pennsylvania Inc. 4,060 6 Rurban Financial Corp. 700 6 California First National Bancorp 342 6 * Firstcity Financial Corp. 518 5 Salisbury Bancorp Inc. 198 5 * ZipRealty Inc. 900 3 Alliance Bancorp Inc. of Pennsylvania 200 3 * United Community Financial Corp. Rights 12/31/4 34,582 2 United Bancorp Inc. 287 2 * Maui Land & Pineapple Co. Inc. 499 2 Citizens Holding Co. 100 2 * Vestin Realty Mortgage II Inc. 1,269 2 Northeast Bancorp 100 1 * Southern Community Financial Corp. Contingent Value Rights 1,940 — * Valley National Bancorp Warrants Exp. 6/30/2015 570 — * Mission West Properties Inc. 13,394 — Health Care (7.3%) Johnson & Johnson 1,822,255 148,568 Pfizer Inc. 4,686,288 135,246 Merck & Co. Inc. 1,973,949 87,308 Amgen Inc. 487,846 50,009 * Gilead Sciences Inc. 992,426 48,559 Bristol-Myers Squibb Co. 1,071,874 44,150 AbbVie Inc. 1,030,468 42,022 UnitedHealth Group Inc. 668,199 38,228 Eli Lilly & Co. 665,529 37,795 Abbott Laboratories 1,026,368 36,251 * Celgene Corp. 275,790 31,967 Medtronic Inc. 659,370 30,964 * Express Scripts Holding Co. 533,640 30,764 * Biogen Idec Inc. 153,763 29,662 Baxter International Inc. 356,771 25,916 Allergan Inc. 194,304 21,690 Covidien plc 307,678 20,873 Thermo Fisher Scientific Inc. 233,911 17,892 McKesson Corp. 153,411 16,562 WellPoint Inc. 198,041 13,116 * Intuitive Surgical Inc. 26,165 12,852 Becton Dickinson and Co. 128,167 12,254 Stryker Corp. 185,233 12,085 * Alexion Pharmaceuticals Inc. 127,193 11,720 Cigna Corp. 185,726 11,584 Aetna Inc. 217,405 11,114 * Cerner Corp. 101,094 9,579 Agilent Technologies Inc. 226,682 9,514 Cardinal Health Inc. 222,027 9,241 * Regeneron Pharmaceuticals Inc. 49,096 8,661 Zimmer Holdings Inc. 112,726 8,479 * DaVita HealthCare Partners Inc. 68,832 8,163 AmerisourceBergen Corp. Class A 152,998 7,872 * Vertex Pharmaceuticals Inc. 140,923 7,748 * Mylan Inc. 264,710 7,661 * Actavis Inc. 82,975 7,643 St. Jude Medical Inc. 184,317 7,454 * Life Technologies Corp. 111,830 7,228 Humana Inc. 102,784 7,103 * Catamaran Corp. 133,216 7,064 HCA Holdings Inc. 172,909 7,025 * Boston Scientific Corp. 892,209 6,968 Perrigo Co. 57,969 6,883 * Edwards Lifesciences Corp. 75,034 6,165 * Forest Laboratories Inc. 155,614 5,920 Quest Diagnostics Inc. 103,304 5,832 * Laboratory Corp. of America Holdings 61,676 5,563 * Henry Schein Inc. 57,189 5,293 * Varian Medical Systems Inc. 71,143 5,122 CR Bard Inc. 50,785 5,118 * BioMarin Pharmaceutical Inc. 82,138 5,114 * Waters Corp. 53,929 5,064 * CareFusion Corp. 144,456 5,055 * Illumina Inc. 80,386 4,341 ResMed Inc. 93,294 4,325 * Mettler-Toledo International Inc. 19,921 4,248 * Onyx Pharmaceuticals Inc. 46,857 4,164 Coventry Health Care Inc. 87,798 4,129 * Hologic Inc. 173,776 3,927 DENTSPLY International Inc. 92,431 3,921 Universal Health Services Inc. Class B 58,749 3,752 * Hospira Inc. 107,345 3,524 Cooper Cos. Inc. 31,134 3,359 * IDEXX Laboratories Inc. 35,818 3,309 * Tenet Healthcare Corp. 69,509 3,307 Omnicare Inc. 72,110 2,936 * Pharmacyclics Inc. 36,344 2,922 * MEDNAX Inc. 32,571 2,919 * Sirona Dental Systems Inc. 37,014 2,729 Community Health Systems Inc. 56,258 2,666 * Covance Inc. 35,553 2,642 PerkinElmer Inc. 74,798 2,516 * Seattle Genetics Inc. 66,784 2,371 * Endo Health Solutions Inc. 74,168 2,281 Teleflex Inc. 26,716 2,258 * athenahealth Inc. 22,511 2,184 * Medivation Inc. 46,208 2,161 * Zoetis Inc. 64,600 2,158 Patterson Cos. Inc. 56,597 2,153 * Alkermes plc 86,767 2,057 * Health Management Associates Inc. Class A 159,345 2,051 * Ariad Pharmaceuticals Inc. 113,127 2,046 Warner Chilcott plc Class A 147,039 1,992 * Cubist Pharmaceuticals Inc. 42,486 1,989 * Salix Pharmaceuticals Ltd. 37,909 1,940 * Incyte Corp. Ltd. 78,653 1,841 * Brookdale Senior Living Inc. Class A 65,118 1,815 * Jazz Pharmaceuticals plc 32,411 1,812 * United Therapeutics Corp. 28,266 1,721 * Cepheid Inc. 44,217 1,697 * WellCare Health Plans Inc. 28,886 1,674 * Bio-Rad Laboratories Inc. Class A 13,108 1,652 * HMS Holdings Corp. 58,040 1,576 * Team Health Holdings Inc. 43,313 1,576 Techne Corp. 23,211 1,575 STERIS Corp. 36,968 1,538 * Health Net Inc. 53,708 1,537 * LifePoint Hospitals Inc. 30,912 1,498 * Allscripts Healthcare Solutions Inc. 108,062 1,469 * Thoratec Corp. 39,120 1,467 * Align Technology Inc. 43,436 1,456 * PAREXEL International Corp. 36,598 1,446 * Haemonetics Corp. 33,998 1,416 * Centene Corp. 32,124 1,415 Hill-Rom Holdings Inc. 40,153 1,414 * Charles River Laboratories International Inc. 31,941 1,414 West Pharmaceutical Services Inc. 21,431 1,392 * Myriad Genetics Inc. 53,949 1,370 Owens & Minor Inc. 41,265 1,344 * VCA Antech Inc. 56,030 1,316 * Alere Inc. 51,110 1,305 * HealthSouth Corp. 48,700 1,284 *,^ Arena Pharmaceuticals Inc. 143,821 1,181 * Medicines Co. 35,079 1,172 * Bruker Corp. 59,683 1,140 Questcor Pharmaceuticals Inc. 34,397 1,119 Air Methods Corp. 23,175 1,118 * ViroPharma Inc. 43,558 1,096 * Isis Pharmaceuticals Inc. 63,517 1,076 * Theravance Inc. 45,188 1,067 * MWI Veterinary Supply Inc. 8,013 1,060 * Infinity Pharmaceuticals Inc. 21,027 1,019 Chemed Corp. 12,075 966 * Ironwood Pharmaceuticals Inc. Class A 50,578 925 * Medidata Solutions Inc. 15,796 916 * ImmunoGen Inc. 55,660 894 * Magellan Health Services Inc. 18,204 866 * Cyberonics Inc. 18,315 857 * Acorda Therapeutics Inc. 26,480 848 * Nektar Therapeutics 76,527 842 * HeartWare International Inc. 9,476 838 * Alnylam Pharmaceuticals Inc. 34,202 833 * Insulet Corp. 31,872 824 * Volcano Corp. 36,260 807 Abaxis Inc. 16,257 769 * Vivus Inc. 67,259 740 * Amsurg Corp. Class A 21,660 729 * Neogen Corp. 14,671 727 * Wright Medical Group Inc. Rights Exp. 12/31/2049 30,092 716 Masimo Corp. 36,197 710 * NPS Pharmaceuticals Inc. 67,855 691 PDL BioPharma Inc. 93,263 682 * Hanger Inc. 21,481 677 * Globus Medical Inc. 46,107 677 * DexCom Inc. 39,953 668 * Impax Laboratories Inc. 43,113 666 CONMED Corp. 19,409 661 * Akorn Inc. 47,227 653 * Sarepta Therapeutics Inc. 17,529 648 * Endologix Inc. 39,016 630 * NuVasive Inc. 28,776 613 Analogic Corp. 7,680 607 *,^ Opko Health Inc. 77,660 593 Meridian Bioscience Inc. 25,645 585 * Capital Senior Living Corp. 22,128 585 * Dendreon Corp. 120,478 570 * MedAssets Inc. 28,903 556 * Emeritus Corp. 19,944 554 * ArthroCare Corp. 15,866 551 * Auxilium Pharmaceuticals Inc. 31,559 545 * Neurocrine Biosciences Inc. 43,442 527 * Spectranetics Corp. 28,352 525 * Bio-Reference Labs Inc. 19,881 516 * Molina Healthcare Inc. 16,456 508 * Greatbatch Inc. 16,856 503 * Integra LifeSciences Holdings Corp. 12,862 502 Quality Systems Inc. 27,391 501 * Quidel Corp. 20,812 494 * Conceptus Inc. 20,227 488 * Acadia Healthcare Co. Inc. 16,600 488 * Omnicell Inc. 25,402 480 *,^ Exelixis Inc. 102,591 474 * Celldex Therapeutics Inc. 40,574 470 * ABIOMED Inc. 25,058 468 * Momenta Pharmaceuticals Inc. 34,498 460 * ICU Medical Inc. 7,806 460 * InterMune Inc. 50,406 456 * Aegerion Pharmaceuticals Inc. 11,235 453 * Santarus Inc. 25,145 436 * ACADIA Pharmaceuticals Inc. 54,396 432 * Lexicon Pharmaceuticals Inc. 196,147 428 * Halozyme Therapeutics Inc. 73,218 422 * Sangamo Biosciences Inc. 43,145 412 Computer Programs & Systems Inc. 7,565 409 * Luminex Corp. 24,212 400 * Orthofix International NV 10,970 393 * AMN Healthcare Services Inc. 24,806 393 * IPC The Hospitalist Co. Inc. 8,690 387 * ExamWorks Group Inc. 22,310 386 * Rigel Pharmaceuticals Inc. 56,833 386 * Sequenom Inc. 89,808 373 * Ligand Pharmaceuticals Inc. Class B 13,865 369 * Achillion Pharmaceuticals Inc. 41,679 364 * Optimer Pharmaceuticals Inc. 30,601 364 * Puma Biotechnology Inc. 10,843 362 Landauer Inc. 6,399 361 * Synageva BioPharma Corp. 6,508 357 * NxStage Medical Inc. 31,046 350 Cantel Medical Corp. 11,537 347 * Orexigen Therapeutics Inc. 55,475 347 * Merit Medical Systems Inc. 27,628 339 * AMAG Pharmaceuticals Inc. 14,059 335 * Endocyte Inc. 26,491 330 * BioScrip Inc. 25,477 324 * Pacira Pharmaceuticals Inc. 11,184 323 * Kindred Healthcare Inc. 30,465 321 * Exact Sciences Corp. 32,638 320 Ensign Group Inc. 9,570 320 * Vical Inc. 80,160 319 * Natus Medical Inc. 23,558 317 * Idenix Pharmaceuticals Inc. 87,195 310 * Healthways Inc. 25,320 310 * Dynavax Technologies Corp. 134,551 299 * PharMerica Corp. 21,138 296 Invacare Corp. 22,386 292 * AVANIR Pharmaceuticals Inc. 105,193 288 Spectrum Pharmaceuticals Inc. 37,874 283 * Cynosure Inc. Class A 10,765 282 * Corvel Corp. 5,677 281 * Accuray Inc. 60,549 281 * Keryx Biopharmaceuticals Inc. 39,439 278 * Vanguard Health Systems Inc. 17,993 268 * Curis Inc. 81,568 268 US Physical Therapy Inc. 9,706 261 * MannKind Corp. 72,176 245 * Cardiovascular Systems Inc. 11,933 244 * Gentiva Health Services Inc. 22,578 244 * Accretive Health Inc. 24,000 244 * Sciclone Pharmaceuticals Inc. 52,383 241 * Depomed Inc. 39,879 234 * Merrimack Pharmaceuticals Inc. 37,677 230 * Chelsea Therapeutics International Ltd. 112,416 229 National Healthcare Corp. 4,971 227 * Affymetrix Inc. 47,830 226 * Symmetry Medical Inc. 19,705 226 * Array BioPharma Inc. 45,760 225 * Threshold Pharmaceuticals Inc. 48,500 224 * Genomic Health Inc. 7,851 222 * Synta Pharmaceuticals Corp. 25,345 218 * HealthStream Inc. 9,220 211 * RTI Biologics Inc. 53,268 210 * Furiex Pharmaceuticals Inc. 5,564 209 * MAKO Surgical Corp. 18,495 206 * Emergent Biosolutions Inc. 14,739 206 Select Medical Holdings Corp. 22,655 204 * Cambrex Corp. 15,774 202 * Anika Therapeutics Inc. 13,358 194 * Amedisys Inc. 17,343 193 * OraSure Technologies Inc. 35,479 192 * AngioDynamics Inc. 16,480 188 Hi-Tech Pharmacal Co. Inc. 5,631 186 * Astex Pharmaceuticals 41,117 183 * SurModics Inc. 6,580 179 * XOMA Corp. 51,270 179 * Antares Pharma Inc. 49,102 176 *,^ Navidea Biopharmaceuticals Inc. 64,777 176 * LHC Group Inc. 8,033 173 Assisted Living Concepts Inc. Class A 14,423 171 * Dyax Corp. 39,056 170 Universal American Corp. 20,228 168 * XenoPort Inc. 22,998 164 * Cadence Pharmaceuticals Inc. 24,509 164 * Albany Molecular Research Inc. 15,491 163 * Triple-S Management Corp. Class B 9,244 161 * Palomar Medical Technologies Inc. 11,683 158 * Fluidigm Corp. 8,431 156 * AVEO Pharmaceuticals Inc. 21,039 155 * Durect Corp. 115,966 154 * Immunomedics Inc. 63,470 153 * Novavax Inc. 66,616 152 * Five Star Quality Care Inc. 22,405 150 * Rochester Medical Corp. 10,205 149 CryoLife Inc. 24,270 146 * Targacept Inc. 33,767 145 * Amicus Therapeutics Inc. 45,414 144 * Vocera Communications Inc. 6,220 143 * Obagi Medical Products Inc. 7,106 140 * Cerus Corp. 31,576 140 * Progenics Pharmaceuticals Inc. 24,957 135 * Providence Service Corp. 7,254 134 Atrion Corp. 694 133 * Biolase Inc. 33,412 133 * Alphatec Holdings Inc. 62,759 132 * Lannett Co. Inc. 12,824 130 Pain Therapeutics Inc. 37,741 129 * Zogenix Inc. 71,474 129 Enzon Pharmaceuticals Inc. 33,855 129 * Solta Medical Inc. 58,022 128 * Cross Country Healthcare Inc. 23,007 122 * Corcept Therapeutics Inc. 60,515 121 * Repligen Corp. 17,009 118 * Staar Surgical Co. 20,857 117 * Exactech Inc. 5,675 117 * GTx Inc. 27,024 112 * GenMark Diagnostics Inc. 8,600 111 *,^ Peregrine Pharmaceuticals Inc. 80,399 108 * Chindex International Inc. 7,782 107 * Osiris Therapeutics Inc. 10,227 106 * Cytokinetics Inc. 91,898 105 *,^ ZIOPHARM Oncology Inc. 55,207 101 * Oncothyreon Inc. 47,616 99 * Geron Corp. 91,251 98 * Arqule Inc. 36,032 93 * Hansen Medical Inc. 46,281 93 * Tornier NV 4,670 88 * Raptor Pharmaceutical Corp. 14,889 87 * Biotime Inc. 22,685 87 * SIGA Technologies Inc. 23,958 86 * Harvard Bioscience Inc. 15,002 85 * Unilife Corp. 37,990 83 * Pozen Inc. 15,678 83 * Merge Healthcare Inc. 28,266 82 * Zalicus Inc. 116,845 78 *,^ Galena Biopharma Inc. 36,836 77 * Clovis Oncology Inc. 2,537 73 * Synergy Pharmaceuticals Inc. 11,952 73 * TESARO Inc. 3,300 72 * Medical Action Industries Inc. 11,756 71 Almost Family Inc. 3,364 69 * Vascular Solutions Inc. 4,150 67 * Greenway Medical Technologies 4,200 67 Psychemedics Corp. 5,340 64 * Repros Therapeutics Inc. 3,656 59 * Cutera Inc. 4,463 58 * Insmed Inc. 7,311 55 * Skilled Healthcare Group Inc. 7,829 51 * OncoGenex Pharmaceutical Inc. 4,401 50 * Transcept Pharmaceuticals Inc. 10,100 48 * Sagent Pharmaceuticals Inc. 2,755 48 * Cell Therapeutics Inc. 42,007 48 National Research Corp. 827 48 Maxygen Inc. 19,449 47 *,^ Savient Pharmaceuticals Inc. 57,226 46 * Cumberland Pharmaceuticals Inc. 9,063 45 * Cytori Therapeutics Inc. 17,311 43 * PDI Inc. 7,191 42 * Omeros Corp. 10,163 42 * Hyperion Therapeutics Inc. 1,600 41 *,^ StemCells Inc. 23,690 41 * Biospecifics Technologies Corp. 2,292 39 * ChemoCentryx Inc. 2,800 39 * Affymax Inc. 27,199 38 * Metabolix Inc. 20,633 38 * BioCryst Pharmaceuticals Inc. 30,935 37 * Vanda Pharmaceuticals Inc. 8,947 35 *,^ Apricus Biosciences Inc. 12,988 35 * Enzo Biochem Inc. 13,621 34 * RadNet Inc. 11,986 34 * Delcath Systems Inc. 18,227 33 * Hooper Holmes Inc. 69,270 32 Utah Medical Products Inc. 630 31 * Sunesis Pharmaceuticals Inc. 5,600 31 * Codexis Inc. 12,540 30 * LCA-Vision Inc. 8,549 29 * Wright Medical Group Inc. Rights 11,147 28 * Pacific Biosciences of California Inc. 11,021 27 * AtriCure Inc. 3,429 27 * MELA Sciences Inc. 23,282 27 * Sucampo Pharmaceuticals Inc. Class A 4,106 27 * Trius Therapeutics Inc. 3,800 26 * CytRx Corp. 9,502 26 * Inovio Pharmaceuticals Inc. 42,536 25 Heska Corp. 2,600 24 * Columbia Laboratories Inc. 40,148 24 * Alliance HealthCare Services Inc. 2,813 22 * Icad Inc. 4,360 22 * Theragenics Corp. 13,219 22 * TrovaGene Inc. 3,300 21 * BSD Medical Corp. 14,039 21 * Adolor Corp. Rights Exp. 07/01/2019 34,581 18 * CardioNet Inc. 7,373 18 * Biosante Pharmaceuticals Inc. 14,250 17 * Acura Pharmaceuticals Inc. 7,453 16 * NewLink Genetics Corp. 1,231 15 * Aastrom Biosciences Inc. 20,330 14 * Cornerstone Therapeutics Inc. 1,995 14 * Anacor Pharmaceuticals Inc. 2,145 14 * PhotoMedex Inc. 800 13 * GenVec Inc. 8,464 13 * Agenus Inc. 3,040 12 * Strategic Diagnostics Inc. 11,377 11 * Bovie Medical Corp. 3,373 11 * Discovery Laboratories Inc. 4,729 11 * Hemispherx Biopharma Inc. 55,442 11 * Entremed Inc. 4,828 10 * Celsion Corp. 9,300 10 * Cleveland Biolabs Inc. 4,857 10 * Synergetics USA Inc. 2,643 9 * Forest Laboratories Inc. Contingent Value Rights Exp. 04/14/2018 9,500 9 * Authentidate Holding Corp. 8,999 9 * Digirad Corp. 3,306 8 * ThermoGenesis Corp. 9,641 8 * Vision Sciences Inc. 7,510 8 * Alimera Sciences Inc. 2,578 8 * Cardica Inc. 5,774 7 * Alexza Pharmaceuticals Inc. 1,556 7 * Sharps Compliance Corp. 2,564 7 * ERBA Diagnostics Inc. 8,700 6 * EnteroMedics Inc. 6,331 6 * Stereotaxis Inc. 2,694 5 * Cel-Sci Corp. 19,362 4 * Rockwell Medical Technologies Inc. 1,100 4 * Anthera Pharmaceuticals Inc. Class A 6,533 4 * TranS1 Inc. 1,691 4 * Intercept Pharmaceuticals Inc. 100 4 * Medgenics Inc. 750 4 * Arrowhead Research Corp. 1,518 3 * Biodel Inc. 500 1 * Mast Therapeutics Inc. 1,416 1 Daxor Corp. 100 1 * Neuralstem Inc. 600 1 * Palatin Technologies Inc. 160 — * Allos Therapeutics Inc. 72,925 — Industrials (6.8%) General Electric Co. 6,778,288 156,714 United Technologies Corp. 597,561 55,830 3M Co. 449,345 47,770 Union Pacific Corp. 305,505 43,507 Boeing Co. 492,946 42,319 United Parcel Service Inc. Class B 476,115 40,898 Honeywell International Inc. 510,950 38,500 Caterpillar Inc. 427,083 37,143 Emerson Electric Co. 469,978 26,258 Danaher Corp. 382,588 23,778 Deere & Co. 254,352 21,869 Lockheed Martin Corp. 210,153 20,284 FedEx Corp. 194,754 19,125 Eaton Corp. plc 307,130 18,812 Precision Castparts Corp. 95,517 18,112 Illinois Tool Works Inc. 279,534 17,035 CSX Corp. 669,853 16,498 Norfolk Southern Corp. 205,365 15,830 General Dynamics Corp. 218,755 15,424 Cummins Inc. 123,525 14,305 Raytheon Co. 214,195 12,593 PACCAR Inc. 229,614 11,609 Waste Management Inc. 287,895 11,288 Northrop Grumman Corp. 154,568 10,843 Ingersoll-Rand plc 183,498 10,094 Tyco International Ltd. 302,569 9,682 * Delta Air Lines Inc. 552,931 9,129 Fastenal Co. 173,544 8,911 Parker Hannifin Corp. 97,159 8,898 WW Grainger Inc. 38,420 8,644 Dover Corp. 116,520 8,492 Stanley Black & Decker Inc. 104,448 8,457 Roper Industries Inc. 64,424 8,202 Kansas City Southern 71,503 7,930 Rockwell Automation Inc. 91,079 7,865 Pentair Ltd. 136,695 7,211 ADT Corp. 143,784 7,037 * United Continental Holdings Inc. 216,112 6,918 AMETEK Inc. 157,917 6,847 Southwest Airlines Co. 479,768 6,467 Fluor Corp. 95,309 6,322 CH Robinson Worldwide Inc. 104,369 6,206 * Verisk Analytics Inc. Class A 98,653 6,080 * Stericycle Inc. 56,145 5,961 Republic Services Inc. Class A 177,950 5,872 Rockwell Collins Inc. 91,258 5,760 Textron Inc. 183,265 5,463 Flowserve Corp. 32,471 5,446 Pall Corp. 72,274 4,941 * Hertz Global Holdings Inc. 219,060 4,876 Expeditors International of Washington Inc. 135,859 4,852 L-3 Communications Holdings Inc. 58,223 4,711 Masco Corp. 232,147 4,701 TransDigm Group Inc. 30,367 4,644 * Jacobs Engineering Group Inc. 80,831 4,546 Equifax Inc. 78,613 4,527 JB Hunt Transport Services Inc. 57,990 4,319 Joy Global Inc. 68,761 4,093 * B/E Aerospace Inc. 67,511 4,070 Iron Mountain Inc. 111,567 4,051 * Fortune Brands Home & Security Inc. 105,943 3,965 Nielsen Holdings NV 109,573 3,925 * Quanta Services Inc. 136,450 3,900 * IHS Inc. Class A 36,665 3,840 Donaldson Co. Inc. 95,980 3,474 Xylem Inc. 121,846 3,358 * United Rentals Inc. 60,571 3,330 Hubbell Inc. Class B 34,212 3,322 Robert Half International Inc. 87,124 3,270 Timken Co. 56,171 3,178 AGCO Corp. 60,320 3,144 Snap-on Inc. 38,015 3,144 Towers Watson & Co. Class A 44,797 3,105 KBR Inc. 96,656 3,101 Cintas Corp. 69,490 3,067 Wabtec Corp. 29,770 3,040 * Genesee & Wyoming Inc. Class A 31,921 2,972 Lincoln Electric Holdings Inc. 54,362 2,945 * Alaska Air Group Inc. 45,972 2,940 * WABCO Holdings Inc. 41,272 2,913 Manpower Inc. 51,215 2,905 IDEX Corp. 53,989 2,884 Avery Dennison Corp. 64,759 2,789 Carlisle Cos. Inc. 41,001 2,779 Waste Connections Inc. 76,778 2,762 * Owens Corning 69,622 2,745 MSC Industrial Direct Co. Inc. Class A 31,363 2,690 Triumph Group Inc. 32,745 2,570 * Oshkosh Corp. 59,958 2,548 * Kirby Corp. 32,702 2,512 * Copart Inc. 73,222 2,510 SPX Corp. 31,619 2,497 * Sensata Technologies Holding NV 75,537 2,483 Valmont Industries Inc. 15,602 2,454 Dun & Bradstreet Corp. 29,109 2,435 Gardner Denver Inc. 32,346 2,430 URS Corp. 50,266 2,383 * Terex Corp. 68,732 2,366 Trinity Industries Inc. 52,101 2,362 Nordson Corp. 35,793 2,361 Graco Inc. 39,696 2,304 Regal-Beloit Corp. 27,524 2,245 * AECOM Technology Corp. 68,146 2,235 Babcock & Wilcox Co. 77,876 2,212 * Colfax Corp. 46,138 2,147 * WESCO International Inc. 28,818 2,092 * Clean Harbors Inc. 35,081 2,038 Kennametal Inc. 52,149 2,036 Ryder System Inc. 33,460 1,999 Acuity Brands Inc. 28,137 1,951 Pitney Bowes Inc. 131,172 1,949 * Avis Budget Group Inc. 69,623 1,938 * Hexcel Corp. 66,229 1,921 AO Smith Corp. 25,852 1,902 Lennox International Inc. 29,577 1,878 * Teledyne Technologies Inc. 23,424 1,837 Manitowoc Co. Inc. 86,915 1,787 Toro Co. 38,720 1,783 Huntington Ingalls Industries Inc. 33,242 1,773 * Middleby Corp. 11,637 1,771 Crane Co. 31,674 1,769 EMCOR Group Inc. 41,325 1,752 Landstar System Inc. 30,489 1,741 ITT Corp. 60,744 1,727 CLARCOR Inc. 32,801 1,718 * US Airways Group Inc. 100,955 1,713 * Old Dominion Freight Line Inc. 42,278 1,615 Woodward Inc. 40,575 1,613 * Chart Industries Inc. 20,037 1,603 GATX Corp. 30,839 1,603 * Foster Wheeler AG 69,314 1,584 * USG Corp. 59,786 1,581 Macquarie Infrastructure Co. LLC 29,097 1,572 Alliant Techsystems Inc. 21,405 1,550 * Esterline Technologies Corp. 20,158 1,526 Belden Inc. 29,478 1,523 * Spirit Aerosystems Holdings Inc. Class A 79,417 1,508 Covanta Holding Corp. 72,764 1,466 * EnerSys Inc. 32,150 1,465 RR Donnelley & Sons Co. 120,704 1,454 * MRC Global Inc. 42,974 1,415 Watsco Inc. 16,677 1,404 Deluxe Corp. 33,136 1,372 Exelis Inc. 124,981 1,361 Air Lease Corp. 45,953 1,347 Actuant Corp. Class A 43,290 1,326 Con-way Inc. 37,565 1,323 Harsco Corp. 52,893 1,310 * Tetra Tech Inc. 42,904 1,308 Corporate Executive Board Co. 22,384 1,302 * Navistar International Corp. 37,278 1,289 * Polypore International Inc. 31,264 1,256 * DigitalGlobe Inc. 43,153 1,248 * General Cable Corp. 33,216 1,217 * Advisory Board Co. 23,028 1,209 * Beacon Roofing Supply Inc. 31,237 1,208 * Moog Inc. Class A 26,034 1,193 TAL International Group Inc. 25,949 1,176 * MasTec Inc. 39,969 1,165 Applied Industrial Technologies Inc. 25,442 1,145 * JetBlue Airways Corp. 160,744 1,109 Healthcare Services Group Inc. 43,157 1,106 HNI Corp. 30,814 1,094 Rollins Inc. 43,720 1,073 Mine Safety Appliances Co. 21,078 1,046 Generac Holdings Inc. 29,339 1,037 * Spirit Airlines Inc. 40,834 1,036 Herman Miller Inc. 36,827 1,019 Brady Corp. Class A 29,907 1,003 * Armstrong World Industries Inc. 17,816 996 * FTI Consulting Inc. 26,119 984 United Stationers Inc. 25,322 979 Curtiss-Wright Corp. 28,162 977 UTi Worldwide Inc. 65,233 945 * Acacia Research Corp. 31,304 944 Mueller Industries Inc. 17,700 943 Allegiant Travel Co. Class A 10,310 915 KAR Auction Services Inc. 45,613 914 Brink's Co. 31,953 903 Barnes Group Inc. 30,686 888 * Hub Group Inc. Class A 22,919 881 UniFirst Corp. 9,518 861 Watts Water Technologies Inc. Class A 17,933 861 Steelcase Inc. Class A 57,689 850 * Swift Transportation Co. 59,729 847 Franklin Electric Co. Inc. 25,098 843 Simpson Manufacturing Co. Inc. 26,912 824 Forward Air Corp. 21,767 812 ABM Industries Inc. 35,359 786 Raven Industries Inc. 22,770 765 Briggs & Stratton Corp. 30,814 764 * Mobile Mini Inc. 25,918 763 * RBC Bearings Inc. 14,912 754 Interface Inc. Class A 38,594 742 * EnPro Industries Inc. 14,374 736 * Atlas Air Worldwide Holdings Inc. 17,931 731 Granite Construction Inc. 22,621 720 Werner Enterprises Inc. 29,269 707 AMERCO 3,974 690 Matson Inc. 27,642 680 AZZ Inc. 13,992 674 Knight Transportation Inc. 41,072 661 ESCO Technologies Inc. 15,980 653 Apogee Enterprises Inc. 21,889 634 Lindsay Corp. 7,147 630 * Trimas Corp. 19,362 629 * TrueBlue Inc. 29,555 625 HEICO Corp. Class A 18,166 623 * GrafTech International Ltd. 81,021 622 Mueller Water Products Inc. Class A 103,668 615 * On Assignment Inc. 24,216 613 * Aegion Corp. Class A 25,897 600 * II-VI Inc. 35,112 598 Knoll Inc. 32,546 590 Titan International Inc. 27,348 576 * Orbital Sciences Corp. 33,890 566 * GenCorp Inc. 42,397 564 Kaman Corp. 15,791 560 Altra Holdings Inc. 20,326 553 Aircastle Ltd. 39,202 536 SkyWest Inc. 32,988 529 Kaydon Corp. 20,179 516 Insperity Inc. 17,944 509 * Dycom Industries Inc. 25,495 502 Tennant Co. 10,272 499 HEICO Corp. 11,475 498 Standex International Corp. 8,993 497 * ACCO Brands Corp. 74,263 496 * Huron Consulting Group Inc. 12,239 493 Universal Forest Products Inc. 12,347 492 * Korn/Ferry International 27,192 486 AAR Corp. 26,216 482 Heartland Express Inc. 35,713 476 * Wabash National Corp. 46,574 473 Albany International Corp. 15,959 461 Encore Wire Corp. 13,150 461 Sauer-Danfoss Inc. 7,827 457 * Rush Enterprises Inc. Class A 18,474 446 AAON Inc. 16,088 444 Cubic Corp. 10,315 441 McGrath RentCorp 13,927 433 G&K Services Inc. Class A 9,463 431 Primoris Services Corp. 19,354 428 * Blount International Inc. 31,829 426 H&E Equipment Services Inc. 20,696 422 Kforce Inc. 25,725 421 Griffon Corp. 35,054 418 * Team Inc. 10,152 417 * Tutor Perini Corp. 21,411 413 Resources Connection Inc. 31,933 406 Sun Hydraulics Corp. 12,172 396 * MYR Group Inc. 15,966 392 Exponent Inc. 7,175 387 Textainer Group Holdings Ltd. 9,600 380 * Navigant Consulting Inc. 28,877 379 * Saia Inc. 10,405 376 Quanex Building Products Corp. 23,333 376 Astec Industries Inc. 10,710 374 CIRCOR International Inc. 8,789 374 Viad Corp. 13,356 369 * Federal Signal Corp. 44,892 365 American Science & Engineering Inc. 5,972 364 * DXP Enterprises Inc. 4,856 363 * Trex Co. Inc. 7,362 362 * InnerWorkings Inc. 23,576 357 * Rexnord Corp. 16,800 357 Ennis Inc. 23,184 349 * Taser International Inc. 43,173 343 Celadon Group Inc. 16,274 339 * Proto Labs Inc. 6,900 339 John Bean Technologies Corp. 16,323 339 Comfort Systems USA Inc. 23,968 338 Gorman-Rupp Co. 10,510 316 * GP Strategies Corp. 13,141 314 * ICF International Inc. 11,385 310 US Ecology Inc. 11,545 307 * Titan Machinery Inc. 10,683 296 * Meritor Inc. 62,385 295 Kelly Services Inc. Class A 15,756 294 Quad/Graphics Inc. 11,733 281 * Thermon Group Holdings Inc. 12,620 280 * Nortek Inc. 3,871 276 * Kadant Inc. 10,937 273 * Builders FirstSource Inc. 46,499 272 * Greenbrier Cos. Inc. 11,981 272 Arkansas Best Corp. 23,033 269 LB Foster Co. Class A 6,035 267 * Columbus McKinnon Corp. 13,843 266 * Lydall Inc. 16,993 261 Alamo Group Inc. 6,801 260 * Engility Holdings Inc. 10,820 259 * Republic Airways Holdings Inc. 22,342 258 * KEYW Holding Corp. 15,268 246 * Gibraltar Industries Inc. 13,317 243 * American Woodmark Corp. 7,124 242 * EnergySolutions Inc. 64,560 242 * Powell Industries Inc. 4,576 241 Great Lakes Dredge & Dock Corp. 35,589 240 FreightCar America Inc. 10,711 234 * Mistras Group Inc. 9,486 230 * Park-Ohio Holdings Corp. 6,929 230 * Furmanite Corp. 34,003 227 * Astronics Corp. 7,457 222 * CBIZ Inc. 34,285 219 * Consolidated Graphics Inc. 5,594 219 Hyster-Yale Materials Handling Inc. 3,755 214 Kimball International Inc. Class B 23,209 210 * PowerSecure International Inc. 16,373 208 * Layne Christensen Co. 9,723 208 Graham Corp. 8,237 204 * CAI International Inc. 6,958 201 *,^ Odyssey Marine Exploration Inc. 59,044 192 National Presto Industries Inc. 2,362 190 CDI Corp. 11,000 189 * Flow International Corp. 48,130 188 * Capstone Turbine Corp. 206,590 186 * Pendrell Corp. 108,709 180 Multi-Color Corp. 6,875 177 American Railcar Industries Inc. 3,786 177 * EnerNOC Inc. 10,170 177 Marten Transport Ltd. 8,656 174 Houston Wire & Cable Co. 13,216 171 * RPX Corp. 11,987 169 * Swisher Hygiene Inc. 126,401 163 * Aerovironment Inc. 8,950 162 * Standard Parking Corp. 7,782 161 Aceto Corp. 14,366 159 Twin Disc Inc. 6,195 155 Pike Electric Corp. 10,717 153 SeaCube Container Leasing Ltd. 6,560 151 Heidrick & Struggles International Inc. 9,960 149 * Ducommun Inc. 6,959 138 * American Superconductor Corp. 51,337 137 * Air Transport Services Group Inc. 23,358 136 Insteel Industries Inc. 8,334 136 Miller Industries Inc. 8,444 136 Barrett Business Services Inc. 2,491 131 * Pacer International Inc. 25,829 130 * Wesco Aircraft Holdings Inc. 8,764 129 * Hawaiian Holdings Inc. 22,370 129 * Roadrunner Transportation Systems Inc. 5,552 128 Global Power Equipment Group Inc. 7,182 127 * Orion Marine Group Inc. 12,711 126 * Cenveo Inc. 58,650 126 * FuelCell Energy Inc. 132,096 125 Michael Baker Corp. 4,938 121 * ARC Document Solutions Inc. 40,434 120 * NCI Building Systems Inc. 6,866 119 * BlueLinx Holdings Inc. 40,913 117 * Northwest Pipe Co. 4,138 116 * Sterling Construction Co. Inc. 10,629 116 * LMI Aerospace Inc. 5,487 114 * WageWorks Inc. 4,400 110 * CRA International Inc. 4,914 110 * Accuride Corp. 20,077 108 Ampco-Pittsburgh Corp. 5,663 107 Met-Pro Corp. 10,328 107 * Willis Lease Finance Corp. 6,897 104 * Commercial Vehicle Group Inc. 13,259 103 * TRC Cos. Inc. 15,885 102 * Energy Recovery Inc. 27,356 101 Douglas Dynamics Inc. 7,304 101 * Fuel Tech Inc. 22,233 96 Dynamic Materials Corp. 5,484 95 * Vicor Corp. 19,156 95 * Echo Global Logistics Inc. 4,255 94 * NN Inc. 9,782 93 Intersections Inc. 9,353 88 * Casella Waste Systems Inc. Class A 19,716 86 Preformed Line Products Co. 1,227 86 * XPO Logistics Inc. 5,004 84 Schawk Inc. Class A 7,377 81 Courier Corp. 5,480 79 * Hudson Global Inc. 18,270 72 * Quality Distribution Inc. 8,481 71 LSI Industries Inc. 10,179 71 * Heritage-Crystal Clean Inc. 4,692 71 Omega Flex Inc. 4,103 71 * Kratos Defense & Security Solutions Inc. 13,684 69 International Shipholding Corp. 3,746 68 * Key Technology Inc. 5,155 65 * Perma-Fix Environmental Services 79,328 65 * Hurco Cos. Inc. 2,292 62 * Tecumseh Products Co. Class A 6,781 59 * USA Truck Inc. 11,774 58 * Genco Shipping & Trading Ltd. 19,732 57 * Metalico Inc. 34,810 56 * AT Cross Co. Class A 3,822 53 Lawson Products Inc. 2,928 51 * Patriot Transportation Holding Inc. 1,824 51 * Ultralife Corp. 11,350 50 * Covenant Transportation Group Inc. Class A 8,013 48 * Hill International Inc. 15,822 47 * Astronics Corp. Class B 1,542 46 * Performant Financial Corp. 3,700 45 Hardinge Inc. 3,155 43 * PMFG Inc. 6,918 43 * Xerium Technologies Inc. 7,688 42 PAM Transportation Services Inc. 3,724 39 Argan Inc. 2,465 37 * Active Power Inc. 7,744 36 * Ameresco Inc. Class A 4,642 34 VSE Corp. 1,353 34 * Sparton Corp. 2,504 34 * Franklin Covey Co. 2,286 33 * Orion Energy Systems Inc. 13,048 32 Coleman Cable Inc. 2,064 31 * Dolan Co. 12,430 30 * Magnetek Inc. 2,118 30 LS Starrett Co. Class A 2,650 29 Innovative Solutions & Support Inc. 5,724 28 * Eagle Bulk Shipping Inc. 7,127 25 * Broadwind Energy Inc. 5,391 24 * Virco Manufacturing Corp. 7,831 19 * Innotrac Corp. 5,748 18 Ceco Environmental Corp. 1,246 16 Sypris Solutions Inc. 2,100 9 * PGT Inc. 1,264 9 * Frozen Food Express Industries 6,120 8 * Tecumseh Products Co. Class B 1,000 8 * TMS International Corp. Class A 500 7 * Standard Register Co. 6,708 6 * Altair Nanotechnologies Inc. 1,946 5 * Arotech Corp. 4,507 5 Eastern Co. 156 3 * Lime Energy Co. 3,621 3 Acorn Energy Inc. 200 1 Information Technology (10.5%) Apple Inc. 612,153 270,957 International Business Machines Corp. 726,511 154,965 Microsoft Corp. 4,918,404 140,716 * Google Inc. Class A 174,378 138,461 QUALCOMM Inc. 1,120,031 74,986 Oracle Corp. 2,314,535 74,852 Cisco Systems Inc. 3,475,815 72,679 Intel Corp. 3,069,454 67,068 Visa Inc. Class A 345,025 58,599 * eBay Inc. 760,710 41,246 Mastercard Inc. Class A 69,200 37,446 * EMC Corp. 1,373,486 32,813 Accenture plc Class A 420,073 31,913 Hewlett-Packard Co. 1,276,853 30,440 * Facebook Inc. Class A 1,043,028 26,681 Texas Instruments Inc. 720,114 25,550 Automatic Data Processing Inc. 315,482 20,513 * Salesforce.com Inc. 85,961 15,372 * Cognizant Technology Solutions Corp. Class A 196,790 15,076 * Yahoo! Inc. 610,212 14,358 Dell Inc. 959,476 13,749 * Adobe Systems Inc. 308,890 13,440 Corning Inc. 960,690 12,806 Intuit Inc. 182,847 12,004 Broadcom Corp. Class A 337,677 11,707 TE Connectivity Ltd. 274,744 11,520 * Symantec Corp. 451,321 11,139 Applied Materials Inc. 778,808 10,498 Motorola Solutions Inc. 161,872 10,365 * LinkedIn Corp. Class A 58,400 10,282 Analog Devices Inc. 199,483 9,274 * Citrix Systems Inc. 121,394 8,760 * SanDisk Corp. 156,999 8,635 * NetApp Inc. 234,806 8,021 Amphenol Corp. Class A 104,260 7,783 * Fiserv Inc. 86,743 7,619 Paychex Inc. 212,646 7,457 Altera Corp. 208,182 7,384 Seagate Technology plc 198,795 7,268 Western Digital Corp. 142,467 7,163 * Equinix Inc. 31,594 6,834 Fidelity National Information Services Inc. 172,100 6,819 * Micron Technology Inc. 666,146 6,648 Xerox Corp. 757,822 6,517 Xilinx Inc. 169,648 6,475 * Teradata Corp. 109,919 6,431 * Red Hat Inc. 125,697 6,355 Maxim Integrated Products Inc. 189,583 6,190 * Autodesk Inc. 146,194 6,029 * Juniper Networks Inc. 318,255 5,900 Linear Technology Corp. 151,635 5,818 Avago Technologies Ltd. Class A 160,576 5,768 KLA-Tencor Corp. 108,198 5,706 Western Union Co. 370,713 5,576 CA Inc. 209,216 5,266 * Alliance Data Systems Corp. 30,912 5,004 * Trimble Navigation Ltd. 166,300 4,982 Computer Sciences Corp. 101,052 4,975 NVIDIA Corp. 386,547 4,956 * ANSYS Inc. 60,277 4,908 * VeriSign Inc. 100,891 4,770 * F5 Networks Inc. 51,437 4,582 Microchip Technology Inc. 120,501 4,430 * Lam Research Corp. 105,748 4,384 * BMC Software Inc. 93,047 4,311 * VMware Inc. Class A 54,350 4,287 Activision Blizzard Inc. 289,722 4,221 * Cree Inc. 76,100 4,163 * Akamai Technologies Inc. 110,045 3,883 * Rackspace Hosting Inc. 71,346 3,602 * Synopsys Inc. 98,433 3,532 Harris Corp. 73,827 3,421 * Electronic Arts Inc. 185,730 3,287 * Nuance Communications Inc. 162,730 3,284 * Avnet Inc. 89,797 3,251 * Gartner Inc. 58,261 3,170 * FleetCor Technologies Inc. 39,566 3,034 SAIC Inc. 223,747 3,032 Marvell Technology Group Ltd. 280,030 2,963 * Flextronics International Ltd. 432,719 2,925 * NCR Corp. 104,290 2,874 * Arrow Electronics Inc. 68,866 2,797 * Skyworks Solutions Inc. 126,179 2,780 Total System Services Inc. 109,997 2,726 Solera Holdings Inc. 44,940 2,621 Global Payments Inc. 51,513 2,558 FLIR Systems Inc. 97,932 2,547 FactSet Research Systems Inc. 27,479 2,545 Jack Henry & Associates Inc. 53,955 2,493 * LSI Corp. 361,307 2,450 * SolarWinds Inc. 41,443 2,449 IAC/InterActiveCorp 54,304 2,426 * Cadence Design Systems Inc. 174,019 2,424 * Informatica Corp. 70,107 2,417 * ON Semiconductor Corp. 291,447 2,413 Genpact Ltd. 131,982 2,401 * MICROS Systems Inc. 52,465 2,388 * CommVault Systems Inc. 28,262 2,317 Jabil Circuit Inc. 121,378 2,243 National Instruments Corp. 65,160 2,134 * TIBCO Software Inc. 101,596 2,054 * JDS Uniphase Corp. 150,009 2,006 * Fortinet Inc. 84,301 1,996 * PTC Inc. 78,225 1,994 * Teradyne Inc. 122,502 1,987 * WEX Inc. 25,304 1,986 * Concur Technologies Inc. 28,825 1,979 * Aspen Technology Inc. 61,160 1,975 Broadridge Financial Solutions Inc. 79,457 1,974 * CoStar Group Inc. 17,873 1,956 * Ingram Micro Inc. 98,914 1,947 Molex Inc. 65,596 1,921 * ServiceNow Inc. 53,031 1,920 * NeuStar Inc. Class A 41,170 1,916 * Atmel Corp. 273,333 1,902 * Cymer Inc. 19,312 1,856 AOL Inc. 47,741 1,838 * Ultimate Software Group Inc. 16,959 1,766 * Aruba Networks Inc. 69,966 1,731 * Brocade Communications Systems Inc. 298,852 1,724 MAXIMUS Inc. 21,284 1,702 * Compuware Corp. 132,517 1,656 * Verint Systems Inc. 44,792 1,637 *,^ 3D Systems Corp. 50,458 1,627 FEI Co. 25,092 1,620 * Zebra Technologies Corp. 33,266 1,568 * CoreLogic Inc. 60,623 1,568 * Semtech Corp. 43,746 1,548 * NetSuite Inc. 18,908 1,514 * Riverbed Technology Inc. 101,169 1,508 IPG Photonics Corp. 22,318 1,482 DST Systems Inc. 20,754 1,479 * VeriFone Systems Inc. 70,726 1,463 * Rovi Corp. 67,208 1,439 * Splunk Inc. 35,400 1,417 * ValueClick Inc. 47,147 1,393 * Microsemi Corp. 59,407 1,376 Lender Processing Services Inc. 53,230 1,355 Mentor Graphics Corp. 73,597 1,328 InterDigital Inc. 27,023 1,293 j2 Global Inc. 32,776 1,285 * Polycom Inc. 115,408 1,279 Diebold Inc. 41,818 1,268 * ViaSat Inc. 26,101 1,264 * ACI Worldwide Inc. 25,790 1,260 Anixter International Inc. 17,960 1,256 Plantronics Inc. 28,278 1,250 * QLIK Technologies Inc. 47,424 1,225 * Zynga Inc. Class A 363,000 1,220 * Cavium Inc. 31,058 1,205 * Arris Group Inc. 70,016 1,202 * Fairchild Semiconductor International Inc. Class A 84,880 1,200 * Vishay Intertechnology Inc. 87,090 1,185 * Tyler Technologies Inc. 19,077 1,169 Cognex Corp. 27,528 1,160 * Itron Inc. 24,629 1,143 * Tech Data Corp. 24,887 1,135 * Sourcefire Inc. 18,972 1,124 * Guidewire Software Inc. 29,042 1,116 Lexmark International Inc. Class A 42,235 1,115 * Acme Packet Inc. 37,686 1,101 * First Solar Inc. 40,617 1,095 Convergys Corp. 64,248 1,094 * Hittite Microwave Corp. 17,774 1,076 Littelfuse Inc. 15,634 1,061 * Workday Inc. Class A 17,000 1,048 Fair Isaac Corp. 22,735 1,039 * TiVo Inc. 83,443 1,034 * Silicon Laboratories Inc. 24,867 1,028 * Advanced Micro Devices Inc. 402,455 1,026 * EchoStar Corp. Class A 26,086 1,017 Dolby Laboratories Inc. Class A 30,270 1,016 * SS&C Technologies Holdings Inc. 33,611 1,008 * Manhattan Associates Inc. 13,559 1,007 * Veeco Instruments Inc. 25,989 996 * International Rectifier Corp. 47,026 995 * Vantiv Inc. Class A 41,800 992 * Ciena Corp. 61,885 991 * Progress Software Corp. 42,620 971 MKS Instruments Inc. 35,684 971 * Acxiom Corp. 46,966 958 * RF Micro Devices Inc. 176,448 939 * Cirrus Logic Inc. 41,171 937 * PMC - Sierra Inc. 137,686 935 Cypress Semiconductor Corp. 83,653 923 * Entegris Inc. 90,339 891 * Palo Alto Networks Inc. 15,700 889 Blackbaud Inc. 29,970 888 * Advent Software Inc. 31,671 886 * Sapient Corp. 72,173 880 * NETGEAR Inc. 25,588 857 Coherent Inc. 15,062 855 * CACI International Inc. Class A 14,750 854 * Electronics for Imaging Inc. 33,499 850 * Ixia 39,012 844 * Synaptics Inc. 20,736 844 * WebMD Health Corp. 34,545 840 * Dealertrack Technologies Inc. 28,484 837 * Euronet Worldwide Inc. 31,240 823 Heartland Payment Systems Inc. 24,922 822 Power Integrations Inc. 18,697 812 * Universal Display Corp. 27,516 809 ADTRAN Inc. 41,006 806 * VistaPrint NV 20,702 800 * Cornerstone OnDemand Inc. 23,218 792 * Cardtronics Inc. 28,820 791 * OSI Systems Inc. 12,543 781 * Bottomline Technologies de Inc. 27,259 777 * Fusion-io Inc. 47,000 769 * Take-Two Interactive Software Inc. 46,913 758 * Integrated Device Technology Inc. 101,391 757 * Finisar Corp. 57,282 756 * QLogic Corp. 64,965 754 Syntel Inc. 10,992 742 Intersil Corp. Class A 85,131 741 * OpenTable Inc. 11,097 699 NIC Inc. 34,227 656 * Sanmina Corp. 57,137 649 * Benchmark Electronics Inc. 35,965 648 * Synchronoss Technologies Inc. 20,787 645 * TriQuint Semiconductor Inc. 124,449 628 * MEMC Electronic Materials Inc. 142,472 627 * Insight Enterprises Inc. 30,101 621 * SYNNEX Corp. 16,028 593 Tessera Technologies Inc. 31,203 585 * MicroStrategy Inc. Class A 5,717 578 * Unisys Corp. 25,238 574 * Ultratech Inc. 14,396 569 * Plexus Corp. 22,723 552 Molex Inc. Class A 22,400 540 * ExlService Holdings Inc. 16,207 533 Monolithic Power Systems Inc. 21,753 530 * Cray Inc. 22,837 530 *,^ VirnetX Holding Corp. 27,457 526 * CSG Systems International Inc. 24,756 525 * Angie's List Inc. 26,500 524 MTS Systems Corp. 8,988 523 * OmniVision Technologies Inc. 37,841 521 Brooks Automation Inc. 50,844 518 * Spansion Inc. Class A 40,163 517 * Rogers Corp. 10,800 514 * ExactTarget Inc. 22,100 514 * Cabot Microelectronics Corp. 14,507 504 * ATMI Inc. 22,346 501 * Rofin-Sinar Technologies Inc. 18,325 496 * ScanSource Inc. 17,438 492 Tellabs Inc. 231,300 483 * Sonus Networks Inc. 184,797 479 * Diodes Inc. 22,810 479 * Netscout Systems Inc. 19,390 476 * Blucora Inc. 30,444 471 Badger Meter Inc. 8,607 461 * RealPage Inc. 22,227 460 * Liquidity Services Inc. 15,187 453 United Online Inc. 74,301 448 * FARO Technologies Inc. 10,277 446 * LivePerson Inc. 32,556 442 * Sykes Enterprises Inc. 27,649 441 * Kulicke & Soffa Industries Inc. 37,973 439 * Lattice Semiconductor Corp. 79,827 435 * Checkpoint Systems Inc. 33,135 433 Ebix Inc. 26,382 428 * SunPower Corp. Class A 36,921 426 * Accelrys Inc. 43,292 423 Monotype Imaging Holdings Inc. 17,718 421 * PROS Holdings Inc. 15,264 415 * Monster Worldwide Inc. 80,886 410 * Websense Inc. 27,156 407 * TeleTech Holdings Inc. 19,199 407 AVX Corp. 34,043 405 * Exar Corp. 38,506 404 * Comverse Inc. 14,377 403 * Infinera Corp. 54,739 383 ManTech International Corp. Class A 14,170 381 * Applied Micro Circuits Corp. 51,107 379 * Freescale Semiconductor Ltd. 25,123 374 * Advanced Energy Industries Inc. 20,269 371 * BroadSoft Inc. 13,745 364 * Digital River Inc. 25,673 363 * Power-One Inc. 87,268 362 * Move Inc. 30,269 362 Comtech Telecommunications Corp. 14,859 361 * Rambus Inc. 64,001 359 Forrester Research Inc. 11,313 358 * Constant Contact Inc. 27,246 354 EarthLink Inc. 65,092 353 Loral Space & Communications Inc. 5,699 353 * Newport Corp. 20,763 351 * Web.com Group Inc. 20,287 346 * Harmonic Inc. 59,501 345 * RealD Inc. 26,388 343 * Bankrate Inc. 28,700 343 * Emulex Corp. 52,039 340 * PDF Solutions Inc. 21,042 337 * Dice Holdings Inc. 32,822 332 * Rudolph Technologies Inc. 28,025 330 * Silicon Image Inc. 67,700 329 * Interactive Intelligence Group Inc. 7,301 324 Micrel Inc. 30,381 319 * Intermec Inc. 32,472 319 * Silicon Graphics International Corp. 22,965 316 * Jive Software Inc. 20,455 311 * iGATE Corp. 15,976 301 * comScore Inc. 17,878 300 * SPS Commerce Inc. 6,937 296 * TTM Technologies Inc. 38,752 295 * Measurement Specialties Inc. 7,293 290 * Tangoe Inc. 23,100 286 * Kemet Corp. 45,233 283 * Internap Network Services Corp. 30,080 281 Electro Rent Corp. 14,869 276 * Imperva Inc. 7,000 269 EPIQ Systems Inc. 19,184 269 * CalAmp Corp. 24,411 268 * Global Cash Access Holdings Inc. 37,664 266 * XO Group Inc. 26,474 265 CTS Corp. 25,355 265 Black Box Corp. 12,100 264 Methode Electronics Inc. 20,236 261 * GT Advanced Technologies Inc. 78,674 259 * Kopin Corp. 69,879 259 * Yelp Inc. 10,800 256 Booz Allen Hamilton Holding Corp. 18,988 255 * Perficient Inc. 21,666 253 * Amkor Technology Inc. 63,098 252 Pegasystems Inc. 8,936 251 Park Electrochemical Corp. 9,837 249 * Infoblox Inc. 11,413 248 * Extreme Networks 70,435 237 Electro Scientific Industries Inc. 21,052 233 PC Connection Inc. 14,091 230 * LTX-Credence Corp. 37,526 227 * Oplink Communications Inc. 13,810 226 Daktronics Inc. 21,381 224 IXYS Corp. 23,350 224 * Ellie Mae Inc. 9,300 224 * Virtusa Corp. 9,220 219 * Unwired Planet Inc. 97,583 217 * Zix Corp. 60,346 216 * Inphi Corp. 20,659 216 * SciQuest Inc. 8,935 215 * Fabrinet 14,701 215 * Nanometrics Inc. 14,833 214 * LogMeIn Inc. 10,921 210 * InvenSense Inc. 19,600 209 * VASCO Data Security International Inc. 24,743 209 * Trulia Inc. 6,500 204 * Super Micro Computer Inc. 17,653 199 * CIBER Inc. 42,118 198 * Ceva Inc. 12,676 198 Computer Task Group Inc. 9,180 196 * FormFactor Inc. 41,106 193 * Immersion Corp. 16,249 191 * DTS Inc. 11,395 189 * Volterra Semiconductor Corp. 13,250 188 * Stamps.com Inc. 7,410 185 * Envestnet Inc. 10,295 180 * Quantum Corp. 138,972 178 * Entropic Communications Inc. 43,317 176 * Integrated Silicon Solution Inc. 18,910 173 * Seachange International Inc. 14,522 173 Telular Corp. 17,113 172 * Higher One Holdings Inc. 19,234 171 * Anaren Inc. 8,757 170 * Lionbridge Technologies Inc. 43,678 169 Cass Information Systems Inc. 3,999 168 * Travelzoo Inc. 7,740 165 * Photronics Inc. 24,374 163 * RealNetworks Inc. 20,895 161 * MoneyGram International Inc. 8,836 160 * Maxwell Technologies Inc. 29,213 157 * Vocus Inc. 10,704 151 * FalconStor Software Inc. 56,198 151 * Avid Technology Inc. 23,677 148 * FleetMatics Group plc 6,000 145 * Zygo Corp. 9,810 145 * Globecomm Systems Inc. 12,058 145 * ServiceSource International Inc. 20,400 144 * Ipass Inc. 69,838 138 *,^ Glu Mobile Inc. 45,528 136 * IntraLinks Holdings Inc. 21,215 135 Keynote Systems Inc. 9,464 132 * Saba Software Inc. 16,613 132 * Calix Inc. 16,174 132 Cohu Inc. 13,973 131 * Demand Media Inc. 15,064 130 * Aviat Networks Inc. 38,549 130 * Actuate Corp. 21,595 130 * KVH Industries Inc. 9,261 126 * Demandware Inc. 4,900 124 * Multi-Fineline Electronix Inc. 8,031 124 QAD Inc. Class A 9,568 123 * QuinStreet Inc. 19,831 118 * Bazaarvoice Inc. 16,157 118 * support.com Inc. 27,817 116 * Ultra Clean Holdings 17,696 115 * Agilysys Inc. 11,474 114 * Mercury Systems Inc. 15,276 113 * Symmetricom Inc. 24,781 113 PC-Tel Inc. 15,337 109 * Vishay Precision Group Inc. 7,362 108 * Digi International Inc. 11,876 106 * NVE Corp. 1,868 105 * STEC Inc. 23,808 105 * Axcelis Technologies Inc. 84,122 105 * Limelight Networks Inc. 50,752 105 * ModusLink Global Solutions Inc. 31,617 104 * Procera Networks Inc. 8,698 103 Rimage Corp. 11,453 103 * Westell Technologies Inc. Class A 50,182 101 * DSP Group Inc. 12,416 100 Hackett Group Inc. 21,481 98 * PLX Technology Inc. 20,417 93 * Radisys Corp. 18,793 92 Supertex Inc. 3,989 89 * Emcore Corp. 15,100 88 * Parkervision Inc. 23,545 86 American Software Inc. Class A 10,339 86 * ID Systems Inc. 14,774 84 * Datalink Corp. 6,748 82 * PCM Inc. 9,786 81 * Rubicon Technology Inc. 12,306 81 * Imation Corp. 21,124 81 * MoSys Inc. 16,896 80 * GSI Group Inc. 9,303 79 * Pericom Semiconductor Corp. 11,541 79 * Millennial Media Inc. 11,900 76 * Rosetta Stone Inc. 4,886 75 * GSI Technology Inc. 11,375 75 * ANADIGICS Inc. 36,691 73 * EPAM Systems Inc. 3,100 72 Marchex Inc. Class B 16,895 71 * Sigma Designs Inc. 14,565 71 * Responsys Inc. 8,000 71 * Active Network Inc. 15,727 66 ePlus Inc. 1,420 66 * Guidance Software Inc. 6,047 66 * Aeroflex Holding Corp. 8,237 65 * Oclaro Inc. 48,992 62 * ShoreTel Inc. 16,884 61 *,^ Wave Systems Corp. Class A 89,286 61 * TeleCommunication Systems Inc. Class A 26,867 60 * Dot Hill Systems Corp. 53,184 58 * Carbonite Inc. 5,300 58 * Mindspeed Technologies Inc. 17,301 58 * Mattson Technology Inc. 41,622 57 * Echelon Corp. 23,254 57 * OCZ Technology Group Inc. 31,495 57 Bel Fuse Inc. Class A 4,000 55 * STR Holdings Inc. 25,426 55 * StarTek Inc. 9,400 55 * Reis Inc. 3,475 54 * QuickLogic Corp. 21,808 54 * Intevac Inc. 10,787 51 Transact Technologies Inc. 6,404 51 * Identive Group Inc. 33,237 49 * Official Payments Holdings Inc. Class B 8,667 49 Digimarc Corp. 2,214 49 Aware Inc. 10,422 48 * Novatel Wireless Inc. 24,087 48 * Newtek Business Services Inc. 22,635 45 * Telenav Inc. 6,980 45 * Dynamics Research Corp. 7,548 45 * Callidus Software Inc. 9,770 45 Richardson Electronics Ltd. 3,681 44 * Hutchinson Technology Inc. 15,740 43 *,^ Uni-Pixel Inc. 1,300 40 *,^ Vringo Inc. 12,200 39 TheStreet Inc. 19,297 37 * Pervasive Software Inc. 3,948 36 Bel Fuse Inc. Class B 2,233 35 * AXT Inc. 11,736 35 * LoJack Corp. 11,044 34 * Edgewater Technology Inc. 8,642 34 Concurrent Computer Corp. 4,233 33 * PRGX Global Inc. 4,784 33 * Brightcove Inc. 4,900 30 * Research Frontiers Inc. 7,828 29 * Autobytel Inc. 6,554 28 * Market Leader Inc. 3,100 28 * Numerex Corp. Class A 2,145 27 * LRAD Corp. 25,183 26 * Smith Micro Software Inc. 19,707 26 * Innodata Inc. 7,366 25 Evolving Systems Inc. 3,847 24 Tessco Technologies Inc. 1,100 24 * GSE Systems Inc. 11,559 23 * Proofpoint Inc. 1,300 22 * Ikanos Communications Inc. 10,260 21 Crexendo Inc. 7,385 20 * Zhone Technologies Inc. 21,824 19 * Pulse Electronics Corp. 44,703 18 Frequency Electronics Inc. 1,877 18 * Planar Systems Inc. 9,036 17 * MaxLinear Inc. 2,694 17 * Information Services Group Inc. 8,116 16 * Viasystems Group Inc. 1,189 16 * NCI Inc. Class A 3,078 15 * Meru Networks Inc. 2,198 15 * Alpha & Omega Semiconductor Ltd. 1,523 14 * Microvision Inc. 7,913 13 * TechTarget Inc. 2,321 11 * Motricity Inc. 29,175 11 QAD Inc. Class B 922 10 * Pixelworks Inc. 4,533 10 * Management Network Group Inc. 3,023 10 * Amtech Systems Inc. 2,616 9 * Mitel Networks Corp. 2,411 9 * Selectica Inc. 1,020 9 * Wireless Telecom Group Inc. 5,909 9 * Lantronix Inc. 4,400 9 * Bsquare Corp. 2,800 9 * NAPCO Security Technologies Inc. 1,948 8 * Transwitch Corp. 15,699 8 * Qualys Inc. 600 7 * PAR Technology Corp. 1,513 7 * Qualstar Corp. 2,400 4 * CyberOptics Corp. 593 3 * BTU International Inc. 1,419 3 * Superconductor Technologies Inc. 1,151 3 * Spark Networks Inc. 400 3 * Document Security Systems Inc. 773 2 * WebMediaBrands Inc. 859 1 * Rainmaker Systems Inc. 2,180 1 * Intellicheck Mobilisa Inc. 1,597 1 * Mattersight Corp. 91 — * Gerber Scientific Inc. CVR 16,800 — * Allen Organ Co. Escrow Shares 1,400 — Materials (2.3%) Monsanto Co. 348,733 36,837 EI du Pont de Nemours & Co. 609,079 29,942 Dow Chemical Co. 785,096 24,997 Praxair Inc. 193,103 21,539 Freeport-McMoRan Copper & Gold Inc. 618,493 20,472 LyondellBasell Industries NV Class A 261,709 16,564 Ecolab Inc. 173,074 13,877 International Paper Co. 287,387 13,387 Newmont Mining Corp. 319,546 13,386 PPG Industries Inc. 88,397 11,840 Air Products & Chemicals Inc. 135,338 11,791 Mosaic Co. 183,284 10,926 Sherwin-Williams Co. 56,968 9,621 Nucor Corp. 206,599 9,535 CF Industries Holdings Inc. 40,827 7,772 Eastman Chemical Co. 99,680 6,965 Sigma-Aldrich Corp. 78,195 6,074 Alcoa Inc. 693,928 5,912 FMC Corp. 89,338 5,095 Ball Corp. 100,267 4,771 Celanese Corp. Class A 104,152 4,588 Airgas Inc. 45,676 4,529 Vulcan Materials Co. 84,447 4,366 Rock Tenn Co. Class A 46,434 4,309 MeadWestvaco Corp. 113,976 4,137 International Flavors & Fragrances Inc. 53,088 4,070 * Crown Holdings Inc. 94,334 3,925 Ashland Inc. 51,473 3,824 Albemarle Corp. 58,213 3,639 * WR Grace & Co. 46,720 3,621 Rockwood Holdings Inc. 51,563 3,374 Reliance Steel & Aluminum Co. 46,923 3,340 Valspar Corp. 53,469 3,328 Martin Marietta Materials Inc. 29,999 3,061 Sealed Air Corp. 126,879 3,059 Axiall Corp. 46,264 2,876 Packaging Corp. of America 64,027 2,873 * Owens-Illinois Inc. 107,240 2,858 Royal Gold Inc. 39,982 2,840 RPM International Inc. 86,377 2,728 Bemis Co. Inc. 67,437 2,722 Aptargroup Inc. 41,242 2,365 Huntsman Corp. 125,444 2,332 Sonoco Products Co. 65,891 2,306 Cytec Industries Inc. 29,769 2,205 Steel Dynamics Inc. 136,260 2,162 Allegheny Technologies Inc. 66,788 2,118 * Louisiana-Pacific Corp. 91,859 1,984 Cliffs Natural Resources Inc. 98,841 1,879 United States Steel Corp. 94,109 1,835 NewMarket Corp. 7,033 1,831 Eagle Materials Inc. 27,215 1,813 Domtar Corp. 22,661 1,759 Compass Minerals International Inc. 22,015 1,737 PolyOne Corp. 65,484 1,598 Carpenter Technology Corp. 32,151 1,585 Silgan Holdings Inc. 31,859 1,505 Cabot Corp. 42,324 1,447 * Chemtura Corp. 64,026 1,384 Olin Corp. 53,671 1,354 HB Fuller Co. 33,220 1,298 Sensient Technologies Corp. 32,659 1,277 Westlake Chemical Corp. 13,507 1,263 Scotts Miracle-Gro Co. Class A 28,544 1,234 Commercial Metals Co. 76,094 1,206 Walter Energy Inc. 41,689 1,188 * Coeur d'Alene Mines Corp. 59,823 1,128 Worthington Industries Inc. 34,852 1,080 Greif Inc. Class A 18,704 1,003 Minerals Technologies Inc. 23,630 981 * Graphic Packaging Holding Co. 124,242 931 * Stillwater Mining Co. 71,011 918 * Resolute Forest Products 54,826 887 * Allied Nevada Gold Corp. 52,860 870 * Texas Industries Inc. 13,672 863 Balchem Corp. 19,157 842 Tronox Ltd. Class A 41,400 820 Innophos Holdings Inc. 14,929 815 Buckeye Technologies Inc. 27,034 810 * SunCoke Energy Inc. 47,547 776 Kaiser Aluminum Corp. 11,836 765 Hecla Mining Co. 192,215 759 Schweitzer-Mauduit International Inc. 19,084 739 PH Glatfelter Co. 31,524 737 * Clearwater Paper Corp. 13,582 716 KapStone Paper and Packaging Corp. 25,621 712 * Calgon Carbon Corp. 37,780 684 A Schulman Inc. 20,666 652 Intrepid Potash Inc. 34,231 642 Innospec Inc. 14,207 629 Stepan Co. 9,746 615 Koppers Holdings Inc. 13,005 572 Boise Inc. 65,617 568 Globe Specialty Metals Inc. 39,325 547 * Flotek Industries Inc. 33,314 545 * RTI International Metals Inc. 17,009 539 * OM Group Inc. 21,710 510 * Kraton Performance Polymers Inc. 20,721 485 AMCOL International Corp. 15,057 455 Deltic Timber Corp. 6,307 433 Neenah Paper Inc. 13,441 413 * Headwaters Inc. 37,623 410 Schnitzer Steel Industries Inc. 15,012 400 *,^ Molycorp Inc. 76,593 398 Haynes International Inc. 7,134 395 Quaker Chemical Corp. 6,539 386 Tredegar Corp. 13,065 385 * Horsehead Holding Corp. 35,137 382 American Vanguard Corp. 12,311 376 Gold Resource Corp. 26,793 349 Metals USA Holdings Corp. 16,759 346 * LSB Industries Inc. 9,798 341 * Ferro Corp. 50,372 340 Materion Corp. 11,837 337 * OMNOVA Solutions Inc. 42,153 323 Wausau Paper Corp. 27,396 295 * Century Aluminum Co. 37,454 290 * Landec Corp. 19,722 285 US Silica Holdings Inc. 10,600 250 * Zoltek Cos. Inc. 20,755 248 Hawkins Inc. 6,172 247 * AM Castle & Co. 13,579 238 Zep Inc. 15,483 232 * Berry Plastics Group Inc. 11,900 227 AK Steel Holding Corp. 65,854 218 Myers Industries Inc. 14,077 197 * Paramount Gold and Silver Corp. 85,145 190 Kronos Worldwide Inc. 11,643 182 Olympic Steel Inc. 7,619 182 * AEP Industries Inc. 2,200 158 * General Moly Inc. 65,666 145 * Penford Corp. 12,688 139 * Arabian American Development Co. 13,515 114 * Universal Stainless & Alloy 2,437 89 Greif Inc. Class B 1,500 84 Noranda Aluminum Holding Corp. 17,348 78 Chase Corp. 3,079 60 * Golden Minerals Co. 22,447 53 * Senomyx Inc. 21,767 46 * ADA-ES Inc. 1,660 44 FutureFuel Corp. 3,500 43 * Handy & Harman Ltd. 2,000 31 KMG Chemicals Inc. 1,299 25 * United States Lime & Minerals Inc. 399 21 * Verso Paper Corp. 13,766 18 * Midway Gold Corp. 8,472 10 * American Pacific Corp. 418 10 * Solitario Exploration & Royalty Corp. 5,095 8 Telecommunication Services (1.5%) AT&T Inc. 3,579,777 131,342 Verizon Communications Inc. 1,863,248 91,579 CenturyLink Inc. 407,687 14,322 * Crown Castle International Corp. 190,508 13,267 * Sprint Nextel Corp. 1,954,002 12,134 * SBA Communications Corp. Class A 82,172 5,918 Windstream Corp. 382,103 3,038 Frontier Communications Corp. 655,541 2,609 * tw telecom inc Class A 99,119 2,497 * MetroPCS Communications Inc. 215,864 2,353 Telephone & Data Systems Inc. 63,118 1,330 * Level 3 Communications Inc. 64,118 1,301 * Clearwire Corp. Class A 293,976 953 Cogent Communications Group Inc. 28,339 748 * NII Holdings Inc. 112,852 489 * Cincinnati Bell Inc. 140,907 459 * Premiere Global Services Inc. 35,697 392 Atlantic Tele-Network Inc. 7,877 382 * 8x8 Inc. 51,972 356 Consolidated Communications Holdings Inc. 20,074 352 * United States Cellular Corp. 9,323 336 * Vonage Holdings Corp. 88,277 255 * Leap Wireless International Inc. 39,632 233 * General Communication Inc. Class A 23,728 218 Shenandoah Telecommunications Co. 14,034 214 * inContact Inc. 19,974 162 Lumos Networks Corp. 11,015 148 USA Mobility Inc. 11,182 148 HickoryTech Corp. 14,550 148 NTELOS Holdings Corp. 10,903 140 * Iridium Communications Inc. 22,068 133 * ORBCOMM Inc. 25,091 131 IDT Corp. Class B 10,156 122 * Towerstream Corp. 46,837 104 * Cbeyond Inc. 13,696 102 Neutral Tandem Inc. 17,244 56 Alaska Communications Systems Group Inc. 24,367 40 * Fairpoint Communications Inc. 4,000 30 Primus Telecommunications Group Inc. 2,400 27 Alteva 1,857 17 * Elephant Talk Communications Corp. 7,267 9 * Hawaiian Telcom Holdco Inc. 100 2 Utilities (2.1%) Duke Energy Corp. 459,428 33,350 Southern Co. 567,676 26,635 Dominion Resources Inc. 375,757 21,862 NextEra Energy Inc. 276,322 21,465 Exelon Corp. 556,997 19,205 American Electric Power Co. Inc. 315,327 15,334 PG&E Corp. 286,006 12,736 Sempra Energy 150,719 12,048 PPL Corp. 378,329 11,845 Consolidated Edison Inc. 190,282 11,613 FirstEnergy Corp. 271,744 11,468 Public Service Enterprise Group Inc. 328,747 11,289 Edison International 211,554 10,645 Xcel Energy Inc. 317,114 9,418 Northeast Utilities 204,194 8,874 DTE Energy Co. 111,798 7,640 Entergy Corp. 115,567 7,308 CenterPoint Energy Inc. 277,851 6,657 Wisconsin Energy Corp. 149,571 6,415 ONEOK Inc. 133,014 6,341 NiSource Inc. 201,561 5,914 NRG Energy Inc. 209,507 5,550 Ameren Corp. 157,699 5,523 * Calpine Corp. 252,720 5,206 AES Corp. 411,442 5,172 CMS Energy Corp. 172,812 4,828 American Water Works Co. Inc. 115,257 4,776 OGE Energy Corp. 64,135 4,488 Pinnacle West Capital Corp. 71,587 4,144 SCANA Corp. 77,656 3,973 Alliant Energy Corp. 72,793 3,653 AGL Resources Inc. 76,838 3,223 Pepco Holdings Inc. 150,257 3,215 National Fuel Gas Co. 51,870 3,182 NV Energy Inc. 154,843 3,102 ITC Holdings Corp. 33,619 3,001 Integrys Energy Group Inc. 51,369 2,988 MDU Resources Group Inc. 117,058 2,925 Aqua America Inc. 91,671 2,882 UGI Corp. 73,529 2,823 Questar Corp. 113,936 2,772 Westar Energy Inc. 82,600 2,741 Atmos Energy Corp. 59,049 2,521 TECO Energy Inc. 135,056 2,407 Great Plains Energy Inc. 100,011 2,319 Vectren Corp. 54,716 1,938 Hawaiian Electric Industries Inc. 68,173 1,889 Cleco Corp. 39,689 1,867 * Dynegy Inc. 69,852 1,676 Piedmont Natural Gas Co. Inc. 49,554 1,629 IDACORP Inc. 33,490 1,617 Portland General Electric Co. 50,586 1,534 WGL Holdings Inc. 33,764 1,489 Southwest Gas Corp. 30,761 1,460 UNS Energy Corp. 25,999 1,272 UIL Holdings Corp. 31,839 1,261 ALLETE Inc. 25,595 1,255 New Jersey Resources Corp. 27,959 1,254 Black Hills Corp. 28,325 1,247 PNM Resources Inc. 52,971 1,234 South Jersey Industries Inc. 20,555 1,143 Avista Corp. 39,783 1,090 NorthWestern Corp. 25,176 1,004 El Paso Electric Co. 26,624 896 MGE Energy Inc. 15,321 849 Northwest Natural Gas Co. 18,173 796 American States Water Co. 11,809 680 Otter Tail Corp. 21,206 660 CH Energy Group Inc. 9,880 646 Laclede Group Inc. 13,132 561 Empire District Electric Co. 23,839 534 California Water Service Group 26,632 530 Atlantic Power Corp. 78,065 385 Ormat Technologies Inc. 11,849 245 SJW Corp. 8,583 227 Chesapeake Utilities Corp. 4,634 227 Middlesex Water Co. 10,426 204 Connecticut Water Service Inc. 6,114 179 Unitil Corp. 6,212 175 York Water Co. 7,846 148 Genie Energy Ltd. Class B 10,188 94 * Cadiz Inc. 9,960 67 Artesian Resources Corp. Class A 2,320 52 Delta Natural Gas Co. Inc. 1,541 34 * Pure Cycle Corp. 5,212 27 * Synthesis Energy Systems Inc. 7,409 8 * American DG Energy Inc. 1,259 3 Total Common Stocks (Cost $6,906,901) Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (27.0%) U.S. Government Securities (15.7%) United States Treasury Note/Bond 0.250% 1/31/14 2,200 2,202 United States Treasury Note/Bond 1.250% 2/15/14 3,420 3,453 United States Treasury Note/Bond 4.000% 2/15/14 1,825 1,886 United States Treasury Note/Bond 0.250% 2/28/14 1,250 1,251 United States Treasury Note/Bond 1.875% 2/28/14 1,125 1,143 United States Treasury Note/Bond 1.250% 3/15/14 165 167 United States Treasury Note/Bond 1.750% 3/31/14 5,875 5,967 United States Treasury Note/Bond 1.250% 4/15/14 30,725 31,066 United States Treasury Note/Bond 1.875% 4/30/14 44,975 45,797 United States Treasury Note/Bond 1.000% 5/15/14 6,230 6,286 United States Treasury Note/Bond 4.750% 5/15/14 9,850 10,353 United States Treasury Note/Bond 2.250% 5/31/14 2,650 2,713 United States Treasury Note/Bond 0.750% 6/15/14 8,200 8,255 United States Treasury Note/Bond 2.625% 6/30/14 5,570 5,738 United States Treasury Note/Bond 0.625% 7/15/14 29,150 29,309 United States Treasury Note/Bond 0.125% 7/31/14 225 225 United States Treasury Note/Bond 2.625% 7/31/14 1,250 1,290 United States Treasury Note/Bond 0.500% 8/15/14 52,300 52,512 United States Treasury Note/Bond 4.250% 8/15/14 54,050 57,048 United States Treasury Note/Bond 2.375% 8/31/14 40,350 41,579 United States Treasury Note/Bond 0.250% 9/15/14 65,790 65,821 United States Treasury Note/Bond 2.375% 9/30/14 5,740 5,926 United States Treasury Note/Bond 0.500% 10/15/14 41,960 42,137 United States Treasury Note/Bond 0.250% 10/31/14 225 225 United States Treasury Note/Bond 2.375% 10/31/14 5,150 5,324 United States Treasury Note/Bond 0.375% 11/15/14 14,992 15,027 United States Treasury Note/Bond 4.250% 11/15/14 3,500 3,728 United States Treasury Note/Bond 0.250% 11/30/14 460 460 United States Treasury Note/Bond 2.125% 11/30/14 14,850 15,316 United States Treasury Note/Bond 0.250% 12/15/14 11,375 11,380 United States Treasury Note/Bond 2.625% 12/31/14 14,885 15,504 United States Treasury Note/Bond 0.250% 1/15/15 12,918 12,920 United States Treasury Note/Bond 0.250% 1/31/15 639 639 United States Treasury Note/Bond 2.250% 1/31/15 10,050 10,421 United States Treasury Note/Bond 0.250% 2/15/15 16,778 16,778 United States Treasury Note/Bond 4.000% 2/15/15 10,895 11,658 United States Treasury Note/Bond 11.250% 2/15/15 2,725 3,284 United States Treasury Note/Bond 0.250% 2/28/15 38,640 38,646 United States Treasury Note/Bond 2.375% 2/28/15 250 260 United States Treasury Note/Bond 0.375% 3/15/15 10,950 10,976 United States Treasury Note/Bond 2.500% 3/31/15 25 26 United States Treasury Note/Bond 0.375% 4/15/15 52,050 52,164 United States Treasury Note/Bond 2.500% 4/30/15 24,625 25,768 United States Treasury Note/Bond 0.250% 5/15/15 26,700 26,683 United States Treasury Note/Bond 4.125% 5/15/15 28,275 30,572 United States Treasury Note/Bond 2.125% 5/31/15 3,225 3,354 United States Treasury Note/Bond 0.375% 6/15/15 59,550 59,671 United States Treasury Note/Bond 1.875% 6/30/15 8,100 8,390 United States Treasury Note/Bond 0.250% 7/15/15 59,520 59,474 United States Treasury Note/Bond 1.750% 7/31/15 16,800 17,372 United States Treasury Note/Bond 0.250% 8/15/15 44,607 44,558 United States Treasury Note/Bond 10.630% 8/15/15 1,215 1,512 United States Treasury Note/Bond 0.250% 9/15/15 50,830 50,766 United States Treasury Note/Bond 1.250% 9/30/15 760 778 United States Treasury Note/Bond 0.250% 10/15/15 24,715 24,676 United States Treasury Note/Bond 0.375% 11/15/15 554 555 United States Treasury Note/Bond 4.500% 11/15/15 22,100 24,507 United States Treasury Note/Bond 9.875% 11/15/15 400 500 United States Treasury Note/Bond 1.375% 11/30/15 150 154 United States Treasury Note/Bond 0.250% 12/15/15 24,513 24,463 United States Treasury Note/Bond 0.375% 1/15/16 26,500 26,525 United States Treasury Note/Bond 0.375% 2/15/16 82,564 82,642 United States Treasury Note/Bond 4.500% 2/15/16 23,625 26,430 United States Treasury Note/Bond 2.125% 2/29/16 50 53 United States Treasury Note/Bond 2.625% 2/29/16 16,850 17,956 United States Treasury Note/Bond 0.375% 3/15/16 15,000 15,012 United States Treasury Note/Bond 2.375% 3/31/16 19,075 20,216 United States Treasury Note/Bond 2.000% 4/30/16 120 126 United States Treasury Note/Bond 2.625% 4/30/16 15,000 16,027 United States Treasury Note/Bond 5.125% 5/15/16 14,750 16,912 United States Treasury Note/Bond 7.250% 5/15/16 9,065 10,990 United States Treasury Note/Bond 1.500% 6/30/16 18,000 18,633 United States Treasury Note/Bond 1.500% 7/31/16 7,875 8,156 United States Treasury Note/Bond 1.000% 8/31/16 16,025 16,325 United States Treasury Note/Bond 3.000% 8/31/16 9,325 10,131 United States Treasury Note/Bond 1.000% 9/30/16 53,100 54,096 United States Treasury Note/Bond 3.000% 9/30/16 9,275 10,092 United States Treasury Note/Bond 1.000% 10/31/16 6,580 6,703 United States Treasury Note/Bond 4.625% 11/15/16 425 488 United States Treasury Note/Bond 0.875% 11/30/16 28,507 28,908 United States Treasury Note/Bond 2.750% 11/30/16 2,475 2,678 United States Treasury Note/Bond 0.875% 12/31/16 15,865 16,083 United States Treasury Note/Bond 0.875% 1/31/17 28,150 28,524 United States Treasury Note/Bond 3.125% 1/31/17 15,311 16,823 United States Treasury Note/Bond 4.625% 2/15/17 200 231 United States Treasury Note/Bond 0.875% 2/28/17 7,000 7,092 United States Treasury Note/Bond 3.000% 2/28/17 2,350 2,574 United States Treasury Note/Bond 1.000% 3/31/17 1,970 2,005 United States Treasury Note/Bond 3.250% 3/31/17 21,100 23,352 United States Treasury Note/Bond 3.125% 4/30/17 52,750 58,173 United States Treasury Note/Bond 4.500% 5/15/17 200 232 United States Treasury Note/Bond 8.750% 5/15/17 1,970 2,626 United States Treasury Note/Bond 0.625% 5/31/17 5,000 5,008 United States Treasury Note/Bond 2.750% 5/31/17 830 904 United States Treasury Note/Bond 0.750% 6/30/17 8,160 8,208 United States Treasury Note/Bond 2.500% 6/30/17 39,650 42,810 United States Treasury Note/Bond 0.500% 7/31/17 6,878 6,841 United States Treasury Note/Bond 2.375% 7/31/17 29,400 31,605 United States Treasury Note/Bond 4.750% 8/15/17 10,950 12,904 United States Treasury Note/Bond 8.875% 8/15/17 7,000 9,496 United States Treasury Note/Bond 0.625% 8/31/17 11,810 11,803 United States Treasury Note/Bond 1.875% 8/31/17 16,475 17,366 United States Treasury Note/Bond 0.625% 9/30/17 4,115 4,109 United States Treasury Note/Bond 1.875% 9/30/17 18,600 19,606 United States Treasury Note/Bond 0.750% 10/31/17 2,300 2,307 United States Treasury Note/Bond 4.250% 11/15/17 8,020 9,326 United States Treasury Note/Bond 0.625% 11/30/17 10,070 10,042 United States Treasury Note/Bond 0.750% 12/31/17 1,143 1,145 United States Treasury Note/Bond 0.875% 1/31/18 765 771 United States Treasury Note/Bond 3.500% 2/15/18 32,425 36,727 United States Treasury Note/Bond 0.750% 3/31/18 9,750 9,742 United States Treasury Note/Bond 2.625% 4/30/18 16,300 17,803 United States Treasury Note/Bond 3.875% 5/15/18 2,575 2,976 United States Treasury Note/Bond 9.125% 5/15/18 675 959 United States Treasury Note/Bond 2.375% 5/31/18 1,600 1,728 United States Treasury Note/Bond 2.375% 6/30/18 23,800 25,708 United States Treasury Note/Bond 2.250% 7/31/18 26,025 27,952 United States Treasury Note/Bond 4.000% 8/15/18 3,300 3,854 United States Treasury Note/Bond 1.500% 8/31/18 24,575 25,420 United States Treasury Note/Bond 1.375% 9/30/18 29,600 30,414 United States Treasury Note/Bond 1.750% 10/31/18 39,705 41,579 United States Treasury Note/Bond 3.750% 11/15/18 805 932 United States Treasury Note/Bond 1.375% 11/30/18 23,763 24,379 United States Treasury Note/Bond 1.375% 12/31/18 18,000 18,450 United States Treasury Note/Bond 1.250% 1/31/19 27,475 27,947 United States Treasury Note/Bond 2.750% 2/15/19 50 55 United States Treasury Note/Bond 8.875% 2/15/19 4,350 6,334 United States Treasury Note/Bond 1.375% 2/28/19 7,450 7,623 United States Treasury Note/Bond 1.500% 3/31/19 9,250 9,526 United States Treasury Note/Bond 1.250% 4/30/19 9,425 9,558 United States Treasury Note/Bond 3.125% 5/15/19 11,435 12,889 United States Treasury Note/Bond 1.125% 5/31/19 8,925 8,977 United States Treasury Note/Bond 1.000% 6/30/19 225 224 United States Treasury Note/Bond 0.875% 7/31/19 6,775 6,691 United States Treasury Note/Bond 3.625% 8/15/19 7,697 8,920 United States Treasury Note/Bond 8.125% 8/15/19 1,625 2,339 United States Treasury Note/Bond 1.250% 10/31/19 3,800 3,831 United States Treasury Note/Bond 3.375% 11/15/19 39,402 45,134 United States Treasury Note/Bond 1.000% 11/30/19 7,475 7,404 United States Treasury Note/Bond 1.125% 12/31/19 7,042 7,022 United States Treasury Note/Bond 1.375% 1/31/20 507 513 United States Treasury Note/Bond 3.625% 2/15/20 8,270 9,616 United States Treasury Note/Bond 8.500% 2/15/20 2,675 3,982 United States Treasury Note/Bond 1.250% 2/29/20 10,170 10,195 United States Treasury Note/Bond 3.500% 5/15/20 6,560 7,581 United States Treasury Note/Bond 2.625% 8/15/20 11,400 12,462 United States Treasury Note/Bond 8.750% 8/15/20 7,725 11,822 United States Treasury Note/Bond 2.625% 11/15/20 58,233 63,565 United States Treasury Note/Bond 3.625% 2/15/21 425 496 United States Treasury Note/Bond 7.875% 2/15/21 19,400 28,858 United States Treasury Note/Bond 3.125% 5/15/21 48,262 54,385 United States Treasury Note/Bond 2.125% 8/15/21 16,965 17,742 United States Treasury Note/Bond 2.000% 11/15/21 14,225 14,681 United States Treasury Note/Bond 8.000% 11/15/21 770 1,174 United States Treasury Note/Bond 2.000% 2/15/22 27,495 28,285 United States Treasury Note/Bond 1.750% 5/15/22 22,258 22,341 United States Treasury Note/Bond 1.625% 8/15/22 11,465 11,325 United States Treasury Note/Bond 1.625% 11/15/22 13,367 13,142 United States Treasury Note/Bond 2.000% 2/15/23 25,685 26,030 United States Treasury Note/Bond 7.125% 2/15/23 5,100 7,593 United States Treasury Note/Bond 6.250% 8/15/23 22,705 32,160 United States Treasury Note/Bond 7.500% 11/15/24 675 1,059 United States Treasury Note/Bond 6.875% 8/15/25 600 910 United States Treasury Note/Bond 6.000% 2/15/26 7,665 10,920 United States Treasury Note/Bond 6.750% 8/15/26 3,095 4,705 United States Treasury Note/Bond 6.500% 11/15/26 12,410 18,541 United States Treasury Note/Bond 6.125% 11/15/27 150 219 United States Treasury Note/Bond 5.500% 8/15/28 12,445 17,267 United States Treasury Note/Bond 5.250% 11/15/28 75 102 United States Treasury Note/Bond 5.250% 2/15/29 8,540 11,594 United States Treasury Note/Bond 6.125% 8/15/29 2,420 3,591 United States Treasury Note/Bond 6.250% 5/15/30 2,295 3,469 United States Treasury Note/Bond 5.375% 2/15/31 12,600 17,544 United States Treasury Note/Bond 4.500% 2/15/36 250 318 United States Treasury Note/Bond 4.750% 2/15/37 200 264 United States Treasury Note/Bond 5.000% 5/15/37 23,248 31,704 United States Treasury Note/Bond 4.375% 2/15/38 9,742 12,200 United States Treasury Note/Bond 3.500% 2/15/39 14,302 15,580 United States Treasury Note/Bond 4.250% 5/15/39 1,825 2,246 United States Treasury Note/Bond 4.500% 8/15/39 12,634 16,159 United States Treasury Note/Bond 4.375% 11/15/39 22,036 27,662 United States Treasury Note/Bond 4.625% 2/15/40 18,260 23,815 United States Treasury Note/Bond 4.375% 5/15/40 950 1,193 United States Treasury Note/Bond 3.875% 8/15/40 9,315 10,795 United States Treasury Note/Bond 4.250% 11/15/40 6,140 7,564 United States Treasury Note/Bond 4.750% 2/15/41 21,538 28,652 United States Treasury Note/Bond 3.125% 11/15/41 22,525 22,705 United States Treasury Note/Bond 3.125% 2/15/42 16,250 16,364 United States Treasury Note/Bond 3.000% 5/15/42 13,925 13,662 United States Treasury Note/Bond 2.750% 8/15/42 3,550 3,301 United States Treasury Note/Bond 2.750% 11/15/42 37,855 35,164 United States Treasury Note/Bond 3.125% 2/15/43 7,000 7,028 Agency Bonds and Notes (1.6%) Egypt Government AID Bonds 4.450% 9/15/15 1,400 1,537 2 Federal Agricultural Mortgage Corp. 2.125% 9/15/15 125 130 2 Federal Agricultural Mortgage Corp. 2.000% 7/27/16 175 183 2 Federal Farm Credit Banks 2.625% 4/17/14 1,815 1,860 2 Federal Farm Credit Banks 3.000% 9/22/14 300 312 2 Federal Farm Credit Banks 1.625% 11/19/14 700 716 2 Federal Farm Credit Banks 0.270% 2/24/15 7,000 6,996 2 Federal Farm Credit Banks 0.500% 6/23/15 500 502 2 Federal Farm Credit Banks 1.500% 11/16/15 350 360 2 Federal Farm Credit Banks 1.050% 3/28/16 250 254 2 Federal Farm Credit Banks 5.125% 8/25/16 925 1,069 2 Federal Farm Credit Banks 4.875% 1/17/17 850 985 2 Federal Home Loan Banks 1.375% 5/28/14 1,200 1,216 2 Federal Home Loan Banks 2.500% 6/13/14 200 205 2 Federal Home Loan Banks 5.250% 6/18/14 1,835 1,947 2 Federal Home Loan Banks 5.500% 8/13/14 1,900 2,037 2 Federal Home Loan Banks 4.500% 11/14/14 200 214 2 Federal Home Loan Banks 2.750% 12/12/14 125 130 2 Federal Home Loan Banks 0.250% 1/16/15 1,300 1,299 2 Federal Home Loan Banks 0.250% 2/20/15 8,600 8,593 2 Federal Home Loan Banks 5.625% 6/13/16 300 347 2 Federal Home Loan Banks 5.125% 10/19/16 1,225 1,421 2 Federal Home Loan Banks 4.750% 12/16/16 2,095 2,419 2 Federal Home Loan Banks 4.875% 5/17/17 900 1,054 2 Federal Home Loan Banks 1.000% 6/21/17 1,025 1,038 2 Federal Home Loan Banks 4.875% 9/8/17 405 478 2 Federal Home Loan Banks 5.000% 11/17/17 2,350 2,800 2 Federal Home Loan Banks 5.375% 8/15/18 225 277 2 Federal Home Loan Banks 4.125% 3/13/20 2,575 3,045 2 Federal Home Loan Banks 5.250% 12/11/20 1,000 1,273 2 Federal Home Loan Banks 5.625% 6/11/21 1,600 2,086 2 Federal Home Loan Banks 5.375% 8/15/24 815 1,055 2 Federal Home Loan Banks 5.500% 7/15/36 1,275 1,720 3 Federal Home Loan Mortgage Corp. 2.500% 4/23/14 1,250 1,280 3 Federal Home Loan Mortgage Corp. 5.000% 7/15/14 1,600 1,698 3 Federal Home Loan Mortgage Corp. 3.000% 7/28/14 2,275 2,358 3 Federal Home Loan Mortgage Corp. 1.000% 7/30/14 725 732 3 Federal Home Loan Mortgage Corp. 1.000% 8/20/14 1,570 1,586 3 Federal Home Loan Mortgage Corp. 1.000% 8/27/14 1,025 1,036 3 Federal Home Loan Mortgage Corp. 0.500% 9/19/14 625 627 3 Federal Home Loan Mortgage Corp. 0.750% 11/25/14 1,525 1,537 3 Federal Home Loan Mortgage Corp. 0.625% 12/29/14 10,825 10,891 3 Federal Home Loan Mortgage Corp. 2.875% 2/9/15 1,130 1,184 3 Federal Home Loan Mortgage Corp. 0.500% 4/17/15 4,000 4,015 3 Federal Home Loan Mortgage Corp. 4.375% 7/17/15 5,220 5,698 3 Federal Home Loan Mortgage Corp. 1.750% 9/10/15 1,000 1,033 3 Federal Home Loan Mortgage Corp. 5.250% 4/18/16 3,000 3,434 3 Federal Home Loan Mortgage Corp. 0.500% 5/13/16 1,700 1,702 3 Federal Home Loan Mortgage Corp. 2.500% 5/27/16 1,100 1,170 3 Federal Home Loan Mortgage Corp. 5.500% 7/18/16 3,100 3,605 3 Federal Home Loan Mortgage Corp. 2.000% 8/25/16 5,305 5,568 3 Federal Home Loan Mortgage Corp. 1.000% 3/8/17 2,600 2,631 3 Federal Home Loan Mortgage Corp. 1.250% 5/12/17 4,000 4,095 3 Federal Home Loan Mortgage Corp. 1.000% 6/29/17 1,575 1,595 3 Federal Home Loan Mortgage Corp. 1.000% 7/28/17 1,500 1,517 3 Federal Home Loan Mortgage Corp. 5.500% 8/23/17 1,300 1,567 3 Federal Home Loan Mortgage Corp. 1.000% 9/29/17 8,200 8,277 3 Federal Home Loan Mortgage Corp. 5.125% 11/17/17 2,800 3,345 3 Federal Home Loan Mortgage Corp. 0.750% 1/12/18 1,800 1,791 3 Federal Home Loan Mortgage Corp. 0.875% 3/7/18 2,000 1,997 3 Federal Home Loan Mortgage Corp. 4.875% 6/13/18 2,720 3,263 3 Federal Home Loan Mortgage Corp. 3.750% 3/27/19 2,125 2,440 3 Federal Home Loan Mortgage Corp. 1.750% 5/30/19 2,900 2,992 3 Federal Home Loan Mortgage Corp. 1.250% 8/1/19 1,700 1,700 3 Federal Home Loan Mortgage Corp. 1.250% 10/2/19 10,475 10,435 3 Federal Home Loan Mortgage Corp. 2.375% 1/13/22 2,800 2,914 3 Federal Home Loan Mortgage Corp. 6.750% 9/15/29 850 1,270 3 Federal Home Loan Mortgage Corp. 6.250% 7/15/32 2,405 3,510 3 Federal National Mortgage Assn. 4.125% 4/15/14 2,250 2,341 3 Federal National Mortgage Assn. 2.500% 5/15/14 5,205 5,338 3 Federal National Mortgage Assn. 1.125% 6/27/14 625 632 3 Federal National Mortgage Assn. 0.875% 8/28/14 6,650 6,710 3 Federal National Mortgage Assn. 3.000% 9/16/14 2,100 2,185 3 Federal National Mortgage Assn. 4.625% 10/15/14 2,925 3,121 3 Federal National Mortgage Assn. 0.625% 10/30/14 2,640 2,656 3 Federal National Mortgage Assn. 2.625% 11/20/14 4,740 4,924 3 Federal National Mortgage Assn. 0.750% 12/19/14 9,025 9,099 3 Federal National Mortgage Assn. 0.375% 3/16/15 2,250 2,253 3 Federal National Mortgage Assn. 0.500% 5/27/15 2,200 2,208 3 Federal National Mortgage Assn. 0.500% 7/2/15 1,700 1,706 3 Federal National Mortgage Assn. 2.375% 7/28/15 1,000 1,047 3 Federal National Mortgage Assn. 2.000% 9/21/15 405 421 3 Federal National Mortgage Assn. 0.500% 9/28/15 2,600 2,608 3 Federal National Mortgage Assn. 1.625% 10/26/15 5,870 6,060 3 Federal National Mortgage Assn. 0.375% 12/21/15 1,775 1,774 3 Federal National Mortgage Assn. 5.000% 3/15/16 2,150 2,438 3 Federal National Mortgage Assn. 0.500% 3/30/16 2,725 2,730 3 Federal National Mortgage Assn. 2.375% 4/11/16 2,000 2,115 3 Federal National Mortgage Assn. 5.250% 9/15/16 2,325 2,700 3 Federal National Mortgage Assn. 1.250% 9/28/16 6,205 6,353 3 Federal National Mortgage Assn. 1.375% 11/15/16 5,755 5,915 3 Federal National Mortgage Assn. 1.250% 1/30/17 2,725 2,786 3 Federal National Mortgage Assn. 5.000% 2/13/17 1,975 2,302 3 Federal National Mortgage Assn. 1.125% 4/27/17 10,600 10,804 3 Federal National Mortgage Assn. 0.875% 10/26/17 16,150 16,207 3 Federal National Mortgage Assn. 0.875% 12/20/17 3,000 3,001 3 Federal National Mortgage Assn. 0.875% 2/8/18 6,000 6,000 3 Federal National Mortgage Assn. 0.000% 10/9/19 1,110 977 3 Federal National Mortgage Assn. 7.125% 1/15/30 1,405 2,166 3 Federal National Mortgage Assn. 7.250% 5/15/30 2,025 3,173 3 Federal National Mortgage Assn. 6.625% 11/15/30 1,320 1,973 3 Federal National Mortgage Assn. 5.625% 7/15/37 1,260 1,762 2 Financing Corp. 9.800% 4/6/18 500 713 2 Financing Corp. 9.650% 11/2/18 475 688 Israel Government AID Bond 5.500% 12/4/23 375 488 Israel Government AID Bond 5.500% 4/26/24 1,400 1,823 Private Export Funding Corp. 3.050% 10/15/14 150 156 Private Export Funding Corp. 1.375% 2/15/17 175 179 Private Export Funding Corp. 2.250% 12/15/17 200 212 Private Export Funding Corp. 4.375% 3/15/19 350 413 Private Export Funding Corp. 1.450% 8/15/19 250 252 Private Export Funding Corp. 4.300% 12/15/21 175 208 Private Export Funding Corp. 2.800% 5/15/22 200 213 Private Export Funding Corp. 2.050% 11/15/22 4,175 4,144 Private Export Funding Corp. 2.450% 7/15/24 250 252 2 Tennessee Valley Authority 4.500% 4/1/18 655 769 2 Tennessee Valley Authority 3.875% 2/15/21 905 1,059 2 Tennessee Valley Authority 1.875% 8/15/22 425 422 2 Tennessee Valley Authority 6.750% 11/1/25 100 146 2 Tennessee Valley Authority 7.125% 5/1/30 2,000 3,019 2 Tennessee Valley Authority 4.650% 6/15/35 500 588 2 Tennessee Valley Authority 5.880% 4/1/36 285 390 2 Tennessee Valley Authority 5.500% 6/15/38 225 298 2 Tennessee Valley Authority 5.250% 9/15/39 425 548 2 Tennessee Valley Authority 3.500% 12/15/42 950 922 2 Tennessee Valley Authority 5.375% 4/1/56 580 751 2 Tennessee Valley Authority 4.625% 9/15/60 519 600 Conventional Mortgage-Backed Securities (9.4%) Fannie Mae Pool 2.000% 4/1/28 4,125 4,179 Fannie Mae Pool 2.500% 3/1/27–1/1/43 35,236 36,455 Fannie Mae Pool 3.000% 11/1/26–4/1/43 104,274 108,432 Fannie Mae Pool 3.500% 9/1/25–4/1/43 131,720 139,526 Fannie Mae Pool 4.000% 7/1/18–4/1/43 133,221 142,522 Fannie Mae Pool 4.500% 3/1/18–4/1/43 102,716 110,960 Fannie Mae Pool 5.000% 5/1/13–4/1/43 89,680 97,569 Fannie Mae Pool 5.500% 11/1/16–4/1/43 73,822 80,824 Fannie Mae Pool 6.000% 11/1/13–4/1/43 53,045 58,372 3,4 Fannie Mae Pool 6.500% 5/1/13–10/1/39 20,613 23,027 3,4 Fannie Mae Pool 7.000% 7/1/14–11/1/37 4,053 4,606 3,4 Fannie Mae Pool 7.500% 4/1/15–12/1/32 599 667 3,4 Fannie Mae Pool 8.000% 7/1/15–11/1/30 98 106 3,4 Fannie Mae Pool 8.500% 11/1/18–9/1/30 70 79 3,4 Fannie Mae Pool 9.000% 7/1/22–8/1/26 26 28 3,4 Fannie Mae Pool 9.500% 5/1/16–2/1/25 3 5 Freddie Mac Gold Pool 2.000% 4/1/28 1,350 1,366 Freddie Mac Gold Pool 2.500% 4/1/28–2/1/43 24,125 24,847 Freddie Mac Gold Pool 3.000% 1/1/27–4/1/43 48,997 50,887 Freddie Mac Gold Pool 3.500% 11/1/25–4/1/43 66,563 70,152 Freddie Mac Gold Pool 4.000% 7/1/18–4/1/43 77,640 82,536 Freddie Mac Gold Pool 4.500% 9/1/15–4/1/43 69,792 74,765 Freddie Mac Gold Pool 5.000% 4/1/17–4/1/43 55,665 59,989 Freddie Mac Gold Pool 5.500% 1/1/14–4/1/43 52,391 57,102 3,4 Freddie Mac Gold Pool 6.000% 4/1/13–5/1/40 32,243 35,326 3,4 Freddie Mac Gold Pool 6.500% 4/1/13–3/1/39 9,051 10,139 3,4 Freddie Mac Gold Pool 7.000% 4/1/13–12/1/38 1,863 2,113 3,4 Freddie Mac Gold Pool 7.500% 11/1/14–1/1/32 300 344 3,4 Freddie Mac Gold Pool 8.000% 1/1/16–10/1/31 328 362 3,4 Freddie Mac Gold Pool 8.500% 4/1/20–5/1/30 33 40 3,4 Freddie Mac Gold Pool 9.000% 10/1/21–4/1/30 31 33 3,4 Freddie Mac Gold Pool 9.500% 4/1/16–4/1/25 4 5 3,4 Freddie Mac Gold Pool 10.000% 3/1/17–4/1/25 4 4 4,5 Ginnie Mae I Pool 3.000% 2/15/26–4/1/43 5,989 6,262 4,5 Ginnie Mae I Pool 3.500% 11/15/25–4/1/43 15,960 17,166 4,5 Ginnie Mae I Pool 4.000% 10/15/24–4/1/43 30,106 32,805 4,5 Ginnie Mae I Pool 4.500% 8/15/18–4/1/43 44,741 49,043 4 Ginnie Mae I Pool 5.000% 1/15/18–4/1/43 26,159 28,579 4,5 Ginnie Mae I Pool 5.500% 3/15/15–4/1/43 16,154 17,768 4,5 Ginnie Mae I Pool 6.000% 12/15/13–4/1/43 12,561 14,182 4 Ginnie Mae I Pool 6.500% 4/15/13–8/15/39 3,730 4,276 4 Ginnie Mae I Pool 7.000% 5/15/15–8/15/32 1,356 1,540 4 Ginnie Mae I Pool 7.500% 10/15/22–3/15/32 367 420 4 Ginnie Mae I Pool 8.000% 3/15/22–3/15/32 256 286 4 Ginnie Mae I Pool 8.500% 3/15/17–6/15/30 33 33 4 Ginnie Mae I Pool 9.000% 6/15/16–2/15/30 50 53 4 Ginnie Mae I Pool 9.500% 8/15/20–1/15/25 2 3 4 Ginnie Mae I Pool 10.000% 3/15/19 1 1 4 Ginnie Mae II Pool 2.500% 2/20/28 1,069 1,120 4,5 Ginnie Mae II Pool 3.000% 2/20/27–4/1/43 33,011 34,540 5 Ginnie Mae II Pool 3.500% 9/20/25–4/1/43 78,044 83,604 4,5 Ginnie Mae II Pool 4.000% 9/20/25–4/1/43 55,460 60,142 4,5 Ginnie Mae II Pool 4.500% 11/20/35–4/1/43 61,281 67,221 4 Ginnie Mae II Pool 5.000% 3/20/18–6/20/42 41,102 45,466 4 Ginnie Mae II Pool 5.500% 11/20/34–9/20/41 13,681 15,054 4 Ginnie Mae II Pool 6.000% 3/20/33–7/20/39 7,085 7,911 4 Ginnie Mae II Pool 6.500% 12/20/35–11/20/39 2,466 2,827 4 Ginnie Mae II Pool 7.000% 4/20/38 54 62 Nonconventional Mortgage-Backed Securities (0.3%) Fannie Mae Pool 1.859% 4/1/37 79 83 3,4 Fannie Mae Pool 2.209% 9/1/42 748 779 3,4 Fannie Mae Pool 2.225% 12/1/41 728 767 3,4 Fannie Mae Pool 2.245% 10/1/42 608 632 Fannie Mae Pool 2.354% 8/1/37 195 206 Fannie Mae Pool 2.435% 9/1/37 178 191 3,4 Fannie Mae Pool 2.534% 12/1/40 317 328 Fannie Mae Pool 2.551% 1/1/35 351 378 Fannie Mae Pool 2.554% 2/1/36 168 172 3,4 Fannie Mae Pool 2.555% 10/1/40 443 460 3,4 Fannie Mae Pool 2.612% 11/1/41 638 664 3,4 Fannie Mae Pool 2.619% 12/1/41 669 700 Fannie Mae Pool 2.651% 9/1/34 93 96 Fannie Mae Pool 2.667% 1/1/37 268 289 3,4 Fannie Mae Pool 2.696% 1/1/42 662 689 Fannie Mae Pool 2.712% 8/1/35 277 297 3,4 Fannie Mae Pool 2.784% 3/1/42 1,058 1,115 Fannie Mae Pool 2.810% 11/1/33 97 106 3,4 Fannie Mae Pool 2.818% 1/1/42 695 740 3,4 Fannie Mae Pool 2.829% 3/1/41 466 487 3,4 Fannie Mae Pool 2.880% 11/1/41 617 640 3,4 Fannie Mae Pool 2.918% 12/1/40 287 300 3,4 Fannie Mae Pool 2.969% 5/1/42 479 511 3,4 Fannie Mae Pool 3.018% 3/1/41 655 687 3,4 Fannie Mae Pool 3.024% 3/1/42 840 899 3,4 Fannie Mae Pool 3.039% 2/1/41 428 447 3,4 Fannie Mae Pool 3.052% 2/1/42 728 780 3,4 Fannie Mae Pool 3.114% 2/1/41 278 292 3,4 Fannie Mae Pool 3.142% 12/1/40 263 276 3,4 Fannie Mae Pool 3.151% 2/1/41 282 295 3,4 Fannie Mae Pool 3.177% 9/1/40 280 294 3,4 Fannie Mae Pool 3.184% 12/1/40 303 319 3,4 Fannie Mae Pool 3.214% 8/1/40 264 277 3,4 Fannie Mae Pool 3.237% 10/1/40 426 448 3,4 Fannie Mae Pool 3.265% 11/1/40 233 245 3,4 Fannie Mae Pool 3.267% 1/1/41 412 432 3,4 Fannie Mae Pool 3.289% 1/1/40 404 424 3,4 Fannie Mae Pool 3.390% 1/1/40 631 663 3,4 Fannie Mae Pool 3.401% 5/1/40 179 188 3,4 Fannie Mae Pool 3.441% 12/1/39 827 868 3,4 Fannie Mae Pool 3.488% 10/1/39 182 192 3,4 Fannie Mae Pool 3.505% 5/1/40 154 162 3,4 Fannie Mae Pool 3.539% 3/1/40 768 809 3,4 Fannie Mae Pool 3.551% 7/1/41 660 711 3,4 Fannie Mae Pool 3.580% 8/1/39 168 177 3,4 Fannie Mae Pool 3.592% 4/1/41 396 418 3,4 Fannie Mae Pool 3.594% 11/1/39 105 110 3,4 Fannie Mae Pool 3.634% 11/1/39 168 177 3,4 Fannie Mae Pool 3.647% 7/1/39 111 117 3,4 Fannie Mae Pool 3.699% 5/1/40 1,425 1,505 3,4 Fannie Mae Pool 3.786% 2/1/40 899 953 3,4 Fannie Mae Pool 3.818% 9/1/40 484 511 3,4 Fannie Mae Pool 4.202% 12/1/39 524 563 Fannie Mae Pool 4.417% 11/1/34 215 230 Fannie Mae Pool 4.626% 10/1/38 321 345 3,4 Fannie Mae Pool 4.974% 12/1/33 101 108 3,4 Fannie Mae Pool 5.057% 3/1/38 186 203 3,4 Fannie Mae Pool 5.220% 7/1/36 131 143 3,4 Fannie Mae Pool 5.672% 4/1/37 396 432 3,4 Fannie Mae Pool 5.755% 12/1/37 384 415 3,4 Fannie Mae Pool 5.996% 7/1/37 48 52 3,4 Fannie Mae Pool 6.059% 11/1/36 446 485 Fannie Mae Pool 6.074% 6/1/36 23 25 3,4 Fannie Mae Pool 6.170% 10/1/37 345 374 Freddie Mac Non Gold Pool 2.218% 7/1/35 206 219 Freddie Mac Non Gold Pool 2.261% 1/1/37 269 286 Freddie Mac Non Gold Pool 2.376% 11/1/34 123 133 3,4 Freddie Mac Non Gold Pool 2.570% 2/1/42 408 422 Freddie Mac Non Gold Pool 2.602% 1/1/35 26 28 3,4 Freddie Mac Non Gold Pool 2.635% 12/1/40 306 318 Freddie Mac Non Gold Pool 2.688% 10/1/37 83 87 3,4 Freddie Mac Non Gold Pool 2.704% 12/1/40 640 666 Freddie Mac Non Gold Pool 2.720% 12/1/34 117 122 3,4 Freddie Mac Non Gold Pool 2.731% 11/1/40 162 169 Freddie Mac Non Gold Pool 2.747% 12/1/35 154 162 Freddie Mac Non Gold Pool 2.770% 12/1/36 109 114 3,4 Freddie Mac Non Gold Pool 2.803% 1/1/41 365 379 3,4 Freddie Mac Non Gold Pool 2.926% 2/1/41 574 602 3,4 Freddie Mac Non Gold Pool 2.953% 2/1/41 177 185 Freddie Mac Non Gold Pool 3.020% 8/1/37 258 278 3,4 Freddie Mac Non Gold Pool 3.073% 3/1/41 216 227 3,4 Freddie Mac Non Gold Pool 3.087% 6/1/41 284 298 3,4 Freddie Mac Non Gold Pool 3.139% 11/1/40 305 320 3,4 Freddie Mac Non Gold Pool 3.265% 6/1/40 216 227 3,4 Freddie Mac Non Gold Pool 3.346% 5/1/40 106 112 3,4 Freddie Mac Non Gold Pool 3.416% 4/1/40 261 274 3,4 Freddie Mac Non Gold Pool 3.423% 3/1/42 900 973 3,4 Freddie Mac Non Gold Pool 3.453% 5/1/40 128 135 3,4 Freddie Mac Non Gold Pool 3.496% 8/1/40 533 558 3,4 Freddie Mac Non Gold Pool 3.554% 11/1/39 599 631 3,4 Freddie Mac Non Gold Pool 3.609% 6/1/40 298 315 3,4 Freddie Mac Non Gold Pool 3.628% 1/1/40 258 272 3,4 Freddie Mac Non Gold Pool 3.645% 6/1/40 199 210 3,4 Freddie Mac Non Gold Pool 3.675% 9/1/40 449 475 3,4 Freddie Mac Non Gold Pool 4.007% 3/1/40 907 961 3,4 Freddie Mac Non Gold Pool 4.733% 5/1/38 35 38 3,4 Freddie Mac Non Gold Pool 4.892% 12/1/35 458 478 3,4 Freddie Mac Non Gold Pool 5.015% 10/1/36 188 198 3,4 Freddie Mac Non Gold Pool 5.254% 3/1/38 416 453 3,4 Freddie Mac Non Gold Pool 5.353% 3/1/37 48 52 3,4 Freddie Mac Non Gold Pool 5.493% 2/1/36 186 199 3,4 Freddie Mac Non Gold Pool 5.494% 1/1/38 85 93 3,4 Freddie Mac Non Gold Pool 5.739% 9/1/37 985 1,076 3,4 Freddie Mac Non Gold Pool 5.745% 5/1/36 128 135 3,4 Freddie Mac Non Gold Pool 5.780% 10/1/37 5 5 3,4 Freddie Mac Non Gold Pool 5.827% 5/1/37 584 638 3,4 Freddie Mac Non Gold Pool 5.994% 12/1/36 116 126 3,4 Freddie Mac Non Gold Pool 6.402% 2/1/37 77 84 4 Ginnie Mae II Pool 2.500% 11/20/40–1/20/42 4,956 5,206 4 Ginnie Mae II Pool 3.000% 12/20/40–11/20/41 2,363 2,478 4,6 Ginnie Mae II Pool 3.500% 10/20/39–8/20/41 1,753 1,860 4 Ginnie Mae II Pool 3.750% 1/20/40 589 616 4 Ginnie Mae II Pool 4.000% 9/20/39–10/20/41 2,919 3,068 4 Ginnie Mae II Pool 5.000% 7/20/38–10/20/38 75 77 Total U.S. Government and Agency Obligations (Cost $4,951,158) Asset-Backed/Commercial Mortgage-Backed Securities (0.9%) 4 AEP Texas Central Transition Funding II LLC 2006-A 5.170% 1/1/18 207 239 4 Ally Auto Receivables Trust 2011-2 1.980% 4/15/16 425 432 4 Ally Auto Receivables Trust 2012-5 0.850% 1/16/18 365 366 4 AmeriCredit Automobile Receivables Trust 2012-1 1.230% 9/8/16 100 101 4 AmeriCredit Automobile Receivables Trust 2013-1 0.610% 10/10/17 108 108 4 Banc of America Commercial Mortgage Trust 2004-2 4.153% 11/10/38 117 119 4 Banc of America Commercial Mortgage Trust 2004-3 5.563% 6/10/39 169 176 4 Banc of America Commercial Mortgage Trust 2004-4 4.877% 7/10/42 1,410 1,453 4 Banc of America Commercial Mortgage Trust 2005-1 5.077% 11/10/42 290 294 4 Banc of America Commercial Mortgage Trust 2005-2 4.857% 7/10/43 165 179 4 Banc of America Commercial Mortgage Trust 2005-3 4.727% 7/10/43 235 257 4 Banc of America Commercial Mortgage Trust 2005-5 5.115% 10/10/45 810 895 4 Banc of America Commercial Mortgage Trust 2005-6 5.188% 9/10/47 245 272 4 Banc of America Commercial Mortgage Trust 2005-6 5.188% 9/10/47 260 291 4 Banc of America Commercial Mortgage Trust 2006-1 5.372% 9/10/45 600 679 4 Banc of America Commercial Mortgage Trust 2006-1 5.421% 9/10/45 50 56 4 Banc of America Commercial Mortgage Trust 2006-2 5.728% 5/10/45 945 1,061 4 Banc of America Commercial Mortgage Trust 2006-2 5.763% 5/10/45 160 168 4 Banc of America Commercial Mortgage Trust 2006-4 5.634% 7/10/46 1,780 1,990 4 Banc of America Commercial Mortgage Trust 2006-5 5.414% 9/10/47 905 1,026 4 Banc of America Commercial Mortgage Trust 2006-5 5.448% 9/10/47 200 216 4 Banc of America Commercial Mortgage Trust 2007-1 5.482% 1/15/49 360 393 4 Banc of America Commercial Mortgage Trust 2008-1 6.194% 2/10/51 1,400 1,671 4 Bear Stearns Commercial Mortgage Securities Trust 2002-TOP8 4.830% 8/15/38 19 19 4 Bear Stearns Commercial Mortgage Securities Trust 2003-TOP12 4.680% 8/13/39 535 541 4 Bear Stearns Commercial Mortgage Securities Trust 2004-PWR6 4.825% 11/11/41 190 199 4 Bear Stearns Commercial Mortgage Securities Trust 2004-PWR6 4.868% 11/11/41 100 105 4 Bear Stearns Commercial Mortgage Securities Trust 2004-TOP14 5.200% 1/12/41 205 210 4 Bear Stearns Commercial Mortgage Securities Trust 2005-PWR10 5.405% 12/11/40 930 1,028 4 Bear Stearns Commercial Mortgage Securities Trust 2005-PWR8 4.750% 6/11/41 200 211 4 Bear Stearns Commercial Mortgage Securities Trust 2005-TOP18 4.933% 2/13/42 99 108 4 Bear Stearns Commercial Mortgage Securities Trust 2006-PWR11 5.450% 3/11/39 585 662 4 Bear Stearns Commercial Mortgage Securities Trust 2006-PWR12 5.757% 9/11/38 275 309 4 Bear Stearns Commercial Mortgage Securities Trust 2006-PWR13 5.582% 9/11/41 160 184 4 Bear Stearns Commercial Mortgage Securities Trust 2006-TOP22 5.581% 4/12/38 250 279 4 Bear Stearns Commercial Mortgage Securities Trust 2006-TOP22 5.581% 4/12/38 350 393 4 Bear Stearns Commercial Mortgage Securities Trust 2006-TOP24 5.568% 10/12/41 425 485 4 Bear Stearns Commercial Mortgage Securities Trust 2007-PWR16 5.663% 6/11/40 507 518 4 Bear Stearns Commercial Mortgage Securities Trust 2007-PWR16 5.715% 6/11/40 350 406 4 Bear Stearns Commercial Mortgage Securities Trust 2007-PWR17 5.694% 6/11/50 770 915 4 Bear Stearns Commercial Mortgage Securities Trust 2007-PWR17 5.893% 6/11/50 625 737 4 Bear Stearns Commercial Mortgage Securities Trust 2007-PWR18 5.613% 6/11/50 433 442 4 Bear Stearns Commercial Mortgage Securities Trust 2007-PWR18 5.700% 6/11/50 850 998 4 Bear Stearns Commercial Mortgage Securities Trust 2007-TOP26 5.471% 1/12/45 323 378 4 Bear Stearns Commercial Mortgage Securities Trust 2007-TOP26 5.513% 1/12/45 335 373 4 Bear Stearns Commercial Mortgage Securities Trust 2007-TOP28 5.742% 9/11/42 1,945 2,294 4 Capital Auto Receivables Asset Trust 2013-1 0.790% 6/20/17 215 215 4 Capital One Multi-asset Execution Trust 2006- A3 5.050% 12/17/18 3,500 3,928 4 Capital One Multi-asset Execution Trust 2007- A7 5.750% 7/15/20 550 664 4 CarMax Auto Owner Trust 2012-3 0.790% 4/16/18 145 145 4 CD 2005-CD1 Commercial Mortgage Trust 5.218% 7/15/44 600 665 4 CD 2005-CD1 Commercial Mortgage Trust 5.218% 7/15/44 300 332 4 CD 2006-CD3 Mortgage Trust 5.617% 10/15/48 1,300 1,470 4 CD 2006-CD3 Mortgage Trust 5.648% 10/15/48 425 485 4 CD 2007-CD4 Commercial Mortgage Trust 5.205% 12/11/49 294 294 4 CD 2007-CD4 Commercial Mortgage Trust 5.322% 12/11/49 1,010 1,155 4 CD 2007-CD5 Mortgage Trust 5.886% 11/15/44 1,791 2,122 4 CenterPoint Energy Transition Bond Co. IV, LLC 2012-1 3.028% 10/15/25 800 853 4 Chase Issuance Trust 2008-A11 5.400% 7/15/15 400 406 4 Chase Issuance Trust 2012-A5 0.590% 8/15/17 361 361 4 Chase Issuance Trust 2012-A7 2.160% 9/16/24 590 581 4 Citibank Credit Card Issuance Trust 2003-A7 4.150% 7/7/17 611 661 4 Citibank Credit Card Issuance Trust 2004-A8 4.900% 12/12/16 635 682 4 Citibank Credit Card Issuance Trust 2005-A2 4.850% 3/10/17 300 325 4 Citibank Credit Card Issuance Trust 2005-A9 5.100% 11/20/17 803 895 4 Citibank Credit Card Issuance Trust 2007-A8 5.650% 9/20/19 550 659 4 Citibank Credit Card Issuance Trust 2008-A1 5.350% 2/7/20 621 747 4 Citibank Credit Card Issuance Trust 2009-A4 4.900% 6/23/16 1,075 1,131 4 Citigroup Commercial Mortgage Trust 2004- C2 4.623% 10/15/41 104 104 4 Citigroup Commercial Mortgage Trust 2005- C3 4.830% 5/15/43 885 950 4 Citigroup Commercial Mortgage Trust 2006- C4 5.741% 3/15/49 500 562 4 Citigroup Commercial Mortgage Trust 2006- C4 5.741% 3/15/49 1,100 1,241 4 Citigroup Commercial Mortgage Trust 2006- C5 5.431% 10/15/49 200 225 4 Citigroup Commercial Mortgage Trust 2006- C5 5.462% 10/15/49 150 169 4 Citigroup Commercial Mortgage Trust 2007- C6 5.697% 12/10/49 1,050 1,234 4 Citigroup Commercial Mortgage Trust 2008- C7 6.053% 12/10/49 1,343 1,610 4 Citigroup Commercial Mortgage Trust 2012- GC8 3.024% 9/10/45 225 231 4 COBALT CMBS Commercial Mortgage Trust 2007-C3 5.811% 5/15/46 1,000 1,176 4 COMM 2003-LNB1 Mortgage Trust 4.084% 6/10/38 207 207 4 COMM 2004-LNB2 Mortgage Trust 4.715% 3/10/39 756 773 4 COMM 2005-C6 Mortgage Trust 5.116% 6/10/44 1,170 1,297 4 COMM 2006-C7 Mortgage Trust 5.748% 6/10/46 1,050 1,187 4 COMM 2006-C7 Mortgage Trust 5.773% 6/10/46 200 223 4 COMM 2006-C8 Mortgage Trust 5.248% 12/10/46 42 43 4 COMM 2007-C9 Mortgage Trust 5.800% 12/10/49 900 1,072 4 COMM 2012-CCRE2 Mortgage Trust 3.147% 8/15/45 144 149 4 COMM 2012-CCRE4 Mortgage Trust 2.853% 10/15/45 350 354 4 COMM 2013-CCRE6 Mortgage Trust 3.101% 3/10/46 183 188 4 COMM 2013-LC6 Mortgage Trust 2.941% 1/10/46 277 284 4 COMM 2013-LC6 Mortgage Trust 3.282% 1/10/46 154 158 4,7 Commercial Mortgages Lease-Backed Certificates Series 2001-CMLB-1 6.746% 6/20/31 437 460 4 Credit Suisse Commercial Mortgage Trust Series 2006-C1 5.407% 2/15/39 695 781 4 Credit Suisse Commercial Mortgage Trust Series 2006-C1 5.407% 2/15/39 240 263 4 Credit Suisse Commercial Mortgage Trust Series 2006-C1 5.407% 2/15/39 400 443 4 Credit Suisse Commercial Mortgage Trust Series 2006-C3 5.805% 6/15/38 975 1,092 4 Credit Suisse Commercial Mortgage Trust Series 2006-C3 5.805% 6/15/38 225 252 4 Credit Suisse Commercial Mortgage Trust Series 2006-C4 5.509% 9/15/39 175 192 4 Credit Suisse Commercial Mortgage Trust Series 2006-C5 5.311% 12/15/39 460 516 4 Credit Suisse Commercial Mortgage Trust Series 2007-C1 5.383% 2/15/40 714 788 4 Credit Suisse Commercial Mortgage Trust Series 2007-C3 5.680% 6/15/39 605 699 4 CSFB Commercial Mortgage Trust 2004-C1 4.750% 1/15/37 1,353 1,376 4 CSFB Commercial Mortgage Trust 2005-C1 5.014% 2/15/38 945 997 4 CSFB Commercial Mortgage Trust 2005-C1 5.075% 2/15/38 218 235 4 CSFB Commercial Mortgage Trust 2005-C4 5.190% 8/15/38 150 164 4 CSFB Commercial Mortgage Trust 2005-C5 5.100% 8/15/38 80 87 4 CSFB Commercial Mortgage Trust 2005-C6 5.230% 12/15/40 160 172 4 Discover Card Execution Note Trust 2007-A1 5.650% 3/16/20 860 1,035 4 Discover Card Execution Note Trust 2008-A4 5.650% 12/15/15 1,650 1,668 4 Ford Credit Auto Owner Trust 2009-E 2.420% 11/15/14 153 154 4 Ford Credit Auto Owner Trust 2010-A 2.150% 6/15/15 790 795 4 Ford Credit Auto Owner Trust 2011-A 1.650% 5/15/16 120 121 4 Ford Credit Auto Owner Trust 2012-A 1.150% 6/15/17 400 405 4 Ford Credit Auto Owner Trust 2012-B 0.720% 12/15/16 100 100 4 Ford Credit Auto Owner Trust 2013-A 0.550% 7/15/17 289 289 4 GE Capital Credit Card Master Note Trust Series 2012-7 1.760% 9/15/22 409 413 4 GE Commercial Mortgage Corp. Series 2005- C3 Trust 4.974% 7/10/45 315 342 4 GE Commercial Mortgage Corp. Series 2006- C1 Trust 5.293% 3/10/44 950 1,049 4 GE Commercial Mortgage Corp. Series 2006- C1 Trust 5.293% 3/10/44 325 366 4 GE Commercial Mortgage Corp. Series 2007- C1 Trust 5.543% 12/10/49 850 966 4 GMAC Commercial Mortgage Securities Inc. Series 2004-C1 Trust 4.908% 3/10/38 75 77 4 GMAC Commercial Mortgage Securities Inc. Series 2004-C3 Trust 4.864% 12/10/41 1,275 1,346 4 GMAC Commercial Mortgage Securities Inc. Series 2005-C1 Trust 4.754% 5/10/43 275 296 4 Greenwich Capital Commercial Funding Corp. Commercial Mortgage Trust 2004-GG1 5.317% 6/10/36 1,166 1,199 4 Greenwich Capital Commercial Funding Corp. Commercial Mortgage Trust 2005-GG3 4.799% 8/10/42 1,775 1,901 4 Greenwich Capital Commercial Funding Corp. Commercial Mortgage Trust 2005-GG3 4.859% 8/10/42 225 241 4 Greenwich Capital Commercial Funding Corp. Commercial Mortgage Trust 2005-GG5 5.224% 4/10/37 1,535 1,678 4 Greenwich Capital Commercial Funding Corp. Commercial Mortgage Trust 2005-GG5 5.311% 4/10/37 275 301 4 Greenwich Capital Commercial Funding Corp. Commercial Mortgage Trust 2006-GG7 5.866% 7/10/38 285 321 4 Greenwich Capital Commercial Funding Corp. Commercial Mortgage Trust 2007-GG9 5.475% 3/10/39 75 84 4 GS Mortgage Securities Trust 2013-GC10 2.943% 2/10/46 246 252 4 GS Mortgage Securities Trust 2013-GC10 3.279% 2/10/46 92 94 4 GS Mortgage Securities Trust 2004-GG2 5.396% 8/10/38 1,065 1,109 4 GS Mortgage Securities Trust 2006-GG6 5.506% 4/10/38 361 375 4 GS Mortgage Securities Trust 2006-GG6 5.553% 4/10/38 1,445 1,598 4 GS Mortgage Securities Trust 2006-GG6 5.622% 4/10/38 250 278 4 GS Mortgage Securities Trust 2011-GC5 3.707% 8/10/44 145 158 4 GS Mortgage Securities Trust 2012-GC6 3.482% 1/10/45 750 806 4 GS Mortgage Securities Trust 2012-GCJ7 3.377% 5/10/45 440 466 4 GS Mortgage Securities Trust 2012-GCJ9 2.773% 11/10/45 325 324 4 Honda Auto Receivables 2011-1 Owner Trust 1.800% 4/17/17 150 152 4 Honda Auto Receivables 2012-4 Owner Trust 0.660% 12/18/18 325 325 4 Honda Auto Receivables Owner Trust 2013-1 0.480% 11/21/16 359 359 4 Honda Auto Receivables Owner Trust 2013-1 0.620% 3/21/19 287 286 4 Hyundai Auto Receivables Trust 2012-C 0.730% 6/15/18 200 200 4 Hyundai Auto Receivables Trust 2013-A 0.560% 7/17/17 185 185 4 Hyundai Auto Receivables Trust 2013-A 0.750% 9/17/18 308 308 4 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C10 3.143% 12/15/47 146 150 4 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C10 3.372% 12/15/47 109 112 4 JP Morgan Chase Commercial Mortgage Securities Trust 2003-CIBC7 4.879% 1/12/38 943 957 4 JP Morgan Chase Commercial Mortgage Securities Trust 2004-CIBC10 4.654% 1/12/37 116 116 4 JP Morgan Chase Commercial Mortgage Securities Trust 2004-CIBC8 4.404% 1/12/39 407 416 4 JP Morgan Chase Commercial Mortgage Securities Trust 2004-CIBC9 5.585% 6/12/41 1,335 1,399 4 JP Morgan Chase Commercial Mortgage Securities Trust 2005-CIBC11 5.364% 8/12/37 100 109 4 JP Morgan Chase Commercial Mortgage Securities Trust 2005-CIBC13 5.339% 1/12/43 125 135 4 JP Morgan Chase Commercial Mortgage Securities Trust 2005-LDP2 4.780% 7/15/42 210 228 4 JP Morgan Chase Commercial Mortgage Securities Trust 2005-LDP4 4.918% 10/15/42 1,000 1,077 4 JP Morgan Chase Commercial Mortgage Securities Trust 2005-LDP5 5.201% 12/15/44 438 483 4 JP Morgan Chase Commercial Mortgage Securities Trust 2005-LDP5 5.243% 12/15/44 175 196 4 JP Morgan Chase Commercial Mortgage Securities Trust 2005-LDP5 5.322% 12/15/44 70 76 4 JP Morgan Chase Commercial Mortgage Securities Trust 2006-CIBC14 5.451% 12/12/44 150 165 4 JP Morgan Chase Commercial Mortgage Securities Trust 2006-CIBC16 5.593% 5/12/45 569 643 4 JP Morgan Chase Commercial Mortgage Securities Trust 2006-LDP6 5.475% 4/15/43 344 384 4 JP Morgan Chase Commercial Mortgage Securities Trust 2006-LDP7 5.871% 4/15/45 1,125 1,276 4 JP Morgan Chase Commercial Mortgage Securities Trust 2006-LDP7 5.871% 4/15/45 180 204 4 JP Morgan Chase Commercial Mortgage Securities Trust 2006-LDP7 5.871% 4/15/45 155 166 4 JP Morgan Chase Commercial Mortgage Securities Trust 2006-LDP8 5.440% 5/15/45 225 253 4 JP Morgan Chase Commercial Mortgage Securities Trust 2006-LDP8 5.447% 5/15/45 860 889 4 JP Morgan Chase Commercial Mortgage Securities Trust 2007-CIBC18 5.440% 6/12/47 880 1,012 4 JP Morgan Chase Commercial Mortgage Securities Trust 2007-CIBC20 5.794% 2/12/51 1,515 1,793 4 JP Morgan Chase Commercial Mortgage Securities Trust 2007-CIBC20 5.883% 2/12/51 175 206 4 JP Morgan Chase Commercial Mortgage Securities Trust 2007-LDP11 5.807% 6/15/49 575 665 4 JP Morgan Chase Commercial Mortgage Securities Trust 2007-LDP12 5.882% 2/15/51 1,675 1,965 4 JP Morgan Chase Commercial Mortgage Securities Trust 2012-C6 3.507% 5/15/45 550 597 4 JP Morgan Chase Commercial Mortgage Securities Trust 2012-C8 2.829% 10/15/45 1,735 1,748 4 JP Morgan Chase Commercial Mortgage Securities Trust 2012-CIBX 3.483% 6/15/45 433 466 4 LB-UBS Commercial Mortgage Trust 2003-C5 4.685% 7/15/32 24 24 4 LB-UBS Commercial Mortgage Trust 2003-C7 4.931% 9/15/35 1,092 1,100 4 LB-UBS Commercial Mortgage Trust 2003-C8 5.124% 11/15/32 683 692 4 LB-UBS Commercial Mortgage Trust 2004-C7 4.786% 10/15/29 1,299 1,353 4 LB-UBS Commercial Mortgage Trust 2005-C1 4.742% 2/15/30 575 606 4 LB-UBS Commercial Mortgage Trust 2005-C2 5.150% 4/15/30 665 719 4 LB-UBS Commercial Mortgage Trust 2005-C5 5.057% 9/15/40 75 80 4 LB-UBS Commercial Mortgage Trust 2005-C7 5.197% 11/15/30 1,860 2,039 4 LB-UBS Commercial Mortgage Trust 2006-C1 5.217% 2/15/31 303 335 4 LB-UBS Commercial Mortgage Trust 2006-C3 5.661% 3/15/39 1,975 2,243 4 LB-UBS Commercial Mortgage Trust 2006-C6 5.372% 9/15/39 965 1,105 4 LB-UBS Commercial Mortgage Trust 2006-C6 5.413% 9/15/39 250 286 4 LB-UBS Commercial Mortgage Trust 2006-C7 5.378% 11/15/38 180 200 4 LB-UBS Commercial Mortgage Trust 2007-C1 5.424% 2/15/40 757 857 4 LB-UBS Commercial Mortgage Trust 2007-C2 5.430% 2/15/40 655 740 4 LB-UBS Commercial Mortgage Trust 2007-C7 5.866% 9/15/45 880 1,015 4 LB-UBS Commercial Mortgage Trust 2008-C1 6.153% 4/15/41 525 628 4 LB-UBS Commercial Mortgage Trust 2008-C1 6.153% 4/15/41 260 306 4 Merrill Lynch Mortgage Trust 2003-KEY1 5.236% 11/12/35 881 897 4 Merrill Lynch Mortgage Trust 2005-CIP1 5.107% 7/12/38 140 151 4 Merrill Lynch Mortgage Trust 2005-LC1 5.291% 1/12/44 1,947 2,159 4 Merrill Lynch Mortgage Trust 2005-MCP1 4.747% 6/12/43 610 651 4 Merrill Lynch Mortgage Trust 2006-C1 5.686% 5/12/39 100 112 4 Merrill Lynch Mortgage Trust 2006-C1 5.686% 5/12/39 1,210 1,391 4 Merrill Lynch Mortgage Trust 2006-C2 5.782% 8/12/43 245 276 4 Merrill Lynch Mortgage Trust 2007-C1 5.850% 6/12/50 1,795 2,098 4 Merrill Lynch Mortgage Trust 2008-C1 5.690% 2/12/51 750 879 4 ML-CFC Commercial Mortgage Trust 2006-2 5.891% 6/12/46 900 1,027 4 ML-CFC Commercial Mortgage Trust 2006-3 5.456% 7/12/46 160 178 4 ML-CFC Commercial Mortgage Trust 2006-4 5.204% 12/12/49 275 308 4 ML-CFC Commercial Mortgage Trust 2007-5 5.378% 8/12/48 1,685 1,918 4 ML-CFC Commercial Mortgage Trust 2007-9 5.590% 9/12/49 250 250 4 ML-CFC Commercial Mortgage Trust 2007-9 5.700% 9/12/49 355 417 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C8 3.134% 12/15/48 225 234 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C8 3.376% 12/15/48 100 104 4 Morgan Stanley Bank of America Merrill Lynch Trust 2012-C5 3.176% 8/15/45 175 182 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C7 2.918% 2/15/46 179 181 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C7 3.214% 2/15/46 36 37 4 Morgan Stanley Capital I Trust 2003-IQ6 4.970% 12/15/41 733 745 4 Morgan Stanley Capital I Trust 2004-HQ4 4.970% 4/14/40 1,190 1,234 4 Morgan Stanley Capital I Trust 2004-IQ8 5.110% 6/15/40 913 947 4 Morgan Stanley Capital I Trust 2004-TOP13 4.660% 9/13/45 599 609 4 Morgan Stanley Capital I Trust 2004-TOP15 5.270% 6/13/41 400 413 4 Morgan Stanley Capital I Trust 2005-HQ5 5.168% 1/14/42 425 449 4 Morgan Stanley Capital I Trust 2005-HQ6 4.989% 8/13/42 1,715 1,849 4 Morgan Stanley Capital I Trust 2005-HQ6 5.073% 8/13/42 180 192 4 Morgan Stanley Capital I Trust 2005-HQ7 5.210% 11/14/42 900 995 4 Morgan Stanley Capital I Trust 2005-IQ10 5.230% 9/15/42 1,451 1,584 4 Morgan Stanley Capital I Trust 2005-IQ9 4.770% 7/15/56 170 186 4 Morgan Stanley Capital I Trust 2005-TOP17 4.780% 12/13/41 247 263 4 Morgan Stanley Capital I Trust 2005-TOP17 4.840% 12/13/41 65 69 4 Morgan Stanley Capital I Trust 2005-TOP19 4.985% 6/12/47 180 195 4 Morgan Stanley Capital I Trust 2006-HQ10 5.328% 11/12/41 740 851 4 Morgan Stanley Capital I Trust 2006-HQ10 5.360% 11/12/41 375 418 4 Morgan Stanley Capital I Trust 2006-HQ8 5.421% 3/12/44 575 638 4 Morgan Stanley Capital I Trust 2006-HQ8 5.470% 3/12/44 375 423 4 Morgan Stanley Capital I Trust 2006-HQ9 5.773% 7/12/44 250 287 4 Morgan Stanley Capital I Trust 2006-HQ9 5.793% 7/12/44 225 254 4 Morgan Stanley Capital I Trust 2006-IQ11 5.679% 10/15/42 855 971 4 Morgan Stanley Capital I Trust 2006-IQ11 5.683% 10/15/42 30 34 4 Morgan Stanley Capital I Trust 2006-IQ11 5.683% 10/15/42 200 222 4 Morgan Stanley Capital I Trust 2006-IQ12 5.332% 12/15/43 675 774 4 Morgan Stanley Capital I Trust 2006-TOP21 5.090% 10/12/52 6 6 4 Morgan Stanley Capital I Trust 2006-TOP21 5.204% 10/12/52 550 611 4 Morgan Stanley Capital I Trust 2006-TOP23 5.819% 8/12/41 110 128 4 Morgan Stanley Capital I Trust 2007-IQ14 5.654% 4/15/49 63 67 4 Morgan Stanley Capital I Trust 2007-IQ14 5.692% 4/15/49 1,385 1,611 4 Morgan Stanley Capital I Trust 2007-IQ16 5.809% 12/12/49 1,466 1,728 4 Morgan Stanley Capital I Trust 2007-IQ16 6.096% 12/12/49 225 268 4 Morgan Stanley Capital I Trust 2007-TOP25 5.544% 11/12/49 275 308 4 Morgan Stanley Capital I Trust 2007-TOP27 5.651% 6/11/42 1,195 1,409 4 Morgan Stanley Capital I Trust 2007-TOP27 5.651% 6/11/42 300 345 4 Morgan Stanley Capital I Trust 2008-TOP29 6.275% 1/11/43 635 778 4 Morgan Stanley Capital I Trust 2012-C4 3.244% 3/15/45 650 688 4 Nissan Auto Receivables 2012-B Owner Trust 0.660% 12/17/18 295 295 4 Nissan Auto Receivables 2013-A Owner Trust 0.500% 5/15/17 322 322 4 Nissan Auto Receivables 2013-A Owner Trust 0.750% 7/15/19 675 675 7 Northern Rock Asset Management plc 5.625% 6/22/17 500 579 4 PSE&G Transition Funding LLC Series 2001- 1 6.890% 12/15/17 2,000 2,253 7 Royal Bank of Canada 3.125% 4/14/15 425 448 4 Royal Bank of Canada 0.625% 12/5/16 500 499 Royal Bank of Canada 1.200% 9/19/17 850 853 4 Santander Drive Auto Receivables Trust 2013-2 0.700% 9/15/17 364 364 4 Santander Drive Auto Receivables Trust 2013-1 0.620% 6/15/17 287 287 4 TIAA Seasoned Commercial Mortgage Trust 2007-C4 5.539% 8/15/39 160 181 4 Toyota Auto Receivables 2012-A Owner Trust 0.990% 8/15/17 633 639 4 UBS-Barclays Commercial Mortgage Trust 2013-C5 3.185% 3/10/46 290 300 4 Volkswagen Auto Loan Enhanced Trust 2012- 1 1.150% 7/20/18 724 734 4 Wachovia Bank Commercial Mortgage Trust Series 2003-C6 5.125% 8/15/35 108 109 4 Wachovia Bank Commercial Mortgage Trust Series 2003-C8 4.964% 11/15/35 494 501 4 Wachovia Bank Commercial Mortgage Trust Series 2004-C10 4.748% 2/15/41 421 430 4 Wachovia Bank Commercial Mortgage Trust Series 2004-C12 5.309% 7/15/41 850 882 4 Wachovia Bank Commercial Mortgage Trust Series 2004-C15 4.803% 10/15/41 1,150 1,212 4 Wachovia Bank Commercial Mortgage Trust Series 2005-C17 5.083% 3/15/42 400 431 4 Wachovia Bank Commercial Mortgage Trust Series 2005-C17 5.224% 3/15/42 125 135 4 Wachovia Bank Commercial Mortgage Trust Series 2005-C19 4.699% 5/15/44 1,050 1,145 4 Wachovia Bank Commercial Mortgage Trust Series 2005-C19 4.750% 5/15/44 65 70 4 Wachovia Bank Commercial Mortgage Trust Series 2005-C19 4.793% 5/15/44 150 164 4 Wachovia Bank Commercial Mortgage Trust Series 2005-C20 5.118% 7/15/42 735 811 4 Wachovia Bank Commercial Mortgage Trust Series 2005-C21 5.241% 10/15/44 907 997 4 Wachovia Bank Commercial Mortgage Trust Series 2005-C21 5.241% 10/15/44 60 66 4 Wachovia Bank Commercial Mortgage Trust Series 2005-C22 5.283% 12/15/44 1,550 1,715 4 Wachovia Bank Commercial Mortgage Trust Series 2005-C22 5.333% 12/15/44 50 56 4 Wachovia Bank Commercial Mortgage Trust Series 2006-C25 5.734% 5/15/43 800 915 4 Wachovia Bank Commercial Mortgage Trust Series 2006-C26 5.965% 6/15/45 121 137 4 Wachovia Bank Commercial Mortgage Trust Series 2006-C27 5.765% 7/15/45 946 1,051 4 Wachovia Bank Commercial Mortgage Trust Series 2006-C28 5.679% 10/15/48 455 485 4 Wachovia Bank Commercial Mortgage Trust Series 2006-C29 5.313% 11/15/48 1,498 1,535 4 Wachovia Bank Commercial Mortgage Trust Series 2006-C29 5.339% 11/15/48 375 426 4 WF-RBS Commercial Mortgage Trust 2013- C12 3.198% 3/15/48 109 113 4 WF-RBS Commercial Mortgage Trust 2013- C12 3.560% 3/15/48 52 54 4 WFRBS Commercial Mortgage Trust 2012-C6 3.440% 4/15/45 450 478 4 WFRBS Commercial Mortgage Trust 2012-C7 3.431% 6/15/45 300 317 4 WFRBS Commercial Mortgage Trust 2012-C7 4.090% 6/15/45 250 273 4 WFRBS Commercial Mortgage Trust 2012-C8 3.001% 8/15/45 175 179 4 WFRBS Commercial Mortgage Trust 2012-C9 2.870% 11/15/45 365 369 4 Wells Fargo Commercial Mortgage Trust 2012-LC5 2.918% 10/15/45 225 228 4 WFRBS Commercial Mortgage Trust 2013- C11 3.071% 3/15/45 251 260 4 World Omni Auto Receivables Trust 2012-B 0.810% 1/15/19 200 200 Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $162,810) Corporate Bonds (8.9%) Finance (2.9%) Banking (1.9%) Abbey National Treasury Services plc 2.875% 4/25/14 725 736 Abbey National Treasury Services plc 4.000% 4/27/16 665 709 American Express Bank FSB 6.000% 9/13/17 225 269 American Express Centurion Bank 5.950% 6/12/17 75 89 American Express Centurion Bank 6.000% 9/13/17 1,750 2,086 American Express Co. 5.500% 9/12/16 350 401 American Express Co. 6.150% 8/28/17 535 640 American Express Co. 7.000% 3/19/18 2,200 2,749 American Express Co. 2.650% 12/2/22 1,472 1,444 American Express Co. 4.050% 12/3/42 121 116 4 American Express Co. 6.800% 9/1/66 450 483 American Express Credit Corp. 5.125% 8/25/14 685 728 American Express Credit Corp. 2.750% 9/15/15 985 1,030 American Express Credit Corp. 2.800% 9/19/16 425 450 American Express Credit Corp. 2.375% 3/24/17 825 864 Australia & New Zealand Banking Group Ltd. 0.900% 2/12/16 475 476 Australia & New Zealand Banking Group Ltd. 1.875% 10/6/17 250 256 Bancolombia SA 4.250% 1/12/16 1,125 1,179 Bank of America Corp. 7.375% 5/15/14 1,025 1,097 Bank of America Corp. 5.125% 11/15/14 1,340 1,424 Bank of America Corp. 4.500% 4/1/15 2,180 2,311 Bank of America Corp. 3.700% 9/1/15 1,030 1,088 Bank of America Corp. 1.500% 10/9/15 900 902 Bank of America Corp. 5.250% 12/1/15 275 298 Bank of America Corp. 1.250% 1/11/16 700 697 Bank of America Corp. 3.625% 3/17/16 275 292 Bank of America Corp. 3.750% 7/12/16 1,030 1,095 Bank of America Corp. 6.500% 8/1/16 1,370 1,575 Bank of America Corp. 5.750% 8/15/16 275 306 Bank of America Corp. 7.800% 9/15/16 300 352 Bank of America Corp. 5.625% 10/14/16 1,525 1,716 Bank of America Corp. 5.420% 3/15/17 775 861 Bank of America Corp. 3.875% 3/22/17 1,750 1,882 Bank of America Corp. 6.000% 9/1/17 250 290 Bank of America Corp. 5.750% 12/1/17 895 1,034 Bank of America Corp. 2.000% 1/11/18 2,650 2,636 Bank of America Corp. 5.650% 5/1/18 4,150 4,806 Bank of America Corp. 7.625% 6/1/19 605 768 Bank of America Corp. 5.625% 7/1/20 1,060 1,236 Bank of America Corp. 5.875% 1/5/21 145 171 Bank of America Corp. 5.000% 5/13/21 205 228 Bank of America Corp. 5.700% 1/24/22 500 587 Bank of America Corp. 3.300% 1/11/23 2,400 2,356 Bank of America Corp. 5.875% 2/7/42 1,150 1,362 Bank of America NA 5.300% 3/15/17 325 364 Bank of America NA 6.100% 6/15/17 350 402 Bank of America NA 6.000% 10/15/36 350 425 Bank of Montreal 0.800% 11/6/15 425 424 Bank of Montreal 2.500% 1/11/17 1,425 1,493 Bank of Montreal 2.550% 11/6/22 450 442 Bank of New York Mellon Corp. 4.300% 5/15/14 455 475 Bank of New York Mellon Corp. 4.950% 3/15/15 1,150 1,244 Bank of New York Mellon Corp. 0.700% 10/23/15 200 200 Bank of New York Mellon Corp. 2.500% 1/15/16 450 473 Bank of New York Mellon Corp. 2.300% 7/28/16 486 508 Bank of New York Mellon Corp. 2.400% 1/17/17 300 314 Bank of New York Mellon Corp. 1.969% 6/20/17 200 206 Bank of New York Mellon Corp. 1.300% 1/25/18 1,100 1,100 Bank of New York Mellon Corp. 5.450% 5/15/19 350 423 Bank of New York Mellon Corp. 4.600% 1/15/20 400 461 Bank of New York Mellon Corp. 3.550% 9/23/21 625 674 Bank of Nova Scotia 2.375% 12/17/13 1,175 1,193 Bank of Nova Scotia 1.850% 1/12/15 715 731 Bank of Nova Scotia 3.400% 1/22/15 510 535 Bank of Nova Scotia 2.050% 10/7/15 125 131 Bank of Nova Scotia 0.750% 10/9/15 150 150 Bank of Nova Scotia 2.900% 3/29/16 105 111 Bank of Nova Scotia 2.550% 1/12/17 875 919 Bank of Nova Scotia 1.375% 12/18/17 275 275 Bank of Nova Scotia 4.375% 1/13/21 105 120 Bank One Corp. 4.900% 4/30/15 475 510 Barclays Bank plc 5.200% 7/10/14 1,480 1,560 Barclays Bank plc 2.750% 2/23/15 125 129 Barclays Bank plc 3.900% 4/7/15 105 111 Barclays Bank plc 5.000% 9/22/16 385 433 Barclays Bank plc 6.750% 5/22/19 1,385 1,729 Barclays Bank plc 5.125% 1/8/20 1,260 1,456 Barclays Bank plc 5.140% 10/14/20 105 112 BB&T Corp. 2.050% 4/28/14 920 935 BB&T Corp. 5.700% 4/30/14 360 380 BB&T Corp. 5.200% 12/23/15 205 228 BB&T Corp. 3.200% 3/15/16 185 197 BB&T Corp. 3.950% 4/29/16 1,250 1,363 BB&T Corp. 2.150% 3/22/17 450 464 BB&T Corp. 1.450% 1/12/18 275 274 BB&T Corp. 6.850% 4/30/19 275 354 BBVA US Senior SAU 3.250% 5/16/14 275 279 BBVA US Senior SAU 4.664% 10/9/15 1,225 1,254 Bear Stearns Cos. LLC 5.700% 11/15/14 2,525 2,722 Bear Stearns Cos. LLC 5.300% 10/30/15 985 1,087 Bear Stearns Cos. LLC 6.400% 10/2/17 300 358 Bear Stearns Cos. LLC 7.250% 2/1/18 1,085 1,340 BNP Paribas SA 3.250% 3/11/15 670 696 BNP Paribas SA 3.600% 2/23/16 855 907 BNP Paribas SA 2.375% 9/14/17 775 786 BNP Paribas SA 5.000% 1/15/21 2,810 3,170 BNP Paribas SA 3.250% 3/3/23 75 73 Branch Banking & Trust Co. 5.625% 9/15/16 100 114 Canadian Imperial Bank of Commerce 0.900% 10/1/15 350 351 Canadian Imperial Bank of Commerce 2.350% 12/11/15 95 99 Capital One Bank USA NA 8.800% 7/15/19 625 844 Capital One Bank USA NA 3.375% 2/15/23 1,140 1,124 Capital One Financial Corp. 7.375% 5/23/14 105 113 Capital One Financial Corp. 2.125% 7/15/14 830 842 Capital One Financial Corp. 5.500% 6/1/15 225 245 Capital One Financial Corp. 3.150% 7/15/16 805 855 Capital One Financial Corp. 6.150% 9/1/16 175 201 Capital One Financial Corp. 5.250% 2/21/17 50 57 Capital One Financial Corp. 6.750% 9/15/17 205 248 Capital One Financial Corp. 4.750% 7/15/21 280 317 Capital One NA 1.500% 3/22/18 600 595 4,7 Citicorp Lease Pass-Through Trust 1999-1 8.040% 12/15/19 1,700 2,166 Citigroup Inc. 5.125% 5/5/14 100 104 Citigroup Inc. 6.375% 8/12/14 1,765 1,892 Citigroup Inc. 5.000% 9/15/14 3,755 3,941 Citigroup Inc. 5.500% 10/15/14 1,140 1,217 Citigroup Inc. 6.010% 1/15/15 265 287 Citigroup Inc. 2.650% 3/2/15 675 694 Citigroup Inc. 4.750% 5/19/15 265 284 Citigroup Inc. 4.700% 5/29/15 475 509 Citigroup Inc. 4.587% 12/15/15 810 878 Citigroup Inc. 5.300% 1/7/16 275 303 Citigroup Inc. 1.250% 1/15/16 1,500 1,495 Citigroup Inc. 3.953% 6/15/16 435 469 Citigroup Inc. 5.850% 8/2/16 185 210 Citigroup Inc. 4.450% 1/10/17 1,800 1,980 Citigroup Inc. 5.500% 2/15/17 115 128 Citigroup Inc. 6.125% 11/21/17 3,490 4,129 Citigroup Inc. 6.125% 5/15/18 1,426 1,705 Citigroup Inc. 8.500% 5/22/19 2,525 3,366 Citigroup Inc. 5.375% 8/9/20 445 521 Citigroup Inc. 4.050% 7/30/22 175 180 Citigroup Inc. 5.875% 2/22/33 520 570 Citigroup Inc. 6.000% 10/31/33 425 472 Citigroup Inc. 5.850% 12/11/34 231 270 Citigroup Inc. 6.125% 8/25/36 565 641 Citigroup Inc. 5.875% 5/29/37 225 265 Citigroup Inc. 6.875% 3/5/38 2,183 2,872 Citigroup Inc. 8.125% 7/15/39 1,125 1,643 Citigroup Inc. 5.875% 1/30/42 125 148 Comerica Bank 5.200% 8/22/17 300 346 Comerica Inc. 3.000% 9/16/15 375 394 Commonwealth Bank of Australia 1.950% 3/16/15 800 819 Commonwealth Bank of Australia 1.250% 9/18/15 800 810 Commonwealth Bank of Australia 1.900% 9/18/17 250 256 Compass Bank 6.400% 10/1/17 150 163 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 2.125% 10/13/15 420 432 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 3.375% 1/19/17 1,175 1,261 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 1.700% 3/19/18 1,025 1,025 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 4.500% 1/11/21 1,560 1,734 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 3.875% 2/8/22 1,225 1,291 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 3.950% 11/9/22 975 975 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 5.250% 5/24/41 135 153 Credit Suisse 5.500% 5/1/14 1,110 1,168 Credit Suisse 3.500% 3/23/15 2,515 2,647 Credit Suisse 6.000% 2/15/18 975 1,128 Credit Suisse 5.300% 8/13/19 475 560 Credit Suisse 5.400% 1/14/20 200 224 Credit Suisse 4.375% 8/5/20 865 973 Credit Suisse USA Inc. 4.875% 1/15/15 235 252 Credit Suisse USA Inc. 5.375% 3/2/16 120 135 Credit Suisse USA Inc. 5.850% 8/16/16 600 690 Credit Suisse USA Inc. 7.125% 7/15/32 465 655 Deutsche Bank AG 3.875% 8/18/14 105 110 Deutsche Bank AG 3.450% 3/30/15 500 526 Deutsche Bank AG 3.250% 1/11/16 805 853 Deutsche Bank AG 6.000% 9/1/17 1,360 1,618 Deutsche Bank Financial LLC 5.375% 3/2/15 900 963 Discover Bank 7.000% 4/15/20 250 310 Discover Financial Services 3.850% 11/21/22 225 230 Fifth Third Bancorp 3.500% 3/15/22 825 855 Fifth Third Bancorp 8.250% 3/1/38 910 1,269 Fifth Third Bank 4.750% 2/1/15 325 347 Fifth Third Bank 0.900% 2/26/16 300 300 First Horizon National Corp. 5.375% 12/15/15 1,050 1,144 First Niagara Financial Group Inc. 6.750% 3/19/20 75 90 First Niagara Financial Group Inc. 7.250% 12/15/21 65 79 FirstMerit Corp. 4.350% 2/4/23 125 130 Goldman Sachs Capital I 6.345% 2/15/34 1,400 1,463 Goldman Sachs Group Inc. 4.750% 7/15/13 2,250 2,276 Goldman Sachs Group Inc. 6.000% 5/1/14 1,955 2,063 Goldman Sachs Group Inc. 5.000% 10/1/14 1,175 1,240 Goldman Sachs Group Inc. 5.125% 1/15/15 910 972 Goldman Sachs Group Inc. 3.300% 5/3/15 575 599 Goldman Sachs Group Inc. 3.700% 8/1/15 390 412 Goldman Sachs Group Inc. 1.600% 11/23/15 400 403 Goldman Sachs Group Inc. 5.350% 1/15/16 200 221 Goldman Sachs Group Inc. 3.625% 2/7/16 3,515 3,733 Goldman Sachs Group Inc. 5.750% 10/1/16 520 591 Goldman Sachs Group Inc. 5.625% 1/15/17 830 927 Goldman Sachs Group Inc. 6.250% 9/1/17 645 754 Goldman Sachs Group Inc. 5.950% 1/18/18 1,485 1,727 Goldman Sachs Group Inc. 2.375% 1/22/18 1,225 1,240 Goldman Sachs Group Inc. 6.150% 4/1/18 100 118 Goldman Sachs Group Inc. 7.500% 2/15/19 1,420 1,778 Goldman Sachs Group Inc. 5.375% 3/15/20 970 1,104 Goldman Sachs Group Inc. 6.000% 6/15/20 1,615 1,892 Goldman Sachs Group Inc. 5.250% 7/27/21 1,675 1,899 Goldman Sachs Group Inc. 5.750% 1/24/22 1,075 1,247 Goldman Sachs Group Inc. 3.625% 1/22/23 1,000 1,001 Goldman Sachs Group Inc. 5.950% 1/15/27 1,480 1,634 Goldman Sachs Group Inc. 6.125% 2/15/33 1,995 2,278 Goldman Sachs Group Inc. 6.450% 5/1/36 450 485 Goldman Sachs Group Inc. 6.750% 10/1/37 1,345 1,504 Goldman Sachs Group Inc. 6.250% 2/1/41 2,090 2,470 HSBC Bank USA NA 4.625% 4/1/14 1,105 1,147 HSBC Bank USA NA 4.875% 8/24/20 675 758 HSBC Bank USA NA 5.875% 11/1/34 675 780 HSBC Bank USA NA 5.625% 8/15/35 625 700 HSBC Bank USA NA 7.000% 1/15/39 300 391 HSBC Holdings plc 5.100% 4/5/21 1,310 1,515 HSBC Holdings plc 4.875% 1/14/22 225 257 HSBC Holdings plc 4.000% 3/30/22 700 754 HSBC Holdings plc 7.625% 5/17/32 400 530 HSBC Holdings plc 7.350% 11/27/32 400 504 HSBC Holdings plc 6.500% 5/2/36 385 473 HSBC Holdings plc 6.500% 9/15/37 1,885 2,337 HSBC Holdings plc 6.800% 6/1/38 75 96 HSBC Holdings plc 6.100% 1/14/42 200 256 HSBC USA Inc. 2.375% 2/13/15 300 309 HSBC USA Inc. 1.625% 1/16/18 1,925 1,919 HSBC USA Inc. 5.000% 9/27/20 145 161 Huntington Bancshares Inc. 7.000% 12/15/20 450 557 Intesa Sanpaolo SPA 3.125% 1/15/16 825 806 Intesa Sanpaolo SPA 3.875% 1/16/18 525 508 JPMorgan Chase & Co. 4.650% 6/1/14 1,410 1,475 JPMorgan Chase & Co. 5.125% 9/15/14 1,600 1,695 JPMorgan Chase & Co. 3.700% 1/20/15 1,500 1,574 JPMorgan Chase & Co. 1.875% 3/20/15 675 689 JPMorgan Chase & Co. 3.400% 6/24/15 1,615 1,700 JPMorgan Chase & Co. 5.150% 10/1/15 1,230 1,343 JPMorgan Chase & Co. 1.100% 10/15/15 1,925 1,928 JPMorgan Chase & Co. 3.450% 3/1/16 725 770 JPMorgan Chase & Co. 3.150% 7/5/16 1,055 1,119 JPMorgan Chase & Co. 2.000% 8/15/17 1,550 1,581 JPMorgan Chase & Co. 6.000% 1/15/18 4,240 5,042 JPMorgan Chase & Co. 1.800% 1/25/18 125 126 JPMorgan Chase & Co. 6.300% 4/23/19 2,285 2,783 JPMorgan Chase & Co. 4.400% 7/22/20 905 1,001 JPMorgan Chase & Co. 4.250% 10/15/20 175 192 JPMorgan Chase & Co. 4.625% 5/10/21 835 934 JPMorgan Chase & Co. 4.350% 8/15/21 2,655 2,931 JPMorgan Chase & Co. 4.500% 1/24/22 725 806 JPMorgan Chase & Co. 3.250% 9/23/22 1,800 1,797 JPMorgan Chase & Co. 3.200% 1/25/23 125 124 JPMorgan Chase & Co. 6.400% 5/15/38 1,910 2,446 JPMorgan Chase & Co. 5.500% 10/15/40 1,200 1,412 JPMorgan Chase & Co. 5.600% 7/15/41 950 1,132 JPMorgan Chase & Co. 5.400% 1/6/42 400 460 JPMorgan Chase Bank NA 5.875% 6/13/16 725 821 JPMorgan Chase Bank NA 6.000% 10/1/17 660 776 KeyBank NA 5.800% 7/1/14 150 159 KeyBank NA 4.950% 9/15/15 25 27 KeyBank NA 5.450% 3/3/16 300 336 KeyBank NA 1.650% 2/1/18 450 453 KeyCorp 5.100% 3/24/21 1,310 1,521 Lloyds TSB Bank plc 4.875% 1/21/16 405 443 Lloyds TSB Bank plc 4.200% 3/28/17 400 441 Lloyds TSB Bank plc 6.375% 1/21/21 1,425 1,763 Manufacturers & Traders Trust Co. 6.625% 12/4/17 600 728 MBNA Corp. 5.000% 6/15/15 400 427 Mellon Funding Corp. 5.000% 12/1/14 250 267 Merrill Lynch & Co. Inc. 5.450% 7/15/14 310 327 Merrill Lynch & Co. Inc. 5.000% 1/15/15 1,250 1,329 Merrill Lynch & Co. Inc. 6.050% 5/16/16 1,095 1,215 Merrill Lynch & Co. Inc. 5.700% 5/2/17 715 798 Merrill Lynch & Co. Inc. 6.400% 8/28/17 1,370 1,609 Merrill Lynch & Co. Inc. 6.875% 4/25/18 2,030 2,451 Merrill Lynch & Co. Inc. 6.110% 1/29/37 535 603 Merrill Lynch & Co. Inc. 7.750% 5/14/38 2,215 2,956 Morgan Stanley 2.875% 1/24/14 75 76 Morgan Stanley 4.750% 4/1/14 1,570 1,620 Morgan Stanley 6.000% 5/13/14 1,050 1,106 Morgan Stanley 2.875% 7/28/14 125 128 Morgan Stanley 4.200% 11/20/14 1,325 1,386 Morgan Stanley 4.100% 1/26/15 975 1,016 Morgan Stanley 6.000% 4/28/15 115 125 Morgan Stanley 5.375% 10/15/15 1,165 1,273 Morgan Stanley 3.450% 11/2/15 2,000 2,089 Morgan Stanley 1.750% 2/25/16 300 302 Morgan Stanley 3.800% 4/29/16 2,135 2,265 Morgan Stanley 5.750% 10/18/16 425 479 Morgan Stanley 5.450% 1/9/17 1,385 1,551 Morgan Stanley 4.750% 3/22/17 1,000 1,105 Morgan Stanley 5.950% 12/28/17 1,110 1,286 Morgan Stanley 6.625% 4/1/18 1,735 2,072 Morgan Stanley 7.300% 5/13/19 1,390 1,717 Morgan Stanley 5.625% 9/23/19 1,715 1,977 Morgan Stanley 5.500% 1/26/20 525 602 Morgan Stanley 5.500% 7/24/20 650 747 Morgan Stanley 5.750% 1/25/21 1,335 1,542 Morgan Stanley 5.500% 7/28/21 375 430 Morgan Stanley 4.875% 11/1/22 875 922 Morgan Stanley 3.750% 2/25/23 450 453 Morgan Stanley 7.250% 4/1/32 705 917 Morgan Stanley 6.375% 7/24/42 1,525 1,830 Murray Street Investment Trust I 4.647% 3/9/17 725 795 National Australia Bank Ltd. 2.000% 3/9/15 450 462 National Australia Bank Ltd. 1.600% 8/7/15 675 685 National Australia Bank Ltd. 2.750% 3/9/17 425 448 National Australia Bank Ltd. 3.000% 1/20/23 325 322 National Bank of Canada 1.500% 6/26/15 775 787 National City Corp. 4.900% 1/15/15 500 536 National City Corp. 6.875% 5/15/19 310 385 Northern Trust Co. 6.500% 8/15/18 75 94 Northern Trust Corp. 4.625% 5/1/14 125 131 Northern Trust Corp. 2.375% 8/2/22 825 808 PNC Bank NA 0.800% 1/28/16 50 50 PNC Bank NA 4.875% 9/21/17 1,250 1,433 PNC Bank NA 6.000% 12/7/17 350 417 PNC Bank NA 2.950% 1/30/23 100 99 PNC Funding Corp. 3.000% 5/19/14 105 108 PNC Funding Corp. 3.625% 2/8/15 165 174 PNC Funding Corp. 5.250% 11/15/15 375 415 PNC Funding Corp. 2.700% 9/19/16 105 111 PNC Funding Corp. 6.700% 6/10/19 50 63 PNC Funding Corp. 5.125% 2/8/20 825 966 PNC Funding Corp. 4.375% 8/11/20 800 903 PNC Funding Corp. 3.300% 3/8/22 1,900 1,961 Royal Bank of Canada 2.100% 7/29/13 750 754 Royal Bank of Canada 1.450% 10/30/14 140 142 Royal Bank of Canada 1.150% 3/13/15 325 332 Royal Bank of Canada 0.800% 10/30/15 475 476 Royal Bank of Canada 2.625% 12/15/15 600 631 Royal Bank of Canada 2.875% 4/19/16 125 133 Royal Bank of Canada 2.300% 7/20/16 1,045 1,091 Royal Bank of Scotland Group plc 6.400% 10/21/19 595 707 7 Royal Bank of Scotland plc 4.875% 8/25/14 425 447 Royal Bank of Scotland plc 4.875% 3/16/15 660 708 Royal Bank of Scotland plc 3.950% 9/21/15 155 165 Royal Bank of Scotland plc 4.375% 3/16/16 470 511 Royal Bank of Scotland plc 5.625% 8/24/20 695 815 Royal Bank of Scotland plc 6.125% 1/11/21 645 779 Santander Holdings USA Inc. 3.000% 9/24/15 200 204 Santander Holdings USA Inc. 4.625% 4/19/16 450 481 Societe Generale SA 2.750% 10/12/17 550 565 SouthTrust Corp. 5.800% 6/15/14 300 317 State Street Bank & Trust Co. 5.300% 1/15/16 300 335 State Street Corp. 2.875% 3/7/16 515 548 State Street Corp. 4.956% 3/15/18 225 256 State Street Corp. 4.375% 3/7/21 615 700 Sumitomo Mitsui Banking Corp. 1.350% 7/18/15 425 430 Sumitomo Mitsui Banking Corp. 1.800% 7/18/17 750 764 Sumitomo Mitsui Banking Corp. 1.500% 1/18/18 1,075 1,076 Sumitomo Mitsui Banking Corp. 3.200% 7/18/22 325 329 SunTrust Bank 7.250% 3/15/18 75 93 SunTrust Banks Inc. 3.600% 4/15/16 940 1,006 SunTrust Banks Inc. 3.500% 1/20/17 380 407 Svenska Handelsbanken AB 2.875% 4/4/17 1,250 1,319 Svenska Handelsbanken AB 1.625% 3/21/18 375 374 Toronto-Dominion Bank 1.375% 7/14/14 170 172 Toronto-Dominion Bank 2.500% 7/14/16 260 273 Toronto-Dominion Bank 2.375% 10/19/16 630 660 UBS AG 3.875% 1/15/15 410 432 UBS AG 7.000% 10/15/15 750 841 UBS AG 5.875% 7/15/16 205 230 UBS AG 7.375% 6/15/17 200 230 UBS AG 5.875% 12/20/17 2,215 2,629 UBS AG 5.750% 4/25/18 835 989 UBS AG 4.875% 8/4/20 725 835 Union Bank NA 5.950% 5/11/16 450 511 Union Bank NA 2.125% 6/16/17 125 129 UnionBanCal Corp. 3.500% 6/18/22 275 285 US Bancorp 4.200% 5/15/14 725 755 US Bancorp 3.150% 3/4/15 100 105 US Bancorp 2.450% 7/27/15 145 151 US Bancorp 3.442% 2/1/16 1,680 1,782 US Bancorp 1.650% 5/15/17 325 331 US Bancorp 4.125% 5/24/21 915 1,021 US Bancorp 3.000% 3/15/22 575 590 US Bancorp 2.950% 7/15/22 375 373 US Bank NA 6.300% 2/4/14 250 262 US Bank NA 4.950% 10/30/14 425 453 Vesey Street Investment Trust I 4.404% 9/1/16 75 81 Wachovia Bank NA 4.800% 11/1/14 484 515 Wachovia Bank NA 4.875% 2/1/15 824 884 Wachovia Bank NA 6.000% 11/15/17 250 299 Wachovia Bank NA 5.850% 2/1/37 425 511 Wachovia Bank NA 6.600% 1/15/38 605 795 Wachovia Corp. 5.250% 8/1/14 510 540 Wachovia Corp. 5.625% 10/15/16 500 570 Wachovia Corp. 5.750% 6/15/17 300 351 Wachovia Corp. 5.750% 2/1/18 985 1,172 Wachovia Corp. 7.500% 4/15/35 150 194 Wachovia Corp. 5.500% 8/1/35 200 223 Wachovia Corp. 6.550% 10/15/35 100 122 Wells Fargo & Co. 3.750% 10/1/14 905 947 Wells Fargo & Co. 1.250% 2/13/15 1,550 1,565 Wells Fargo & Co. 3.625% 4/15/15 400 422 Wells Fargo & Co. 3.676% 6/15/16 580 626 Wells Fargo & Co. 5.125% 9/15/16 740 835 Wells Fargo & Co. 2.625% 12/15/16 575 605 Wells Fargo & Co. 2.100% 5/8/17 425 439 Wells Fargo & Co. 5.625% 12/11/17 2,135 2,515 Wells Fargo & Co. 1.500% 1/16/18 300 299 Wells Fargo & Co. 4.600% 4/1/21 4,060 4,621 Wells Fargo & Co. 3.500% 3/8/22 1,350 1,414 Wells Fargo & Co. 3.450% 2/13/23 175 176 Wells Fargo Bank NA 4.750% 2/9/15 1,845 1,972 Wells Fargo Bank NA 5.750% 5/16/16 250 285 Wells Fargo Bank NA 5.950% 8/26/36 550 677 4 Wells Fargo Capital X 5.950% 12/1/86 425 429 Westpac Banking Corp. 4.200% 2/27/15 1,425 1,520 Westpac Banking Corp. 3.000% 8/4/15 375 394 Westpac Banking Corp. 1.125% 9/25/15 750 755 Westpac Banking Corp. 3.000% 12/9/15 240 254 Westpac Banking Corp. 0.950% 1/12/16 150 150 Westpac Banking Corp. 2.000% 8/14/17 1,275 1,313 Westpac Banking Corp. 1.600% 1/12/18 225 227 Westpac Banking Corp. 4.875% 11/19/19 930 1,086 Zions Bancorporation 4.500% 3/27/17 50 53 Brokerage (0.1%) Ameriprise Financial Inc. 5.650% 11/15/15 525 589 Ameriprise Financial Inc. 7.300% 6/28/19 450 588 BlackRock Inc. 3.500% 12/10/14 175 184 BlackRock Inc. 1.375% 6/1/15 75 76 BlackRock Inc. 6.250% 9/15/17 300 365 BlackRock Inc. 5.000% 12/10/19 475 564 BlackRock Inc. 4.250% 5/24/21 450 506 BlackRock Inc. 3.375% 6/1/22 550 581 Charles Schwab Corp. 3.225% 9/1/22 400 414 Franklin Resources Inc. 3.125% 5/20/15 200 210 Franklin Resources Inc. 1.375% 9/15/17 50 50 Franklin Resources Inc. 4.625% 5/20/20 100 115 Franklin Resources Inc. 2.800% 9/15/22 575 582 Invesco Finance plc 3.125% 11/30/22 500 511 Jefferies Group LLC 3.875% 11/9/15 125 131 Jefferies Group LLC 5.125% 4/13/18 320 349 Jefferies Group LLC 8.500% 7/15/19 655 816 Jefferies Group LLC 6.875% 4/15/21 870 1,016 Jefferies Group LLC 5.125% 1/20/23 275 291 Jefferies Group LLC 6.250% 1/15/36 20 21 Lazard Group LLC 6.850% 6/15/17 450 516 Legg Mason Inc. 5.500% 5/21/19 200 219 Nomura Holdings Inc. 5.000% 3/4/15 375 398 Nomura Holdings Inc. 4.125% 1/19/16 1,000 1,060 Nomura Holdings Inc. 2.000% 9/13/16 150 150 Nomura Holdings Inc. 6.700% 3/4/20 225 270 Raymond James Financial Inc. 4.250% 4/15/16 100 107 TD Ameritrade Holding Corp. 4.150% 12/1/14 150 158 TD Ameritrade Holding Corp. 5.600% 12/1/19 100 120 Finance Companies (0.2%) Block Financial LLC 5.500% 11/1/22 500 530 GATX Corp. 4.750% 6/15/22 275 292 General Electric Capital Corp. 5.900% 5/13/14 4,075 4,316 General Electric Capital Corp. 5.500% 6/4/14 1,450 1,534 General Electric Capital Corp. 5.650% 6/9/14 1,150 1,219 General Electric Capital Corp. 3.750% 11/14/14 2,300 2,413 General Electric Capital Corp. 2.150% 1/9/15 1,025 1,053 General Electric Capital Corp. 1.625% 7/2/15 1,175 1,195 General Electric Capital Corp. 2.250% 11/9/15 1,230 1,272 General Electric Capital Corp. 1.000% 12/11/15 125 126 General Electric Capital Corp. 1.000% 1/8/16 450 450 General Electric Capital Corp. 2.950% 5/9/16 475 502 General Electric Capital Corp. 3.350% 10/17/16 150 161 General Electric Capital Corp. 2.900% 1/9/17 750 793 General Electric Capital Corp. 2.300% 4/27/17 625 647 General Electric Capital Corp. 5.625% 9/15/17 1,635 1,919 General Electric Capital Corp. 1.625% 4/2/18 950 946 General Electric Capital Corp. 5.625% 5/1/18 800 947 General Electric Capital Corp. 6.000% 8/7/19 625 758 General Electric Capital Corp. 2.100% 12/11/19 100 102 General Electric Capital Corp. 5.500% 1/8/20 125 148 General Electric Capital Corp. 5.550% 5/4/20 925 1,109 General Electric Capital Corp. 4.375% 9/16/20 1,675 1,869 General Electric Capital Corp. 5.300% 2/11/21 1,520 1,741 General Electric Capital Corp. 4.650% 10/17/21 1,060 1,187 General Electric Capital Corp. 3.150% 9/7/22 225 223 General Electric Capital Corp. 3.100% 1/9/23 525 518 General Electric Capital Corp. 6.750% 3/15/32 4,190 5,322 General Electric Capital Corp. 5.875% 1/14/38 1,785 2,070 General Electric Capital Corp. 6.875% 1/10/39 3,935 5,192 4 General Electric Capital Corp. 6.375% 11/15/67 965 1,023 4 HSBC Finance Capital Trust IX 5.911% 11/30/35 325 328 HSBC Finance Corp. 5.250% 4/15/15 150 162 HSBC Finance Corp. 5.000% 6/30/15 830 897 HSBC Finance Corp. 5.500% 1/19/16 275 306 HSBC Finance Corp. 6.676% 1/15/21 2,611 3,097 SLM Corp. 5.000% 4/15/15 25 27 SLM Corp. 3.875% 9/10/15 150 156 SLM Corp. 6.250% 1/25/16 1,815 1,981 SLM Corp. 6.000% 1/25/17 150 163 SLM Corp. 4.625% 9/25/17 250 260 SLM Corp. 8.450% 6/15/18 905 1,072 SLM Corp. 8.000% 3/25/20 630 734 SLM Corp. 7.250% 1/25/22 50 56 SLM Corp. 5.500% 1/25/23 500 496 SLM Corp. 5.625% 8/1/33 805 750 Insurance (0.5%) ACE Capital Trust II 9.700% 4/1/30 75 110 ACE INA Holdings Inc. 5.600% 5/15/15 125 138 ACE INA Holdings Inc. 2.600% 11/23/15 290 304 ACE INA Holdings Inc. 5.700% 2/15/17 200 234 ACE INA Holdings Inc. 5.800% 3/15/18 50 61 ACE INA Holdings Inc. 5.900% 6/15/19 715 890 ACE INA Holdings Inc. 2.700% 3/13/23 350 348 ACE INA Holdings Inc. 4.150% 3/13/43 225 226 AEGON Funding Co. LLC 5.750% 12/15/20 664 784 Aetna Inc. 6.000% 6/15/16 525 605 Aetna Inc. 1.500% 11/15/17 100 100 Aetna Inc. 6.500% 9/15/18 175 216 Aetna Inc. 3.950% 9/1/20 75 82 Aetna Inc. 4.125% 6/1/21 320 352 Aetna Inc. 2.750% 11/15/22 650 635 Aetna Inc. 6.625% 6/15/36 200 259 Aetna Inc. 6.750% 12/15/37 275 368 Aetna Inc. 4.500% 5/15/42 425 431 Aetna Inc. 4.125% 11/15/42 200 192 Aflac Inc. 2.650% 2/15/17 275 289 Aflac Inc. 8.500% 5/15/19 225 304 Aflac Inc. 4.000% 2/15/22 125 135 Aflac Inc. 6.900% 12/17/39 75 99 Aflac Inc. 6.450% 8/15/40 300 377 Alleghany Corp. 5.625% 9/15/20 100 115 Alleghany Corp. 4.950% 6/27/22 425 473 Allied World Assurance Co. Ltd. 7.500% 8/1/16 875 1,031 Allstate Corp. 6.200% 5/16/14 105 111 Allstate Corp. 5.000% 8/15/14 350 371 Allstate Corp. 7.450% 5/16/19 310 408 Allstate Corp. 6.125% 12/15/32 250 311 Allstate Corp. 5.550% 5/9/35 205 247 Allstate Corp. 5.200% 1/15/42 850 979 4 Allstate Corp. 6.125% 5/15/67 250 262 4 Allstate Corp. 6.500% 5/15/67 200 217 Alterra Finance LLC 6.250% 9/30/20 95 111 American Financial Group Inc. 9.875% 6/15/19 100 136 American International Group Inc. 4.250% 9/15/14 310 325 American International Group Inc. 3.000% 3/20/15 375 389 American International Group Inc. 2.375% 8/24/15 25 26 American International Group Inc. 4.875% 9/15/16 450 501 American International Group Inc. 5.600% 10/18/16 800 908 American International Group Inc. 3.800% 3/22/17 750 812 American International Group Inc. 5.450% 5/18/17 910 1,043 American International Group Inc. 5.850% 1/16/18 1,200 1,406 American International Group Inc. 8.250% 8/15/18 820 1,062 American International Group Inc. 6.400% 12/15/20 1,160 1,439 American International Group Inc. 4.875% 6/1/22 1,575 1,784 American International Group Inc. 6.250% 5/1/36 400 501 4 American International Group Inc. 8.175% 5/15/68 1,385 1,870 4 American International Group Inc. 6.250% 3/15/87 250 276 Aon Corp. 3.500% 9/30/15 150 159 Aon Corp. 5.000% 9/30/20 865 995 Aon Corp. 8.205% 1/1/27 50 65 Aon Corp. 6.250% 9/30/40 150 193 Arch Capital Group Ltd. 7.350% 5/1/34 500 642 Aspen Insurance Holdings Ltd. 6.000% 12/15/20 450 517 Assurant Inc. 6.750% 2/15/34 550 611 AXA SA 8.600% 12/15/30 680 877 Axis Capital Holdings Ltd. 5.750% 12/1/14 275 293 Axis Specialty Finance LLC 5.875% 6/1/20 390 444 Berkshire Hathaway Finance Corp. 1.600% 5/15/17 100 102 Berkshire Hathaway Finance Corp. 5.400% 5/15/18 605 723 Berkshire Hathaway Finance Corp. 4.250% 1/15/21 480 541 Berkshire Hathaway Finance Corp. 3.000% 5/15/22 300 306 Berkshire Hathaway Finance Corp. 5.750% 1/15/40 130 155 Berkshire Hathaway Finance Corp. 4.400% 5/15/42 400 395 Berkshire Hathaway Inc. 3.200% 2/11/15 1,375 1,445 Berkshire Hathaway Inc. 0.800% 2/11/16 75 75 Berkshire Hathaway Inc. 2.200% 8/15/16 2,080 2,181 Berkshire Hathaway Inc. 3.400% 1/31/22 50 53 Berkshire Hathaway Inc. 3.000% 2/11/23 325 330 Berkshire Hathaway Inc. 4.500% 2/11/43 925 934 Chubb Corp. 5.750% 5/15/18 310 377 Chubb Corp. 6.000% 5/11/37 375 482 4 Chubb Corp. 6.375% 3/29/67 535 586 Cigna Corp. 2.750% 11/15/16 320 339 Cigna Corp. 4.375% 12/15/20 100 111 Cigna Corp. 4.500% 3/15/21 210 234 Cigna Corp. 4.000% 2/15/22 165 178 Cigna Corp. 6.150% 11/15/36 1,050 1,274 Cigna Corp. 5.875% 3/15/41 235 283 Cigna Corp. 5.375% 2/15/42 190 214 Cincinnati Financial Corp. 6.125% 11/1/34 325 370 CNA Financial Corp. 6.500% 8/15/16 475 547 CNA Financial Corp. 7.350% 11/15/19 460 583 CNA Financial Corp. 5.875% 8/15/20 145 172 Coventry Health Care Inc. 6.300% 8/15/14 575 616 Coventry Health Care Inc. 5.450% 6/15/21 265 312 Endurance Specialty Holdings Ltd. 7.000% 7/15/34 150 171 First American Financial Corp. 4.300% 2/1/23 100 104 Genworth Financial Inc. 4.950% 10/1/15 125 134 Genworth Financial Inc. 8.625% 12/15/16 400 484 Genworth Financial Inc. 7.700% 6/15/20 215 257 Genworth Financial Inc. 7.200% 2/15/21 25 29 Genworth Financial Inc. 7.625% 9/24/21 475 571 Genworth Financial Inc. 6.500% 6/15/34 425 450 Hartford Financial Services Group Inc. 5.500% 10/15/16 475 542 Hartford Financial Services Group Inc. 5.375% 3/15/17 150 172 Hartford Financial Services Group Inc. 4.000% 10/15/17 200 222 Hartford Financial Services Group Inc. 6.000% 1/15/19 300 360 Hartford Financial Services Group Inc. 5.125% 4/15/22 100 116 Hartford Financial Services Group Inc. 5.950% 10/15/36 25 30 Hartford Financial Services Group Inc. 6.625% 4/15/42 375 497 HCC Insurance Holdings Inc. 6.300% 11/15/19 225 262 Humana Inc. 3.150% 12/1/22 725 716 Humana Inc. 8.150% 6/15/38 325 458 Humana Inc. 4.625% 12/1/42 225 216 Infinity Property & Casualty Corp. 5.000% 9/19/22 100 104 7 ING US Inc. 2.900% 2/15/18 250 253 7 ING US Inc. 5.500% 7/15/22 50 55 Lincoln National Corp. 8.750% 7/1/19 175 237 Lincoln National Corp. 6.250% 2/15/20 255 310 Lincoln National Corp. 4.200% 3/15/22 325 353 Lincoln National Corp. 6.150% 4/7/36 350 419 Lincoln National Corp. 7.000% 6/15/40 565 751 4 Lincoln National Corp. 7.000% 5/17/66 500 509 Loews Corp. 6.000% 2/1/35 200 238 Manulife Financial Corp. 3.400% 9/17/15 400 423 Manulife Financial Corp. 4.900% 9/17/20 475 537 Markel Corp. 7.125% 9/30/19 125 154 Markel Corp. 4.900% 7/1/22 275 305 Markel Corp. 3.625% 3/30/23 175 175 Markel Corp. 5.000% 3/30/43 125 125 Marsh & McLennan Cos. Inc. 5.750% 9/15/15 658 732 Marsh & McLennan Cos. Inc. 4.800% 7/15/21 545 622 Marsh & McLennan Cos. Inc. 5.875% 8/1/33 100 118 MetLife Inc. 2.375% 2/6/14 430 437 MetLife Inc. 5.000% 6/15/15 1,105 1,205 MetLife Inc. 6.750% 6/1/16 105 124 MetLife Inc. 1.756% 12/15/17 425 431 MetLife Inc. 6.817% 8/15/18 105 131 MetLife Inc. 7.717% 2/15/19 105 137 MetLife Inc. 4.750% 2/8/21 380 436 MetLife Inc. 3.048% 12/15/22 675 677 MetLife Inc. 6.375% 6/15/34 580 739 MetLife Inc. 5.875% 2/6/41 440 533 MetLife Inc. 4.125% 8/13/42 200 189 4 MetLife Inc. 6.400% 12/15/66 565 620 7 Metropolitan Life Global Funding I 5.125% 6/10/14 450 473 Montpelier Re Holdings Ltd. 4.700% 10/15/22 25 26 OneBeacon US Holdings Inc. 4.600% 11/9/22 100 104 PartnerRe Finance B LLC 5.500% 6/1/20 200 227 Primerica Inc. 4.750% 7/15/22 50 55 Principal Financial Group Inc. 8.875% 5/15/19 410 558 Principal Financial Group Inc. 6.050% 10/15/36 250 311 Principal Financial Group Inc. 4.350% 5/15/43 125 124 Principal Life Income Funding Trusts 5.100% 4/15/14 475 497 Progressive Corp. 3.750% 8/23/21 145 158 Progressive Corp. 6.625% 3/1/29 150 192 4 Progressive Corp. 6.700% 6/15/67 425 467 Protective Life Corp. 7.375% 10/15/19 100 123 Protective Life Corp. 8.450% 10/15/39 175 231 Prudential Financial Inc. 4.750% 4/1/14 425 442 Prudential Financial Inc. 5.100% 9/20/14 895 951 Prudential Financial Inc. 6.200% 1/15/15 100 109 Prudential Financial Inc. 5.500% 3/15/16 50 56 Prudential Financial Inc. 6.000% 12/1/17 100 119 Prudential Financial Inc. 7.375% 6/15/19 455 585 Prudential Financial Inc. 5.375% 6/21/20 980 1,158 Prudential Financial Inc. 5.750% 7/15/33 570 654 Prudential Financial Inc. 5.400% 6/13/35 295 322 Prudential Financial Inc. 5.900% 3/17/36 775 896 Prudential Financial Inc. 5.700% 12/14/36 655 740 Prudential Financial Inc. 6.625% 6/21/40 125 158 Prudential Financial Inc. 5.625% 5/12/41 105 119 4 Prudential Financial Inc. 5.875% 9/15/42 225 239 4 Prudential Financial Inc. 5.625% 6/15/43 975 1,012 4 Prudential Financial Inc. 5.200% 3/15/44 300 299 Reinsurance Group of America Inc. 6.450% 11/15/19 1,000 1,202 4 Reinsurance Group of America Inc. 6.750% 12/15/65 325 333 Swiss Re Solutions Holding Corp. 6.450% 3/1/19 500 598 Swiss Re Solutions Holding Corp. 7.000% 2/15/26 175 227 Swiss Re Solutions Holding Corp. 7.750% 6/15/30 500 674 Torchmark Corp. 6.375% 6/15/16 425 480 Transatlantic Holdings Inc. 8.000% 11/30/39 625 874 Travelers Cos. Inc. 6.250% 6/20/16 100 117 Travelers Cos. Inc. 5.800% 5/15/18 910 1,107 Travelers Cos. Inc. 3.900% 11/1/20 530 596 Travelers Cos. Inc. 6.750% 6/20/36 475 656 Travelers Cos. Inc. 6.250% 6/15/37 145 193 Travelers Cos. Inc. 5.350% 11/1/40 130 158 UnitedHealth Group Inc. 5.000% 8/15/14 650 690 UnitedHealth Group Inc. 4.875% 3/15/15 250 270 UnitedHealth Group Inc. 1.875% 11/15/16 225 232 UnitedHealth Group Inc. 6.000% 6/15/17 875 1,042 UnitedHealth Group Inc. 6.000% 2/15/18 1,460 1,768 UnitedHealth Group Inc. 4.700% 2/15/21 165 189 UnitedHealth Group Inc. 3.375% 11/15/21 105 111 UnitedHealth Group Inc. 6.500% 6/15/37 200 258 UnitedHealth Group Inc. 6.625% 11/15/37 325 423 UnitedHealth Group Inc. 6.875% 2/15/38 755 1,007 UnitedHealth Group Inc. 5.950% 2/15/41 500 616 UnitedHealth Group Inc. 4.625% 11/15/41 50 52 UnitedHealth Group Inc. 3.950% 10/15/42 200 188 UnitedHealth Group Inc. 4.250% 3/15/43 75 74 Unum Group 7.125% 9/30/16 175 206 Unum Group 5.625% 9/15/20 50 58 Unum Group 5.750% 8/15/42 200 224 Validus Holdings Ltd. 8.875% 1/26/40 150 200 WellPoint Inc. 6.000% 2/15/14 525 549 WellPoint Inc. 1.250% 9/10/15 225 227 WellPoint Inc. 5.250% 1/15/16 290 323 WellPoint Inc. 5.875% 6/15/17 500 590 WellPoint Inc. 1.875% 1/15/18 350 355 WellPoint Inc. 7.000% 2/15/19 145 181 WellPoint Inc. 3.700% 8/15/21 145 153 WellPoint Inc. 3.125% 5/15/22 50 50 WellPoint Inc. 3.300% 1/15/23 750 761 WellPoint Inc. 5.950% 12/15/34 100 118 WellPoint Inc. 5.850% 1/15/36 150 177 WellPoint Inc. 6.375% 6/15/37 630 774 WellPoint Inc. 4.625% 5/15/42 175 176 WellPoint Inc. 4.650% 1/15/43 825 821 Willis Group Holdings plc 5.750% 3/15/21 265 300 Willis North America Inc. 6.200% 3/28/17 300 342 Willis North America Inc. 7.000% 9/29/19 700 835 WR Berkley Corp. 5.375% 9/15/20 50 57 XL Group plc 6.375% 11/15/24 100 121 XLIT Ltd. 5.750% 10/1/21 545 650 Other Finance (0.0%) NASDAQ OMX Group Inc. 4.000% 1/15/15 150 157 NASDAQ OMX Group Inc. 5.550% 1/15/20 450 486 ORIX Corp. 4.710% 4/27/15 800 849 ORIX Corp. 5.000% 1/12/16 245 264 XTRA Finance Corp. 5.150% 4/1/17 575 658 Real Estate Investment Trusts (0.2%) Alexandria Real Estate Equities Inc. 4.600% 4/1/22 300 325 AvalonBay Communities Inc. 5.750% 9/15/16 100 115 AvalonBay Communities Inc. 2.850% 3/15/23 100 98 BioMed Realty LP 3.850% 4/15/16 325 346 BioMed Realty LP 4.250% 7/15/22 100 105 Boston Properties LP 3.700% 11/15/18 320 352 Boston Properties LP 5.625% 11/15/20 325 385 Boston Properties LP 4.125% 5/15/21 190 206 Boston Properties LP 3.850% 2/1/23 950 1,007 Brandywine Operating Partnership LP 4.950% 4/15/18 725 803 BRE Properties Inc. 3.375% 1/15/23 1,150 1,143 Camden Property Trust 5.700% 5/15/17 25 29 Camden Property Trust 2.950% 12/15/22 325 320 CommonWealth REIT 6.650% 1/15/18 1,175 1,334 DDR Corp. 7.875% 9/1/20 500 637 DDR Corp. 4.625% 7/15/22 500 548 Digital Realty Trust LP 4.500% 7/15/15 75 79 Digital Realty Trust LP 5.250% 3/15/21 1,190 1,333 Duke Realty LP 5.950% 2/15/17 200 229 Duke Realty LP 8.250% 8/15/19 125 163 Duke Realty LP 6.750% 3/15/20 250 305 Duke Realty LP 3.625% 4/15/23 875 876 EPR Properties 5.750% 8/15/22 75 82 ERP Operating LP 5.250% 9/15/14 350 373 ERP Operating LP 5.375% 8/1/16 275 312 ERP Operating LP 4.750% 7/15/20 265 298 ERP Operating LP 4.625% 12/15/21 115 129 Federal Realty Investment Trust 3.000% 8/1/22 175 174 HCP Inc. 3.750% 2/1/16 1,445 1,546 HCP Inc. 6.300% 9/15/16 300 348 HCP Inc. 5.625% 5/1/17 25 29 HCP Inc. 2.625% 2/1/20 100 101 HCP Inc. 5.375% 2/1/21 360 419 HCP Inc. 6.750% 2/1/41 175 227 Health Care REIT Inc. 3.625% 3/15/16 225 239 Health Care REIT Inc. 6.200% 6/1/16 325 371 Health Care REIT Inc. 4.700% 9/15/17 50 56 Health Care REIT Inc. 2.250% 3/15/18 575 579 Health Care REIT Inc. 4.125% 4/1/19 300 326 Health Care REIT Inc. 6.125% 4/15/20 100 119 Health Care REIT Inc. 4.950% 1/15/21 175 195 Health Care REIT Inc. 5.250% 1/15/22 425 484 Health Care REIT Inc. 3.750% 3/15/23 175 176 Health Care REIT Inc. 6.500% 3/15/41 200 237 Health Care REIT Inc. 5.125% 3/15/43 175 173 Healthcare Realty Trust Inc. 6.500% 1/17/17 225 257 Healthcare Realty Trust Inc. 5.750% 1/15/21 145 165 Healthcare Realty Trust Inc. 3.750% 4/15/23 100 100 7 Healthcare Trust of America Holdings LP 3.700% 4/15/23 100 100 Hospitality Properties Trust 5.125% 2/15/15 500 522 Hospitality Properties Trust 6.700% 1/15/18 1,000 1,152 Kilroy Realty LP 5.000% 11/3/15 150 163 Kilroy Realty LP 4.800% 7/15/18 800 893 Kilroy Realty LP 3.800% 1/15/23 100 103 Kimco Realty Corp. 5.783% 3/15/16 125 140 Kimco Realty Corp. 5.700% 5/1/17 375 433 Kimco Realty Corp. 6.875% 10/1/19 50 64 Liberty Property LP 5.125% 3/2/15 375 402 Liberty Property LP 3.375% 6/15/23 575 573 Mack-Cali Realty LP 7.750% 8/15/19 750 949 Mack-Cali Realty LP 4.500% 4/18/22 225 241 National Retail Properties Inc. 6.875% 10/15/17 25 30 National Retail Properties Inc. 3.800% 10/15/22 500 515 Omega Healthcare Investors Inc. 6.750% 10/15/22 975 1,075 Post Apartment Homes LP 3.375% 12/1/22 100 101 ProLogis LP 4.500% 8/15/17 75 83 ProLogis LP 7.375% 10/30/19 50 63 ProLogis LP 6.625% 12/1/19 100 122 ProLogis LP 6.875% 3/15/20 300 367 Realty Income Corp. 2.000% 1/31/18 575 579 Realty Income Corp. 6.750% 8/15/19 935 1,158 Realty Income Corp. 3.250% 10/15/22 100 98 Regency Centers LP 5.250% 8/1/15 75 82 Senior Housing Properties Trust 4.300% 1/15/16 75 78 Simon Property Group LP 6.750% 5/15/14 425 447 Simon Property Group LP 4.200% 2/1/15 135 142 Simon Property Group LP 5.750% 12/1/15 325 363 Simon Property Group LP 5.250% 12/1/16 335 383 Simon Property Group LP 2.800% 1/30/17 425 450 Simon Property Group LP 5.875% 3/1/17 650 756 Simon Property Group LP 2.150% 9/15/17 200 207 Simon Property Group LP 6.125% 5/30/18 450 551 Simon Property Group LP 5.650% 2/1/20 700 843 Simon Property Group LP 4.375% 3/1/21 555 621 Simon Property Group LP 4.125% 12/1/21 225 249 Simon Property Group LP 3.375% 3/15/22 250 263 Simon Property Group LP 2.750% 2/1/23 125 123 Simon Property Group LP 6.750% 2/1/40 300 406 Simon Property Group LP 4.750% 3/15/42 225 235 Tanger Properties LP 6.150% 11/15/15 400 453 UDR Inc. 4.250% 6/1/18 50 55 UDR Inc. 4.625% 1/10/22 125 138 Ventas Realty LP / Ventas Capital Corp. 3.125% 11/30/15 25 26 Ventas Realty LP / Ventas Capital Corp. 2.000% 2/15/18 325 327 Ventas Realty LP / Ventas Capital Corp. 4.000% 4/30/19 300 327 Ventas Realty LP / Ventas Capital Corp. 2.700% 4/1/20 25 25 Ventas Realty LP / Ventas Capital Corp. 4.750% 6/1/21 250 279 Ventas Realty LP / Ventas Capital Corp. 4.250% 3/1/22 140 150 Ventas Realty LP / Ventas Capital Corp. 3.250% 8/15/22 500 497 Washington REIT 4.950% 10/1/20 125 136 Washington REIT 3.950% 10/15/22 100 102 Weingarten Realty Investors 3.375% 10/15/22 75 74 Weingarten Realty Investors 3.500% 4/15/23 250 250 Industrial (5.0%) Basic Industry (0.5%) Agrium Inc. 3.150% 10/1/22 600 580 Air Products & Chemicals Inc. 2.000% 8/2/16 275 285 Air Products & Chemicals Inc. 1.200% 10/15/17 225 226 Air Products & Chemicals Inc. 3.000% 11/3/21 190 197 Air Products & Chemicals Inc. 2.750% 2/3/23 200 204 Airgas Inc. 4.500% 9/15/14 100 105 Airgas Inc. 3.250% 10/1/15 225 237 Albemarle Corp. 4.500% 12/15/20 50 55 Alcoa Inc. 6.750% 7/15/18 310 355 Alcoa Inc. 5.720% 2/23/19 100 108 Alcoa Inc. 6.150% 8/15/20 810 885 Alcoa Inc. 5.400% 4/15/21 250 259 Alcoa Inc. 5.900% 2/1/27 275 292 Alcoa Inc. 6.750% 1/15/28 1,000 1,104 Alcoa Inc. 5.950% 2/1/37 310 300 Allegheny Technologies Inc. 9.375% 6/1/19 450 580 AngloGold Ashanti Holdings plc 5.375% 4/15/20 240 254 AngloGold Ashanti Holdings plc 5.125% 8/1/22 150 153 AngloGold Ashanti Holdings plc 6.500% 4/15/40 100 102 Barrick Gold Corp. 1.750% 5/30/14 50 51 Barrick Gold Corp. 2.900% 5/30/16 295 311 Barrick Gold Corp. 6.950% 4/1/19 350 434 Barrick Gold Corp. 3.850% 4/1/22 100 103 Barrick Gold Corp. 5.250% 4/1/42 300 304 Barrick Gold Finance Co. 4.875% 11/15/14 825 876 Barrick North America Finance LLC 6.800% 9/15/18 25 31 Barrick North America Finance LLC 4.400% 5/30/21 915 989 Barrick North America Finance LLC 7.500% 9/15/38 25 33 Barrick North America Finance LLC 5.700% 5/30/41 750 803 Barrick PD Australia Finance Pty Ltd. 4.950% 1/15/20 600 670 BHP Billiton Finance USA Ltd. 5.500% 4/1/14 275 289 BHP Billiton Finance USA Ltd. 1.125% 11/21/14 950 961 BHP Billiton Finance USA Ltd. 1.000% 2/24/15 1,250 1,263 BHP Billiton Finance USA Ltd. 1.875% 11/21/16 350 361 BHP Billiton Finance USA Ltd. 1.625% 2/24/17 1,475 1,505 BHP Billiton Finance USA Ltd. 5.400% 3/29/17 350 407 BHP Billiton Finance USA Ltd. 6.500% 4/1/19 250 317 BHP Billiton Finance USA Ltd. 3.250% 11/21/21 100 106 BHP Billiton Finance USA Ltd. 2.875% 2/24/22 525 536 BHP Billiton Finance USA Ltd. 4.125% 2/24/42 450 453 Cabot Corp. 2.550% 1/15/18 1,600 1,644 Cabot Corp. 3.700% 7/15/22 50 51 Carpenter Technology Corp. 5.200% 7/15/21 575 619 Celulosa Arauco y Constitucion SA 5.625% 4/20/15 775 833 Celulosa Arauco y Constitucion SA 4.750% 1/11/22 200 209 CF Industries Inc. 6.875% 5/1/18 750 897 CF Industries Inc. 7.125% 5/1/20 825 1,021 Cliffs Natural Resources Inc. 3.950% 1/15/18 575 579 Cliffs Natural Resources Inc. 5.900% 3/15/20 350 370 Cliffs Natural Resources Inc. 4.875% 4/1/21 300 297 Cliffs Natural Resources Inc. 6.250% 10/1/40 350 323 Domtar Corp. 6.250% 9/1/42 50 51 Dow Chemical Co. 5.900% 2/15/15 1,150 1,258 Dow Chemical Co. 2.500% 2/15/16 250 261 Dow Chemical Co. 5.700% 5/15/18 100 118 Dow Chemical Co. 8.550% 5/15/19 410 552 Dow Chemical Co. 4.250% 11/15/20 2,010 2,202 Dow Chemical Co. 4.125% 11/15/21 185 197 Dow Chemical Co. 3.000% 11/15/22 700 688 Dow Chemical Co. 7.375% 11/1/29 100 134 Dow Chemical Co. 9.400% 5/15/39 760 1,215 Dow Chemical Co. 5.250% 11/15/41 525 567 Eastman Chemical Co. 3.000% 12/15/15 400 420 Eastman Chemical Co. 2.400% 6/1/17 975 1,013 Eastman Chemical Co. 3.600% 8/15/22 650 679 Eastman Chemical Co. 4.800% 9/1/42 400 414 Ecolab Inc. 2.375% 12/8/14 150 154 Ecolab Inc. 1.000% 8/9/15 900 903 Ecolab Inc. 3.000% 12/8/16 175 186 Ecolab Inc. 1.450% 12/8/17 1,225 1,219 Ecolab Inc. 4.350% 12/8/21 550 613 Ecolab Inc. 5.500% 12/8/41 625 718 EI du Pont de Nemours & Co. 3.250% 1/15/15 295 309 EI du Pont de Nemours & Co. 2.750% 4/1/16 375 398 EI du Pont de Nemours & Co. 5.250% 12/15/16 105 121 EI du Pont de Nemours & Co. 6.000% 7/15/18 275 339 EI du Pont de Nemours & Co. 4.625% 1/15/20 300 349 EI du Pont de Nemours & Co. 3.625% 1/15/21 1,420 1,558 EI du Pont de Nemours & Co. 4.250% 4/1/21 850 969 EI du Pont de Nemours & Co. 2.800% 2/15/23 75 76 EI du Pont de Nemours & Co. 6.500% 1/15/28 500 661 EI du Pont de Nemours & Co. 4.900% 1/15/41 800 913 EI du Pont de Nemours & Co. 4.150% 2/15/43 125 126 FMC Corp. 3.950% 2/1/22 150 158 Freeport-McMoRan Copper & Gold Inc. 1.400% 2/13/15 200 202 Freeport-McMoRan Copper & Gold Inc. 2.150% 3/1/17 125 127 7 Freeport-McMoRan Copper & Gold Inc. 2.375% 3/15/18 1,375 1,382 7 Freeport-McMoRan Copper & Gold Inc. 3.100% 3/15/20 850 853 Freeport-McMoRan Copper & Gold Inc. 3.550% 3/1/22 475 471 7 Freeport-McMoRan Copper & Gold Inc. 3.875% 3/15/23 1,280 1,274 7 Freeport-McMoRan Copper & Gold Inc. 5.450% 3/15/43 720 710 Goldcorp Inc. 2.125% 3/15/18 975 980 Goldcorp Inc. 3.700% 3/15/23 600 603 International Paper Co. 5.300% 4/1/15 525 568 International Paper Co. 7.950% 6/15/18 410 527 International Paper Co. 9.375% 5/15/19 700 963 International Paper Co. 7.500% 8/15/21 410 536 International Paper Co. 4.750% 2/15/22 500 562 International Paper Co. 7.300% 11/15/39 805 1,059 Lubrizol Corp. 5.500% 10/1/14 525 564 LyondellBasell Industries NV 5.000% 4/15/19 900 1,016 LyondellBasell Industries NV 6.000% 11/15/21 475 564 LyondellBasell Industries NV 5.750% 4/15/24 500 587 Monsanto Co. 2.750% 4/15/16 75 79 Monsanto Co. 2.200% 7/15/22 175 173 Monsanto Co. 5.875% 4/15/38 375 486 Monsanto Co. 3.600% 7/15/42 250 240 Mosaic Co. 3.750% 11/15/21 650 684 Mosaic Co. 4.875% 11/15/41 130 137 Newmont Mining Corp. 3.500% 3/15/22 250 251 Newmont Mining Corp. 5.875% 4/1/35 325 360 Newmont Mining Corp. 6.250% 10/1/39 500 575 Newmont Mining Corp. 4.875% 3/15/42 600 580 Nucor Corp. 5.750% 12/1/17 385 459 Nucor Corp. 6.400% 12/1/37 250 326 Packaging Corp. of America 3.900% 6/15/22 275 284 Placer Dome Inc. 6.450% 10/15/35 375 432 Plum Creek Timberlands LP 5.875% 11/15/15 400 444 Potash Corp. of Saskatchewan Inc. 3.750% 9/30/15 300 321 Potash Corp. of Saskatchewan Inc. 3.250% 12/1/17 675 732 Potash Corp. of Saskatchewan Inc. 4.875% 3/30/20 1,210 1,386 Potash Corp. of Saskatchewan Inc. 5.625% 12/1/40 50 59 PPG Industries Inc. 1.900% 1/15/16 375 386 PPG Industries Inc. 6.650% 3/15/18 700 864 Praxair Inc. 4.375% 3/31/14 450 467 Praxair Inc. 5.250% 11/15/14 150 161 Praxair Inc. 4.625% 3/30/15 615 665 Praxair Inc. 5.200% 3/15/17 25 29 Praxair Inc. 4.500% 8/15/19 175 203 Praxair Inc. 3.000% 9/1/21 50 52 Praxair Inc. 2.450% 2/15/22 850 852 Praxair Inc. 3.550% 11/7/42 100 94 Rayonier Inc. 3.750% 4/1/22 125 126 Rio Tinto Alcan Inc. 5.000% 6/1/15 875 952 Rio Tinto Alcan Inc. 6.125% 12/15/33 325 410 Rio Tinto Alcan Inc. 5.750% 6/1/35 250 305 Rio Tinto Finance USA Ltd. 8.950% 5/1/14 1,800 1,956 Rio Tinto Finance USA Ltd. 2.500% 5/20/16 280 292 Rio Tinto Finance USA Ltd. 6.500% 7/15/18 400 491 Rio Tinto Finance USA Ltd. 9.000% 5/1/19 1,075 1,487 Rio Tinto Finance USA Ltd. 3.500% 11/2/20 310 327 Rio Tinto Finance USA Ltd. 4.125% 5/20/21 175 190 Rio Tinto Finance USA Ltd. 3.750% 9/20/21 1,000 1,059 Rio Tinto Finance USA Ltd. 7.125% 7/15/28 225 306 Rio Tinto Finance USA Ltd. 5.200% 11/2/40 565 640 Rio Tinto Finance USA plc 1.125% 3/20/15 325 327 Rio Tinto Finance USA plc 2.000% 3/22/17 375 384 Rio Tinto Finance USA plc 3.500% 3/22/22 200 207 Rio Tinto Finance USA plc 4.750% 3/22/42 875 919 Rio Tinto Finance USA plc 4.125% 8/21/42 750 706 Rohm & Haas Co. 7.850% 7/15/29 300 410 RPM International Inc. 6.125% 10/15/19 75 88 RPM International Inc. 3.450% 11/15/22 250 247 Sherwin-Williams Co. 3.125% 12/15/14 175 182 Sigma-Aldrich Corp. 3.375% 11/1/20 75 79 Southern Copper Corp. 5.375% 4/16/20 200 227 Southern Copper Corp. 7.500% 7/27/35 1,475 1,775 Southern Copper Corp. 6.750% 4/16/40 250 282 Syngenta Finance NV 3.125% 3/28/22 250 258 Syngenta Finance NV 4.375% 3/28/42 150 158 Teck Resources Ltd. 3.150% 1/15/17 500 523 Teck Resources Ltd. 2.500% 2/1/18 430 428 Teck Resources Ltd. 4.500% 1/15/21 250 268 Teck Resources Ltd. 4.750% 1/15/22 75 81 Teck Resources Ltd. 3.750% 2/1/23 525 514 Teck Resources Ltd. 6.250% 7/15/41 795 837 Teck Resources Ltd. 5.200% 3/1/42 425 394 Vale Canada Ltd. 5.700% 10/15/15 450 491 Vale Canada Ltd. 7.200% 9/15/32 100 117 Vale Overseas Ltd. 6.250% 1/11/16 510 569 Vale Overseas Ltd. 6.250% 1/23/17 200 228 Vale Overseas Ltd. 5.625% 9/15/19 500 567 Vale Overseas Ltd. 4.625% 9/15/20 1,090 1,155 Vale Overseas Ltd. 4.375% 1/11/22 1,385 1,422 Vale Overseas Ltd. 8.250% 1/17/34 375 481 Vale Overseas Ltd. 6.875% 11/21/36 855 972 Vale Overseas Ltd. 6.875% 11/10/39 1,010 1,156 Valspar Corp. 7.250% 6/15/19 50 62 Valspar Corp. 4.200% 1/15/22 25 27 Westlake Chemical Corp. 3.600% 7/15/22 50 51 Westvaco Corp. 7.950% 2/15/31 300 367 Xstrata Canada Corp. 5.500% 6/15/17 250 283 Capital Goods (0.5%) 3M Co. 1.375% 9/29/16 295 302 3M Co. 6.375% 2/15/28 350 486 3M Co. 5.700% 3/15/37 105 136 ABB Finance USA Inc. 1.625% 5/8/17 100 101 ABB Finance USA Inc. 2.875% 5/8/22 375 380 ABB Finance USA Inc. 4.375% 5/8/42 150 158 Acuity Brands Lighting Inc. 6.000% 12/15/19 100 115 Black & Decker Corp. 5.750% 11/15/16 75 87 Boeing Capital Corp. 2.125% 8/15/16 115 120 Boeing Capital Corp. 4.700% 10/27/19 125 147 Boeing Co. 5.000% 3/15/14 115 120 Boeing Co. 3.500% 2/15/15 565 596 Boeing Co. 6.000% 3/15/19 150 185 Boeing Co. 4.875% 2/15/20 525 622 Boeing Co. 6.875% 3/15/39 250 355 Boeing Co. 5.875% 2/15/40 795 1,013 Carlisle Cos. Inc. 3.750% 11/15/22 175 175 Caterpillar Financial Services Corp. 6.125% 2/17/14 325 341 Caterpillar Financial Services Corp. 1.375% 5/20/14 370 374 Caterpillar Financial Services Corp. 4.750% 2/17/15 175 188 Caterpillar Financial Services Corp. 4.625% 6/1/15 2,050 2,219 Caterpillar Financial Services Corp. 2.050% 8/1/16 770 799 Caterpillar Financial Services Corp. 7.150% 2/15/19 1,235 1,602 Caterpillar Inc. 1.375% 5/27/14 25 25 Caterpillar Inc. 0.950% 6/26/15 450 454 Caterpillar Inc. 1.500% 6/26/17 450 457 Caterpillar Inc. 3.900% 5/27/21 220 244 Caterpillar Inc. 2.600% 6/26/22 125 126 Caterpillar Inc. 6.050% 8/15/36 895 1,148 Caterpillar Inc. 3.803% 8/15/42 979 925 Cooper US Inc. 2.375% 1/15/16 1,000 1,036 CRH America Inc. 4.125% 1/15/16 500 527 CRH America Inc. 6.000% 9/30/16 750 853 CRH America Inc. 5.750% 1/15/21 885 989 Danaher Corp. 2.300% 6/23/16 200 210 Danaher Corp. 3.900% 6/23/21 150 167 Deere & Co. 6.950% 4/25/14 825 883 Deere & Co. 2.600% 6/8/22 700 705 Deere & Co. 5.375% 10/16/29 455 563 Deere & Co. 7.125% 3/3/31 400 566 Deere & Co. 3.900% 6/9/42 500 494 Dover Corp. 4.300% 3/1/21 145 164 Dover Corp. 5.375% 3/1/41 480 582 7 Eaton Corp. 1.500% 11/2/17 200 201 Eaton Corp. 5.600% 5/15/18 550 651 7 Eaton Corp. 2.750% 11/2/22 575 571 7 Eaton Corp. 4.000% 11/2/32 815 813 7 Eaton Corp. 4.150% 11/2/42 75 73 Embraer Overseas Ltd. 6.375% 1/24/17 100 113 Embraer Overseas Ltd. 6.375% 1/15/20 675 781 Embraer SA 5.150% 6/15/22 325 353 Emerson Electric Co. 4.875% 10/15/19 125 148 Emerson Electric Co. 4.250% 11/15/20 25 29 Emerson Electric Co. 2.625% 2/15/23 1,000 1,013 Emerson Electric Co. 5.250% 11/15/39 135 162 Flowserve Corp. 3.500% 9/15/22 625 633 General Dynamics Corp. 1.375% 1/15/15 550 560 General Dynamics Corp. 1.000% 11/15/17 1,100 1,091 General Dynamics Corp. 3.875% 7/15/21 550 611 General Dynamics Corp. 2.250% 11/15/22 900 865 General Dynamics Corp. 3.600% 11/15/42 125 114 General Electric Co. 0.850% 10/9/15 925 928 General Electric Co. 5.250% 12/6/17 1,940 2,275 General Electric Co. 2.700% 10/9/22 1,350 1,350 General Electric Co. 4.125% 10/9/42 1,050 1,051 Goodrich Corp. 6.125% 3/1/19 525 655 Harsco Corp. 5.750% 5/15/18 675 751 Honeywell International Inc. 5.400% 3/15/16 245 278 Honeywell International Inc. 5.300% 3/15/17 275 320 Honeywell International Inc. 5.300% 3/1/18 150 179 Honeywell International Inc. 5.000% 2/15/19 105 125 Honeywell International Inc. 4.250% 3/1/21 805 928 Honeywell International Inc. 5.700% 3/15/37 105 133 Honeywell International Inc. 5.375% 3/1/41 855 1,062 Illinois Tool Works Inc. 5.150% 4/1/14 430 448 Illinois Tool Works Inc. 6.250% 4/1/19 450 564 Illinois Tool Works Inc. 3.375% 9/15/21 105 114 Illinois Tool Works Inc. 4.875% 9/15/41 105 118 Illinois Tool Works Inc. 3.900% 9/1/42 725 701 Ingersoll-Rand Global Holding Co. Ltd. 9.500% 4/15/14 650 707 Ingersoll-Rand Global Holding Co. Ltd. 6.875% 8/15/18 225 271 John Deere Capital Corp. 1.250% 12/2/14 350 355 John Deere Capital Corp. 2.950% 3/9/15 125 131 John Deere Capital Corp. 0.875% 4/17/15 50 50 John Deere Capital Corp. 0.950% 6/29/15 300 303 John Deere Capital Corp. 0.700% 9/4/15 50 50 John Deere Capital Corp. 0.750% 1/22/16 275 276 John Deere Capital Corp. 1.850% 9/15/16 185 191 John Deere Capital Corp. 2.000% 1/13/17 375 388 John Deere Capital Corp. 2.800% 9/18/17 550 588 John Deere Capital Corp. 1.200% 10/10/17 475 477 John Deere Capital Corp. 5.750% 9/10/18 205 250 John Deere Capital Corp. 2.250% 4/17/19 150 155 John Deere Capital Corp. 1.700% 1/15/20 550 542 John Deere Capital Corp. 3.900% 7/12/21 125 139 John Deere Capital Corp. 3.150% 10/15/21 105 111 John Deere Capital Corp. 2.750% 3/15/22 75 76 John Deere Capital Corp. 2.800% 1/27/23 1,775 1,802 Joy Global Inc. 6.000% 11/15/16 250 287 Kennametal Inc. 2.650% 11/1/19 200 201 Kennametal Inc. 3.875% 2/15/22 125 130 L-3 Communications Corp. 5.200% 10/15/19 825 939 L-3 Communications Corp. 4.750% 7/15/20 425 469 L-3 Communications Corp. 4.950% 2/15/21 575 642 Lockheed Martin Corp. 7.650% 5/1/16 250 300 Lockheed Martin Corp. 2.125% 9/15/16 245 254 Lockheed Martin Corp. 4.250% 11/15/19 530 594 Lockheed Martin Corp. 3.350% 9/15/21 80 84 Lockheed Martin Corp. 6.150% 9/1/36 1,715 2,086 Lockheed Martin Corp. 5.500% 11/15/39 180 206 Lockheed Martin Corp. 5.720% 6/1/40 316 372 Martin Marietta Materials Inc. 6.600% 4/15/18 400 454 Mohawk Industries Inc. 3.850% 2/1/23 750 763 Northrop Grumman Corp. 1.850% 11/15/15 475 486 Northrop Grumman Corp. 3.500% 3/15/21 125 134 Northrop Grumman Corp. 5.050% 11/15/40 475 515 Owens Corning 6.500% 12/1/16 1,691 1,908 Owens Corning 4.200% 12/15/22 150 154 Parker Hannifin Corp. 5.500% 5/15/18 125 149 Parker Hannifin Corp. 3.500% 9/15/22 75 81 Parker Hannifin Corp. 6.250% 5/15/38 75 100 7 Pentair Finance SA 1.350% 12/1/15 300 300 Precision Castparts Corp. 0.700% 12/20/15 225 226 Precision Castparts Corp. 1.250% 1/15/18 1,650 1,653 Precision Castparts Corp. 2.500% 1/15/23 125 123 Precision Castparts Corp. 3.900% 1/15/43 175 172 Raytheon Co. 6.750% 3/15/18 125 155 Raytheon Co. 3.125% 10/15/20 425 449 Raytheon Co. 2.500% 12/15/22 425 415 Raytheon Co. 7.200% 8/15/27 75 104 Raytheon Co. 4.875% 10/15/40 225 248 Raytheon Co. 4.700% 12/15/41 625 675 Republic Services Inc. 3.800% 5/15/18 685 753 Republic Services Inc. 5.000% 3/1/20 125 144 Republic Services Inc. 5.250% 11/15/21 50 59 Republic Services Inc. 3.550% 6/1/22 300 313 Republic Services Inc. 6.200% 3/1/40 475 588 Republic Services Inc. 5.700% 5/15/41 500 580 Rockwell Automation Inc. 5.650% 12/1/17 25 29 Rockwell Automation Inc. 6.700% 1/15/28 200 275 Rockwell Automation Inc. 6.250% 12/1/37 325 426 Rockwell Collins Inc. 5.250% 7/15/19 50 60 Rockwell Collins Inc. 3.100% 11/15/21 125 132 Roper Industries Inc. 6.250% 9/1/19 1,275 1,549 Snap-on Inc. 6.125% 9/1/21 200 246 Sonoco Products Co. 4.375% 11/1/21 65 71 Sonoco Products Co. 5.750% 11/1/40 265 303 Stanley Black & Decker Inc. 3.400% 12/1/21 450 471 Stanley Black & Decker Inc. 5.200% 9/1/40 150 169 Textron Inc. 5.600% 12/1/17 125 141 Textron Inc. 7.250% 10/1/19 650 789 Tyco International Finance SA 8.500% 1/15/19 200 259 Tyco International Ltd. / Tyco International Finance SA 7.000% 12/15/19 300 373 United Technologies Corp. 4.875% 5/1/15 115 125 United Technologies Corp. 1.200% 6/1/15 200 203 United Technologies Corp. 1.800% 6/1/17 620 640 United Technologies Corp. 5.375% 12/15/17 1,575 1,871 United Technologies Corp. 6.125% 2/1/19 1,183 1,474 United Technologies Corp. 4.500% 4/15/20 445 516 United Technologies Corp. 3.100% 6/1/22 1,350 1,413 United Technologies Corp. 7.500% 9/15/29 100 143 United Technologies Corp. 5.400% 5/1/35 400 477 United Technologies Corp. 6.050% 6/1/36 185 238 United Technologies Corp. 6.125% 7/15/38 500 649 United Technologies Corp. 5.700% 4/15/40 525 662 United Technologies Corp. 4.500% 6/1/42 1,725 1,840 Waste Management Inc. 2.600% 9/1/16 205 214 Waste Management Inc. 6.100% 3/15/18 1,100 1,322 Waste Management Inc. 7.375% 3/11/19 80 102 Waste Management Inc. 4.600% 3/1/21 275 311 Waste Management Inc. 7.100% 8/1/26 325 436 Waste Management Inc. 7.750% 5/15/32 185 254 Waste Management Inc. 6.125% 11/30/39 400 494 Communication (0.9%) America Movil SAB de CV 5.750% 1/15/15 833 901 America Movil SAB de CV 2.375% 9/8/16 900 928 America Movil SAB de CV 5.625% 11/15/17 350 408 America Movil SAB de CV 5.000% 10/16/19 850 964 America Movil SAB de CV 5.000% 3/30/20 710 799 America Movil SAB de CV 3.125% 7/16/22 200 196 America Movil SAB de CV 6.375% 3/1/35 200 239 America Movil SAB de CV 6.125% 11/15/37 300 348 America Movil SAB de CV 6.125% 3/30/40 1,210 1,416 America Movil SAB de CV 4.375% 7/16/42 425 396 American Tower Corp. 4.625% 4/1/15 75 80 American Tower Corp. 4.500% 1/15/18 1,400 1,545 American Tower Corp. 5.050% 9/1/20 205 228 American Tower Corp. 5.900% 11/1/21 1,500 1,762 American Tower Corp. 3.500% 1/31/23 1,150 1,139 AT&T Corp. 6.500% 3/15/29 100 122 AT&T Corp. 8.000% 11/15/31 1,001 1,463 AT&T Inc. 5.100% 9/15/14 1,575 1,675 AT&T Inc. 2.500% 8/15/15 2,285 2,373 AT&T Inc. 0.900% 2/12/16 100 100 AT&T Inc. 2.950% 5/15/16 160 169 AT&T Inc. 5.625% 6/15/16 600 685 AT&T Inc. 2.400% 8/15/16 445 464 AT&T Inc. 1.600% 2/15/17 500 507 AT&T Inc. 1.700% 6/1/17 2,175 2,200 AT&T Inc. 5.500% 2/1/18 2,385 2,801 AT&T Inc. 5.600% 5/15/18 250 297 AT&T Inc. 5.800% 2/15/19 325 393 AT&T Inc. 4.450% 5/15/21 485 546 AT&T Inc. 3.875% 8/15/21 615 665 AT&T Inc. 3.000% 2/15/22 750 757 AT&T Inc. 6.450% 6/15/34 945 1,156 AT&T Inc. 6.500% 9/1/37 873 1,077 AT&T Inc. 6.300% 1/15/38 1,785 2,145 AT&T Inc. 6.400% 5/15/38 550 671 AT&T Inc. 6.550% 2/15/39 410 507 AT&T Inc. 5.350% 9/1/40 1,755 1,880 AT&T Inc. 5.550% 8/15/41 210 230 7 AT&T Inc. 4.300% 12/15/42 623 587 7 AT&T Inc. 4.350% 6/15/45 856 799 AT&T Mobility LLC 7.125% 12/15/31 400 544 Bellsouth Capital Funding Corp. 7.875% 2/15/30 103 133 BellSouth Corp. 5.200% 12/15/16 250 284 BellSouth Corp. 6.875% 10/15/31 231 279 BellSouth Corp. 6.550% 6/15/34 511 607 BellSouth Corp. 6.000% 11/15/34 219 244 BellSouth Telecommunications Inc. 6.375% 6/1/28 1,565 1,882 British Telecommunications plc 5.950% 1/15/18 1,440 1,718 British Telecommunications plc 9.625% 12/15/30 1,125 1,747 CBS Corp. 5.750% 4/15/20 360 425 CBS Corp. 4.300% 2/15/21 550 599 CBS Corp. 3.375% 3/1/22 725 739 CBS Corp. 7.875% 7/30/30 400 531 CBS Corp. 5.500% 5/15/33 200 211 CBS Corp. 4.850% 7/1/42 225 220 7 CC Holdings GS V LLC 3.849% 4/15/23 500 505 Cellco Partnership / Verizon Wireless Capital LLC 8.500% 11/15/18 1,492 1,982 Comcast Cable Communications Holdings Inc. 9.455% 11/15/22 1,108 1,684 Comcast Cable Communications LLC 8.875% 5/1/17 850 1,097 Comcast Corp. 6.500% 1/15/15 700 773 Comcast Corp. 5.900% 3/15/16 1,265 1,448 Comcast Corp. 5.700% 7/1/19 1,730 2,110 Comcast Corp. 3.125% 7/15/22 100 103 Comcast Corp. 2.850% 1/15/23 900 898 Comcast Corp. 4.250% 1/15/33 1,200 1,206 Comcast Corp. 7.050% 3/15/33 1,000 1,330 Comcast Corp. 6.500% 11/15/35 1,075 1,369 Comcast Corp. 6.450% 3/15/37 50 63 Comcast Corp. 6.950% 8/15/37 1,220 1,631 Comcast Corp. 6.400% 5/15/38 600 759 Comcast Corp. 4.650% 7/15/42 100 102 Comcast Corp. 4.500% 1/15/43 225 227 COX Communications Inc. 5.450% 12/15/14 48 52 COX Communications Inc. 5.500% 10/1/15 600 669 7 COX Communications Inc. 8.375% 3/1/39 500 739 Deutsche Telekom International Finance BV 4.875% 7/8/14 25 26 Deutsche Telekom International Finance BV 5.750% 3/23/16 425 481 Deutsche Telekom International Finance BV 6.000% 7/8/19 1,025 1,256 Deutsche Telekom International Finance BV 8.750% 6/15/30 1,725 2,433 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 4.750% 10/1/14 325 343 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 3.550% 3/15/15 300 314 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 3.125% 2/15/16 75 79 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 5.875% 10/1/19 2,330 2,768 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 5.200% 3/15/20 500 574 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 5.000% 3/1/21 2,725 3,035 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 6.350% 3/15/40 275 307 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 6.375% 3/1/41 225 252 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 5.150% 3/15/42 800 774 Discovery Communications LLC 5.050% 6/1/20 500 578 Discovery Communications LLC 4.375% 6/15/21 205 226 Discovery Communications LLC 3.300% 5/15/22 125 127 Discovery Communications LLC 3.250% 4/1/23 500 507 Discovery Communications LLC 4.950% 5/15/42 225 233 Discovery Communications LLC 4.875% 4/1/43 175 178 Embarq Corp. 7.082% 6/1/16 425 490 Embarq Corp. 7.995% 6/1/36 405 428 France Telecom SA 4.375% 7/8/14 525 548 France Telecom SA 2.750% 9/14/16 820 857 France Telecom SA 5.375% 7/8/19 1,025 1,198 France Telecom SA 4.125% 9/14/21 902 974 France Telecom SA 8.500% 3/1/31 785 1,123 France Telecom SA 5.375% 1/13/42 25 26 Grupo Televisa SAB 6.625% 3/18/25 450 568 Grupo Televisa SAB 6.625% 1/15/40 500 610 GTE Corp. 6.940% 4/15/28 325 424 Interpublic Group of Cos. Inc. 3.750% 2/15/23 1,000 966 McGraw-Hill Cos. Inc. 6.550% 11/15/37 350 369 Moody's Corp. 4.500% 9/1/22 1,400 1,443 NBCUniversal Media LLC 2.100% 4/1/14 550 558 NBCUniversal Media LLC 3.650% 4/30/15 200 212 NBCUniversal Media LLC 2.875% 4/1/16 2,345 2,478 NBCUniversal Media LLC 5.150% 4/30/20 925 1,098 NBCUniversal Media LLC 4.375% 4/1/21 205 230 NBCUniversal Media LLC 6.400% 4/30/40 350 444 NBCUniversal Media LLC 5.950% 4/1/41 1,075 1,308 New Cingular Wireless Services Inc. 8.750% 3/1/31 155 242 News America Inc. 5.300% 12/15/14 205 221 News America Inc. 6.900% 3/1/19 1,160 1,465 News America Inc. 5.650% 8/15/20 500 600 News America Inc. 4.500% 2/15/21 435 491 News America Inc. 3.000% 9/15/22 500 496 News America Inc. 6.550% 3/15/33 892 1,060 News America Inc. 6.200% 12/15/34 725 859 News America Inc. 6.400% 12/15/35 750 907 News America Inc. 8.150% 10/17/36 385 530 News America Inc. 6.150% 3/1/37 345 407 News America Inc. 6.900% 8/15/39 425 540 Nippon Telegraph & Telephone Corp. 1.400% 7/18/17 100 101 Omnicom Group Inc. 5.900% 4/15/16 50 57 Omnicom Group Inc. 4.450% 8/15/20 500 544 Omnicom Group Inc. 3.625% 5/1/22 1,100 1,118 Pacific Bell Telephone Co. 7.125% 3/15/26 200 265 Qwest Corp. 6.500% 6/1/17 275 321 Qwest Corp. 6.750% 12/1/21 410 472 Qwest Corp. 7.250% 9/15/25 175 202 Qwest Corp. 6.875% 9/15/33 375 374 Qwest Corp. 7.125% 11/15/43 550 562 7 Reed Elsevier Capital Inc. 3.125% 10/15/22 705 688 Rogers Communications Inc. 6.800% 8/15/18 950 1,195 Rogers Communications Inc. 3.000% 3/15/23 230 231 Telecom Italia Capital SA 6.175% 6/18/14 410 429 Telecom Italia Capital SA 4.950% 9/30/14 1,000 1,036 Telecom Italia Capital SA 5.250% 10/1/15 1,505 1,588 Telecom Italia Capital SA 7.175% 6/18/19 550 627 Telecom Italia Capital SA 6.375% 11/15/33 205 199 Telecom Italia Capital SA 7.721% 6/4/38 1,060 1,106 Telefonica Emisiones SAU 4.949% 1/15/15 625 656 Telefonica Emisiones SAU 3.729% 4/27/15 300 310 Telefonica Emisiones SAU 6.421% 6/20/16 475 527 Telefonica Emisiones SAU 5.877% 7/15/19 1,050 1,159 Telefonica Emisiones SAU 5.134% 4/27/20 705 743 Telefonica Emisiones SAU 5.462% 2/16/21 350 376 Telefonica Emisiones SAU 7.045% 6/20/36 690 742 Telefonica Europe BV 8.250% 9/15/30 750 893 Thomson Reuters Corp. 5.700% 10/1/14 850 912 Thomson Reuters Corp. 6.500% 7/15/18 50 61 Thomson Reuters Corp. 4.700% 10/15/19 125 143 Thomson Reuters Corp. 5.500% 8/15/35 350 396 Thomson Reuters Corp. 5.850% 4/15/40 425 505 Time Warner Cable Inc. 7.500% 4/1/14 1,470 1,568 Time Warner Cable Inc. 3.500% 2/1/15 300 314 Time Warner Cable Inc. 5.850% 5/1/17 825 959 Time Warner Cable Inc. 8.250% 4/1/19 700 912 Time Warner Cable Inc. 5.000% 2/1/20 2,495 2,842 Time Warner Cable Inc. 4.125% 2/15/21 500 537 Time Warner Cable Inc. 6.550% 5/1/37 550 637 Time Warner Cable Inc. 6.750% 6/15/39 1,600 1,893 Time Warner Cable Inc. 5.875% 11/15/40 600 639 Time Warner Cable Inc. 5.500% 9/1/41 250 256 Time Warner Cable Inc. 4.500% 9/15/42 475 431 Time Warner Entertainment Co. LP 8.375% 3/15/23 800 1,090 Time Warner Entertainment Co. LP 8.375% 7/15/33 100 138 United States Cellular Corp. 6.700% 12/15/33 350 372 Verizon Communications Inc. 5.550% 2/15/16 500 563 Verizon Communications Inc. 3.000% 4/1/16 380 402 Verizon Communications Inc. 2.000% 11/1/16 875 903 Verizon Communications Inc. 5.500% 4/1/17 50 58 Verizon Communications Inc. 1.100% 11/1/17 200 197 Verizon Communications Inc. 5.500% 2/15/18 1,150 1,352 Verizon Communications Inc. 6.100% 4/15/18 305 368 Verizon Communications Inc. 8.750% 11/1/18 445 597 Verizon Communications Inc. 4.600% 4/1/21 790 881 Verizon Communications Inc. 3.500% 11/1/21 640 665 Verizon Communications Inc. 2.450% 11/1/22 1,925 1,816 Verizon Communications Inc. 5.850% 9/15/35 500 572 Verizon Communications Inc. 6.250% 4/1/37 150 178 Verizon Communications Inc. 6.400% 2/15/38 1,360 1,645 Verizon Communications Inc. 6.900% 4/15/38 350 449 Verizon Communications Inc. 7.350% 4/1/39 550 745 Verizon Communications Inc. 6.000% 4/1/41 445 516 Verizon Communications Inc. 4.750% 11/1/41 625 614 Verizon Communications Inc. 3.850% 11/1/42 250 215 Verizon Global Funding Corp. 7.750% 12/1/30 1,135 1,570 Verizon Maryland Inc. 5.125% 6/15/33 1,000 1,043 Verizon New England Inc. 7.875% 11/15/29 250 316 Vodafone Group plc 4.150% 6/10/14 412 429 Vodafone Group plc 0.900% 2/19/16 175 175 Vodafone Group plc 5.750% 3/15/16 300 341 Vodafone Group plc 5.625% 2/27/17 2,060 2,388 Vodafone Group plc 1.625% 3/20/17 625 631 Vodafone Group plc 1.250% 9/26/17 1,350 1,337 Vodafone Group plc 1.500% 2/19/18 150 150 Vodafone Group plc 4.625% 7/15/18 125 143 Vodafone Group plc 5.450% 6/10/19 275 326 Vodafone Group plc 2.500% 9/26/22 200 193 Vodafone Group plc 2.950% 2/19/23 545 542 Vodafone Group plc 7.875% 2/15/30 425 600 Vodafone Group plc 6.250% 11/30/32 350 426 Vodafone Group plc 6.150% 2/27/37 755 902 Vodafone Group plc 4.375% 2/19/43 275 260 Washington Post Co. 7.250% 2/1/19 150 179 WPP Finance 2010 4.750% 11/21/21 1,721 1,867 WPP Finance 2010 3.625% 9/7/22 500 498 Consumer Cyclical (0.6%) 7 ADT Corp. 2.250% 7/15/17 75 75 7 ADT Corp. 3.500% 7/15/22 675 666 7 ADT Corp. 4.875% 7/15/42 200 191 Amazon.com Inc. 0.650% 11/27/15 350 349 Amazon.com Inc. 1.200% 11/29/17 650 647 Amazon.com Inc. 2.500% 11/29/22 275 266 AutoZone Inc. 5.750% 1/15/15 325 353 AutoZone Inc. 7.125% 8/1/18 650 816 BorgWarner Inc. 4.625% 9/15/20 50 55 Carnival Corp. 1.200% 2/5/16 275 275 Costco Wholesale Corp. 5.500% 3/15/17 475 557 Costco Wholesale Corp. 1.125% 12/15/17 1,825 1,834 CVS Caremark Corp. 4.875% 9/15/14 175 186 CVS Caremark Corp. 3.250% 5/18/15 705 741 CVS Caremark Corp. 5.750% 6/1/17 496 588 CVS Caremark Corp. 4.750% 5/18/20 625 723 CVS Caremark Corp. 2.750% 12/1/22 975 962 CVS Caremark Corp. 6.250% 6/1/27 125 160 CVS Caremark Corp. 6.125% 9/15/39 125 155 CVS Caremark Corp. 5.750% 5/15/41 1,255 1,493 7 Daimler Finance North America LLC 2.625% 9/15/16 225 235 Daimler Finance North America LLC 8.500% 1/18/31 655 1,014 Darden Restaurants Inc. 6.200% 10/15/17 150 174 Darden Restaurants Inc. 4.500% 10/15/21 670 701 Darden Restaurants Inc. 6.800% 10/15/37 480 554 eBay Inc. 1.625% 10/15/15 125 128 eBay Inc. 1.350% 7/15/17 625 632 eBay Inc. 3.250% 10/15/20 125 134 eBay Inc. 2.600% 7/15/22 825 820 eBay Inc. 4.000% 7/15/42 75 69 Expedia Inc. 5.950% 8/15/20 1,750 1,943 Family Dollar Stores Inc. 5.000% 2/1/21 125 135 Ford Motor Co. 6.625% 10/1/28 575 666 Ford Motor Co. 6.375% 2/1/29 275 307 Ford Motor Co. 7.450% 7/16/31 1,075 1,357 Ford Motor Co. 4.750% 1/15/43 775 723 Ford Motor Co. 7.400% 11/1/46 300 374 Ford Motor Credit Co. LLC 8.000% 6/1/14 375 403 Ford Motor Credit Co. LLC 8.700% 10/1/14 275 304 Ford Motor Credit Co. LLC 3.875% 1/15/15 1,250 1,299 Ford Motor Credit Co. LLC 7.000% 4/15/15 975 1,074 Ford Motor Credit Co. LLC 2.750% 5/15/15 475 485 Ford Motor Credit Co. LLC 12.000% 5/15/15 375 453 Ford Motor Credit Co. LLC 5.625% 9/15/15 325 354 Ford Motor Credit Co. LLC 4.207% 4/15/16 1,025 1,091 Ford Motor Credit Co. LLC 3.984% 6/15/16 200 212 Ford Motor Credit Co. LLC 8.000% 12/15/16 525 628 Ford Motor Credit Co. LLC 4.250% 2/3/17 1,650 1,765 Ford Motor Credit Co. LLC 6.625% 8/15/17 525 613 Ford Motor Credit Co. LLC 5.000% 5/15/18 900 992 Ford Motor Credit Co. LLC 8.125% 1/15/20 775 979 Ford Motor Credit Co. LLC 5.750% 2/1/21 450 510 Ford Motor Credit Co. LLC 5.875% 8/2/21 725 829 Ford Motor Credit Co. LLC 4.250% 9/20/22 1,075 1,107 Gap Inc. 5.950% 4/12/21 2,550 2,894 Historic TW Inc. 9.150% 2/1/23 975 1,420 Historic TW Inc. 6.625% 5/15/29 200 247 Home Depot Inc. 5.400% 3/1/16 1,305 1,479 Home Depot Inc. 4.400% 4/1/21 1,610 1,854 Home Depot Inc. 5.875% 12/16/36 745 929 Home Depot Inc. 5.950% 4/1/41 375 479 Host Hotels & Resorts LP 6.000% 10/1/21 1,100 1,275 Host Hotels & Resorts LP 3.750% 10/15/23 500 502 International Game Technology 7.500% 6/15/19 375 448 International Game Technology 5.500% 6/15/20 125 135 Johnson Controls Inc. 2.600% 12/1/16 150 157 Johnson Controls Inc. 5.000% 3/30/20 200 228 Johnson Controls Inc. 4.250% 3/1/21 745 819 Johnson Controls Inc. 3.750% 12/1/21 175 186 Johnson Controls Inc. 6.000% 1/15/36 125 150 Johnson Controls Inc. 5.700% 3/1/41 205 238 Johnson Controls Inc. 5.250% 12/1/41 100 110 Kohl's Corp. 6.250% 12/15/17 200 233 Kohl's Corp. 4.000% 11/1/21 845 873 Kohl's Corp. 6.000% 1/15/33 225 235 Kohl's Corp. 6.875% 12/15/37 100 115 Lowe's Cos. Inc. 5.000% 10/15/15 75 83 Lowe's Cos. Inc. 1.625% 4/15/17 925 946 Lowe's Cos. Inc. 6.100% 9/15/17 200 241 Lowe's Cos. Inc. 4.625% 4/15/20 445 512 Lowe's Cos. Inc. 3.750% 4/15/21 205 224 Lowe's Cos. Inc. 3.800% 11/15/21 250 274 Lowe's Cos. Inc. 3.120% 4/15/22 200 207 Lowe's Cos. Inc. 6.875% 2/15/28 367 475 Lowe's Cos. Inc. 5.800% 4/15/40 180 217 Lowe's Cos. Inc. 5.125% 11/15/41 100 111 Lowe's Cos. Inc. 4.650% 4/15/42 1,200 1,257 Macy's Retail Holdings Inc. 7.875% 7/15/15 1,660 1,913 Macy's Retail Holdings Inc. 5.900% 12/1/16 239 278 Macy's Retail Holdings Inc. 7.450% 7/15/17 1,000 1,232 Macy's Retail Holdings Inc. 3.875% 1/15/22 150 158 Macy's Retail Holdings Inc. 6.900% 4/1/29 475 571 Macy's Retail Holdings Inc. 6.375% 3/15/37 275 320 Macy's Retail Holdings Inc. 5.125% 1/15/42 25 26 Marriott International Inc. 6.200% 6/15/16 150 172 Marriott International Inc. 6.375% 6/15/17 50 59 Marriott International Inc. 3.000% 3/1/19 125 131 McDonald's Corp. 5.300% 3/15/17 400 466 McDonald's Corp. 5.800% 10/15/17 550 665 McDonald's Corp. 5.350% 3/1/18 880 1,047 McDonald's Corp. 2.625% 1/15/22 410 418 McDonald's Corp. 6.300% 3/1/38 300 408 McDonald's Corp. 5.700% 2/1/39 25 32 McDonald's Corp. 3.700% 2/15/42 1,225 1,190 MDC Holdings Inc. 6.000% 1/15/43 300 295 Nordstrom Inc. 4.750% 5/1/20 600 695 Nordstrom Inc. 4.000% 10/15/21 585 650 Nordstrom Inc. 6.950% 3/15/28 200 265 Nordstrom Inc. 7.000% 1/15/38 150 208 NVR Inc. 3.950% 9/15/22 225 231 O'Reilly Automotive Inc. 4.875% 1/14/21 50 56 O'Reilly Automotive Inc. 3.800% 9/1/22 25 26 PACCAR Financial Corp. 1.050% 6/5/15 100 101 PACCAR Financial Corp. 1.600% 3/15/17 400 408 PACCAR Inc. 6.875% 2/15/14 200 211 QVC Inc. 5.125% 7/2/22 25 26 7 QVC Inc. 4.375% 3/15/23 75 75 7 QVC Inc. 5.950% 3/15/43 325 324 Target Corp. 5.375% 5/1/17 200 234 Target Corp. 6.000% 1/15/18 495 603 Target Corp. 3.875% 7/15/20 145 163 Target Corp. 2.900% 1/15/22 900 932 Target Corp. 6.350% 11/1/32 450 588 Target Corp. 7.000% 1/15/38 1,081 1,562 Target Corp. 4.000% 7/1/42 500 488 Time Warner Inc. 3.150% 7/15/15 860 905 Time Warner Inc. 4.875% 3/15/20 1,240 1,417 Time Warner Inc. 4.700% 1/15/21 700 790 Time Warner Inc. 4.750% 3/29/21 600 680 Time Warner Inc. 4.000% 1/15/22 205 220 Time Warner Inc. 7.625% 4/15/31 835 1,131 Time Warner Inc. 7.700% 5/1/32 590 805 Time Warner Inc. 6.200% 3/15/40 150 175 Time Warner Inc. 6.100% 7/15/40 825 958 Time Warner Inc. 6.250% 3/29/41 325 383 Time Warner Inc. 5.375% 10/15/41 205 220 TJX Cos. Inc. 6.950% 4/15/19 175 223 Toyota Motor Credit Corp. 1.000% 2/17/15 625 631 Toyota Motor Credit Corp. 3.200% 6/17/15 700 739 Toyota Motor Credit Corp. 0.875% 7/17/15 75 75 Toyota Motor Credit Corp. 2.800% 1/11/16 535 565 Toyota Motor Credit Corp. 2.000% 9/15/16 325 336 Toyota Motor Credit Corp. 2.050% 1/12/17 950 984 Toyota Motor Credit Corp. 1.250% 10/5/17 575 574 Toyota Motor Credit Corp. 1.375% 1/10/18 825 829 Toyota Motor Credit Corp. 4.250% 1/11/21 300 340 Toyota Motor Credit Corp. 3.400% 9/15/21 305 326 Toyota Motor Credit Corp. 3.300% 1/12/22 650 688 Toyota Motor Credit Corp. 2.625% 1/10/23 550 546 VF Corp. 5.950% 11/1/17 250 299 VF Corp. 3.500% 9/1/21 380 406 VF Corp. 6.450% 11/1/37 150 190 Viacom Inc. 4.375% 9/15/14 350 368 Viacom Inc. 1.250% 2/27/15 400 403 Viacom Inc. 2.500% 12/15/16 250 261 Viacom Inc. 3.500% 4/1/17 540 578 Viacom Inc. 5.625% 9/15/19 650 777 Viacom Inc. 4.500% 3/1/21 245 271 Viacom Inc. 3.875% 12/15/21 975 1,046 Viacom Inc. 3.125% 6/15/22 75 75 Viacom Inc. 6.875% 4/30/36 915 1,138 7 Viacom Inc. 4.375% 3/15/43 212 198 Wal-Mart Stores Inc. 1.625% 4/15/14 265 269 Wal-Mart Stores Inc. 3.200% 5/15/14 550 568 Wal-Mart Stores Inc. 4.500% 7/1/15 450 490 Wal-Mart Stores Inc. 1.500% 10/25/15 615 631 Wal-Mart Stores Inc. 5.375% 4/5/17 200 235 Wal-Mart Stores Inc. 5.800% 2/15/18 655 796 Wal-Mart Stores Inc. 3.625% 7/8/20 50 55 Wal-Mart Stores Inc. 3.250% 10/25/20 1,135 1,229 Wal-Mart Stores Inc. 4.250% 4/15/21 1,415 1,625 Wal-Mart Stores Inc. 5.875% 4/5/27 2,365 3,098 Wal-Mart Stores Inc. 5.250% 9/1/35 265 310 Wal-Mart Stores Inc. 6.500% 8/15/37 960 1,295 Wal-Mart Stores Inc. 6.200% 4/15/38 800 1,056 Wal-Mart Stores Inc. 5.000% 10/25/40 1,065 1,217 Wal-Mart Stores Inc. 5.625% 4/15/41 2,040 2,561 Walgreen Co. 1.800% 9/15/17 2,000 2,027 Walgreen Co. 5.250% 1/15/19 830 969 Walt Disney Co. 0.875% 12/1/14 1,125 1,134 Walt Disney Co. 1.350% 8/16/16 165 168 Walt Disney Co. 5.625% 9/15/16 500 581 Walt Disney Co. 1.100% 12/1/17 850 852 Walt Disney Co. 2.350% 12/1/22 25 25 Walt Disney Co. 4.375% 8/16/41 225 242 Walt Disney Co. 4.125% 12/1/41 1,350 1,394 Walt Disney Co. 3.700% 12/1/42 450 433 Western Union Co. 6.500% 2/26/14 300 315 Western Union Co. 5.930% 10/1/16 400 442 Western Union Co. 6.200% 11/17/36 325 332 Wyndham Worldwide Corp. 2.950% 3/1/17 425 436 Wyndham Worldwide Corp. 2.500% 3/1/18 250 252 Wyndham Worldwide Corp. 4.250% 3/1/22 500 523 Wyndham Worldwide Corp. 3.900% 3/1/23 175 175 Yum! Brands Inc. 5.300% 9/15/19 479 561 Yum! Brands Inc. 6.875% 11/15/37 750 972 Consumer Noncyclical (1.3%) Abbott Laboratories 5.125% 4/1/19 246 293 Abbott Laboratories 6.150% 11/30/37 550 740 Abbott Laboratories 6.000% 4/1/39 200 261 Abbott Laboratories 5.300% 5/27/40 145 176 7 AbbVie Inc. 1.200% 11/6/15 1,525 1,540 7 AbbVie Inc. 1.750% 11/6/17 2,525 2,566 7 AbbVie Inc. 2.000% 11/6/18 550 557 7 AbbVie Inc. 2.900% 11/6/22 1,250 1,258 7 AbbVie Inc. 4.400% 11/6/42 1,125 1,142 Actavis Inc. 1.875% 10/1/17 250 253 Actavis Inc. 3.250% 10/1/22 1,950 1,970 Actavis Inc. 4.625% 10/1/42 100 101 Allergan Inc. 5.750% 4/1/16 125 143 Allergan Inc. 1.350% 3/15/18 175 176 Allergan Inc. 2.800% 3/15/23 125 126 Altria Group Inc. 9.700% 11/10/18 1,372 1,900 Altria Group Inc. 9.250% 8/6/19 613 853 Altria Group Inc. 9.950% 11/10/38 685 1,128 Altria Group Inc. 10.200% 2/6/39 1,175 1,981 AmerisourceBergen Corp. 5.875% 9/15/15 1,175 1,316 AmerisourceBergen Corp. 3.500% 11/15/21 150 160 Amgen Inc. 1.875% 11/15/14 390 398 Amgen Inc. 4.850% 11/18/14 500 533 Amgen Inc. 2.300% 6/15/16 1,880 1,953 Amgen Inc. 2.500% 11/15/16 390 409 Amgen Inc. 2.125% 5/15/17 1,375 1,421 Amgen Inc. 5.850% 6/1/17 125 148 Amgen Inc. 5.700% 2/1/19 780 934 Amgen Inc. 3.450% 10/1/20 275 294 Amgen Inc. 4.100% 6/15/21 610 676 Amgen Inc. 3.875% 11/15/21 390 426 Amgen Inc. 3.625% 5/15/22 625 669 Amgen Inc. 6.375% 6/1/37 400 498 Amgen Inc. 6.900% 6/1/38 500 662 Amgen Inc. 6.400% 2/1/39 700 868 Amgen Inc. 4.950% 10/1/41 100 105 Amgen Inc. 5.150% 11/15/41 970 1,047 Amgen Inc. 5.650% 6/15/42 750 863 Amgen Inc. 5.375% 5/15/43 250 278 Anheuser-Busch Cos. LLC 5.500% 1/15/18 250 298 Anheuser-Busch Cos. LLC 6.800% 8/20/32 900 1,209 Anheuser-Busch InBev Finance Inc. 0.800% 1/15/16 2,175 2,182 Anheuser-Busch InBev Finance Inc. 2.625% 1/17/23 500 495 Anheuser-Busch InBev Finance Inc. 4.000% 1/17/43 1,000 977 Anheuser-Busch InBev Worldwide Inc. 1.500% 7/14/14 650 659 Anheuser-Busch InBev Worldwide Inc. 5.375% 11/15/14 810 871 Anheuser-Busch InBev Worldwide Inc. 4.125% 1/15/15 935 992 Anheuser-Busch InBev Worldwide Inc. 2.875% 2/15/16 300 318 Anheuser-Busch InBev Worldwide Inc. 1.375% 7/15/17 1,575 1,590 Anheuser-Busch InBev Worldwide Inc. 7.750% 1/15/19 885 1,164 Anheuser-Busch InBev Worldwide Inc. 6.875% 11/15/19 375 486 Anheuser-Busch InBev Worldwide Inc. 5.375% 1/15/20 1,835 2,208 Anheuser-Busch InBev Worldwide Inc. 5.000% 4/15/20 675 803 Anheuser-Busch InBev Worldwide Inc. 4.375% 2/15/21 150 172 Anheuser-Busch InBev Worldwide Inc. 8.200% 1/15/39 735 1,175 Anheuser-Busch InBev Worldwide Inc. 6.375% 1/15/40 250 338 Anheuser-Busch InBev Worldwide Inc. 3.750% 7/15/42 750 705 Archer-Daniels-Midland Co. 4.479% 3/1/21 755 862 Archer-Daniels-Midland Co. 5.935% 10/1/32 350 426 Archer-Daniels-Midland Co. 5.375% 9/15/35 225 259 Archer-Daniels-Midland Co. 5.765% 3/1/41 580 699 Archer-Daniels-Midland Co. 4.016% 4/16/43 250 239 AstraZeneca plc 5.400% 6/1/14 875 926 AstraZeneca plc 5.900% 9/15/17 285 342 AstraZeneca plc 6.450% 9/15/37 2,205 2,882 Avon Products Inc. 2.375% 3/15/16 300 304 Avon Products Inc. 4.600% 3/15/20 50 52 Avon Products Inc. 5.000% 3/15/23 150 154 Avon Products Inc. 6.950% 3/15/43 350 358 Baptist Health South Florida Obligated Group Revenue 4.590% 8/15/21 100 113 Baxter International Inc. 4.625% 3/15/15 250 269 Baxter International Inc. 5.900% 9/1/16 150 175 Baxter International Inc. 1.850% 1/15/17 150 154 Baxter International Inc. 2.400% 8/15/22 200 197 Baxter International Inc. 6.250% 12/1/37 100 133 Baxter International Inc. 3.650% 8/15/42 150 139 Beam Inc. 6.375% 6/15/14 153 163 Beam Inc. 5.375% 1/15/16 4 4 Beam Inc. 3.250% 5/15/22 25 26 Beam Inc. 5.875% 1/15/36 250 293 Becton Dickinson & Co. 1.750% 11/8/16 60 62 Becton Dickinson & Co. 5.000% 5/15/19 50 59 Becton Dickinson & Co. 3.250% 11/12/20 875 933 Becton Dickinson & Co. 3.125% 11/8/21 440 459 Boston Scientific Corp. 4.500% 1/15/15 505 536 Boston Scientific Corp. 6.250% 11/15/15 600 673 Boston Scientific Corp. 6.000% 1/15/20 450 525 Boston Scientific Corp. 7.000% 11/15/35 75 96 Boston Scientific Corp. 7.375% 1/15/40 150 202 Bottling Group LLC 5.500% 4/1/16 1,275 1,448 Bottling Group LLC 5.125% 1/15/19 525 623 Bristol-Myers Squibb Co. 5.450% 5/1/18 610 732 Bristol-Myers Squibb Co. 2.000% 8/1/22 575 544 Bristol-Myers Squibb Co. 5.875% 11/15/36 642 806 Bristol-Myers Squibb Co. 6.125% 5/1/38 165 216 Bristol-Myers Squibb Co. 3.250% 8/1/42 225 196 Brown-Forman Corp. 1.000% 1/15/18 350 348 Brown-Forman Corp. 2.250% 1/15/23 100 98 Brown-Forman Corp. 3.750% 1/15/43 150 145 Bunge Ltd. Finance Corp. 5.350% 4/15/14 350 366 Bunge Ltd. Finance Corp. 4.100% 3/15/16 300 322 Bunge Ltd. Finance Corp. 3.200% 6/15/17 250 258 Bunge Ltd. Finance Corp. 8.500% 6/15/19 775 1,004 Campbell Soup Co. 3.050% 7/15/17 50 53 Campbell Soup Co. 4.250% 4/15/21 250 276 Campbell Soup Co. 3.800% 8/2/42 200 180 Cardinal Health Inc. 4.000% 6/15/15 100 107 Cardinal Health Inc. 1.700% 3/15/18 150 149 Cardinal Health Inc. 4.625% 12/15/20 515 580 Cardinal Health Inc. 3.200% 3/15/23 275 272 Cardinal Health Inc. 4.600% 3/15/43 175 171 CareFusion Corp. 5.125% 8/1/14 1,100 1,160 CareFusion Corp. 6.375% 8/1/19 240 291 Catholic Health Initiatives Colorado GO 1.600% 11/1/17 200 203 4 Catholic Health Initiatives Colorado GO 4.350% 11/1/42 650 654 Celgene Corp. 2.450% 10/15/15 75 78 Celgene Corp. 1.900% 8/15/17 250 255 Celgene Corp. 3.950% 10/15/20 50 54 Celgene Corp. 3.250% 8/15/22 500 506 Celgene Corp. 5.700% 10/15/40 75 86 Church & Dwight Co. Inc. 3.350% 12/15/15 100 106 Clorox Co. 3.550% 11/1/15 325 345 Clorox Co. 3.800% 11/15/21 175 186 Coca-Cola Co. 0.750% 3/13/15 525 529 Coca-Cola Co. 1.500% 11/15/15 920 943 Coca-Cola Co. 5.350% 11/15/17 800 949 Coca-Cola Co. 4.875% 3/15/19 725 860 Coca-Cola Co. 3.150% 11/15/20 1,052 1,137 Coca-Cola Co. 3.300% 9/1/21 1,210 1,311 Coca-Cola Enterprises Inc. 2.125% 9/15/15 205 211 Coca-Cola Enterprises Inc. 3.500% 9/15/20 600 633 Coca-Cola Femsa SAB de CV 4.625% 2/15/20 100 111 Coca-Cola HBC Finance BV 5.500% 9/17/15 600 652 Coca-Cola Refreshments USA Inc. 4.250% 3/1/15 300 320 Colgate-Palmolive Co. 1.300% 1/15/17 525 533 Colgate-Palmolive Co. 2.450% 11/15/21 165 169 ConAgra Foods Inc. 5.875% 4/15/14 275 289 ConAgra Foods Inc. 1.900% 1/25/18 600 606 ConAgra Foods Inc. 3.250% 9/15/22 1,500 1,511 ConAgra Foods Inc. 3.200% 1/25/23 2,000 1,995 ConAgra Foods Inc. 7.125% 10/1/26 450 574 ConAgra Foods Inc. 7.000% 10/1/28 100 128 ConAgra Foods Inc. 4.650% 1/25/43 150 150 Covidien International Finance SA 1.350% 5/29/15 175 177 Covidien International Finance SA 6.000% 10/15/17 905 1,086 Covidien International Finance SA 3.200% 6/15/22 1,500 1,562 Covidien International Finance SA 6.550% 10/15/37 630 853 CR Bard Inc. 1.375% 1/15/18 1,825 1,824 CR Bard Inc. 4.400% 1/15/21 165 185 Delhaize Group SA 6.500% 6/15/17 165 189 Delhaize Group SA 5.700% 10/1/40 300 293 Diageo Capital plc 1.500% 5/11/17 2,600 2,643 Diageo Capital plc 5.750% 10/23/17 690 821 Diageo Finance BV 5.300% 10/28/15 625 696 Diageo Investment Corp. 2.875% 5/11/22 300 304 Diageo Investment Corp. 4.250% 5/11/42 150 152 Dignity Health California GO 3.125% 11/1/22 150 148 Dignity Health California GO 4.500% 11/1/42 450 432 Dr Pepper Snapple Group Inc. 2.900% 1/15/16 1,205 1,272 Dr Pepper Snapple Group Inc. 2.600% 1/15/19 40 42 Dr Pepper Snapple Group Inc. 2.000% 1/15/20 500 491 Eli Lilly & Co. 5.500% 3/15/27 625 790 Eli Lilly & Co. 5.950% 11/15/37 165 213 Energizer Holdings Inc. 4.700% 5/19/21 150 159 Energizer Holdings Inc. 4.700% 5/24/22 400 426 Estee Lauder Cos. Inc. 2.350% 8/15/22 225 221 Estee Lauder Cos. Inc. 3.700% 8/15/42 25 23 Express Scripts Holding Co. 2.100% 2/12/15 2,275 2,325 Express Scripts Holding Co. 2.650% 2/15/17 2,100 2,199 Express Scripts Holding Co. 4.750% 11/15/21 650 738 Express Scripts Holding Co. 3.900% 2/15/22 225 241 Express Scripts Holding Co. 6.125% 11/15/41 550 688 Flowers Foods Inc. 4.375% 4/1/22 175 178 Genentech Inc. 4.750% 7/15/15 800 873 Genentech Inc. 5.250% 7/15/35 1,000 1,176 General Mills Inc. 5.200% 3/17/15 875 951 General Mills Inc. 5.700% 2/15/17 575 670 General Mills Inc. 5.650% 2/15/19 875 1,054 General Mills Inc. 3.150% 12/15/21 425 446 General Mills Inc. 5.400% 6/15/40 245 292 Gilead Sciences Inc. 2.400% 12/1/14 300 308 Gilead Sciences Inc. 3.050% 12/1/16 25 27 Gilead Sciences Inc. 4.500% 4/1/21 300 339 Gilead Sciences Inc. 4.400% 12/1/21 800 899 Gilead Sciences Inc. 5.650% 12/1/41 250 303 GlaxoSmithKline Capital Inc. 0.700% 3/18/16 225 225 GlaxoSmithKline Capital Inc. 5.650% 5/15/18 1,095 1,326 GlaxoSmithKline Capital Inc. 2.800% 3/18/23 75 76 GlaxoSmithKline Capital Inc. 5.375% 4/15/34 300 355 GlaxoSmithKline Capital Inc. 6.375% 5/15/38 2,145 2,865 GlaxoSmithKline Capital Inc. 4.200% 3/18/43 300 304 GlaxoSmithKline Capital plc 1.500% 5/8/17 1,875 1,905 GlaxoSmithKline Capital plc 2.850% 5/8/22 200 204 Hasbro Inc. 6.300% 9/15/17 550 639 Hasbro Inc. 6.350% 3/15/40 1,000 1,160 Hershey Co. 5.450% 9/1/16 150 172 Hershey Co. 1.500% 11/1/16 200 205 Hershey Co. 4.125% 12/1/20 190 216 HJ Heinz Co. 1.500% 3/1/17 250 253 Hormel Foods Corp. 4.125% 4/15/21 75 84 Hospira Inc. 5.900% 6/15/14 200 211 Ingredion Inc. 3.200% 11/1/15 25 26 Ingredion Inc. 4.625% 11/1/20 50 56 Ingredion Inc. 6.625% 4/15/37 75 90 JM Smucker Co. 3.500% 10/15/21 130 137 Johnson & Johnson 1.200% 5/15/14 165 167 Johnson & Johnson 2.150% 5/15/16 500 525 Johnson & Johnson 5.150% 7/15/18 125 150 Johnson & Johnson 6.730% 11/15/23 245 342 Johnson & Johnson 6.950% 9/1/29 100 139 Johnson & Johnson 4.950% 5/15/33 550 658 Johnson & Johnson 5.950% 8/15/37 245 325 Johnson & Johnson 5.850% 7/15/38 325 428 Kaiser Foundation Hospitals 3.500% 4/1/22 100 105 Kaiser Foundation Hospitals 4.875% 4/1/42 200 218 Kellogg Co. 1.125% 5/15/15 200 202 Kellogg Co. 1.875% 11/17/16 1,275 1,310 Kellogg Co. 1.750% 5/17/17 100 102 Kellogg Co. 4.150% 11/15/19 250 281 Kellogg Co. 4.000% 12/15/20 370 412 Kellogg Co. 3.125% 5/17/22 175 181 Kellogg Co. 7.450% 4/1/31 650 878 Kimberly-Clark Corp. 4.875% 8/15/15 650 717 Kimberly-Clark Corp. 6.125% 8/1/17 200 242 Kimberly-Clark Corp. 3.625% 8/1/20 250 275 Kimberly-Clark Corp. 3.875% 3/1/21 560 628 Kimberly-Clark Corp. 5.300% 3/1/41 725 890 Koninklijke Philips Electronics NV 5.750% 3/11/18 750 894 Koninklijke Philips Electronics NV 3.750% 3/15/22 500 541 Koninklijke Philips Electronics NV 6.875% 3/11/38 405 550 Koninklijke Philips Electronics NV 5.000% 3/15/42 585 657 Kraft Foods Group Inc. 1.625% 6/4/15 200 203 Kraft Foods Group Inc. 2.250% 6/5/17 500 519 Kraft Foods Group Inc. 6.125% 8/23/18 1,160 1,411 Kraft Foods Group Inc. 5.375% 2/10/20 78 93 Kraft Foods Group Inc. 3.500% 6/6/22 300 313 Kraft Foods Group Inc. 6.875% 1/26/39 975 1,278 Kraft Foods Group Inc. 5.000% 6/4/42 900 967 Kroger Co. 4.950% 1/15/15 500 535 Kroger Co. 3.900% 10/1/15 350 375 Kroger Co. 2.200% 1/15/17 525 541 Kroger Co. 6.400% 8/15/17 165 197 Kroger Co. 6.150% 1/15/20 410 499 Kroger Co. 8.000% 9/15/29 750 988 Laboratory Corp. of America Holdings 5.625% 12/15/15 325 364 Laboratory Corp. of America Holdings 4.625% 11/15/20 765 838 Life Technologies Corp. 4.400% 3/1/15 225 237 Life Technologies Corp. 3.500% 1/15/16 50 52 Life Technologies Corp. 6.000% 3/1/20 610 683 Life Technologies Corp. 5.000% 1/15/21 1,100 1,188 Lorillard Tobacco Co. 3.500% 8/4/16 75 79 Lorillard Tobacco Co. 2.300% 8/21/17 2,125 2,143 Lorillard Tobacco Co. 8.125% 6/23/19 450 572 Lorillard Tobacco Co. 7.000% 8/4/41 75 88 Mattel Inc. 1.700% 3/15/18 125 126 Mattel Inc. 3.150% 3/15/23 75 76 Mattel Inc. 5.450% 11/1/41 130 142 Mayo Clinic 3.774% 11/15/43 650 622 4 Mayo Clinic 4.000% 11/15/47 300 294 McCormick & Co. Inc. 3.900% 7/15/21 100 109 McKesson Corp. 0.950% 12/4/15 1,450 1,456 McKesson Corp. 3.250% 3/1/16 1,175 1,256 McKesson Corp. 4.750% 3/1/21 485 561 McKesson Corp. 6.000% 3/1/41 125 161 Mead Johnson Nutrition Co. 3.500% 11/1/14 75 78 Mead Johnson Nutrition Co. 4.900% 11/1/19 625 712 Mead Johnson Nutrition Co. 5.900% 11/1/39 390 462 Medco Health Solutions Inc. 2.750% 9/15/15 50 52 Medco Health Solutions Inc. 7.125% 3/15/18 805 999 Medco Health Solutions Inc. 4.125% 9/15/20 410 447 Medtronic Inc. 3.000% 3/15/15 630 660 Medtronic Inc. 4.750% 9/15/15 550 605 Medtronic Inc. 1.375% 4/1/18 1,075 1,073 Medtronic Inc. 4.450% 3/15/20 175 201 Medtronic Inc. 4.125% 3/15/21 410 460 Medtronic Inc. 2.750% 4/1/23 50 50 Medtronic Inc. 5.550% 3/15/40 75 92 Medtronic Inc. 4.500% 3/15/42 75 80 Medtronic Inc. 4.000% 4/1/43 275 266 Memorial Sloan-Kettering Cancer Center New York GO 5.000% 7/1/42 100 115 Memorial Sloan-Kettering Cancer Center New York GO 4.125% 7/1/52 450 434 Merck & Co. Inc. 6.000% 9/15/17 1,075 1,304 Merck & Co. Inc. 1.100% 1/31/18 175 175 Merck & Co. Inc. 3.875% 1/15/21 350 390 Merck & Co. Inc. 2.400% 9/15/22 600 595 Merck & Co. Inc. 6.550% 9/15/37 1,260 1,735 Merck & Co. Inc. 3.600% 9/15/42 150 141 Merck Sharp & Dohme Corp. 4.750% 3/1/15 275 297 Merck Sharp & Dohme Corp. 4.000% 6/30/15 760 819 Merck Sharp & Dohme Corp. 5.000% 6/30/19 580 694 Merck Sharp & Dohme Corp. 6.400% 3/1/28 225 302 Merck Sharp & Dohme Corp. 5.950% 12/1/28 250 323 Merck Sharp & Dohme Corp. 5.850% 6/30/39 100 130 Molson Coors Brewing Co. 2.000% 5/1/17 125 128 Molson Coors Brewing Co. 3.500% 5/1/22 75 78 Molson Coors Brewing Co. 5.000% 5/1/42 275 291 Mondelez International Inc. 4.125% 2/9/16 1,835 1,997 Mondelez International Inc. 6.500% 8/11/17 525 635 Mondelez International Inc. 6.125% 2/1/18 410 492 Mondelez International Inc. 5.375% 2/10/20 482 572 Mondelez International Inc. 6.500% 11/1/31 875 1,092 Mondelez International Inc. 7.000% 8/11/37 725 974 Mondelez International Inc. 6.875% 2/1/38 700 932 Mondelez International Inc. 6.875% 1/26/39 250 335 Mondelez International Inc. 6.500% 2/9/40 1,130 1,468 Newell Rubbermaid Inc. 2.050% 12/1/17 775 779 Novant Health Inc. 5.850% 11/1/19 300 359 Novartis Capital Corp. 2.900% 4/24/15 655 687 Novartis Securities Investment Ltd. 5.125% 2/10/19 2,285 2,728 Partners Healthcare System Massachusetts GO 3.443% 7/1/21 200 211 PepsiAmericas Inc. 5.000% 5/15/17 450 517 PepsiCo Inc. 2.500% 5/10/16 410 431 PepsiCo Inc. 1.250% 8/13/17 500 502 PepsiCo Inc. 5.000% 6/1/18 775 910 PepsiCo Inc. 7.900% 11/1/18 1,725 2,297 PepsiCo Inc. 3.000% 8/25/21 1,070 1,120 PepsiCo Inc. 2.750% 3/5/22 2,725 2,758 PepsiCo Inc. 4.875% 11/1/40 165 185 PepsiCo Inc. 3.600% 8/13/42 1,000 920 PerkinElmer Inc. 5.000% 11/15/21 165 182 Pfizer Inc. 5.350% 3/15/15 3,235 3,528 Pfizer Inc. 6.200% 3/15/19 1,535 1,927 Pfizer Inc. 7.200% 3/15/39 410 598 Philip Morris International Inc. 1.625% 3/20/17 200 204 Philip Morris International Inc. 1.125% 8/21/17 75 75 Philip Morris International Inc. 5.650% 5/16/18 685 821 Philip Morris International Inc. 4.125% 5/17/21 370 414 Philip Morris International Inc. 2.625% 3/6/23 1,300 1,279 Philip Morris International Inc. 6.375% 5/16/38 825 1,061 Philip Morris International Inc. 4.375% 11/15/41 1,595 1,599 Philip Morris International Inc. 4.500% 3/20/42 175 179 Philip Morris International Inc. 3.875% 8/21/42 75 70 Philip Morris International Inc. 4.125% 3/4/43 300 288 4 Procter & Gamble - Esop 9.360% 1/1/21 806 1,066 Procter & Gamble Co. 0.700% 8/15/14 410 412 Procter & Gamble Co. 4.950% 8/15/14 100 106 Procter & Gamble Co. 3.500% 2/15/15 525 554 Procter & Gamble Co. 1.450% 8/15/16 2,800 2,869 Procter & Gamble Co. 4.700% 2/15/19 485 572 Procter & Gamble Co. 6.450% 1/15/26 600 824 Procter & Gamble Co. 5.550% 3/5/37 805 1,029 Quest Diagnostics Inc. 5.450% 11/1/15 250 276 Quest Diagnostics Inc. 4.700% 4/1/21 465 509 Reynolds American Inc. 1.050% 10/30/15 250 250 Reynolds American Inc. 6.750% 6/15/17 100 120 Reynolds American Inc. 7.750% 6/1/18 500 632 Reynolds American Inc. 3.250% 11/1/22 150 149 Reynolds American Inc. 4.750% 11/1/42 650 627 Safeway Inc. 3.400% 12/1/16 50 53 Safeway Inc. 3.950% 8/15/20 1,255 1,286 Safeway Inc. 4.750% 12/1/21 25 27 Safeway Inc. 7.250% 2/1/31 50 58 Sanofi 2.625% 3/29/16 1,400 1,474 Sanofi 4.000% 3/29/21 1,110 1,234 St. Jude Medical Inc. 3.750% 7/15/14 425 443 St. Jude Medical Inc. 4.875% 7/15/19 75 86 St. Jude Medical Inc. 3.250% 4/15/23 550 552 St. Jude Medical Inc. 4.750% 4/15/43 450 457 Stryker Corp. 3.000% 1/15/15 100 104 Stryker Corp. 2.000% 9/30/16 315 327 Stryker Corp. 4.375% 1/15/20 100 113 Sysco Corp. 5.250% 2/12/18 500 592 Sysco Corp. 5.375% 9/21/35 500 596 Teva Pharmaceutical Finance Co. BV 2.400% 11/10/16 390 408 Teva Pharmaceutical Finance Co. BV 3.650% 11/10/21 185 197 Teva Pharmaceutical Finance Co. BV 2.950% 12/18/22 1,375 1,378 Teva Pharmaceutical Finance II BV / Teva Pharmaceutical Finance III LLC 3.000% 6/15/15 225 236 Teva Pharmaceutical Finance IV BV 3.650% 11/10/21 340 362 Teva Pharmaceutical Finance IV LLC 2.250% 3/18/20 150 151 Thermo Fisher Scientific Inc. 3.250% 11/20/14 100 104 Thermo Fisher Scientific Inc. 3.200% 5/1/15 400 418 Thermo Fisher Scientific Inc. 2.250% 8/15/16 1,480 1,531 Thermo Fisher Scientific Inc. 4.500% 3/1/21 500 548 Thermo Fisher Scientific Inc. 3.150% 1/15/23 1,375 1,366 Tupperware Brands Corp. 4.750% 6/1/21 175 185 Tyson Foods Inc. 4.500% 6/15/22 2,475 2,685 Unilever Capital Corp. 2.750% 2/10/16 500 528 Unilever Capital Corp. 0.850% 8/2/17 2,200 2,187 Unilever Capital Corp. 4.800% 2/15/19 150 176 Unilever Capital Corp. 4.250% 2/10/21 805 917 UST LLC 5.750% 3/1/18 1,175 1,383 Whirlpool Corp. 4.700% 6/1/22 325 357 Wyeth LLC 5.500% 2/15/16 410 467 Wyeth LLC 6.450% 2/1/24 800 1,069 Wyeth LLC 6.500% 2/1/34 500 671 Wyeth LLC 6.000% 2/15/36 1,225 1,586 Wyeth LLC 5.950% 4/1/37 460 586 Zimmer Holdings Inc. 1.400% 11/30/14 25 25 Zimmer Holdings Inc. 4.625% 11/30/19 205 235 Zimmer Holdings Inc. 3.375% 11/30/21 25 26 Zimmer Holdings Inc. 5.750% 11/30/39 400 473 7 Zoetis Inc. 1.150% 2/1/16 100 101 7 Zoetis Inc. 1.875% 2/1/18 75 76 7 Zoetis Inc. 3.250% 2/1/23 2,000 2,036 7 Zoetis Inc. 4.700% 2/1/43 150 153 Energy (0.6%) Alberta Energy Co. Ltd. 7.375% 11/1/31 750 930 Anadarko Petroleum Corp. 5.750% 6/15/14 125 132 Anadarko Petroleum Corp. 5.950% 9/15/16 1,495 1,721 Anadarko Petroleum Corp. 6.375% 9/15/17 275 329 Anadarko Petroleum Corp. 6.950% 6/15/19 50 63 Anadarko Petroleum Corp. 6.450% 9/15/36 650 800 Anadarko Petroleum Corp. 7.950% 6/15/39 125 176 Anadarko Petroleum Corp. 6.200% 3/15/40 910 1,103 Apache Corp. 5.625% 1/15/17 75 87 Apache Corp. 1.750% 4/15/17 300 306 Apache Corp. 6.900% 9/15/18 500 630 Apache Corp. 3.625% 2/1/21 965 1,040 Apache Corp. 3.250% 4/15/22 1,000 1,036 Apache Corp. 2.625% 1/15/23 125 121 Apache Corp. 6.000% 1/15/37 725 871 Apache Corp. 5.100% 9/1/40 100 107 Apache Corp. 4.750% 4/15/43 900 919 Apache Finance Canada Corp. 7.750% 12/15/29 225 311 Baker Hughes Inc. 3.200% 8/15/21 205 217 Baker Hughes Inc. 6.875% 1/15/29 400 538 Baker Hughes Inc. 5.125% 9/15/40 795 923 BJ Services Co. 6.000% 6/1/18 100 122 BP Capital Markets plc 3.625% 5/8/14 300 310 BP Capital Markets plc 3.875% 3/10/15 250 266 BP Capital Markets plc 3.125% 10/1/15 800 845 BP Capital Markets plc 3.200% 3/11/16 1,830 1,949 BP Capital Markets plc 1.846% 5/5/17 1,375 1,410 BP Capital Markets plc 1.375% 11/6/17 975 976 BP Capital Markets plc 4.750% 3/10/19 600 700 BP Capital Markets plc 4.500% 10/1/20 950 1,088 BP Capital Markets plc 4.742% 3/11/21 1,260 1,461 BP Capital Markets plc 3.561% 11/1/21 1,050 1,116 BP Capital Markets plc 3.245% 5/6/22 50 52 BP Capital Markets plc 2.500% 11/6/22 150 146 Burlington Resources Finance Co. 7.400% 12/1/31 600 840 Cameron International Corp. 1.600% 4/30/15 350 353 Cameron International Corp. 3.600% 4/30/22 775 814 Canadian Natural Resources Ltd. 1.450% 11/14/14 400 405 Canadian Natural Resources Ltd. 4.900% 12/1/14 175 187 Canadian Natural Resources Ltd. 5.700% 5/15/17 615 719 Canadian Natural Resources Ltd. 3.450% 11/15/21 125 133 Canadian Natural Resources Ltd. 7.200% 1/15/32 500 654 Canadian Natural Resources Ltd. 6.450% 6/30/33 400 486 Canadian Natural Resources Ltd. 6.500% 2/15/37 425 527 Cenovus Energy Inc. 4.500% 9/15/14 410 432 Cenovus Energy Inc. 5.700% 10/15/19 475 575 Cenovus Energy Inc. 3.000% 8/15/22 100 100 Cenovus Energy Inc. 6.750% 11/15/39 750 972 Cenovus Energy Inc. 4.450% 9/15/42 325 320 Chevron Corp. 4.950% 3/3/19 475 567 Chevron Corp. 2.355% 12/5/22 1,625 1,609 ConocoPhillips 4.600% 1/15/15 1,610 1,723 ConocoPhillips 5.750% 2/1/19 1,985 2,430 ConocoPhillips 6.000% 1/15/20 330 414 ConocoPhillips 5.900% 10/15/32 150 189 ConocoPhillips 5.900% 5/15/38 305 382 ConocoPhillips 6.500% 2/1/39 1,160 1,549 ConocoPhillips Canada Funding Co. I 5.950% 10/15/36 400 505 ConocoPhillips Co. 1.050% 12/15/17 725 722 ConocoPhillips Holding Co. 6.950% 4/15/29 275 372 Devon Energy Corp. 2.400% 7/15/16 100 104 Devon Energy Corp. 4.000% 7/15/21 975 1,040 Devon Energy Corp. 7.950% 4/15/32 25 34 Devon Energy Corp. 5.600% 7/15/41 1,310 1,435 Devon Financing Co. LLC 7.875% 9/30/31 425 574 Diamond Offshore Drilling Inc. 4.875% 7/1/15 100 109 Diamond Offshore Drilling Inc. 5.875% 5/1/19 75 92 Diamond Offshore Drilling Inc. 5.700% 10/15/39 225 285 Encana Corp. 3.900% 11/15/21 890 943 Encana Corp. 7.200% 11/1/31 625 763 Encana Corp. 5.150% 11/15/41 50 51 EnCana Holdings Finance Corp. 5.800% 5/1/14 50 53 Ensco plc 3.250% 3/15/16 1,000 1,065 EOG Resources Inc. 2.500% 2/1/16 1,495 1,562 EOG Resources Inc. 5.625% 6/1/19 275 334 EOG Resources Inc. 4.100% 2/1/21 150 169 EOG Resources Inc. 2.625% 3/15/23 700 691 EQT Corp. 8.125% 6/1/19 400 497 FMC Technologies Inc. 2.000% 10/1/17 200 203 FMC Technologies Inc. 3.450% 10/1/22 125 127 Halliburton Co. 3.250% 11/15/21 40 43 Halliburton Co. 6.700% 9/15/38 80 109 Halliburton Co. 7.450% 9/15/39 450 661 Halliburton Co. 4.500% 11/15/41 730 787 Hess Corp. 8.125% 2/15/19 1,395 1,804 Hess Corp. 7.875% 10/1/29 150 195 Hess Corp. 7.125% 3/15/33 375 463 Hess Corp. 6.000% 1/15/40 225 252 Hess Corp. 5.600% 2/15/41 175 188 Husky Energy Inc. 7.250% 12/15/19 505 649 Husky Energy Inc. 3.950% 4/15/22 775 832 Husky Energy Inc. 6.800% 9/15/37 100 130 Kerr-McGee Corp. 6.950% 7/1/24 1,000 1,255 Kerr-McGee Corp. 7.875% 9/15/31 150 197 Marathon Oil Corp. 0.900% 11/1/15 400 400 Marathon Oil Corp. 6.000% 10/1/17 100 119 Marathon Oil Corp. 5.900% 3/15/18 225 268 Marathon Oil Corp. 2.800% 11/1/22 425 414 Marathon Oil Corp. 6.800% 3/15/32 1,080 1,358 Marathon Petroleum Corp. 3.500% 3/1/16 400 428 Marathon Petroleum Corp. 5.125% 3/1/21 750 873 Marathon Petroleum Corp. 6.500% 3/1/41 150 186 Murphy Oil Corp. 2.500% 12/1/17 575 578 Murphy Oil Corp. 3.700% 12/1/22 150 146 Murphy Oil Corp. 5.125% 12/1/42 275 258 Nabors Industries Inc. 6.150% 2/15/18 870 993 Nabors Industries Inc. 9.250% 1/15/19 600 774 Nabors Industries Inc. 5.000% 9/15/20 100 106 National Oilwell Varco Inc. 1.350% 12/1/17 300 301 National Oilwell Varco Inc. 2.600% 12/1/22 1,075 1,067 National Oilwell Varco Inc. 3.950% 12/1/42 400 384 Noble Energy Inc. 8.250% 3/1/19 965 1,259 Noble Energy Inc. 4.150% 12/15/21 875 962 Noble Energy Inc. 6.000% 3/1/41 75 90 Noble Holding International Ltd. 3.450% 8/1/15 75 79 Noble Holding International Ltd. 3.050% 3/1/16 310 323 Noble Holding International Ltd. 2.500% 3/15/17 225 233 Noble Holding International Ltd. 4.900% 8/1/20 700 772 Noble Holding International Ltd. 3.950% 3/15/22 100 103 Noble Holding International Ltd. 6.200% 8/1/40 200 226 Noble Holding International Ltd. 6.050% 3/1/41 300 332 Noble Holding International Ltd. 5.250% 3/15/42 225 227 Occidental Petroleum Corp. 2.500% 2/1/16 1,220 1,285 Occidental Petroleum Corp. 4.125% 6/1/16 1,493 1,648 Occidental Petroleum Corp. 4.100% 2/1/21 200 226 Occidental Petroleum Corp. 3.125% 2/15/22 750 789 PC Financial Partnership 5.000% 11/15/14 25 27 Petro-Canada 7.875% 6/15/26 100 141 Petro-Canada 5.350% 7/15/33 450 494 Petro-Canada 5.950% 5/15/35 500 592 Petro-Canada 6.800% 5/15/38 250 328 Petrohawk Energy Corp. 7.250% 8/15/18 1,000 1,117 Petrohawk Energy Corp. 6.250% 6/1/19 1,500 1,697 Phillips 66 1.950% 3/5/15 325 332 Phillips 66 2.950% 5/1/17 1,550 1,645 Phillips 66 4.300% 4/1/22 675 741 Phillips 66 5.875% 5/1/42 425 502 Pioneer Natural Resources Co. 6.875% 5/1/18 750 914 Pioneer Natural Resources Co. 3.950% 7/15/22 1,075 1,122 Pride International Inc. 6.875% 8/15/20 1,400 1,759 Rowan Cos. Inc. 5.000% 9/1/17 500 557 Rowan Cos. Inc. 7.875% 8/1/19 125 156 Rowan Cos. Inc. 5.400% 12/1/42 500 499 Shell International Finance BV 3.100% 6/28/15 1,075 1,136 Shell International Finance BV 3.250% 9/22/15 200 213 Shell International Finance BV 0.625% 12/4/15 275 276 Shell International Finance BV 5.200% 3/22/17 300 348 Shell International Finance BV 1.125% 8/21/17 600 603 Shell International Finance BV 4.300% 9/22/19 1,000 1,159 Shell International Finance BV 4.375% 3/25/20 275 319 Shell International Finance BV 2.375% 8/21/22 800 793 Shell International Finance BV 2.250% 1/6/23 175 170 Shell International Finance BV 6.375% 12/15/38 820 1,134 Shell International Finance BV 5.500% 3/25/40 750 939 Shell International Finance BV 3.625% 8/21/42 450 435 Southwestern Energy Co. 4.100% 3/15/22 875 925 Suncor Energy Inc. 6.100% 6/1/18 100 121 Suncor Energy Inc. 6.500% 6/15/38 1,820 2,319 Suncor Energy Inc. 6.850% 6/1/39 610 811 Talisman Energy Inc. 5.125% 5/15/15 100 107 Talisman Energy Inc. 7.750% 6/1/19 615 785 Talisman Energy Inc. 3.750% 2/1/21 350 365 Talisman Energy Inc. 6.250% 2/1/38 500 564 Tosco Corp. 8.125% 2/15/30 1,150 1,684 Total Capital Canada Ltd. 1.625% 1/28/14 575 581 Total Capital Canada Ltd. 1.450% 1/15/18 225 224 Total Capital Canada Ltd. 2.750% 7/15/23 425 427 Total Capital International SA 1.550% 6/28/17 875 890 Total Capital International SA 2.875% 2/17/22 800 822 Total Capital International SA 2.700% 1/25/23 200 201 Total Capital SA 3.000% 6/24/15 575 604 Total Capital SA 2.300% 3/15/16 1,060 1,105 Total Capital SA 4.450% 6/24/20 425 492 Total Capital SA 4.125% 1/28/21 512 577 Transocean Inc. 4.950% 11/15/15 2,025 2,194 Transocean Inc. 5.050% 12/15/16 650 722 Transocean Inc. 2.500% 10/15/17 100 101 Transocean Inc. 6.000% 3/15/18 925 1,048 Transocean Inc. 6.500% 11/15/20 200 231 Transocean Inc. 3.800% 10/15/22 325 320 Transocean Inc. 7.500% 4/15/31 300 356 Transocean Inc. 7.350% 12/15/41 925 1,121 Valero Energy Corp. 4.500% 2/1/15 75 80 Valero Energy Corp. 6.125% 6/15/17 213 253 Valero Energy Corp. 6.125% 2/1/20 850 1,033 Valero Energy Corp. 7.500% 4/15/32 875 1,133 Valero Energy Corp. 6.625% 6/15/37 855 1,042 Weatherford International Inc. 6.800% 6/15/37 400 444 Weatherford International Ltd. 6.000% 3/15/18 425 484 Weatherford International Ltd. 9.625% 3/1/19 775 1,013 Weatherford International Ltd. 4.500% 4/15/22 775 797 Weatherford International Ltd. 6.500% 8/1/36 800 864 XTO Energy Inc. 6.250% 8/1/17 400 491 Other Industrial (0.0%) California Institute of Technology GO 4.700% 11/1/11 700 720 Cintas Corp. No 2 6.125% 12/1/17 400 478 Cintas Corp. No 2 3.250% 6/1/22 150 153 Fluor Corp. 3.375% 9/15/21 150 159 4 Johns Hopkins University Maryland GO 4.083% 7/1/53 300 309 Massachusetts Institute of Technology GO 5.600% 7/1/11 400 536 University of Pennsylvania GO 4.674% 9/1/12 625 664 7 URS Corp. 5.250% 4/1/22 325 343 Technology (0.4%) Adobe Systems Inc. 3.250% 2/1/15 200 209 Adobe Systems Inc. 4.750% 2/1/20 325 363 Agilent Technologies Inc. 5.500% 9/14/15 550 608 Agilent Technologies Inc. 6.500% 11/1/17 350 419 Agilent Technologies Inc. 3.200% 10/1/22 1,300 1,297 Altera Corp. 1.750% 5/15/17 150 153 Amphenol Corp. 4.750% 11/15/14 200 212 Amphenol Corp. 4.000% 2/1/22 75 78 Analog Devices Inc. 5.000% 7/1/14 175 185 Analog Devices Inc. 3.000% 4/15/16 50 53 Applied Materials Inc. 2.650% 6/15/16 75 79 Applied Materials Inc. 4.300% 6/15/21 685 764 Applied Materials Inc. 5.850% 6/15/41 125 149 Arrow Electronics Inc. 3.375% 11/1/15 600 624 Autodesk Inc. 1.950% 12/15/17 550 547 Autodesk Inc. 3.600% 12/15/22 100 101 Baidu Inc. 3.500% 11/28/22 1,200 1,201 BMC Software Inc. 7.250% 6/1/18 175 200 BMC Software Inc. 4.250% 2/15/22 100 100 BMC Software Inc. 4.500% 12/1/22 25 26 Broadcom Corp. 2.700% 11/1/18 515 547 7 Broadcom Corp. 2.500% 8/15/22 600 591 CA Inc. 6.125% 12/1/14 500 540 CA Inc. 5.375% 12/1/19 205 232 Cisco Systems Inc. 5.500% 2/22/16 500 568 Cisco Systems Inc. 4.950% 2/15/19 125 147 Cisco Systems Inc. 4.450% 1/15/20 2,275 2,620 Cisco Systems Inc. 5.900% 2/15/39 425 530 Cisco Systems Inc. 5.500% 1/15/40 1,205 1,434 Computer Sciences Corp. 6.500% 3/15/18 125 145 Corning Inc. 6.625% 5/15/19 50 62 Corning Inc. 4.700% 3/15/37 850 860 Corning Inc. 5.750% 8/15/40 340 399 Dell Inc. 2.100% 4/1/14 80 81 Dell Inc. 2.300% 9/10/15 75 75 Dell Inc. 3.100% 4/1/16 320 321 Dell Inc. 5.650% 4/15/18 900 940 Dell Inc. 5.875% 6/15/19 175 183 Dun & Bradstreet Corp. 2.875% 11/15/15 150 155 Equifax Inc. 6.300% 7/1/17 125 146 Fiserv Inc. 3.125% 10/1/15 150 158 Fiserv Inc. 3.125% 6/15/16 585 617 Fiserv Inc. 6.800% 11/20/17 475 572 Google Inc. 1.250% 5/19/14 330 334 Google Inc. 2.125% 5/19/16 50 52 Google Inc. 3.625% 5/19/21 350 387 Harris Corp. 5.000% 10/1/15 425 463 Harris Corp. 5.950% 12/1/17 200 232 Harris Corp. 6.150% 12/15/40 25 29 Hewlett-Packard Co. 1.550% 5/30/14 750 753 Hewlett-Packard Co. 2.125% 9/13/15 575 584 Hewlett-Packard Co. 2.650% 6/1/16 225 229 Hewlett-Packard Co. 3.000% 9/15/16 325 335 Hewlett-Packard Co. 5.400% 3/1/17 225 250 Hewlett-Packard Co. 2.600% 9/15/17 400 403 Hewlett-Packard Co. 5.500% 3/1/18 1,025 1,151 Hewlett-Packard Co. 3.750% 12/1/20 700 696 Hewlett-Packard Co. 4.300% 6/1/21 150 153 Hewlett-Packard Co. 4.375% 9/15/21 650 664 Hewlett-Packard Co. 4.650% 12/9/21 675 699 Hewlett-Packard Co. 6.000% 9/15/41 610 621 Intel Corp. 1.950% 10/1/16 225 233 Intel Corp. 1.350% 12/15/17 2,510 2,517 Intel Corp. 3.300% 10/1/21 200 210 Intel Corp. 2.700% 12/15/22 700 692 Intel Corp. 4.000% 12/15/32 475 468 Intel Corp. 4.800% 10/1/41 955 1,006 Intel Corp. 4.250% 12/15/42 775 752 International Business Machines Corp. 0.875% 10/31/14 325 328 International Business Machines Corp. 0.550% 2/6/15 800 801 International Business Machines Corp. 2.000% 1/5/16 275 285 International Business Machines Corp. 1.950% 7/22/16 300 311 International Business Machines Corp. 1.250% 2/6/17 1,150 1,161 International Business Machines Corp. 5.700% 9/14/17 4,000 4,783 International Business Machines Corp. 1.875% 5/15/19 50 51 International Business Machines Corp. 2.900% 11/1/21 200 210 International Business Machines Corp. 5.600% 11/30/39 1,114 1,386 International Business Machines Corp. 4.000% 6/20/42 423 425 Jabil Circuit Inc. 5.625% 12/15/20 250 267 Juniper Networks Inc. 3.100% 3/15/16 75 79 Juniper Networks Inc. 4.600% 3/15/21 360 386 Juniper Networks Inc. 5.950% 3/15/41 150 167 KLA-Tencor Corp. 6.900% 5/1/18 325 388 Lexmark International Inc. 6.650% 6/1/18 375 418 Maxim Integrated Products Inc. 3.375% 3/15/23 50 51 Microsoft Corp. 2.950% 6/1/14 985 1,015 Microsoft Corp. 1.625% 9/25/15 200 205 Microsoft Corp. 4.200% 6/1/19 460 529 Microsoft Corp. 3.000% 10/1/20 250 268 Microsoft Corp. 2.125% 11/15/22 225 220 Microsoft Corp. 5.200% 6/1/39 629 745 Microsoft Corp. 4.500% 10/1/40 125 134 Microsoft Corp. 5.300% 2/8/41 600 723 Microsoft Corp. 3.500% 11/15/42 625 571 Motorola Solutions Inc. 3.750% 5/15/22 400 409 Motorola Solutions Inc. 7.500% 5/15/25 75 95 Oracle Corp. 5.250% 1/15/16 1,900 2,138 Oracle Corp. 1.200% 10/15/17 1,150 1,150 Oracle Corp. 5.750% 4/15/18 1,415 1,709 Oracle Corp. 5.000% 7/8/19 1,175 1,395 Oracle Corp. 2.500% 10/15/22 675 661 Oracle Corp. 6.125% 7/8/39 645 826 Oracle Corp. 5.375% 7/15/40 1,125 1,311 SAIC Inc. 4.450% 12/1/20 485 521 SAIC Inc. 5.950% 12/1/40 75 79 Science Applications International Corp. 5.500% 7/1/33 100 99 Symantec Corp. 2.750% 9/15/15 50 52 Symantec Corp. 2.750% 6/15/17 500 513 Symantec Corp. 4.200% 9/15/20 75 80 Symantec Corp. 3.950% 6/15/22 400 412 Telefonaktiebolaget LM Ericsson 4.125% 5/15/22 150 157 Texas Instruments Inc. 1.375% 5/15/14 310 314 Texas Instruments Inc. 0.450% 8/3/15 300 300 Texas Instruments Inc. 2.375% 5/16/16 175 184 Texas Instruments Inc. 1.650% 8/3/19 1,000 1,000 Tyco Electronics Group SA 6.550% 10/1/17 355 423 Tyco Electronics Group SA 7.125% 10/1/37 600 767 Verisk Analytics Inc. 4.125% 9/12/22 300 311 Xerox Corp. 8.250% 5/15/14 300 324 Xerox Corp. 4.250% 2/15/15 495 521 Xerox Corp. 6.400% 3/15/16 375 424 Xerox Corp. 6.750% 2/1/17 350 406 Xerox Corp. 2.950% 3/15/17 325 335 Xerox Corp. 6.350% 5/15/18 555 650 Xerox Corp. 5.625% 12/15/19 550 628 Xerox Corp. 4.500% 5/15/21 835 894 Transportation (0.2%) 4 American Airlines 2009-1A Pass Through Trust 10.375% 1/2/21 102 107 4 American Airlines 2011-2 Class A Pass Through Trust 8.625% 4/15/23 165 172 4,7 American Airlines 2013-1 Class A Pass Through Trust 4.000% 1/15/27 270 271 Burlington Northern Santa Fe LLC 5.650% 5/1/17 75 88 Burlington Northern Santa Fe LLC 5.750% 3/15/18 625 752 Burlington Northern Santa Fe LLC 3.600% 9/1/20 275 298 Burlington Northern Santa Fe LLC 4.100% 6/1/21 410 455 Burlington Northern Santa Fe LLC 3.450% 9/15/21 410 437 Burlington Northern Santa Fe LLC 3.050% 3/15/22 400 411 Burlington Northern Santa Fe LLC 3.050% 9/1/22 400 408 Burlington Northern Santa Fe LLC 3.000% 3/15/23 125 126 Burlington Northern Santa Fe LLC 7.000% 12/15/25 700 945 Burlington Northern Santa Fe LLC 6.200% 8/15/36 125 155 Burlington Northern Santa Fe LLC 5.050% 3/1/41 375 408 Burlington Northern Santa Fe LLC 5.400% 6/1/41 425 486 Burlington Northern Santa Fe LLC 4.400% 3/15/42 575 574 Burlington Northern Santa Fe LLC 4.375% 9/1/42 200 199 Burlington Northern Santa Fe LLC 4.450% 3/15/43 225 227 Canadian National Railway Co. 1.450% 12/15/16 925 944 Canadian National Railway Co. 5.550% 3/1/19 265 323 Canadian National Railway Co. 2.850% 12/15/21 550 572 Canadian National Railway Co. 6.250% 8/1/34 350 462 Canadian National Railway Co. 6.200% 6/1/36 350 471 Canadian National Railway Co. 6.375% 11/15/37 500 696 Canadian Pacific Railway Co. 4.450% 3/15/23 625 690 Canadian Pacific Railway Co. 7.125% 10/15/31 450 581 Canadian Pacific Railway Co. 5.950% 5/15/37 250 297 Canadian Pacific Railway Ltd. 5.750% 1/15/42 25 30 Con-way Inc. 7.250% 1/15/18 1,200 1,417 Con-way Inc. 6.700% 5/1/34 350 368 4 Continental Airlines 1998-1 Class A Pass Through Trust 6.648% 3/15/19 314 335 4 Continental Airlines 2009-2 Class A Pass Through Trust 7.250% 5/10/21 131 154 4 Continental Airlines 2012-1 Class A Pass Through Trust 4.150% 10/11/25 1,250 1,308 4 Continental Airlines 2012-2 Class A Pass Through Trust 4.000% 4/29/26 50 52 CSX Corp. 5.600% 5/1/17 25 29 CSX Corp. 7.900% 5/1/17 126 156 CSX Corp. 6.250% 3/15/18 725 881 CSX Corp. 7.375% 2/1/19 1,050 1,341 CSX Corp. 3.700% 10/30/20 205 223 CSX Corp. 6.220% 4/30/40 174 217 CSX Corp. 5.500% 4/15/41 425 487 CSX Corp. 4.750% 5/30/42 1,420 1,477 CSX Corp. 4.100% 3/15/44 800 757 4 Delta Air Lines 2007-1 Class A Pass Through Trust 6.821% 2/10/24 206 235 4 Delta Air Lines 2009-1 Class A Pass Through Trust 7.750% 12/17/19 556 649 4 Delta Air Lines 2010-2 Class A Pass Through Trust 4.950% 5/23/19 87 95 4 Delta Air Lines 2012-1 Class A Pass Through Trust 4.750% 11/7/21 75 81 FedEx Corp. 8.000% 1/15/19 125 164 FedEx Corp. 2.625% 8/1/22 50 49 FedEx Corp. 3.875% 8/1/42 200 188 JB Hunt Transport Services Inc. 3.375% 9/15/15 450 468 Norfolk Southern Corp. 5.750% 1/15/16 175 198 Norfolk Southern Corp. 7.700% 5/15/17 400 501 Norfolk Southern Corp. 5.750% 4/1/18 100 120 Norfolk Southern Corp. 5.900% 6/15/19 835 1,024 Norfolk Southern Corp. 3.250% 12/1/21 25 26 7 Norfolk Southern Corp. 2.903% 2/15/23 280 280 Norfolk Southern Corp. 5.590% 5/17/25 14 17 Norfolk Southern Corp. 4.837% 10/1/41 665 721 Norfolk Southern Corp. 3.950% 10/1/42 525 497 Norfolk Southern Corp. 6.000% 5/23/11 650 787 Norfolk Southern Railway Co. 9.750% 6/15/20 116 169 4 Northwest Airlines 2007-1 Class A Pass Through Trust 7.027% 11/1/19 272 307 Ryder System Inc. 3.150% 3/2/15 685 712 Ryder System Inc. 3.600% 3/1/16 400 422 Ryder System Inc. 5.850% 11/1/16 75 86 Ryder System Inc. 2.350% 2/26/19 550 553 Southwest Airlines Co. 5.250% 10/1/14 115 122 Southwest Airlines Co. 5.750% 12/15/16 200 226 Southwest Airlines Co. 5.125% 3/1/17 400 440 4 Southwest Airlines Co. 2007-1 Pass Through Trust 6.150% 2/1/24 118 140 Union Pacific Corp. 2.750% 4/15/23 275 277 Union Pacific Corp. 7.125% 2/1/28 910 1,226 Union Pacific Corp. 6.625% 2/1/29 400 530 Union Pacific Corp. 5.780% 7/15/40 175 216 Union Pacific Corp. 4.750% 9/15/41 750 818 Union Pacific Corp. 4.250% 4/15/43 400 403 United Parcel Service Inc. 3.875% 4/1/14 50 52 United Parcel Service Inc. 1.125% 10/1/17 800 805 United Parcel Service Inc. 5.500% 1/15/18 1,000 1,195 United Parcel Service Inc. 5.125% 4/1/19 175 210 United Parcel Service Inc. 3.125% 1/15/21 965 1,033 United Parcel Service Inc. 2.450% 10/1/22 925 919 United Parcel Service Inc. 6.200% 1/15/38 760 1,014 United Parcel Service Inc. 3.625% 10/1/42 675 645 4 US Airways 2012-2 Class A Pass Through Trust 4.625% 12/3/26 75 78 Utilities (1.0%) Electric (0.6%) AEP Texas Central Co. 6.650% 2/15/33 400 511 Alabama Power Co. 5.500% 10/15/17 550 652 Alabama Power Co. 4.100% 1/15/42 1,000 1,017 Alabama Power Co. 3.850% 12/1/42 125 120 Ameren Illinois Co. 6.125% 11/15/17 25 30 Ameren Illinois Co. 2.700% 9/1/22 1,200 1,201 American Electric Power Co. Inc. 1.650% 12/15/17 325 326 Appalachian Power Co. 5.800% 10/1/35 100 117 Appalachian Power Co. 6.700% 8/15/37 500 649 Appalachian Power Co. 7.000% 4/1/38 260 349 Arizona Public Service Co. 5.800% 6/30/14 50 53 Arizona Public Service Co. 4.650% 5/15/15 275 297 Arizona Public Service Co. 5.500% 9/1/35 550 660 Arizona Public Service Co. 4.500% 4/1/42 25 26 Carolina Power & Light Co. 5.300% 1/15/19 675 812 Carolina Power & Light Co. 3.000% 9/15/21 750 790 Carolina Power & Light Co. 2.800% 5/15/22 1,750 1,798 CenterPoint Energy Houston Electric LLC 2.250% 8/1/22 250 245 CenterPoint Energy Houston Electric LLC 3.550% 8/1/42 700 652 Cleco Power LLC 6.000% 12/1/40 175 203 Cleveland Electric Illuminating Co. 5.700% 4/1/17 500 567 Cleveland Electric Illuminating Co. 7.880% 11/1/17 200 249 Cleveland Electric Illuminating Co. 5.500% 8/15/24 750 890 CMS Energy Corp. 5.050% 3/15/22 500 576 CMS Energy Corp. 4.700% 3/31/43 350 350 Commonwealth Edison Co. 5.950% 8/15/16 900 1,044 Commonwealth Edison Co. 1.950% 9/1/16 615 637 Commonwealth Edison Co. 6.150% 9/15/17 600 725 Commonwealth Edison Co. 5.800% 3/15/18 150 181 Commonwealth Edison Co. 5.900% 3/15/36 100 126 Commonwealth Edison Co. 6.450% 1/15/38 1,030 1,391 Connecticut Light & Power Co. 6.350% 6/1/36 250 328 Consolidated Edison Co. of New York Inc. 5.550% 4/1/14 232 243 Consolidated Edison Co. of New York Inc. 5.375% 12/15/15 625 700 Consolidated Edison Co. of New York Inc. 6.650% 4/1/19 975 1,242 Consolidated Edison Co. of New York Inc. 5.300% 3/1/35 300 357 Consolidated Edison Co. of New York Inc. 5.850% 3/15/36 860 1,087 Consolidated Edison Co. of New York Inc. 6.200% 6/15/36 400 527 Constellation Energy Group Inc. 4.550% 6/15/15 175 188 Constellation Energy Group Inc. 5.150% 12/1/20 1,495 1,693 Consumers Energy Co. 6.700% 9/15/19 495 639 Consumers Energy Co. 2.850% 5/15/22 1,150 1,188 Delmarva Power & Light Co. 4.000% 6/1/42 225 230 Dominion Resources Inc. 2.250% 9/1/15 750 776 Dominion Resources Inc. 1.950% 8/15/16 910 940 Dominion Resources Inc. 5.600% 11/15/16 470 542 Dominion Resources Inc. 1.400% 9/15/17 100 100 Dominion Resources Inc. 6.000% 11/30/17 550 660 Dominion Resources Inc. 4.450% 3/15/21 125 142 Dominion Resources Inc. 2.750% 9/15/22 100 100 Dominion Resources Inc. 5.250% 8/1/33 200 229 Dominion Resources Inc. 4.900% 8/1/41 550 602 Dominion Resources Inc. 4.050% 9/15/42 325 315 4 Dominion Resources Inc. 7.500% 6/30/66 175 193 DTE Electric Co. 3.450% 10/1/20 410 449 DTE Electric Co. 3.900% 6/1/21 100 112 DTE Electric Co. 2.650% 6/15/22 50 51 DTE Electric Co. 5.700% 10/1/37 125 156 DTE Electric Co. 3.950% 6/15/42 900 897 Duke Energy Carolinas LLC 4.300% 6/15/20 500 574 Duke Energy Carolinas LLC 3.900% 6/15/21 1,030 1,157 Duke Energy Carolinas LLC 6.000% 12/1/28 300 375 Duke Energy Carolinas LLC 6.100% 6/1/37 1,100 1,382 Duke Energy Carolinas LLC 6.000% 1/15/38 25 32 Duke Energy Carolinas LLC 6.050% 4/15/38 25 32 Duke Energy Carolinas LLC 5.300% 2/15/40 710 843 Duke Energy Carolinas LLC 4.000% 9/30/42 425 419 Duke Energy Corp. 3.350% 4/1/15 375 394 Duke Energy Corp. 1.625% 8/15/17 625 631 Duke Energy Corp. 5.050% 9/15/19 175 206 Duke Energy Corp. 3.050% 8/15/22 200 203 Duke Energy Indiana Inc. 5.000% 9/15/13 250 255 Duke Energy Indiana Inc. 3.750% 7/15/20 185 204 Duke Energy Indiana Inc. 4.200% 3/15/42 475 482 El Paso Electric Co. 6.000% 5/15/35 175 205 Entergy Arkansas Inc. 3.750% 2/15/21 1,250 1,367 Entergy Louisiana LLC 1.875% 12/15/14 200 204 Entergy Louisiana LLC 5.400% 11/1/24 1,175 1,408 Exelon Corp. 4.900% 6/15/15 500 541 Exelon Generation Co. LLC 6.200% 10/1/17 930 1,091 Exelon Generation Co. LLC 4.000% 10/1/20 575 606 Exelon Generation Co. LLC 5.600% 6/15/42 121 131 FirstEnergy Corp. 2.750% 3/15/18 275 278 FirstEnergy Corp. 4.250% 3/15/23 1,000 1,010 FirstEnergy Corp. 7.375% 11/15/31 615 719 Florida Power & Light Co. 5.550% 11/1/17 75 90 Florida Power & Light Co. 5.950% 10/1/33 100 129 Florida Power & Light Co. 5.625% 4/1/34 225 276 Florida Power & Light Co. 4.950% 6/1/35 50 57 Florida Power & Light Co. 6.200% 6/1/36 50 65 Florida Power & Light Co. 5.850% 5/1/37 560 712 Florida Power & Light Co. 5.950% 2/1/38 175 226 Florida Power & Light Co. 5.960% 4/1/39 1,175 1,536 Florida Power & Light Co. 4.125% 2/1/42 75 77 Florida Power & Light Co. 3.800% 12/15/42 625 607 Florida Power Corp. 5.100% 12/1/15 410 458 Florida Power Corp. 5.650% 6/15/18 50 60 Florida Power Corp. 4.550% 4/1/20 1,375 1,595 Georgia Power Co. 0.750% 8/10/15 125 125 Georgia Power Co. 5.950% 2/1/39 150 190 Georgia Power Co. 4.750% 9/1/40 125 137 Iberdrola International BV 6.750% 7/15/36 175 191 Indiana Michigan Power Co. 3.200% 3/15/23 475 479 4 Integrys Energy Group Inc. 6.110% 12/1/66 300 317 Interstate Power & Light Co. 6.250% 7/15/39 100 133 Jersey Central Power & Light Co. 5.625% 5/1/16 350 392 Jersey Central Power & Light Co. 5.650% 6/1/17 350 404 Jersey Central Power & Light Co. 6.150% 6/1/37 200 244 4 John Sevier Combined Cycle Generation LLC 4.626% 1/15/42 173 195 Kansas City Power & Light Co. 6.050% 11/15/35 200 242 Kansas City Power & Light Co. 5.300% 10/1/41 830 925 Kentucky Utilities Co. 1.625% 11/1/15 1,030 1,060 Kentucky Utilities Co. 3.250% 11/1/20 200 216 LG&E & KU Energy LLC 2.125% 11/15/15 125 128 LG&E & KU Energy LLC 3.750% 11/15/20 150 159 Louisville Gas & Electric Co. 1.625% 11/15/15 300 308 Louisville Gas & Electric Co. 5.125% 11/15/40 100 118 MidAmerican Energy Co. 5.950% 7/15/17 560 669 MidAmerican Energy Co. 6.750% 12/30/31 725 982 MidAmerican Energy Holdings Co. 5.000% 2/15/14 300 312 MidAmerican Energy Holdings Co. 5.950% 5/15/37 1,225 1,514 MidAmerican Energy Holdings Co. 6.500% 9/15/37 370 480 Mississippi Power Co. 4.250% 3/15/42 375 374 National Rural Utilities Cooperative Finance Corp. 1.000% 2/2/15 225 227 National Rural Utilities Cooperative Finance Corp. 3.050% 3/1/16 125 132 National Rural Utilities Cooperative Finance Corp. 5.450% 2/1/18 1,025 1,220 National Rural Utilities Cooperative Finance Corp. 3.050% 2/15/22 625 653 National Rural Utilities Cooperative Finance Corp. 8.000% 3/1/32 450 663 National Rural Utilities Cooperative Finance Corp. 4.023% 11/1/32 120 123 Nevada Power Co. 6.650% 4/1/36 410 546 Nevada Power Co. 5.450% 5/15/41 500 601 NextEra Energy Capital Holdings Inc. 4.500% 6/1/21 615 685 4 NextEra Energy Capital Holdings Inc. 6.350% 10/1/66 225 239 4 NextEra Energy Capital Holdings Inc. 6.650% 6/15/67 275 297 Northern States Power Co. 5.250% 3/1/18 950 1,133 Northern States Power Co. 6.200% 7/1/37 250 333 Northern States Power Co. 5.350% 11/1/39 175 213 NSTAR Electric Co. 4.875% 4/15/14 225 234 NSTAR Electric Co. 5.625% 11/15/17 525 628 NSTAR LLC 4.500% 11/15/19 1,245 1,433 Oglethorpe Power Corp. 5.950% 11/1/39 100 123 Oglethorpe Power Corp. 5.375% 11/1/40 380 436 Ohio Edison Co. 6.400% 7/15/16 550 640 Ohio Power Co. 6.000% 6/1/16 480 549 Oklahoma Gas & Electric Co. 5.850% 6/1/40 150 188 Oncor Electric Delivery Co. LLC 6.375% 1/15/15 175 192 Oncor Electric Delivery Co. LLC 6.800% 9/1/18 330 408 Oncor Electric Delivery Co. LLC 7.000% 9/1/22 200 260 Oncor Electric Delivery Co. LLC 7.250% 1/15/33 600 800 Pacific Gas & Electric Co. 5.625% 11/30/17 250 299 Pacific Gas & Electric Co. 8.250% 10/15/18 275 368 Pacific Gas & Electric Co. 3.500% 10/1/20 410 446 Pacific Gas & Electric Co. 4.250% 5/15/21 225 254 Pacific Gas & Electric Co. 6.050% 3/1/34 1,235 1,547 Pacific Gas & Electric Co. 5.800% 3/1/37 1,025 1,250 Pacific Gas & Electric Co. 5.400% 1/15/40 500 601 Pacific Gas & Electric Co. 4.450% 4/15/42 600 623 PacifiCorp 5.250% 6/15/35 475 559 PacifiCorp 5.750% 4/1/37 410 516 PacifiCorp 6.250% 10/15/37 600 795 PacifiCorp 4.100% 2/1/42 350 357 Peco Energy Co. 5.350% 3/1/18 125 149 Pennsylvania Electric Co. 6.050% 9/1/17 75 88 Pennsylvania Electric Co. 5.200% 4/1/20 205 236 Pepco Holdings Inc. 2.700% 10/1/15 680 705 PPL Electric Utilities Corp. 3.000% 9/15/21 410 430 PPL Electric Utilities Corp. 6.250% 5/15/39 100 134 PPL Electric Utilities Corp. 5.200% 7/15/41 700 838 PPL Energy Supply LLC 6.200% 5/15/16 68 78 Progress Energy Inc. 5.625% 1/15/16 205 230 Progress Energy Inc. 3.150% 4/1/22 500 508 Progress Energy Inc. 7.750% 3/1/31 625 866 Progress Energy Inc. 6.000% 12/1/39 410 502 PSEG Power LLC 5.500% 12/1/15 450 500 PSEG Power LLC 5.320% 9/15/16 615 695 PSEG Power LLC 5.125% 4/15/20 150 170 PSEG Power LLC 4.150% 9/15/21 50 54 Public Service Co. of Colorado 5.800% 8/1/18 100 123 Public Service Co. of Colorado 5.125% 6/1/19 175 211 Public Service Co. of Colorado 3.200% 11/15/20 1,000 1,076 Public Service Co. of Colorado 6.250% 9/1/37 300 404 Public Service Co. of Colorado 3.600% 9/15/42 225 211 Public Service Co. of Oklahoma 5.150% 12/1/19 600 698 Public Service Co. of Oklahoma 4.400% 2/1/21 500 561 Public Service Co. of Oklahoma 6.625% 11/15/37 275 358 Public Service Electric & Gas Co. 2.700% 5/1/15 225 235 Public Service Electric & Gas Co. 5.500% 3/1/40 300 376 Public Service Electric & Gas Co. 3.950% 5/1/42 1,525 1,533 Puget Sound Energy Inc. 5.483% 6/1/35 100 121 Puget Sound Energy Inc. 6.274% 3/15/37 500 663 Puget Sound Energy Inc. 5.757% 10/1/39 495 628 Puget Sound Energy Inc. 4.434% 11/15/41 275 295 San Diego Gas & Electric Co. 5.300% 11/15/15 100 112 San Diego Gas & Electric Co. 5.350% 5/15/35 100 123 San Diego Gas & Electric Co. 5.350% 5/15/40 500 620 San Diego Gas & Electric Co. 4.500% 8/15/40 255 282 SCANA Corp. 4.750% 5/15/21 205 228 SCANA Corp. 4.125% 2/1/22 1,125 1,181 Sierra Pacific Power Co. 6.000% 5/15/16 525 606 Sierra Pacific Power Co. 6.750% 7/1/37 400 545 South Carolina Electric & Gas Co. 6.625% 2/1/32 450 599 South Carolina Electric & Gas Co. 6.050% 1/15/38 150 193 South Carolina Electric & Gas Co. 5.450% 2/1/41 100 122 South Carolina Electric & Gas Co. 4.350% 2/1/42 200 205 Southern California Edison Co. 4.650% 4/1/15 775 835 Southern California Edison Co. 5.000% 1/15/16 275 308 Southern California Edison Co. 3.875% 6/1/21 350 391 Southern California Edison Co. 6.650% 4/1/29 225 295 Southern California Edison Co. 5.750% 4/1/35 508 633 Southern California Edison Co. 5.350% 7/15/35 800 952 Southern California Edison Co. 4.500% 9/1/40 205 222 Southern California Edison Co. 4.050% 3/15/42 425 432 Southern California Edison Co. 3.900% 3/15/43 475 468 Southern Co. 1.950% 9/1/16 410 423 Southern Power Co. 4.875% 7/15/15 1,325 1,445 Southern Power Co. 5.150% 9/15/41 1,210 1,359 Southwestern Electric Power Co. 5.875% 3/1/18 25 29 Southwestern Electric Power Co. 6.450% 1/15/19 250 305 Southwestern Electric Power Co. 6.200% 3/15/40 75 94 Tampa Electric Co. 2.600% 9/15/22 75 75 Tampa Electric Co. 6.550% 5/15/36 375 513 TECO Finance Inc. 4.000% 3/15/16 100 108 TECO Finance Inc. 6.572% 11/1/17 330 399 TECO Finance Inc. 5.150% 3/15/20 125 145 TransAlta Corp. 6.650% 5/15/18 100 117 Tucson Electric Power Co. 5.150% 11/15/21 130 144 UIL Holdings Corp. 4.625% 10/1/20 100 106 Union Electric Co. 6.700% 2/1/19 235 296 Virginia Electric & Power Co. 5.400% 1/15/16 700 792 Virginia Electric & Power Co. 6.000% 5/15/37 550 716 Virginia Electric & Power Co. 8.875% 11/15/38 100 168 Virginia Electric & Power Co. 4.000% 1/15/43 850 850 Westar Energy Inc. 4.125% 3/1/42 525 539 Westar Energy Inc. 4.100% 4/1/43 225 228 Wisconsin Electric Power Co. 6.000% 4/1/14 550 579 Wisconsin Electric Power Co. 4.250% 12/15/19 175 200 Wisconsin Electric Power Co. 2.950% 9/15/21 635 669 Wisconsin Electric Power Co. 5.625% 5/15/33 200 247 4 Wisconsin Energy Corp. 6.250% 5/15/67 525 570 Wisconsin Power & Light Co. 5.000% 7/15/19 25 30 Wisconsin Power & Light Co. 2.250% 11/15/22 275 271 Wisconsin Power & Light Co. 6.375% 8/15/37 300 409 Wisconsin Public Service Corp. 3.671% 12/1/42 75 73 Xcel Energy Inc. 5.613% 4/1/17 631 730 Xcel Energy Inc. 4.700% 5/15/20 305 354 Xcel Energy Inc. 6.500% 7/1/36 635 848 Natural Gas (0.4%) AGL Capital Corp. 3.500% 9/15/21 1,250 1,345 AGL Capital Corp. 5.875% 3/15/41 125 158 Atmos Energy Corp. 8.500% 3/15/19 250 339 Atmos Energy Corp. 5.500% 6/15/41 800 963 Boardwalk Pipelines LP 5.500% 2/1/17 200 224 Boardwalk Pipelines LP 3.375% 2/1/23 325 318 British Transco Finance Inc. 6.625% 6/1/18 430 529 Buckeye Partners LP 6.050% 1/15/18 25 29 Buckeye Partners LP 4.875% 2/1/21 650 698 CenterPoint Energy Resources Corp. 6.150% 5/1/16 505 581 CenterPoint Energy Resources Corp. 4.500% 1/15/21 265 301 CenterPoint Energy Resources Corp. 5.850% 1/15/41 75 94 DCP Midstream Operating LP 3.250% 10/1/15 175 182 DCP Midstream Operating LP 2.500% 12/1/17 225 228 DCP Midstream Operating LP 4.950% 4/1/22 75 82 DCP Midstream Operating LP 3.875% 3/15/23 225 226 El Paso Natural Gas Co. LLC 5.950% 4/15/17 710 827 El Paso Pipeline Partners Operating Co. LLC 6.500% 4/1/20 1,000 1,207 El Paso Pipeline Partners Operating Co. LLC 4.700% 11/1/42 150 142 Enbridge Energy Partners LP 9.875% 3/1/19 1,045 1,427 Energy Transfer Partners LP 5.950% 2/1/15 630 682 Energy Transfer Partners LP 6.125% 2/15/17 300 347 Energy Transfer Partners LP 9.000% 4/15/19 254 336 Energy Transfer Partners LP 4.650% 6/1/21 545 594 Energy Transfer Partners LP 5.200% 2/1/22 75 84 Energy Transfer Partners LP 3.600% 2/1/23 1,000 996 Energy Transfer Partners LP 6.625% 10/15/36 150 172 Energy Transfer Partners LP 7.500% 7/1/38 500 628 Energy Transfer Partners LP 6.050% 6/1/41 150 163 Energy Transfer Partners LP 6.500% 2/1/42 725 829 Energy Transfer Partners LP 5.150% 2/1/43 925 921 8 Enron Corp. 9.125% 4/1/03 700 — 8 Enron Corp. 7.125% 5/15/07 300 — 8 Enron Corp. 6.875% 10/15/07 1,000 — Enterprise Products Operating LLC 5.600% 10/15/14 1,185 1,271 Enterprise Products Operating LLC 6.300% 9/15/17 175 211 Enterprise Products Operating LLC 6.650% 4/15/18 50 62 Enterprise Products Operating LLC 6.500% 1/31/19 50 62 Enterprise Products Operating LLC 5.200% 9/1/20 410 482 Enterprise Products Operating LLC 3.350% 3/15/23 350 357 Enterprise Products Operating LLC 6.875% 3/1/33 1,400 1,785 Enterprise Products Operating LLC 7.550% 4/15/38 450 615 Enterprise Products Operating LLC 5.950% 2/1/41 495 576 Enterprise Products Operating LLC 4.850% 8/15/42 850 867 Enterprise Products Operating LLC 4.850% 3/15/44 450 459 4 Enterprise Products Operating LLC 8.375% 8/1/66 250 287 4 Enterprise Products Operating LLC 7.034% 1/15/68 600 694 KeySpan Corp. 8.000% 11/15/30 200 269 KeySpan Corp. 5.803% 4/1/35 250 286 Kinder Morgan Energy Partners LP 5.125% 11/15/14 475 508 Kinder Morgan Energy Partners LP 3.500% 3/1/16 990 1,058 Kinder Morgan Energy Partners LP 5.950% 2/15/18 750 896 Kinder Morgan Energy Partners LP 5.800% 3/1/21 750 896 Kinder Morgan Energy Partners LP 4.150% 3/1/22 175 187 Kinder Morgan Energy Partners LP 3.950% 9/1/22 450 477 Kinder Morgan Energy Partners LP 3.450% 2/15/23 175 177 Kinder Morgan Energy Partners LP 7.300% 8/15/33 175 225 Kinder Morgan Energy Partners LP 5.800% 3/15/35 300 338 Kinder Morgan Energy Partners LP 6.500% 2/1/37 200 239 Kinder Morgan Energy Partners LP 6.950% 1/15/38 335 418 Kinder Morgan Energy Partners LP 6.500% 9/1/39 1,875 2,269 Kinder Morgan Energy Partners LP 6.550% 9/15/40 1,000 1,215 Kinder Morgan Energy Partners LP 5.000% 8/15/42 175 177 Magellan Midstream Partners LP 5.650% 10/15/16 560 638 Magellan Midstream Partners LP 6.550% 7/15/19 625 773 Magellan Midstream Partners LP 4.200% 12/1/42 450 424 National Fuel Gas Co. 6.500% 4/15/18 750 900 National Fuel Gas Co. 3.750% 3/1/23 500 506 National Grid plc 6.300% 8/1/16 275 320 Nisource Finance Corp. 5.400% 7/15/14 300 317 Nisource Finance Corp. 6.400% 3/15/18 615 740 Nisource Finance Corp. 6.800% 1/15/19 750 914 Nisource Finance Corp. 6.125% 3/1/22 450 538 Nisource Finance Corp. 6.250% 12/15/40 400 473 ONEOK Inc. 5.200% 6/15/15 300 326 ONEOK Inc. 4.250% 2/1/22 750 796 ONEOK Inc. 6.000% 6/15/35 440 488 ONEOK Partners LP 3.250% 2/1/16 50 53 ONEOK Partners LP 6.150% 10/1/16 410 474 ONEOK Partners LP 2.000% 10/1/17 625 632 ONEOK Partners LP 8.625% 3/1/19 400 531 ONEOK Partners LP 3.375% 10/1/22 250 248 ONEOK Partners LP 6.650% 10/1/36 1,025 1,241 Panhandle Eastern Pipe Line Co. LP 6.200% 11/1/17 800 952 Plains All American Pipeline LP / PAA Finance Corp. 6.500% 5/1/18 50 62 Plains All American Pipeline LP / PAA Finance Corp. 8.750% 5/1/19 125 170 Plains All American Pipeline LP / PAA Finance Corp. 5.000% 2/1/21 1,125 1,302 Plains All American Pipeline LP / PAA Finance Corp. 6.700% 5/15/36 205 260 Plains All American Pipeline LP / PAA Finance Corp. 4.300% 1/31/43 50 48 Questar Corp. 2.750% 2/1/16 25 26 Sempra Energy 6.500% 6/1/16 615 715 Sempra Energy 6.150% 6/15/18 750 914 Sempra Energy 6.000% 10/15/39 705 874 Southern California Gas Co. 5.750% 11/15/35 25 32 7 Southern Natural Gas Co. LLC 5.900% 4/1/17 150 175 Southern Natural Gas Co. LLC / Southern Natural Issuing Corp. 4.400% 6/15/21 1,250 1,370 Spectra Energy Capital LLC 5.668% 8/15/14 400 426 Spectra Energy Capital LLC 8.000% 10/1/19 165 218 Sunoco Logistics Partners Operations LP 3.450% 1/15/23 300 296 Sunoco Logistics Partners Operations LP 6.850% 2/15/40 300 360 Sunoco Logistics Partners Operations LP 4.950% 1/15/43 450 436 Texas Eastern Transmission LP 7.000% 7/15/32 500 666 Texas Gas Transmission LLC 4.600% 6/1/15 250 269 TransCanada PipeLines Ltd. 0.750% 1/15/16 175 175 TransCanada PipeLines Ltd. 6.500% 8/15/18 300 374 TransCanada PipeLines Ltd. 3.800% 10/1/20 2,660 2,924 TransCanada PipeLines Ltd. 2.500% 8/1/22 1,000 979 TransCanada PipeLines Ltd. 5.600% 3/31/34 800 952 TransCanada PipeLines Ltd. 5.850% 3/15/36 125 152 TransCanada PipeLines Ltd. 6.200% 10/15/37 100 126 TransCanada PipeLines Ltd. 7.625% 1/15/39 410 593 4 TransCanada PipeLines Ltd. 6.350% 5/15/67 400 427 Transcontinental Gas Pipe Line Co. LLC 6.050% 6/15/18 205 248 Western Gas Partners LP 5.375% 6/1/21 500 563 Williams Cos. Inc. 7.500% 1/15/31 321 395 Williams Cos. Inc. 7.750% 6/15/31 407 511 Williams Partners LP 3.800% 2/15/15 125 132 Williams Partners LP 5.250% 3/15/20 1,895 2,162 Williams Partners LP 6.300% 4/15/40 675 793 Williams Partners LP / Williams Partners Finance Corp. 7.250% 2/1/17 500 601 Other Utility (0.0%) American Water Capital Corp. 6.085% 10/15/17 125 149 American Water Capital Corp. 6.593% 10/15/37 500 653 American Water Capital Corp. 4.300% 12/1/42 125 129 United Utilities plc 5.375% 2/1/19 325 360 Veolia Environnement SA 6.000% 6/1/18 600 700 Total Corporate Bonds (Cost $1,567,152) Sovereign Bonds (U.S. Dollar-Denominated) (1.9%) African Development Bank 3.000% 5/27/14 1,490 1,536 African Development Bank 1.125% 3/15/17 1,550 1,577 Asian Development Bank 2.750% 5/21/14 1,175 1,207 Asian Development Bank 0.875% 6/10/14 300 302 Asian Development Bank 4.250% 10/20/14 300 318 Asian Development Bank 2.625% 2/9/15 2,745 2,855 Asian Development Bank 0.500% 8/17/15 700 702 Asian Development Bank 2.500% 3/15/16 775 820 Asian Development Bank 5.500% 6/27/16 100 116 Asian Development Bank 1.125% 3/15/17 1,325 1,347 Asian Development Bank 5.593% 7/16/18 500 611 Asian Development Bank 1.875% 10/23/18 530 554 Asian Development Bank 1.750% 3/21/19 475 491 Asian Development Bank 1.375% 3/23/20 2,250 2,250 Banco do Brasil SA 3.875% 1/23/17 200 209 Banco do Brasil SA 3.875% 10/10/22 1,000 965 Canada 2.375% 9/10/14 615 634 Canada 0.875% 2/14/17 2,050 2,068 China Development Bank Corp. 4.750% 10/8/14 450 474 China Development Bank Corp. 5.000% 10/15/15 175 192 4 Republic of Colombia 2.625% 3/15/23 825 794 Corp. Andina de Fomento 5.125% 5/5/15 450 483 Corp. Andina de Fomento 3.750% 1/15/16 1,765 1,865 Corp. Andina de Fomento 4.375% 6/15/22 1,375 1,492 7 Corp. Nacional Del Cobre de Chile 3.000% 7/17/22 600 588 Council Of Europe Development Bank 2.750% 2/10/15 275 287 Council Of Europe Development Bank 2.625% 2/16/16 735 778 Council Of Europe Development Bank 1.250% 9/22/16 1,000 1,018 Council Of Europe Development Bank 1.000% 3/7/18 525 522 9 Development Bank of Japan Inc. 4.250% 6/9/15 910 982 Ecopetrol SA 7.625% 7/23/19 700 876 European Bank for Reconstruction & Development 2.750% 4/20/15 1,000 1,048 European Bank for Reconstruction & Development 1.625% 9/3/15 100 103 European Bank for Reconstruction & Development 2.500% 3/15/16 500 529 European Bank for Reconstruction & Development 1.375% 10/20/16 1,515 1,556 European Bank for Reconstruction & Development 0.750% 9/1/17 1,000 999 European Bank for Reconstruction & Development 1.000% 6/15/18 700 699 European Bank for Reconstruction & Development 1.500% 3/16/20 650 653 European Investment Bank 2.375% 3/14/14 375 382 European Investment Bank 3.000% 4/8/14 1,000 1,027 European Investment Bank 1.500% 5/15/14 475 481 European Investment Bank 4.625% 5/15/14 2,000 2,095 European Investment Bank 3.125% 6/4/14 3,180 3,283 European Investment Bank 1.125% 8/15/14 500 505 European Investment Bank 0.875% 12/15/14 430 434 European Investment Bank 2.875% 1/15/15 450 470 European Investment Bank 2.750% 3/23/15 900 941 European Investment Bank 1.125% 4/15/15 3,150 3,196 European Investment Bank 1.625% 9/1/15 6,955 7,151 European Investment Bank 1.375% 10/20/15 2,855 2,920 European Investment Bank 4.875% 2/16/16 550 618 European Investment Bank 2.250% 3/15/16 4,050 4,253 European Investment Bank 0.625% 4/15/16 1,200 1,203 European Investment Bank 2.500% 5/16/16 525 556 European Investment Bank 2.125% 7/15/16 1,000 1,047 European Investment Bank 5.125% 9/13/16 1,500 1,727 European Investment Bank 1.250% 10/14/16 950 969 European Investment Bank 4.875% 1/17/17 1,225 1,408 European Investment Bank 1.750% 3/15/17 1,125 1,164 European Investment Bank 5.125% 5/30/17 800 937 European Investment Bank 1.625% 6/15/17 100 103 European Investment Bank 1.125% 9/15/17 450 454 European Investment Bank 1.000% 12/15/17 300 299 European Investment Bank 1.000% 3/15/18 950 944 European Investment Bank 2.875% 9/15/20 1,650 1,777 European Investment Bank 4.000% 2/16/21 4,000 4,628 Export Development Canada 2.250% 5/28/15 150 156 Export Development Canada 1.250% 10/26/16 1,970 2,019 Export Development Canada 0.750% 12/15/17 900 902 Export-Import Bank of Korea 5.875% 1/14/15 800 866 Export-Import Bank of Korea 5.125% 3/16/15 150 162 Export-Import Bank of Korea 4.125% 9/9/15 1,025 1,098 Export-Import Bank of Korea 3.750% 10/20/16 300 323 Export-Import Bank of Korea 4.000% 1/11/17 725 792 Export-Import Bank of Korea 5.000% 4/11/22 1,475 1,717 Federative Republic of Brazil 7.875% 3/7/15 475 537 Federative Republic of Brazil 6.000% 1/17/17 2,545 2,960 4 Federative Republic of Brazil 8.000% 1/15/18 889 1,041 Federative Republic of Brazil 5.875% 1/15/19 875 1,052 Federative Republic of Brazil 8.875% 10/14/19 175 245 Federative Republic of Brazil 4.875% 1/22/21 4,405 5,097 Federative Republic of Brazil 2.625% 1/5/23 325 312 Federative Republic of Brazil 8.875% 4/15/24 325 499 Federative Republic of Brazil 8.750% 2/4/25 800 1,222 Federative Republic of Brazil 10.125% 5/15/27 875 1,503 Federative Republic of Brazil 8.250% 1/20/34 1,075 1,629 Federative Republic of Brazil 7.125% 1/20/37 650 897 Federative Republic of Brazil 11.000% 8/17/40 1,650 2,038 Federative Republic of Brazil 5.625% 1/7/41 2,450 2,860 FMS Wertmanagement AoeR 0.625% 4/18/16 400 400 FMS Wertmanagement AoeR 1.000% 11/21/17 475 476 Hydro-Quebec 2.000% 6/30/16 1,425 1,484 Hydro-Quebec 8.400% 1/15/22 1,235 1,763 Inter-American Development Bank 3.000% 4/22/14 1,825 1,876 Inter-American Development Bank 2.250% 7/15/15 3,975 4,143 Inter-American Development Bank 1.375% 10/18/16 390 400 Inter-American Development Bank 1.125% 3/15/17 100 102 Inter-American Development Bank 2.375% 8/15/17 250 267 Inter-American Development Bank 0.875% 3/15/18 350 349 Inter-American Development Bank 1.750% 8/24/18 4,055 4,206 Inter-American Development Bank 3.875% 9/17/19 100 116 Inter-American Development Bank 3.875% 2/14/20 500 581 Inter-American Development Bank 7.000% 6/15/25 250 358 Inter-American Development Bank 3.875% 10/28/41 800 846 International Bank for Reconstruction & Development 1.125% 8/25/14 1,725 1,744 International Bank for Reconstruction & Development 2.375% 5/26/15 5,230 5,453 International Bank for Reconstruction & Development 2.125% 3/15/16 2,600 2,725 International Bank for Reconstruction & Development 5.000% 4/1/16 200 227 International Bank for Reconstruction & Development 0.500% 4/15/16 125 125 International Bank for Reconstruction & Development 1.000% 9/15/16 405 411 International Bank for Reconstruction & Development 0.875% 4/17/17 3,500 3,522 International Bank for Reconstruction & Development 7.625% 1/19/23 25 37 International Bank for Reconstruction & Development 2.125% 2/13/23 150 151 International Finance Corp. 3.000% 4/22/14 875 900 International Finance Corp. 2.750% 4/20/15 900 944 International Finance Corp. 2.250% 4/11/16 525 553 International Finance Corp. 0.500% 5/16/16 250 250 International Finance Corp. 1.125% 11/23/16 2,150 2,192 International Finance Corp. 1.000% 4/24/17 575 583 International Finance Corp. 2.125% 11/17/17 950 1,007 International Finance Corp. 0.625% 12/21/17 625 620 9 Japan Bank for International Cooperation 2.875% 2/2/15 625 652 9 Japan Bank for International Cooperation 1.875% 9/24/15 1,435 1,480 9 Japan Bank for International Cooperation 2.500% 1/21/16 700 736 9 Japan Bank for International Cooperation 2.500% 5/18/16 600 634 9 Japan Bank for International Cooperation 2.250% 7/13/16 575 604 9 Japan Bank for International Cooperation 1.125% 7/19/17 650 653 9 Japan Finance Organization for Municipalities 4.625% 4/21/15 500 541 9 Japan Finance Organization for Municipalities 5.000% 5/16/17 500 580 10 KFW 1.500% 4/4/14 225 228 10 KFW 4.125% 10/15/14 25 26 10 KFW 2.750% 10/21/14 7,385 7,667 10 KFW 1.000% 1/12/15 3,800 3,841 10 KFW 2.625% 3/3/15 1,275 1,329 10 KFW 0.625% 4/24/15 100 100 10 KFW 1.250% 10/26/15 550 560 10 KFW 5.125% 3/14/16 775 878 10 KFW 0.500% 4/19/16 2,000 1,998 10 KFW 2.000% 6/1/16 1,250 1,305 10 KFW 1.250% 10/5/16 2,545 2,596 10 KFW 1.250% 2/15/17 3,425 3,494 10 KFW 4.375% 3/15/18 3,450 3,989 10 KFW 4.500% 7/16/18 350 411 10 KFW 4.875% 6/17/19 4,775 5,781 10 KFW 4.000% 1/27/20 150 173 10 KFW 2.750% 9/8/20 4,500 4,868 10 KFW 2.375% 8/25/21 410 425 10 KFW 2.000% 10/4/22 1,575 1,552 10 KFW 2.125% 1/17/23 1,750 1,760 10 KFW 0.000% 4/18/36 500 229 Korea Development Bank 4.375% 8/10/15 700 751 Korea Development Bank 3.250% 3/9/16 970 1,024 Korea Development Bank 4.000% 9/9/16 750 816 Korea Finance Corp. 4.625% 11/16/21 1,375 1,551 10 Landwirtschaftliche Rentenbank 3.125% 7/15/15 325 344 10 Landwirtschaftliche Rentenbank 4.875% 11/16/15 1,025 1,142 10 Landwirtschaftliche Rentenbank 2.500% 2/15/16 1,355 1,430 10 Landwirtschaftliche Rentenbank 2.125% 7/15/16 975 1,022 10 Landwirtschaftliche Rentenbank 1.000% 4/4/18 1,000 995 10 Landwirtschaftliche Rentenbank 1.875% 9/17/18 600 624 10 Landwirtschaftliche Rentenbank 1.375% 10/23/19 425 425 Nexen Inc. 7.875% 3/15/32 100 146 Nexen Inc. 5.875% 3/10/35 410 495 Nexen Inc. 6.400% 5/15/37 800 1,034 Nexen Inc. 7.500% 7/30/39 625 914 Nordic Investment Bank 2.625% 10/6/14 475 490 Nordic Investment Bank 2.500% 7/15/15 810 847 Nordic Investment Bank 2.250% 3/15/16 450 473 Nordic Investment Bank 0.750% 1/17/18 2,700 2,682 North American Development Bank 4.375% 2/11/20 125 139 North American Development Bank 2.400% 10/26/22 350 336 11 Oesterreichische Kontrollbank AG 1.750% 10/5/15 1,000 1,030 11 Oesterreichische Kontrollbank AG 2.000% 6/3/16 625 650 11 Oesterreichische Kontrollbank AG 5.000% 4/25/17 300 347 4 Oriental Republic of Uruguay 4.125% 11/20/45 2,029 1,861 Pemex Project Funding Master Trust 5.750% 3/1/18 1,275 1,463 Pemex Project Funding Master Trust 6.625% 6/15/35 1,000 1,201 Pemex Project Funding Master Trust 6.625% 6/15/38 375 448 People's Republic of China 4.750% 10/29/13 200 205 Petrobras International Finance Co. - Pifco 7.750% 9/15/14 300 327 Petrobras International Finance Co. - Pifco 2.875% 2/6/15 425 434 Petrobras International Finance Co. - Pifco 3.875% 1/27/16 2,175 2,271 Petrobras International Finance Co. - Pifco 6.125% 10/6/16 1,225 1,371 Petrobras International Finance Co. - Pifco 3.500% 2/6/17 100 103 Petrobras International Finance Co. - Pifco 5.875% 3/1/18 600 675 Petrobras International Finance Co. - Pifco 7.875% 3/15/19 850 1,034 Petrobras International Finance Co. - Pifco 5.750% 1/20/20 1,865 2,055 Petrobras International Finance Co. - Pifco 5.375% 1/27/21 1,600 1,732 Petrobras International Finance Co. - Pifco 6.875% 1/20/40 1,525 1,741 Petrobras International Finance Co. - Pifco 6.750% 1/27/41 1,750 1,974 Petroleos Mexicanos 4.875% 3/15/15 1,025 1,099 Petroleos Mexicanos 8.000% 5/3/19 700 899 Petroleos Mexicanos 6.000% 3/5/20 425 503 Petroleos Mexicanos 5.500% 1/21/21 2,730 3,143 Petroleos Mexicanos 4.875% 1/24/22 1,950 2,155 Petroleos Mexicanos 6.500% 6/2/41 300 354 7 Petroleos Mexicanos 5.500% 6/27/44 250 260 Petroleos Mexicanos 5.500% 6/27/44 825 852 Province of British Columbia 2.850% 6/15/15 750 790 Province of British Columbia 2.100% 5/18/16 2,020 2,118 Province of British Columbia 2.000% 10/23/22 300 294 Province of Manitoba 1.375% 4/28/14 400 405 Province of Manitoba 4.900% 12/6/16 1,235 1,425 Province of Manitoba 1.125% 6/1/18 300 301 Province of Manitoba 2.100% 9/6/22 300 297 Province of New Brunswick 2.750% 6/15/18 725 780 Province of Nova Scotia 2.375% 7/21/15 560 584 Province of Nova Scotia 5.125% 1/26/17 500 580 Province of Ontario 4.100% 6/16/14 1,625 1,700 Province of Ontario 2.950% 2/5/15 250 262 Province of Ontario 0.950% 5/26/15 1,050 1,060 Province of Ontario 2.700% 6/16/15 875 917 Province of Ontario 4.750% 1/19/16 75 84 Province of Ontario 2.300% 5/10/16 1,460 1,535 Province of Ontario 1.600% 9/21/16 5,850 6,025 Province of Ontario 1.100% 10/25/17 1,050 1,052 Province of Ontario 3.150% 12/15/17 100 109 Province of Ontario 1.200% 2/14/18 1,200 1,203 Province of Ontario 3.000% 7/16/18 400 435 Province of Ontario 1.650% 9/27/19 925 923 Province of Ontario 4.000% 10/7/19 850 968 Province of Ontario 4.400% 4/14/20 475 556 Province of Ontario 2.450% 6/29/22 100 101 Quebec 2.625% 2/13/23 1,550 1,563 Quebec 4.875% 5/5/14 250 262 Quebec 4.600% 5/26/15 350 381 Quebec 5.125% 11/14/16 525 606 Quebec 4.625% 5/14/18 450 525 Quebec 3.500% 7/29/20 1,530 1,694 Quebec 2.750% 8/25/21 875 911 Quebec 7.125% 2/9/24 400 552 Quebec 7.500% 9/15/29 475 710 Region of Lombardy Italy 5.804% 10/25/32 500 474 Republic of Chile 3.875% 8/5/20 300 330 Republic of Chile 3.250% 9/14/21 800 837 Republic of Chile 2.250% 10/30/22 150 144 Republic of Chile 3.625% 10/30/42 800 733 Republic of Colombia 8.250% 12/22/14 200 226 Republic of Colombia 7.375% 1/27/17 700 853 Republic of Colombia 7.375% 3/18/19 825 1,062 Republic of Colombia 4.375% 7/12/21 2,130 2,390 Republic of Colombia 8.125% 5/21/24 400 575 Republic of Colombia 7.375% 9/18/37 200 286 Republic of Colombia 6.125% 1/18/41 1,775 2,228 Republic of Italy 4.500% 1/21/15 800 833 Republic of Italy 3.125% 1/26/15 1,160 1,179 Republic of Italy 4.750% 1/25/16 1,225 1,291 Republic of Italy 5.250% 9/20/16 3,445 3,690 Republic of Italy 5.375% 6/12/17 950 1,032 Republic of Italy 6.875% 9/27/23 125 143 Republic of Italy 5.375% 6/15/33 1,400 1,408 Republic of Korea 5.750% 4/16/14 875 926 Republic of Korea 4.875% 9/22/14 615 657 Republic of Korea 7.125% 4/16/19 425 550 Republic of Panama 5.200% 1/30/20 2,045 2,382 Republic of Panama 7.125% 1/29/26 900 1,206 4 Republic of Panama 6.700% 1/26/36 584 773 Republic of Peru 7.125% 3/30/19 500 640 Republic of Peru 7.350% 7/21/25 900 1,267 Republic of Peru 8.750% 11/21/33 1,225 1,998 Republic of Peru 5.625% 11/18/50 1,475 1,755 Republic of Poland 3.875% 7/16/15 775 821 Republic of Poland 5.000% 10/19/15 375 412 Republic of Poland 6.375% 7/15/19 3,040 3,735 Republic of Poland 5.125% 4/21/21 900 1,039 Republic of Poland 5.000% 3/23/22 415 475 Republic of Poland 3.000% 3/17/23 1,000 970 Republic of South Africa 6.875% 5/27/19 875 1,064 Republic of South Africa 5.500% 3/9/20 1,985 2,270 Republic of South Africa 4.665% 1/17/24 100 107 Republic of South Africa 6.250% 3/8/41 700 848 State of Israel 5.500% 11/9/16 1,320 1,511 State of Israel 5.125% 3/26/19 300 350 State of Israel 4.000% 6/30/22 300 325 State of Israel 3.150% 6/30/23 1,100 1,100 State of Israel 4.500% 1/30/43 550 530 Statoil ASA 3.875% 4/15/14 300 311 Statoil ASA 2.900% 10/15/14 75 78 Statoil ASA 3.125% 8/17/17 1,085 1,179 Statoil ASA 1.200% 1/17/18 2,000 2,010 Statoil ASA 5.250% 4/15/19 1,060 1,279 Statoil ASA 3.150% 1/23/22 125 133 Statoil ASA 2.450% 1/17/23 400 395 Statoil ASA 7.150% 1/15/29 250 356 Statoil ASA 5.100% 8/17/40 300 354 Statoil ASA 4.250% 11/23/41 325 337 Svensk Exportkredit AB 3.250% 9/16/14 1,025 1,067 Svensk Exportkredit AB 2.125% 7/13/16 1,065 1,112 Svensk Exportkredit AB 1.750% 5/30/17 125 129 United Mexican States 5.875% 2/17/14 325 338 United Mexican States 6.625% 3/3/15 493 547 United Mexican States 11.375% 9/15/16 100 135 United Mexican States 5.625% 1/15/17 5,505 6,342 United Mexican States 5.950% 3/19/19 1,725 2,087 United Mexican States 3.625% 3/15/22 750 796 United Mexican States 6.750% 9/27/34 932 1,243 United Mexican States 6.050% 1/11/40 1,715 2,127 United Mexican States 4.750% 3/8/44 1,542 1,587 United Mexican States 5.750% 10/12/10 3,692 4,061 Total Sovereign Bonds (Cost $334,138) Taxable Municipal Bonds (0.4%) American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 7.834% 2/15/41 100 140 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 6.053% 2/15/43 50 58 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 5.939% 2/15/47 175 199 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 6.270% 2/15/50 560 648 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 7.499% 2/15/50 75 100 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 8.084% 2/15/50 175 256 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.793% 4/1/30 100 128 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.918% 4/1/40 175 238 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.263% 4/1/49 325 443 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 7.043% 4/1/50 125 179 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.907% 10/1/50 710 1,000 California Educational Facilities Authority Revenue (Stanford University) 3.625% 5/1/14 400 414 California Educational Facilities Authority Revenue (Stanford University) 4.250% 5/1/16 100 111 California GO 5.250% 4/1/14 150 157 California GO 5.750% 3/1/17 150 176 California GO 6.200% 10/1/19 1,600 1,964 California GO 5.700% 11/1/21 250 304 California GO 7.500% 4/1/34 2,270 3,178 California GO 7.550% 4/1/39 2,005 2,897 California GO 7.300% 10/1/39 150 209 California GO 7.350% 11/1/39 825 1,156 California GO 7.625% 3/1/40 450 648 California GO 7.600% 11/1/40 350 511 Central Puget Sound WA Regional Transit Authority Sales & Use Tax Revenue 5.491% 11/1/39 100 124 Chicago IL Board of Education GO 6.319% 11/1/29 50 58 Chicago IL Board of Education GO 6.138% 12/1/39 100 110 Chicago IL GO 7.781% 1/1/35 100 129 Chicago IL Metropolitan Water Reclamation District GO 5.720% 12/1/38 150 193 Chicago IL O'Hare International Airport Revenue 6.845% 1/1/38 50 58 Chicago IL O'Hare International Airport Revenue 6.395% 1/1/40 75 97 Chicago IL Transit Authority Sales Tax Receipts Revenue 6.200% 12/1/40 200 228 Chicago IL Transit Authority Transfer Tax Receipts Revenue 6.899% 12/1/40 735 908 Chicago IL Wastewater Transmission Revenue 6.900% 1/1/40 75 94 Chicago IL Water Revenue 6.742% 11/1/40 75 101 Clark County NV Airport Revenue 6.881% 7/1/42 75 88 Commonwealth Financing Authority Pennsylvania Revenue 6.218% 6/1/39 325 396 Connecticut GO 5.090% 10/1/30 75 87 Connecticut GO 5.850% 3/15/32 610 778 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.459% 11/1/30 150 183 Cook County IL GO 6.229% 11/15/34 100 114 Curators of the University of Missouri System Facilities Revenue 5.792% 11/1/41 50 66 Dallas County TX Hospital District Revenue 5.621% 8/15/44 100 126 Dallas TX Area Rapid Transit Revenue 4.922% 12/1/41 50 58 Dallas TX Area Rapid Transit Revenue 5.999% 12/1/44 200 266 Dallas TX Area Rapid Transit Revenue 5.022% 12/1/48 75 90 Dallas TX Independent School District GO 6.450% 2/15/35 150 186 Dartmouth College New Hampshire GO 4.750% 6/1/19 25 30 Denver CO City & County School District No. 1 GO 5.664% 12/1/33 75 93 Denver CO City & County School District No. 1 COP 7.017% 12/15/37 100 134 District of Columbia Income Tax Revenue 5.591% 12/1/34 50 62 District of Columbia Income Tax Revenue 5.582% 12/1/35 75 93 Energy Northwest Washington Electric Revenue (Columbia Generating Station) 2.197% 7/1/19 250 256 George Washington University District of Columbia GO 3.485% 9/15/22 500 529 Georgia GO 4.503% 11/1/25 325 380 Georgia Municipal Electric Power Authority Revenue 6.637% 4/1/57 810 960 Georgia Municipal Electric Power Authority Revenue 6.655% 4/1/57 300 353 Georgia Municipal Electric Power Authority Revenue 7.055% 4/1/57 150 169 Harvard University Massachusetts GO 4.875% 10/15/40 200 237 Howard Hughes Medical Institute Maryland Revenue 3.450% 9/1/14 200 209 Illinois GO 4.511% 3/1/15 375 397 Illinois GO 5.365% 3/1/17 375 420 Illinois GO 5.877% 3/1/19 600 690 Illinois GO 4.950% 6/1/23 1,450 1,521 Illinois GO 5.100% 6/1/33 2,520 2,490 Illinois GO 6.630% 2/1/35 100 113 Illinois GO 6.725% 4/1/35 275 312 Illinois Toll Highway Authority Revenue 5.851% 12/1/34 75 92 Indianapolis IN Local Public Improvement Revenue 6.116% 1/15/40 475 619 JobsOhio Beverage System Statewide Liquor Profits Revenue 3.985% 1/1/29 400 410 JobsOhio Beverage System Statewide Liquor Profits Revenue 4.532% 1/1/35 225 234 Kentucky Asset/Liability Commission General Fund Revenue 3.165% 4/1/18 50 52 Las Vegas Valley Water District Nevada GO 7.013% 6/1/39 75 85 Los Angeles CA Community College District GO 6.600% 8/1/42 250 345 Los Angeles CA Department of Water & Power Revenue 5.716% 7/1/39 100 123 Los Angeles CA Department of Water & Power Revenue 6.008% 7/1/39 325 410 Los Angeles CA Department of Water & Power Revenue 6.166% 7/1/40 100 119 Los Angeles CA Department of Water & Power Revenue 6.574% 7/1/45 410 578 Los Angeles CA Department of Water & Power Revenue 6.603% 7/1/50 500 719 Los Angeles CA Unified School District GO 5.750% 7/1/34 1,060 1,300 Los Angeles CA Unified School District GO 6.758% 7/1/34 100 136 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.735% 6/1/39 125 154 Los Angeles County CA Public Works Financing Authority Lease Revenue 7.488% 8/1/33 200 262 Los Angeles County CA Public Works Financing Authority Lease Revenue 7.618% 8/1/40 50 66 Maryland Transportation Authority Facilities Projects Revenue 5.888% 7/1/43 100 132 Massachusetts GO 4.200% 12/1/21 225 257 Massachusetts GO 5.456% 12/1/39 535 661 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.715% 8/15/39 125 158 Massachusetts Transportation Fund Revenue 5.731% 6/1/40 50 65 Massachusetts Water Pollution Abatement Trust 5.192% 8/1/40 435 521 Metropolitan Government of Nashville & Davidson County TN Convention Center Authority Tourism Tax Revenue 6.731% 7/1/43 100 126 Metropolitan Government of Nashville & Davidson County TN GO 5.707% 7/1/34 125 155 Metropolitan Washington DC/VA Airports Authority Dulles Toll Road Revenue 7.462% 10/1/46 75 95 Metropolitan Water District of Southern California Water Revenue 6.947% 7/1/40 75 93 Mississippi GO 5.245% 11/1/34 50 60 Missouri Highways & Transportation Commission Road Revenue 5.445% 5/1/33 100 121 12 New Jersey Economic Development Authority Revenue (State Pension Funding) 7.425% 2/15/29 835 1,095 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.754% 12/15/28 910 1,110 New Jersey Transportation Trust Fund Authority Transportation System Revenue 6.104% 12/15/28 150 176 New Jersey Transportation Trust Fund Authority Transportation System Revenue 6.561% 12/15/40 350 464 13 New Jersey Turnpike Authority Revenue 4.252% 1/1/16 360 374 New Jersey Turnpike Authority Revenue 7.414% 1/1/40 375 548 New Jersey Turnpike Authority Revenue 7.102% 1/1/41 300 427 New York City NY GO 6.246% 6/1/35 100 119 New York City NY GO 5.968% 3/1/36 560 713 New York City NY GO 5.985% 12/1/36 75 94 New York City NY GO 5.517% 10/1/37 50 60 New York City NY GO 6.271% 12/1/37 600 791 New York City NY GO 5.846% 6/1/40 100 129 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.750% 6/15/41 100 130 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.790% 6/15/41 500 579 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.952% 6/15/42 100 134 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 6.011% 6/15/42 75 101 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.440% 6/15/43 100 125 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.882% 6/15/44 710 939 New York City NY Transitional Finance Authority Building Aid Revenue 6.828% 7/15/40 250 341 New York City NY Transitional Finance Authority Future Tax Revenue 5.767% 8/1/36 100 125 New York City NY Transitional Finance Authority Future Tax Revenue 5.508% 8/1/37 150 184 New York City NY Transitional Finance Authority Future Tax Revenue 5.572% 11/1/38 625 766 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 7.336% 11/15/39 525 772 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 6.089% 11/15/40 50 63 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.871% 11/15/39 100 118 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 6.648% 11/15/39 585 746 New York State Dormitory Authority Revenue (Personal Income Tax) 5.500% 3/15/30 530 646 New York State Dormitory Authority Revenue (Personal Income Tax) 5.628% 3/15/39 95 115 New York State Dormitory Authority Revenue (Personal Income Tax) 5.389% 3/15/40 100 122 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.770% 3/15/39 300 368 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.838% 3/15/40 75 92 New York University Hospitals Center GO 4.428% 7/1/42 200 195 North Texas Tollway Authority System Revenue 6.718% 1/1/49 200 272 Ohio State University General Receipts Revenue 4.910% 6/1/40 175 201 Ohio State University General Receipts Revenue 4.800% 6/1/11 1,765 1,881 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 4.879% 12/1/34 100 115 Orange County CA Local Transportation Authority Sales Tax Revenue 6.908% 2/15/41 75 105 Oregon Department of Transportation Highway User Tax Revenue 5.834% 11/15/34 75 96 Oregon GO 5.762% 6/1/23 250 313 Oregon GO 5.892% 6/1/27 375 477 13 Oregon School Boards Association GO 4.759% 6/30/28 300 347 14 Oregon School Boards Association GO 5.528% 6/30/28 125 148 Pennsylvania GO 4.650% 2/15/26 125 146 Pennsylvania GO 5.350% 5/1/30 400 465 Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 9/15/27 100 118 Pennsylvania Turnpike Commission Revenue 5.511% 12/1/45 75 89 Pennsylvania Turnpike Commission Revenue 5.561% 12/1/49 75 90 Port Authority of New York & New Jersey Revenue 6.040% 12/1/29 125 162 Port Authority of New York & New Jersey Revenue 5.647% 11/1/40 450 555 Port Authority of New York & New Jersey Revenue 4.926% 10/1/51 535 592 Port Authority of New York & New Jersey Revenue 4.458% 10/1/62 1,075 1,074 Princeton University New Jersey GO 5.700% 3/1/39 300 392 Puerto Rico Government Development Bank GO 3.670% 5/1/14 200 200 Puerto Rico Government Development Bank GO 4.704% 5/1/16 200 202 Regional Transportation District of Colorado Sales Tax Revenue 5.844% 11/1/50 150 201 Rutgers State University NJ Revenue 5.665% 5/1/40 75 93 Salt River Project Arizona Agricultural Improvement & Power District Revenue 4.839% 1/1/41 75 86 San Antonio TX Electric & Gas Systems Revenue 5.985% 2/1/39 225 294 San Antonio TX Electric & Gas Systems Revenue 5.718% 2/1/41 100 127 San Antonio TX Electric & Gas Systems Revenue 4.427% 2/1/42 375 408 San Diego County CA Water Authority Revenue 6.138% 5/1/49 100 130 San Francisco CA City & County Public Utilities Commission Water Revenue 6.000% 11/1/40 75 93 San Francisco CA City & County Public Utilities Commission Water Revenue 6.950% 11/1/50 500 696 Santa Clara Valley CA Transportation Authority Sales Tax Revenue 5.876% 4/1/32 645 788 Sonoma County CA Pension Obligation Revenue 6.000% 12/1/29 500 566 South Carolina Public Service Authority Revenue 6.454% 1/1/50 75 99 Texas GO 5.517% 4/1/39 410 523 Texas Transportation Commission Revenue 5.028% 4/1/26 100 122 Texas Transportation Commission Revenue 5.178% 4/1/30 275 337 Texas Transportation Commission Revenue 4.631% 4/1/33 300 345 Texas Transportation Commission Revenue 4.681% 4/1/40 100 115 Tufts University Massachusetts GO 5.017% 4/15/12 550 598 University of California Regents Medical Center Revenue 6.548% 5/15/48 150 198 University of California Regents Medical Center Revenue 6.583% 5/15/49 125 162 University of California Revenue 0.887% 7/1/13 75 75 University of California Revenue 1.796% 7/1/19 175 175 University of California Revenue 6.270% 5/15/31 1,000 1,155 University of California Revenue 5.770% 5/15/43 410 495 University of California Revenue 5.946% 5/15/45 275 335 University of Massachusetts Building Authority Revenue 5.450% 11/1/40 75 91 University of Southern California Revenue 5.250% 10/1/11 200 239 University of Texas System Revenue Financing System Revenue 5.262% 7/1/39 100 125 University of Texas System Revenue Financing System Revenue 6.276% 8/15/41 75 88 University of Texas System Revenue Financing System Revenue 5.134% 8/15/42 150 182 University of Texas System Revenue Financing System Revenue 4.794% 8/15/46 385 443 Utah GO 4.554% 7/1/24 125 146 Utah GO 3.539% 7/1/25 50 55 Virginia Commonwealth Transportation Board Revenue 5.350% 5/15/35 500 605 Washington GO 5.481% 8/1/39 50 63 Washington GO 5.140% 8/1/40 480 573 14 Wisconsin GO 4.800% 5/1/13 275 276 14 Wisconsin GO 5.700% 5/1/26 325 394 Total Taxable Municipal Bonds (Cost $59,669) Market Value Coupon Shares ($000) Temporary Cash Investments (4.0%) 1 Money Market Fund (3.9%) 15,16 Vanguard Market Liquidity Fund 0.147% 739,178,436 739,178 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.1%) 3 Fannie Mae Discount Notes 0.120% 6/24/13 600 600 2,17 Federal Home Loan Bank Discount Notes 0.105% 4/3/13 1,000 1,000 2,17 Federal Home Loan Bank Discount Notes 0.139% 5/29/13 2,100 2,100 2,17 Federal Home Loan Bank Discount Notes 0.115% 7/26/13 5,000 4,997 Total Temporary Cash Investments (Cost $747,875) Total Investments (103.0%) (Cost $14,729,703) Other Assets and Liabilities-Net (-3.0%) 16 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $5,135,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 60.4% and 3.5%, respectively, of net assets. 2 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 3 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 4 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 5 Includes securities purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of March 31, 2013. 6 Adjustable-rate security. 7 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At March 31, 2013, the aggregate value of these securities was $28,177,000, representing 0.1% of net assets. 8 Non-income-producing securitysecurity in default. 9 Guaranteed by the Government of Japan. 10 Guaranteed by the Federal Republic of Germany. 11 Guaranteed by the Republic of Austria. 12 Scheduled principal and interest payments are guaranteed by National Public Finance Guarantee Corp. 13 Scheduled principal and interest payments are guaranteed by AMBAC (Ambac Assurance Corporation). 14 Scheduled principal and interest payments are guaranteed by AGM (Assured Guaranty Municipal Corporation). 15 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 16 Includes $5,676,000 of collateral received for securities on loan. 17 Securities with a value of $3,901,000 have been segregated as initial margin for open futures contracts. COP—Certificate of Participation. GO—General Obligation Bond. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Structured debt securities, including mortgages and asset-backed securities, are valued using the latest bid prices or using valuations based on a matrix system that considers such factors as issuer, tranche, nominal or option-adjusted spreads, weighted average coupon, weighted average maturity, credit enhancements, and collateral. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Balanced Index Fund B. To Be Announced (TBA) Transactions: A TBA transaction is an agreement to buy or sell mortgage-backed securities with agreed-upon characteristics (face amount, coupon, maturity) for settlement at a future date. The fund may enter into TBA sells to reduce its exposure to the mortgage-backed securities market or in order to dispose of mortgage-backed securities it owns under delayed-delivery arrangements. For TBA purchases, the fund maintains cash or short-term investments until settlement date in an amount sufficient to meet the purchase price. C. Mortgage Dollar Rolls: The fund enters into mortgage-dollar-roll transactions, in which the fund sells mortgage-backed securities to a dealer and simultaneously agrees to purchase similar securities in the future at a predetermined price. The proceeds of the securities sold in mortgage-dollar-roll transactions are typically invested in high-quality short-term fixed income securities. The fund forgoes principal and interest paid on the securities sold, and is compensated by interest earned on the proceeds of the sale and by a lower price on the securities to be repurchased. The fund accounts for mortgage-dollar-roll transactions as purchases and sales; as such, these transactions may increase the fund's portfolio turnover rate. Amounts to be received or paid in connection with open mortgage dollar rolls are included in Receivables for Investment Securities Sold (Other Assets) or Payables for Investment Securities Purchased (Liabilities) in the Schedule of Investments. The primary risk associated with mortgage dollar rolls is that a counterparty will default on its obligations. This risk is mitigated by, among other things, performing a credit analysis of counterparties, allocating transactions among numerous counterparties, and monitoring exposure to each counterparty. D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of March 31, 2013, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 11,311,393 — 27 U.S. Government and Agency Obligations — 5,093,259 — Asset-Backed/Commercial Mortgage-Backed Securities — 179,774 — Corporate Bonds — 1,683,406 — Sovereign Bonds — 352,303 — Taxable Municipal Bonds — 69,545 — Temporary Cash Investments 739,178 8,697 — Futures Contracts—Assets 1 325 — — Total 12,050,896 7,386,984 27 1 Represents variation margin on the last day of the reporting period. Balanced Index Fund E. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued based upon their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At March 31, 2013, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) E-mini S&P 500 Index June 2013 223 17,424 124 S&P 500 Index June 2013 146 57,039 875 E-mini Russell 2000 Index June 2013 55 5,219 85 E-mni S&P Midcap Index June 2013 50 5,755 114 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. F. At March 31, 2013, the cost of investment securities for tax purposes was $14,729,798,000. Net unrealized appreciation of investment securities for tax purposes was $4,707,784,000, consisting of unrealized gains of $5,117,626,000 on securities that had risen in value since their purchase and $409,842,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Managed Payout Growth Focus Fund Consolidated Schedule of Investments As of March 31, 2013 Market Value Shares ($000) Investment Companies (91.9%) U.S. Stock Funds (60.3%) Vanguard Total Stock Market Index Fund Investor Shares 1,185,226 46,686 Vanguard REIT Index Fund Investor Shares 397,850 9,322 International Stock Fund (21.6%) Vanguard Total International Stock Index Fund Investor Shares 1,304,123 20,044 Bond Fund (5.0%) Vanguard Intermediate-Term Investment Grade Fund Investor Shares 458,849 4,676 Market Neutral Fund (5.0%) Vanguard Market Neutral Fund Investor Shares 443,206 4,636 Total Investment Companies (Cost $76,406) Temporary Cash Investments (6.6%) 1 Money Market Fund (0.3%) 2 Vanguard Market Liquidity Fund, 0.147% 279,235 279 U.S. Government and Agency Obligations (6.3%) 3,4 Federal Home Loan Bank Discount Notes, 0.125%, 5/3/13 330 330 3 United States Treasury Bill, 0.121%, 5/30/13 450 450 3 United States Treasury Note/Bond, 1.125%, 6/15/13 1,109 1,111 3 United States Treasury Note/Bond, 1.375%, 5/15/13 446 447 3 United States Treasury Note/Bond, 1.750%, 4/15/13 1,295 1,296 3 United States Treasury Note/Bond, 3.125%, 4/30/13 1,169 1,172 3 United States Treasury Note/Bond, 3.625%, 5/15/13 1,084 1,088 Total Temporary Cash Investments (Cost $6,174) Total Investments (98.5%) (Cost $82,580) Other Assets and Liabilities-Net (1.5%) Net Assets (100%) 1 The fund invests a portion of its assets in commodities through its investment in Vanguard MPF Portfolio I, a wholly owned subsidiary of the fund. After giving effect to swap investments, the fund's effective commodity and temporary cash investment positions represent 7.8% and -1.2%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Security is owned by the Vanguard MPF Portfolio I, which is a wholly owned subsidiary of the Managed Payout Growth Focus Fund. 4 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. A. Basis for Consolidation: Vanguard MPF Portfolio I ("the subsidiary"), a sub-fund of Vanguard Investments Select Series I PLC. The subsidiary is an Irish-domiciled wholly owned subsidiary that is organized to effect certain commodity-linked investments on behalf of the fund, consistent with the fund's investment objectives and policies. The commodity-linked investments and other investments held by the subsidiary are subject to the same risks that apply to similar investments if held directly by the fund. As of March 31, 2013, the fund held $6,747,000 in the subsidiary, representing 7.3% of Managed Payout Growth Focus Fund the fund's net assets. All inter-fund transactions and balances (including the fund's investment in the subsidiary) have been eliminated, and the Consolidated Schedule of Investments includes all investments and other accounts of the subsidiary as if held directly by the fund. B. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. (See Note D) Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. C. Swap Contracts: The fund gains exposure to commodities through the subsidiary's investment in swaps that earn the total return on a specified commodity index. Under the terms of the swaps, the subsidiary receives the total return (either receiving the increase or paying the decrease) on a reference index, applied to a notional principal amount. In return, the subsidiary agrees to pay the counterparty a floating rate, which is reset periodically based on short-term interest rates, applied to the same notional amount. At the same time, the subsidiary invests an amount approximating the notional amount of the swap in high-quality temporary cash investments. The notional amounts of swap contracts are not recorded in the Consolidated Schedule of Investments. Swaps are valued daily based on market quotations received from independent pricing services or recognized dealers and the change in value is recorded as unrealized appreciation (depreciation) until periodic payments are made, or the swap terminates, at which time realized gain (loss) is recorded. The primary risk associated with the swaps is that a counterparty will default on its obligation to pay net amounts due to the subsidiary. The subsidiary's maximum risk of loss from counterparty credit risk is the amount of unrealized appreciation on the swap contract. The subsidiary attempts to mitigate this risk by, among other things, performing a credit analysis of counterparties, monitoring exposure to counterparties, and requiring counterparties to post collateral to secure such exposure. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the subsidiary's net assets decline below a certain level, triggering a payment by the subsidiary if the subsidiary is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the subsidiary has posted. Any securities posted as collateral for open contracts are noted in the Consolidated Schedule of Investments. The value of collateral received or posted is compared daily to the value of the swap contracts exposure with each counterparty, and any difference in excess of a specified minimum transfer amount is adjusted and settled within two business days. At March 31, 2013, the subsidiary had the following open total return swap contracts: Floating Unrealized Notional Interest Rate Appreciation Termination Amount Received (Depreciation) Reference Entity Date Counterparty 1 ($000) (Paid) 2 ($000) Credit Suisse Custom 34 Total Return Index 4/30/13 CS 7,253 (0.41%) — 1 CS—Credit Suisse International. 2 Based on three-month U.S. Treasury bill rate plus fixed fee of 0.33%. The fund’s investment in Vanguard Total International Stock Index Fund is normally based on Level 1 inputs but was valued in this report based on Level 2 inputs. The most recent quoted net asset value for this underlying fund was as of March 28, 2013. For financial statement purposes, this net asset Managed Payout Growth Focus Fund value was adjusted to revalue certain of the fund’s securities based on March 29, 2013, closing prices because their local markets were open while U.S. markets were closed. D . Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's consolidated investments as of March 31, 2013, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Investment Companies 65,320 20,044 — Temporary Cash Investments 279 5,894 — Total 65,599 25,938 — E. At March 31, 2013, the cost of investment securities for tax purposes was $82,580,000. Net unrealized appreciation of investment securities for tax purposes was $8,957,000, consisting of unrealized gains of $9,612,000 on securities that had risen in value since their purchase and $655,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Managed Payout Growth and Distribution Fund Schedule of Investments As of March 31, 2013 Market Value Shares ($000) Investment Companies (92.2%) U.S. Stock Funds (50.0%) Vanguard Total Stock Market Index Fund Investor Shares 4,562,088 179,701 Vanguard REIT Index Fund Investor Shares 1,926,390 45,135 International Stock Fund (17.1%) Vanguard Total International Stock Index Fund Investor Shares 4,997,109 76,805 Bond Funds (15.1%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 4,130,085 45,059 Vanguard Intermediate-Term Investment Grade Fund Investor Shares 2,218,724 22,609 Market Neutral Fund (10.0%) Vanguard Market Neutral Fund Investor Shares 4,278,396 44,752 Total Investment Companies (Cost $365,172) Temporary Cash Investments (6.5%) 2 Money Market Fund (0.0%) 1 Vanguard Market Liquidity Fund, 0.147% 53,091 53 U.S. Government and Agency Obligations (6.5%) 3,4 Federal Home Loan Bank Discount Notes, 0.125%, 5/3/13 1,500 1,500 3 United States Treasury Bill, 0.121%, 5/30/13 2,000 2,000 3 United States Treasury Note/Bond, 3.625%, 5/15/13 5,174 5,196 3 United States Treasury Note/Bond, 3.125%, 4/30/13 6,358 6,373 3 United States Treasury Note/Bond, 1.750%, 4/15/13 6,648 6,652 3 United States Treasury Note/Bond, 1.375%, 5/15/13 2,151 2,155 3 United States Treasury Note/Bond, 1.125%, 6/15/13 5,321 5,332 Total Temporary Cash Investments (Cost $29,264) Total Investments (98.7%) (Cost $394,436) Other Assets and Liabilities-Net (1.3%) Net Assets (100%) 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. 2 The fund invests a portion of its assets in commodities through its investment in Vanguard MPF Portfolio II, a wholly owned subsidiary of the fund. After giving effect to swap investments, the fund's effective commodity and temporary cash investment positions represent 7.9% and -1.4%, respectively, of net assets. 3 Security is owned by the Vanguard MPF Portfolio II, which is a wholly owned subsidiary of the Managed Payout Growth & Distribution Fund. 4 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. A. Basis for Consolidation: Vanguard MPF Portfolio II ("the subsidiary"), a sub-fund of Vanguard Investments Select Series I PLC. The subsidiary is an Irish-domiciled wholly owned subsidiary that is organized to effect certain commodity-linked investments on behalf of the fund, consistent with the fund's investment objectives and policies. The commodity-linked investments and other investments Managed Payout Growth and Distribution Fund held by the subsidiary are subject to the same risks that apply to similar investments if held directly by the fund. As of March 31, 2013, the fund held $33,731,000 in the subsidiary, representing 7.5% of the fund's net assets. All inter-fund transactions and balances (including the fund's investment in the subsidiary) have been eliminated, and the Consolidated Schedule of Investments includes all investments and other accounts of the subsidiary as if held directly by the fund. B. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. (See Note D) Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. C. Swap Contracts: The fund gains exposure to commodities through the subsidiary's investment in swaps that earn the total return on a specified commodity index. Under the terms of the swaps, the subsidiary receives the total return (either receiving the increase or paying the decrease) on a reference index, applied to a notional principal amount. In return, the subsidiary agrees to pay the counterparty a floating rate, which is reset periodically based on short-term interest rates, applied to the same notional amount. At the same time, the subsidiary invests an amount approximating the notional amount of the swap in high-quality temporary cash investments. The notional amounts of swap contracts are not recorded in the Consolidated Schedule of Investments. Swaps are valued daily based on market quotations received from independent pricing services or recognized dealers and the change in value is recorded as unrealized appreciation (depreciation) until periodic payments are made, or the swap terminates, at which time realized gain (loss) is recorded. The primary risk associated with the swaps is that a counterparty will default on its obligation to pay net amounts due to the subsidiary. The subsidiary's maximum risk of loss from counterparty credit risk is the amount of unrealized appreciation on the swap contract. The subsidiary attempts to mitigate this risk by, among other things, performing a credit analysis of counterparties, monitoring exposure to counterparties, and requiring counterparties to post collateral to secure such exposure. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the subsidiary's net assets decline below a certain level, triggering a payment by the subsidiary if the subsidiary is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the subsidiary has posted. Any securities posted as collateral for open contracts are noted in the Consolidated Schedule of Investments. The value of collateral received or posted is compared daily to the value of the swap contracts exposure with each counterparty, and any difference in excess of a specified minimum transfer amount is adjusted and settled within two business days. At March 31, 2013, the subsidiary had the following open total return swap contracts : Floating Unrealized Notional Interest Rate Appreciation Termination Amount Received (Depreciation) Reference Entity Date Counterparty 1 ($000) (Paid) 2 ($000) Credit Suisse Custom 34 Total Return Index 4/30/13 CS 35,336 (0.41%) — 1 CS—Credit Suisse International. 2 Based on three-month U.S. Treasury bill rate plus fixed fee of 0.33%. The fund’s investment in Vanguard Total International Stock Index Fund is normally based on Level 1 inputs but was valued in this report based on Level 2 inputs. The most recent quoted net asset value Managed Payout Growth and Distribution Fund for this underlying fund was as of March 28, 2013. For financial statement purposes, this net asset value was adjusted to revalue certain of the fund’s securities based on March 29, 2013, closing prices because their local markets were open while U.S. markets were closed. D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's consolidated investments as of March 31, 2013, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Investment Companies 337,256 76,805 — Temporary Cash Investments 53 29,208 — Total 337,309 106,013 — E. At March 31, 2013, the cost of investment securities for tax purposes was $394,436,000. Net unrealized appreciation of investment securities for tax purposes was $48,886,000, consisting of unrealized gains of $50,499,000 on securities that had risen in value since their purchase and $1,613,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Managed Payout Distribution Focus Fund Schedule of Investments As of March 31, 2013 Market Value Shares ($000) Investment Companies (92.2%) U.S. Stock Funds (43.1%) Vanguard Total Stock Market Index Fund Investor Shares 5,758,110 226,812 Vanguard REIT Index Fund Investor Shares 2,961,773 69,394 International Stock Fund (14.2%) Vanguard Total International Stock Index Fund Investor Shares 6,326,954 97,245 Bond Funds (20.0%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 9,449,487 103,094 Vanguard Intermediate-Term Investment Grade Fund Investor Shares 3,377,665 34,418 Market Neutral Fund (14.9%) Vanguard Market Neutral Fund Investor Shares 9,816,819 102,684 Total Investment Companies (Cost $562,787) Temporary Cash Investments (6.4%) 2 Money Market Fund (0.0%) 1 Vanguard Market Liquidity Fund, 0.147% 216,812 217 U.S. Government and Agency Obligations (6.4%) 3 United States Treasury Note/Bond, 3.625%, 5/15/13 7,683 7,716 3 United States Treasury Note/Bond, 3.125%, 4/30/13 7,933 7,952 3 United States Treasury Note/Bond, 1.750%, 4/15/13 9,179 9,185 3 United States Treasury Note/Bond, 1.375%, 5/15/13 3,860 3,866 3 United States Treasury Note/Bond, 1.125%, 6/15/13 8,542 8,560 3,4 Federal Home Loan Bank Discount Notes, 0.125%, 5/3/13 3,160 3,160 3 United States Treasury Bill, 0.121%, 5/30/13 3,500 3,499 Total Temporary Cash Investments (Cost $44,160) Total Investments (98.6%) (Cost $606,947) Other Assets and Liabilities-Net (1.4%) Net Assets (100%) 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. 2 The fund invests a portion of its assets in commodities through its investment in Vanguard MPF Portfolio III, a wholly owned subsidiary of the fund. After giving effect to swap investments, the fund's effective commodity and temporary cash investment positions represent 7.8% and -1.4%, respectively, of net assets. 3 Security is owned by the Vanguard MPF Portfolio III, which is a wholly owned subsidiary of the Managed Payout Distribution Focus Fund. 4 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. A. Basis for Consolidation: Vanguard MPF Portfolio III ("the subsidiary"), a sub-fund of Vanguard Investments Select Series I PLC. The subsidiary is an Irish-domiciled wholly owned subsidiary that is organized to effect certain commodity-linked investments on behalf of the fund, consistent with the fund's investment objectives and policies. The commodity-linked investments and other investments Managed Payout Distribution Focus Fund held by the subsidiary are subject to the same risks that apply to similar investments if held directly by the fund. As of March 31, 2013, the fund held $51,268,000 in the subsidiary, representing 7.5% of the fund's net assets. All inter-fund transactions and balances (including the fund's investment in the subsidiary) have been eliminated, and the Consolidated Schedule of Investments includes all investments and other accounts of the subsidiary as if held directly by the fund. B. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. (See Note D) Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. C. Swap Contracts: The fund gains exposure to commodities through the subsidiary's investment in swaps that earn the total return on a specified commodity index. Under the terms of the swaps, the subsidiary receives the total return (either receiving the increase or paying the decrease) on a reference index, applied to a notional principal amount. In return, the subsidiary agrees to pay the counterparty a floating rate, which is reset periodically based on short-term interest rates, applied to the same notional amount. At the same time, the subsidiary invests an amount approximating the notional amount of the swap in high-quality temporary cash investments. The notional amounts of swap contracts are not recorded in the Consolidated Schedule of Investments. Swaps are valued daily based on market quotations received from independent pricing services or recognized dealers and the change in value is recorded as unrealized appreciation (depreciation) until periodic payments are made, or the swap terminates, at which time realized gain (loss) is recorded. The primary risk associated with the swaps is that a counterparty will default on its obligation to pay net amounts due to the subsidiary. The subsidiary's maximum risk of loss from counterparty credit risk is the amount of unrealized appreciation on the swap contract. The subsidiary attempts to mitigate this risk by, among other things, performing a credit analysis of counterparties, monitoring exposure to counterparties, and requiring counterparties to post collateral to secure such exposure. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the subsidiary's net assets decline below a certain level, triggering a payment by the subsidiary if the subsidiary is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the subsidiary has posted. Any securities posted as collateral for open contracts are noted in the Consolidated Schedule of Investments. The value of collateral received or posted is compared daily to the value of the swap contracts exposure with each counterparty, and any difference in excess of a specified minimum transfer amount is adjusted and settled within two business days. At March 31, 2013, the subsidiary had the following open total return swap contracts: Floating Unrealized Notional Interest Rate Appreciation Termination Amount Received (Depreciation) Reference Entity Date Counterparty 1 ($000) (Paid) 2 ($000) Credit Suisse Custom 34 Total Return Index 4/30/13 CS 54,024 (0.41%) — 1 CS—Credit Suisse International. 2 Based on three-month U.S. Treasury bill rate plus fixed fee of 0.33%. The fund’s investment in Vanguard Total International Stock Index Fund is normally based on Level 1 inputs but was valued in this report based on Level 2 inputs. The most recent quoted net asset value Managed Payout Distribution Focus Fund for this underlying fund was as of March 28, 2013. For financial statement purposes, this net asset value was adjusted to revalue certain of the fund’s securities based on March 29, 2013, closing prices because their local markets were open while U.S. markets were closed. D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's consolidated investments as of March 31, 2013, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Investment Companies 536,402 97,245 — Temporary Cash Investments 217 43,938 — Total 536,619 141,183 — E. At March 31, 2013, the cost of investment securities for tax purposes was $606,947,000. Net unrealized appreciation of investment securities for tax purposes was $70,855,000, consisting of unrealized gains of $73,277,000 on securities that had risen in value since their purchase and $2,422,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD VALLEY FORGE FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: May 17, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD VALLEY FORGE FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: May 17, 2013 VANGUARD VALLEY FORGE FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: May 17, 2013 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on March 27, 2012, see file Number 2-11444 , Incorporated by Reference.
